ACCEPTED
                                                                     01-15-00567-CV
                                                          FIRST COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                                              12/14/2015 12:29:57 PM
                                                               CHRISTOPHER PRINE
                                                                              CLERK




                  No. 01-15-00567-CV
                                                     FILED IN
                                              1st COURT OF APPEALS
  IN THE COURT OF APPEALS FOR THE FIRST      DISTRICT
                                                  HOUSTON, TEXAS
                 HOUSTON, TEXAS              12/14/2015 12:29:57 PM
                                              CHRISTOPHER A. PRINE
                                                      Clerk

MACKEY GLEN PETERSON, TONYA PETERSON, DON LESLIE
   PETERSON AND LONNY PETERSON, APPELLANTS

                          v.

SILVERADO SENIOR LIVING, INC., D/B/A SILVERADO SENIOR
           LIVING SUGAR LAND, APPELLEE



             Appendix Tab 49 Part 1


                        P. Alan Sanders
                        Tx. State Bar No: 17602100
                        Joshua Davis
                        Tx. State Bar No. 24031993
                        Lewis Brisbois Bisgaard & Smith, LLP
                        Weslayan Tower, Suite 1400
                        24 Greenway Plaza
                        Houston, Texas, 77046
                        (713) 659-6767
                        (713) 759-6830 – Fax
                        Alan.Sanders@LewisBrisbois.com
                        Josh.Davis@LewisBrisbois.com
   TAB 49
Page # 0268 - 0353
                                                                                                                                       FILED
                                                        DATA-ENTRY                                                      12/1/2014
                                                                                                                        1211/2014 5:04:55 PM
                                                              UP
                                                        PICK UP THIS
                                                                THIS DATE
                                                                                                                                Stan Stanart
                                                                                                                                County Clerk
         CD`)                                                                                                                         County
                                                                                                                                HarrisCounty
                                                                                                                               Harris

                                                                                                               COURT
                                                                                                          PROBATE 1
                                                                                                         PROBATE COURT 1
                                                             NO.427,208
                                                          CAUSE
                                                         CAUSE NO. 427,208

                 RUBY
                RUBY   S.S.PETERSON,
                          PETERSON, Individually,           §§           INPROBATE
                                                                        IN         COURT
                                                                           PROBATE COURT NO.l
                                                                                         NO. 1
                 MACKEY
                MACKEY       (“MACK")
                            ("MACK")    GLENPETERSON
                                        GLEN    PETERS  ON§§
                 PETERSON,
                PETERSON,                    NextFriend
                              Individually, Next Friend     §§
                 Attomey-in
                Attorney-in
                 PETERSON,
                PETERSON,
                              Fact
                             Fact for
                                DON
                                     Attomey-in-
                                   Next
                                   forRUBY
                                      RUBY
                                DONLESLIE
                                      LESLIEPPETERSON

                     of RUBY S.PETERSON,
                 FactofRUBY
                Fact              S. PETERSON,
                                                ETERSON
                Individually, Next Friend, Attorney-in-
                                                 LONNY
                                                   LONNY §§
                                                            §§
                                                            §

                 PETERSON,
                PETERSON,       Individually
                               Individually     Next Friend §§
                                            andNextFriend
                                            and
                 OfRUBY
                Of RUBY S.SPeterson
                              .Peterson                      §
                 vs.
                VS.                                             §       OF

                 CAROL
                CAROL   ANNE
                       ANNE   MANLEY,
                            MANLEY,                 §
                 DAVID
                DAVID  PETERSON,
                      PETERSON,    SILVERADO
                                  SILVERADO         §
                 SENIOR
                SENIOR  LIVING,
                       LIVING, INC.  d/b/aSILVERADO§
                                INC.d/b/a SILVERADO§
                 SENIOR
                SENIOR  LIVING
                       LIVING —— SUGAR
                                 SUGAR     LAND
                                          LAND     §§ HARRIS
                                                      HARRIS COUNTY,
                                                             COUNTY, TEXAS
                                                                     TEXAS

                                              ATTORNEY
                                     APPLICATION
                                            FOR    FEES    TO
                                                      PURSUANT
                                       ORDER
                                     RULE    ON   2014
                                              NOVEMBER
                                          ENTERED
                                   APPLICATION FOR ATTORNEY FEES PURSUANT TO
                                   RULE 91a ORDER ENTERED ON NOVEMBER 10, 2014
                           Defendant,
                          Defendant, Silverado SeniorLiving,Inc.
                                      SilveradoSenior              d/b/aSilverado
                                                      Living, Inc. d/b/a           SeniorLivingSugarLand
                                                                         Silverado Senior Living Sugar Land
                                   thisApplication  forAttorney
                                                       Attorney              Pursuant
                                                                FeesPursuant to Rule91aOrder
                                                                             toRule           Entered On
                (Silverado) files this Application for          Fees                91a Order Entered On
                 November
                November  10,2014
                         10,       consistent
                             2014 consistent withthe
                                             with              Local
                                                  the Court's Local Rules  andpursuant
                                                                     Rulesand pursuant            Texas
                                                                                                Ruleof
                                                                                        toTexas Rule
                                                                                       to            of Civil
                                                                                                                     Civil
                    Procedure
                       9la.7.91a
                Procedure 91a.7.
                                           MOTION
                                       91a MOTION
                                                                      BACKGROUND1
                                                                  BRIEF
                                                            DISMISS:
                                                   TODISMISS: BRIEF BACKGROUND
                                                  TO
                           Silverado filedaaRule
                                             Rule9la   Motion Dismiss September
                                                                             25,                       Plaintiffs’
                          Silverado filed        91a Motion totoDismiss on
                                                                         onSeptember 25, 2014.1 Plaintiffs' filed aa
                    FourthAmended                                      in
                                                       6,2014and Response
                                                  October
                                          onOctober 6, 2014 and aaResponse in Opposition3 to the pending Rule
                Fourth Amended Petition2 on
                                                                                                              Rule
                                                                                                   tothepending
                    9la
                     motion         October
                                       27,2014.          Silveradotimely         its PartialWithdrawal
                                                                                                    andReplyto
                91a motion  onOctober 27,
                           on             2014. Silverado timely filed its Partial Withdrawal and Reply to




                     On      withthe        and               byreferenceifsetoutfullyherein.
                                                                          asif set out fully herein.
                    On file with the Court and incorporated by reference as
                1

                2   Id.                                                                                          .
                3   Id.



                4849-6015-516111




Silverado Appx. 0268
                                                                                             No. 1-15-586-CV                            3617
                Plaintiffs’
                Plaintiffs' Response   nNovember
                            Response oon November6,        TheMotion
                                                 6, 2014.4 The        to Dismiss
                                                               Motion to Dismiss w asheard
                                                                                 was       on November7,7,
                                                                                     heardon

                2014 at which
                2014 at which ttime
                                imetheCourt
                                    the Court granted
                                              granted Silverado’s 91a
                                                      Silverado's 91 a Motion
                                                                       Motion to Dismissand
                                                                               toDismiss    issuedits
                                                                                        andissued             onthe
                                                                                                   its Orderson  the
        0
        0
                forty-fifth day                   of filing--November
                                          the dateof
                            day followingthedate                      10, 2014.A
                                                             Novemberl0,2014.    llchallenged
                                                                               All             causesofaction
                                                                                    challengedcauses  of action

                were dismissed
                were           with prejudicewhich
                     dismissed withprejudice whichincluded:
                                                   included: ffalse
                                                               alseimprisonment,          and battery,and
                                                                    imprisonment, assaultand           and

                conspiracy.
                conspiracy.
                           Silverado
                           Silverado nnow movesfor
                                       owmoves         award ofall
                                                    anaward
                                                for an              costsandreasonable
                                                                allcosts  and reasonableand  necessary attorneyfees
                                                                                         andnecessary           fees

        0       incurred
                incurred with
                         with respect  to thechallenged
                              respect to                 causesofaction.
                                           the challengedcausesof action.

        0                                                   RULE 91a.7

                           Except in
                           Except         actionbby
                                      an action
                                   in an            oragainst
                                                  yor           governmental
                                                       againstaa governmentalentity      raapublic
                                                                                 entityoor
                                                                                                           actingin
                                                                                             public official actingin
                           his    her official capacity
                               orher
                           his or                       orunder
                                               capacityor        coloroofflaw,
                                                          undercolor       law,the
                                                                                thecourt
                                                                                               award theprevailing
                                                                                    court must award the prevailing
                           party  on themotion
                           party on
                                                all costsaand
                                     the motion all costs     reasonableand
                                                           ndreasonable       necessaryattomey
                                                                         andnecessary
                                                                                                 feesincurred
                                                                                         attorney fees incurred
                           with
                           with respect  to thechallenged
                                 respectto  the challengedcause
                                                                 ofactioninthetrial court.TThe
                                                            cause of action in the trialcourt.
                                                                                                he courtmust
                                                                                                          must
                           considerevidence
                           consider evidenceregarding
                                             regardingcosts
                                                                    indetermining  award.
                                                      costs and fees in determining award.
                                                                                                     issued
                                              added). he firstandonlyopinion   interpreting 91a.7 was issued
                TEX.         P. 91a.7 (emphasis added).TThe
                     R. Crv.P.91a.7(emphasis
                TEX.R.                                         and only opinion interpreting 91a.7was
                November20,2014.            Chase      2014No.02-13-00340-CV,    2014Tex.App.Lexis
                November 20, 2014. Drake v.
                                         v. Chase Bank, 2014 No. 02-13-00340-CV, 2014 Tex. App. Lexis
                12572(Tex.App.— Worth      Nov.20,2014,nopet. Drake      involveda pro seplaintiff
                                                                    Drake involvedaprose
                                                                                                   who
                                                                                          plaintiff who
                12572 (Tex. App. — Fort Worth Nov. 20, 2014, no pet. h.).
                broughtclaimsagainst  ChaseBankforirreparable    harmto hiscreditandintentional    infliction  of
                brought claims against Chase Bank for irreparable harm to his credit and intentional infliction of
                emotionaldistress. Thetrial granted            defendant’s 91aMotion  toDismiss  andawarded  it
                emotional distress. Id. The trial court granted defendant's 91a Motion to Dismiss and awarded it
                $2,480 incostsandfees. at*1.Plaintiff amotion                 toreconsider which wasdenied   andthe
                $2,480 in costs and fees. Id. at *1. Plaintiff filed a motion to reconsider which was denied and the
                     awarded   defendant  itsfeesrelated  tothatmotion
                court awarded defendant its fees related to that motionas
                                                                             wellintheamount    of
                                                                           as well in the amount of $1,545. Id.




                4    Id.
                 5   Id



                            168.1
                 4849-6015-5168.1




Silverado Appx. 0269
                                                                                              No. 1-15-586-CV           3618
                        Applyingaa de                           the Drake Court
                                                    of review, the
                                      novo standard ofreview,
                                   de novo                                Court foundthat"...an   awardof
                                                                                      that "...anaward  of

        0       attorneys' fees
                attorneys’        to theprevailing
                            fees to  the prevailingparty on aa rule91amotion
                                                   partyon     rule 91a motion to dismissiiss mandatory,not
                                                                               to dismiss               not
        0
                discretionary." Id. at *5.Notably,
                                Id. at              thetrial
                                       *5. Notably, the trial c ourthhad
                                                              court      granted plaintiff
                                                                      adgranted  plaintiffindigent  statusdduring
                                                                                           indigentstatus   uringthe
                                                                                                                  the

                proceedings.
                proceedings. Id   at *4.
                              Id. at                    the Drake Court
                                     *4. Nevertheless, theDrake         oundthat"therule
                                                                  Courtffound that "the rulesays  nothingaabout
                                                                                             saysnothing   bout

                exempting indigent
                exempting indigentparties
                                  parties frompayingaattorneys'
                                          frompaying  ttorneys’ fees
                                                                feestto  partywho
                                                                     oaaparty     prevails underrule
                                                                              whoprevails        rule91a."IdId.
                                                                                                      91a."

                at    citing ((In re
                at *5 citing      re Christus
                                                    Hosp.
                                              Spohn Hosp. Kleberg, 222S.W.3d
                                     Christus Spohn                           434, 437 (Tex.2007)
                                                                   222 S.W.3d434,437(Tex.    2007 )(orig.
                                                                                                    (orig.
        0       proceeding) (stating
                proceeding) (stating tthat
                                       hatcourts    pplythe
                                           courts aapply     samerules
                                                         the same      of constructionthat
                                                                  rulesofconstruction  thatgovern the interpretationof
                                                                                           governtheinterpretation   of

        0       statutes when construing
                statutes when construing rules                   (CityofRockwell
                                         rules ooff procedure));(City of Rockwellv.          246 S.W.3d6621,
                                                                                  v. Hughes,246S.W.3d    21,6625
                                                                                                             25
                (Tex. 2008) (stating
                (Tex. 2008) (stating that
                                      that ccourts
                                             ourtscconstrue
                                                    onstrue statutesaccording
                                                            statutes accordingto  theirpplain
                                                                               totheir  lainand   commonmeaning))).
                                                                                              andcommon meaning))).
                                                                                  motion   well  the  motion
                The       then affirmed the
                The court then          the trial
                                            trial courts awardof
                                                  courts awardofffees
                                                                  ees astto
                                                                     as     the9la
                                                                          othe                  as the motionto
                                                                                         as wellas
                                                                               91a motionas                   to

                reconsider and
                reconsider and pointed       hatddefendant
                                       out tthat
                               pointed out        efendant incurred the
                                                                        additionalfeesinconnection   withitsRule91a
                                                                    the additional fees in connection with its Rule 91a
                challenge
                challenge and
                          and the causes ofaction
                              the causes             ubjectto
                                         of action ssubject
                                                              the same. Idatat*6.
                                                            to thesame.
                                                                                                theDrakeCourtcited
                                                                               *6. Specifically, the Drake Court cited
                Rule91a.7whichmandates     n "awardof
                Rule 91a.7 which mandatesaan
                                                       all costsandreasonable
                                              "award of all costs and reasonable andnecessary ttorneyfees
                                                                                and necessaryaattorney fees
                incurred withrespectto   thechallenged
                                      to the           cause ooffaction."
                                                                         Id (emphasis  inoriginal).  Although itisthe
                incurred withrespect        challenged cause     action." Id. (emphasis in original). Although it is the
                first
                first case
                           interpreting    awardofattorneys’ pursuantto
                                        an award of attorneys' feespursuant
                      case interpretingan
                                                                                  Rule itisconsistent        withthe
                                                                                to Rule 91a, it is consistent with the
                precedentofstrictconstruction   regarding thisstatute.See((Wooley
                precedent of strict construction regarding this statute. See ((Wooleyv.
                                                                                                 No.l4-l3-00385-
                                                                                      v. Schaffer, No. 14-13-00385-
                CV,2014         pp.L
                         Tex.App.
                CV, 2014 Tex. A
                                     EXIS8983(Tex.App.Houston   [14th        Aug.14,2014))(Daileyv.
                                   LEXIS 8983 (Tex. App. Houston [14th Dist.] Aug. 14, 2014)) (Dailey v.
                Thorpe,No.01-13-00492-CV,  2014Tex.App.LEXIS     9630at*10(Tex.App.Houston     [lstDist.]
                Thorpe, No. 01-13-00492-CV, 2014 Tex. App. LEXIS 9630 at *10 (Tex. App. Houston [1st Dist.]
                Aug.28,2014))(GoDaddy.com,    LLC HollieToups,429
                Aug. 28, 2014)) (GoDaddy.com, LLC v. Hollie Toups,
                                                                      S.W.3d 752(Tex.App.—Beaumont,
                                                                   429 S.W.3d 752 (Tex. App. — Beaumont,
                2014,pet.denied)) (Lopez-Welchv.      Farm         3:14-CV-2416-L, 2014U.S.Dist.LEXIS
                2014, pet. denied)) (Lopez-Welch v. State Farm Lloyds, 3: l 4-CV-2416-L, 2014 U.S. Dist. LEXIS
                154741(N.D.Tex.Oct.31,2014))(Plascencia                Farm        No.4:14-CV-524-A,  2014
                154741 (N.D. Tex. Oct. 31, 2014)) (Plascenciavv.. State Farm Lloyds, No. 4:14-CV-524-A, 2014
                U.S.Dist.LEXIS135081(N.D.Tex.Sept.25,2014))((Oldham
                                                            Oldham v.v.Nationwide     Co.ofAm.,3:14-
                U.S. Dist. LEXIS 135081 (N.D. Tex. Sept. 25, 2014))     Nationwide Ins. Co. of Am., 3:14-
                CV-575-B,2014U.S.        LEXIS107044;  2014WL3855238(N.D.Tex.Aug.5,2014))).l



                4849-6015-51
                CV-575-B, 2014 U.S. Dist. LEXIS 107044; 2014 WL 3855238 (N.D. Tex. Aug. 5, 2014))).




                4849.6015-5168.1




Silverado Appx. 0270
                                                                                           No. 1-15-586-CV                 3619
                         WhileRule
                         While Rule91a.7
                                   9la.7issilent        theevidence
                                                      tothe
                                                   asto
                                         is silent as       evidence and
                                                                     and procedure required prior     imposition of
                                                                                            prior ttooimposition of

        C        fees,tthe
                 fees,  hetrial court in Drake chose
                                courtin        choseto  conduct
                                                     to conduct    hearing
                                                                aa hearing        thanaccepting
                                                                           rather than           evidence
                                                                                       accepting evidence by
                                                                                                          by
        C
                 submission.
                 submission.  2014
                             2014 Tex.
                                  Tex. App.
                                       App. Lexis
                                            Lexis  12572
                                                  12572     *7.Itdid
                                                        atat*7.             require
                                                                        notrequire
                                                                It did not         Chase
                                                                                   Chase Bank
                                                                                         Bank    submit
                                                                                               tosubmit
                                                                                              to        itsitemized
                                                                                                        its itemized

                 invoices
                 invoices and/or
                          and/or cconduct
                                   onduct aa Lodestar              lieu thereof, ititaccepted
                                                                Inlieu
                                             Lodestar analysis. In                   accepted             andlive
                                                                                              anaffidavit and
                                                                                              an              live

                 testimony establishing
                 testimony establishing "thehours
                                        "the       devoted
                                             hours devoted    thematter,
                                                           tothe
                                                           to            whoperformed
                                                                 matter,who performed thework,
                                                                                      the work, tthe rate charged,
                                                                                                  herate  charged,

                 whatwork
                 what      wasperformed,
                      work was            andthatthefees
                               performed, and               were reasonable and
                                              that the fees were            and necessary.
                                                                                necessary. Id. The Court a
                                                                                               TheCourt    pplied
                                                                                                         applied
                                                        factors
                 theArthur
                 the Arthur Anderson reasonableness         applied
                                     reasonableness factors applied when contingent
                                                                    whencontingent feeagreements
                                                                                   fee agreements    atissue.
                                                                                                 areat
                                                                                                 are   issue. Id
        N
        0
        N
                 The               foundthat
                                      the   trial
                                          the     did
                                               court  abuse
                                                    not         related
                                                                    toitsfee
                                                        itsdiscretion      award.
                 The Drake Court found the that the trial court did not abuse its discretion related to its fee award. Id.
         -                         SILVERADO’S APPLICATION FORATTORNEY
                                                               ATTORNEYFEES
                                   SILVERADO'S APPLICATION FOR         FEES

                         Consistent
                         Consistent withthe
                                    with theCourt’s Local
                                            Court's Local Rules,
                                                          Rules, Silverado
                                                                 Silverado       thisApplication
                                                                           files this             forAttorney
                                                                                      Application for          Fees
                                                                                                      Attorney Fees

                 andpresents
                 and presentsevidence
                             evidence supporting
                                      supporting the
                                                 the reasonable and
                                                                and necessary fees incurred with
                                                                    necessary feesincurred  with respect
                                                                                                 respect to the
                                                                                                         to the

                 challenged        ofaction
                            causesof
                 challenged causes   action pursuant tothe lodestar
                                            pursuantto                      TEX.R.CIV.
                                                           lodestarmethod.6 TEX.        P.9la.7;Drake,
                                                                                 R. Qv. P.               2014
                                                                                           91a.7; Drake, 2014

                 Tex.
                 Tex. A
                      App. Lexis12572
                        pp.Lexis       (Tex.App.
                                 12572 (Tex. App.-FortWorth   Nov.20,
                                                 - Fort Worth Nov. 20,2014,    pet. h.);
                                                                            nopet.
                                                                      2014, no      h.); Long
                                                                                         Long v.          No.11-
                                                                                              v. Griffin, No. 11-

                 1021,2014 Tex.
                 1021,     Tex.LEXIS  304(Tex.
                                LEXIS 304       April25,2014)
                                          (Tex. April           (percuriam).
                                                      25, 2014) (per curiam).

                 A. LODESTAR
                 A.LODESTAR METHOD
                            METHOD

                         A
                         A request forattorney fees
                           request for
                                                    employs
                                                feesemploys  thelodestar
                                                            the          method
                                                                lodestar method whenititrelates
                                                                                when    relates hours worked
                                                                                                hoursworked for
                                                                                                            for

                 eachattorney
                 each attomey multiplied
                              multiplied bytheir
                                         by              ratesffor
                                                  hourlyrates
                                            their hourly        oraa total fee.Griffin, 2014
                                                                     total fee.         2014Tex. LEXIS
                                                                                             Tex.LEXIS 3304
                                                                                                         04(Tex.
                                                                                                            (Tex.

                 April
                 April 25, 2014)atat*6.
                       25, 2014)    *6.Tosatisfy    lodestar,            evidence
                                        To satisfy lodestar, "sufficient evidence  includes,
                                                                                  includes, at           evidence ‘of
                                                                                            ata minimum, evidence 'of

                 theservices  performed,
                 the services performed, whoperformed
                                         who performedthemand
                                                      them    atwhat
                                                           andat      hourly
                                                                 what hourly   ate,w
                                                                             rrate,  henthey
                                                                                    when      werepperformed,
                                                                                         they were  erformed,
                 andhow
                 and how much
                         much ttime
                                imethework
                                    the workrrequired.'"
                                              equired."’citing      (ElA
                                                         Id. citing (El   pple
                                                                        Apple I, Ltd. v. Olivias,
                                                                                      v.Olivias, 370S.W.3d
                                                                                                 370 S.W.3d757, 7
                                                                                                           757,   63
                                                                                                                763

                 (Tex.2012)).
                 (Tex. 2012)).Total
                              Totalnumber of
                                          ofhours  workedand
                                             hours worked andgeneralities willnot
                                                             generalities will                 at*6-7.However,
                                                                               notsuffice. Id. at *6-7. However,

                 6 OnNovember
                  On  November 19,19,2014,Ms.CresMachicek          Guardianship
                                      2014, Ms. Cres Machicek - Guardianship      Coordinator
                                                                                  Coordinator —- advisedcounsel
                                                                                              - advised  counsel
                 regarding
                 regarding theCourt’s  procedural
                           the Court's procedural  requirements
                                                   requirements related   o the
                                                                related tto     manner
                                                                            the manner inwhich
                                                                                       in       theCourt
                                                                                          which the       would
                                                                                                    Court would
                 conduct the91a.7
                 conduct the       evidentiary
                             91a,7 evidentiary proceeding.
                                               proceeding.



                 4849-6015-5168.1
                 4849-6015-5168.1




Silverado Appx. 0271
                                                                                             No. 1-15-586-CV                 3620
                    affidavit
                 anaffidavit
                 an          thatgenerally
                             that generally describes the services performed,
                                            describes theservices             whocompleted
                                                                   performed, who           same and
                                                                                  completed same and at what
                                                                                                     at what

                 hourly
                 hourly ratethat
                        rate          accompanied
                                  areaccompanied
                             that are            by evidence
                                                 byevidence    inform
                                                            toinform
                                                            to       thetrial
                                                                     the trial court ofthetime
                                                                                     of the time spent on Specific
                                                                                                 spent on specific
        0
                 tasks andcorresponding
                 tasks and correspondingdates
                                        dates  should
                                              should  constitute
                                                     constitute  sufficient
                                                                sufficient evidence
                                                                           evidence    satisfy
                                                                                    tosatisfy
                                                                                    to        thelodestar
                                                                                              the lodestar method.
                                                                                                           method. Id.

                 at
                 at *7-8.

                 B. SEGREGATION OF FEES rs
                 B.                     IS NoT
                                           NOT REQUIRED PURSUANTTO
                                                                TO 91a.7

                          While thelodestar
                          While the          methodis
                                    lodestar method is analogous, the
                                                                  the context is distinct
                                                                      context is distinctinsofar
                                                                                          insofaras feesegregation
                                                                                                 as fee segregation
        C)
        UJ       amongst prevailing
                 amongst prevailing claims     inapplicable forthefollowing
                                    claims iissinapplicable                   reasons. Rule
                                                            for the followingreasons.  Rule 91a.7 requires
                                                                                            91a.7 requires anaward
                                                                                                           an award
        N
        0        ofall
                 of all costs andreasonable
                        costsand reasonable andnecessary attorney
                                            and          attorney  feesincurred
                                                                  fees  incurredwithrespect
                                                                                with respecttothechallenged
                                                                                            to the challenged causes
                                                                                                              causes

                 ofaction.  Thematter
                 of action. The matterpending
                                      pending before
                                              before  thisCourt
                                                     this Court isisnot
                                                                    notone     which aaverdict
                                                                        oneininwhich           hasbeen
                                                                                       verdict has been returned asto
                                                                                                        returned as to

                 somecauses
                 some causesofaction
                            of        which
                               action which would
                                            would support
                                                  support    award
                                                          anaward
                                                          an      offees
                                                                  of fees and otherstthat
                                                                          andothers   hatwould  not.Compare
                                                                                          would not.

                           2014Tex.
                 (Griffin, 2014 Tex.LEXIS
                                    LEXIS304
                                          304(Tex.       25,2014))
                                             (Tex. April 25,        with(Tex.
                                                             2014)) with (Tex.R
                                                                              R..Civ.
                                                                                 Civ. PP..91a.7).9la.7mandates
                                                                                          91a.7). 91a.7 mandates

                 recovery
                 recovery offees
                          of         allchallenged
                                  onall
                             fees on               causes
                                        challenged causes ofaction
                                                          of            the prevailing
                                                             action ttoothe prevailing party.      see also
                                                                                       party. Id.; see also Drake,
                                                                                                            Drake, 2014
                                                                                                                   2014

                 Tex.App.
                 Tex.      Lexis12572
                      App. Lexis 12572 (Tex. App.— FortWorth
                                        (Tex.App.             Nov. 2
                                                   Fort Worth Nov.   0,2014,
                                                                   20,       noopet.
                                                                       2014, n  pet. h.).

                 C.                                                          RESPECT DISMISSED
                                                                                 TOTHE
                 C. SILVERADO'S ATTORNEYS' FEES INCURRED WITH RESPECT TO THE DISMISSED CAUSES OF
                                                ASSAULT
                    ACTION: FALSE IMPRISONMENT, ASSAULT AND
                                                        AND          AND
                                                            BATTERY, AND CONSPIRACY
                            Silverado
                            Silverado        learned
                                      first learned ofthis
                                                    of       litigation
                                                       this litigation    July18,
                                                                       onJuly
                                                                       on         2014tthrough
                                                                              18,2014   hrough negative publicity
                                                                                               negative publicity published
                                                                                                                  published

                 by Plaintiffs
                 by Plaintiffson     internet. TEX. R.
                                  theinternet.
                               onthe                R. Civ. E. 80l(e)(2)(C)-(D).
                                                            E. 801(e)(2)(C)-(D). Whileinvestigating,
                                                                                 While                Silverado
                                                                                       investigating, Silverado

                 discovered
                 discovered Plaintiffs’
                            Plaintiffs' Original
                                        Original Petition
                                                 Petition       onJuly
                                                          filed on     17,22014
                                                                   July17,  014ininthe129th  Judicial
                                                                                   the 129th Judicial District
                                                                                                      District Court
                                                                                                               Court of
                                                                                                                     of

                        County,
                 Harris County, Texas whichincluded
                                Texaswhich included claimsaagainst
                                                    claims  gainst "Silverado
                                                                   "Silverado Senior
                                                                              Senior Living
                                                                                     Living C areFacility"
                                                                                            Care           for
                                                                                                 Facility" for

                 falseimprisonment,
                 false imprisonment,assault     battery,
                                            andbattery,
                                    assault and
                                                             and         Plaintiffs
                                                        and conspiracy.' Plaintiffs filedan
                                                                                    filed   Amended
                                                                                          anAmended Petition
                                                                                                    Petition and
                                                                                                             and

                      Demand
                 JuryDemand
                 Jury          July23,2014
                            onJuly
                            on                    againnamed
                                            whichagain
                                   23, 2014 which      named "Silverado
                                                             "Silverado SeniorLiving
                                                                        Senior LivingC areFacility"
                                                                                     Care           and
                                                                                          Facility" and




                   On file with theHarris
                 7 Onfilewith              County
                                the Harris County District
                                                  District Clerk    incorporated byreference
                                                                 andincorporated
                                                           Clerkand                           asififset
                                                                                 by reference as    setout  fully
                                                                                                        out fully
                 herein.
                 herein.



                 4849-6015-5168.1Q
                 4849-6015-5168A




Silverado Appx. 0272
                                                                                            No. 1-15-586-CV                   3621
                included        for false imprisomnent,
                included claims forfalse  imprisonment, assaultandbattery, and conspiracy.8OnJuly
                                                               and battery,and             On July25,2014,
                                                                                                   25, 2014,

                Plaintiffs’ Second
                Plaintiffs' Second         Original
                                   Amended Original Petition was filed
                                                    Petition was filedwith
                                                                      withthe  sameaallegations
                                                                           thesame  llegations  againstSilverado
                                                                                               against  Silverado
        0       although
                although itremained
                         it remained improperly
                                     improperly named
                                                named aand
                                                        ndhad      eenserved.9 Silverado
                                                              notbbeen
                                                           hadnot              Silveradochose owaive
                                                                                        chosetto waivesservice
                                                                                                       ervice
                and
                and enter
                    enter aannappearance onJuly
                              appearance on July28,
                                                28,22014 in lightoof
                                                     014inlight   fPlaintiffs’   requestforextraordinary
                                                                     Plaintiffs'request  for extraordinaryrelief
                                                                                                           reliefinthe
                                                                                                                  in the
                formof  an application
                form of an application ffor
                                         ortemporary
                                            temporary rrestraining
                                                        estraining oorder,
                                                                     rder,ttemporary
                                                                           emporary iinjunction
                                                                                     njunction aand
                                                                                                ndthe
                                                                                                    theemergency
                                                                                                        emergency
                hearing
                hearing related  to the
                        related to      same which
                                    the same which Plaintiffs   etforJuly28,2014.
                                                   Plaintiffs sset for July 28, 2014.
        C                 Amidst the hundredsof
                          Amidstthehundreds     pages of
                                             of pages of pleadings,
                                                         pleadings,Plaintiffs
                                                                   Plaintiffsclaims
                                                                              claimshhave
                                                                                     aveatatalltimesbeen
                                                                                             all times been

        C       inflammatory andcentered  on allegations
                             and centered on allegations thatSilverado,
                                                         that Silverado, its
                                                                         its staff,physicians     othersindependently
                                                                                               orothers
                                                                                    physiciansor         independently
                named
                named —    someoof
                        —some    fwhich
                                   whichwwere   laternnonsuited
                                           erelater    onsuited  wereddrugging
                                                               --were  rugging Ruby
                                                                                RubyPPeterson,
                                                                                        eterson,holding  heragainst
                                                                                                 holdingher  againsther
                                                                                                                     her
                will, and          Plaintiffs’ visitationwithout  legal             Plaintiffs         thechallenged
                will, and refusing Plaintiffs' visitation without legal authority.t° Plaintiffs pursued the challenged

                causesofactionin a mannerwhich       the costoofflitigation
                                          which drove thecost
                causes of action in amanner
                                                                                Silverado
                                                                             up. Silveradowas
                                                                  litigationup.
                                                                                             forcedtoincur
                                                                                          was forcedto incur
                                            againstboth federaland
                                    defending
                            expense defending against both aa federal and state
                significant expense
                                                                                lawsuit well
                                                                                        as wellaas
                                                                          state lawsuit as
                                                                                                   mediacampaign
                                                                                                               in
                                                                                                 saa media campaign in
                directviolation  oftheCourt’s   Protective Order.Thedismissed ofaction          comprised Plaintiffs
                direct violation of the Court's Protective Order. The dismissed causes
                                                                                causes of action comprised Plaintiffs
                entire
                entire case
                            against Silverado until October 6,2014 with theFourth  Amended Petitionwhich includes
                       case against Silverado until October 6, 2014 with the Fourth Amended Petition which includes
                                                                                         subject
                aa new allegationofbreachoffiduciary    dutyat Paragraph  88andwillbe           toanother  9la
                   new allegation of breach of fiduciary duty at Paragraph 88 and will be subject to another 91a
                Motion  toDismiss. SeeExhibit  "A,"(Affidavit ofJoshK.Davis).Thechallenged     causes  ofaction
                Motion to Dismiss. See Exhibit "A," (Affidavit of Josh K. Davis). The challenged causes of action
                required    multi·faceteddefense relatedtothefederal    andstatelawsuits   aswell stherepeated
                required aa multi-faceted defense related to the federal and state lawsuits as wellaas the repeated
                violations
                        ofCourtorders.
                violations of Court orders.                                _


                8   Id
                9   Id.
                 See              Original Petition, Amended PetitionandJuryDemand,  Second  Amended Petition
                  See Plaintiffs'
                and
                1°       Demand,  Original Petition, Amended
                                    ThirdAmended             Petition andto
                                                            andContest
                                                     Petition             Jury Demand, Second
                                                                            Guardianship      Amended
                                                                                                  andPetition
                                                                                        Application,
                and Jury Demand,
                Amended         all
                         PetitionThird
                                  ofwhich areon with
                                       Amended Petition and       and/or
                                                            Contest
                                                         thisCourt       the129th Judicial
                                                                    to Guardianship                    and
                                                                                    Application, and Fourth
                Amended   Petitionbyreference
                   incorporated    all of which areifon file with this
                                                              fully    Court and/or the 129th Judicial District Court and
                                                                   herein.
                are                            as setout
                are incorporated by reference as if set out fully herein.



                4849-6015.5168.1




Silverado Appx. 0273
                                                                                            No. 1-15-586-CV                 3622
                          This iswell-versed
                                       in   antics
                                               related
                                                   tothis  and litigation,
                                                       vexatious
                          This Court is well-versed in Plaintiffs antics related to this vexatious and harassing litigation,

        C
                 but     party-opponent
                     oneparty-opponent
                 but one               admission
                                       admission isworth highlighting
                                                 is      highlighting to reinforce
                                                                      to reinforce thattheintent   andpurpose
                                                                                   that the intent and purpose
        C
                 behind thefederal
                 behind the         litigation.
                            federal litigation. OnAugust
                                                On August 3,3,2014,Ms.Schwager
                                                             2014, Ms. Schwagerposts
                                                                               posts aamessage
                                                                                       message    Facebook
                                                                                               onFacebook
                                                                                               on         to Mr.
                                                                                                          to Mr.

                 Davisopen
                 Davis open to thepublic:
                            to the         "AsI’ve
                                   public: "As      saidfrom
                                               I've said fromday
                                                             dayone, thisis
                                                                 one,this is not aboutyou,
                                                                             notabout      butif
                                                                                      you,but        persistin
                                                                                                 youpersist
                                                                                              if you        in
                 violating
                 violating my client’s
                           my client's rights
                                       rights and Ruby’s,
                                              andRuby's, ititwillbe.
                                                            will be. IIkeep wondering
                                                                       keep wondering whenthe
                                                                                      when thereality ofthefederal
                                                                                              reality of the federal

                      willset
                 casewill
                 case         in.Nominal
                          setin.         damages
                                 Nominal damages     pledfor
                                                 arepled
                                                 are              Butthe
                                                             now.But
                                                         for now.        pressisiscoming.
                                                                     the press    coming. IIassure
                                                                                            assure     that.”TEX.
                                                                                                   youthat."
                                                                                                   you       TEX.
        0        R.            (e)(2)(C)-(D).
        CA       R. Civ. E.801
                         E. 801(e)(2)(C)-(D). Inaddition,
                                              In            following
                                                 addition, following settlement
                                                                     settlement withCarol
                                                                                with Carol Anne Manleyaand
                                                                                           AnneManley   ndDavid
                                                                                                           David
        Cd
        C)       Peterson,
                       Plaintiffs
                             now seek     fees
                                    torecover         from
                                              andexpenses       ofRuby
                                                         theestate        for
                                                                     Peterson
                 Peterson, Plaintiffs now seek to recover fees and expenses from the estate of Ruby Peterson for
        Cd
         -       bringing thislawsuit
                 bringing this             wellas
                               lawsuit "as well asininanother case filedin
                                                               casefiled             c0urt”in
                                                                         in federal court"    theamount
                                                                                           in the       of
                                                                                                  amountof
                                 Thestrategy
                 $187,056.73.1 I The strategyininbringing  thefederal
                                                 bringing the          lawsuit
                                                              federal lawsuit  appears
                                                                              appears  tohave
                                                                                      to      beenintimidation
                                                                                         havebeen intimidation and/or
                                                                                                               and/or

                 berate Silverado
                 berate Silverado intosettlement.
                                  into settlement.              theresult
                                                  Nevertheless, the            to force
                                                                           wasto
                                                                    result was    force S ilverado
                                                                                        Silverado to incur
                                                                                                  to incur significant
                 fees
                    defending
                          ameritless
                                 lawsuit
                                     inboth
                                          Federal   Court.
                                              andState Those  andfees
                                                           costs    arenow
                 fees defending a meritless lawsuit in both Federal and State Court. Those costs and fees are now

                 due.The
                 due.

                                    feesincurred
                              totalfees
                          The total              defending
                                        incurred defending
                                                                against
                                                           against thechallenged  causes o
                                                                   the challenged causes offaction    ofSunday,
                                                                                                   asof
                                                                                            action as

                 November
                 November 30, 2014are
                          30,2014      17,183.40.
                                  are$117,183.40. SeeExhibit
                                                  See         "A,"(Affidavit of
                                                      Exhibit "A,"           ofJosh  K.Davis)
                                                                                Josh K.        attached
                                                                                        Davis) attached hereto
                                                                                                        hereto

                 andincorporated
                 and incorporated byreference
                                  by reference as if set
                                               as if setout
                                                         out fully herein.The
                                                             fullyherein. Thefeescontinue
                                                                              fees continue to accrueaand
                                                                                            to accrue  ndwillbe
                                                                                                          will be

                 supplemented
                 supplemented at thetime
                              at          of the hearing w
                                 the time ofthehearing     ithadditional
                                                         with additional fee           and oralttestimony.
                                                                             statementsandoral
                                                                         fee statements         estimony.  Itis
                                                                                                           It is

                 withinthe
                 within theCourt’s  sound
                           Court's sound discretion
                                         discretion    determine
                                                     todetermine
                                                    to            thelegal
                                                                 the       sufficiency
                                                                     legal sufficiency oftheevidence
                                                                                       of              presented
                                                                                          the evidence presented

                 regarding
                 regarding theamount
                           the amountoffees
                                     of      which
                                        fees which arereasonable
                                                   are reasonable and necessary. Ridge
                                                                  and necessary. Ridge Oil C0.v.v.Guinn Invs.,
                                                                                       OilCo.           Invs., Inc.
                                                                                                               Inc.,,

                 148S.W.3d. 143
                 148            (Tex.2004)
                            143(Tex.       (court-ordered
                                     2004)(court-ordered       ofattorneys’
                                                         award of            feesisisreviewed
                                                                  attorneys' fees             under
                                                                                     reviewed under theabuse
                                                                                                    the abuse o
                                                                                                              off

                 discretion
                 discretion standard).
                            standard). The
                                       The Drake Courtreinforces
                                           Drake Court reinforces that
                                                                  that R ule91a.7
                                                                       Rule 91a.7 rrequires
                                                                                    equires an "award ofall
                                                                                            an        of all costs and
                                                                                                             costs and

                    SeeSecond
                 11 See        Supplement
                        Second Supplement  to Application
                                           to Application for Payment ofAttorney’s
                                                          forPayment                  Feesand
                                                                       of Attorney's Fees  andExpenses,
                                                                                               Expenses, Expert
                 Witness Feesand
                 Witness Fees andExpenses,
                                 Expenses,  andCosts
                                            and CostsofCourt
                                                     of       onfile with
                                                        Court on          the Court and
                                                                     with theCourt  and incorporated byreference
                                                                                        incorporated by reference
                 asififset
                 as    setout fullyhherein.
                           outfully   erein.


                 4849-6015-5168A




Silverado Appx. 0274
                                                                                               No. 1-15-586-CV                 3623
                 reasonable
                 reasonable and           attorneyfees
                                necessary attorney
                            and necessary                                     tothechallenged
                                                   fees incurred with respectto                 causeoof
                                                                                 the challengedcause  faction.”
                                                                                                         action."2014
                                                                                                                  2014

                 Tex.
                 Tex. A pp.L
                      App.   exis112572
                           Lexis   2572 aatt*6.
                                            *6.T
                                               The costsooffdefending
                                                 hecosts     defendingthefederal
                                                                       the federallawsuit were incurredwith
                                                                                   lawsuitwere          withrespect
                                                                                                             respect
                                                    demonstratedHowever,
                 to the challenged
                 to the           causesofaction
                        challengedcauses          as demonstratedabove.
                                        of actionas                              solelyin
                                                                  above. However,solely inan abundanceof
                                                                                          anabundance  of
                 caution
                 caution andforthe
                         and for the benefit of theCourt,
                                             of the        Silverado
                                                    Court, Silverado identifies
                                                                     identifiesthefollowing
                                                                                the followingtotal  amountof
                                                                                              totalamount  of
                 $18,830.00 as the
                 $18,830.00 as     amount solely
                               the amount solely rrelated
                                                   elated othefederal
                                                         tto            mattershould
                                                             the federalmatter shouldtheCourt
                                                                                      the Courtfind
                                                                                                findthatdefense
                                                                                                     that defenseof
                                                                                                                  of
                 thefederal
                 the federal lawsuit    evenininthese
                             lawsuit -- even          extreme
                                                these extreme circumstances
                                                              circumstances —was
                                                                            —    notincurred
                                                                             wasnot  incurredwith
                                                                                              withrespect  tothe
                                                                                                   respectto  the
        0        challenged causes of
                 challenged causes of a ction.
                                      action.

        a        D.
                 D. SUBSEQUENT MOTIONS&
                                      & COSTS
        tN
                          Silverado
                          Silverado isentitled
                                     is entitledtto recoveritsreasonable
                                                 orecover   its reasonableand            attorneyfees
                                                                               necessaryattorney
                                                                           andnecessary           feesand  costsinthe
                                                                                                       andcosts  in the

                 event Plaintiffs
                 event  Plaintiffs appeal
                                   appeal and/or
                                           and/or engage      subsequent
                                                  engage in-subsequent   motion
                                                                           motionpractice
                                                                                    practicerelated  othechallenged
                                                                                             relatedtto the challengedcauses
                                                                                                                       causes
                 ofaction                                   2014
                 of action aand
                             ndCourt’s
                                 Court's findings.Drake,
                                                     Drake, 2014Tex.
                                                                   Tex.A  pp.LLexis
                                                                        App.     exis112572
                                                                                       2572  ((Tex.
                                                                                               Tex.App.
                                                                                                    App. ——Fort
                                                                                                             FortW  orthNNov.
                                                                                                                  Worth   ov.
                 20,
                 20, 2 014,no
                     2014,  no pet.
                                    h.). Plaintiffs
                                pet. h.). If Plaintiffs find it            to fileaaMotion
                                                                necessary to
                                                             it necessary            MotionttooReconsider
                                                                                                Reconsiderand/or
                                                                                                              and/orRescind,
                                                                                                                     Rescind,
                 Silverado   equests$2,500.00
                 Silverado rrequests           asthereasonable
                                     $2,500.00as  the reasonableaand necessaryffees
                                                                 nd necessary  eesfor
                                                                                    for handling theresponsive
                                                                                                     responsive
                 briefingandhearing  relatedothe
                 briefing and hearing related tto     same.See
                                                  thesame.
                                                              Exhibit"A," Affidavitof
                                                           See Exhibit"A,"         of JoshK.Davis.
                                                                                                   Ifthe matterisis
                                                                                          K. Davis. If thematter
                 appealed, Silverado
                 appealed, Silverado requests
                                               $10,000.00  for                and necessaryfeesforhandling
                                      requests $10,000.00 for its, reasonable andnecessary
                                                                                                                  the
                                                                                                fees for handling the
                 appellee’s inthecourtofappeals,         $7,500.00  ifplaintiff files WritofError rPetition       for
                 appellee's case
                            case in the court of appeals, $7,500.00 if plaintiff filesaa Writ of Erroroor Petition for
                 Review withtheSupreme  Court ofTexas,  and$7,500.00  iftheWritofErrororPetition
                 Review with the Supreme Court of Texas, and $7,500.00 if the Writ of Erroror
                                                                                                     forReview
                                                                                              Petition for Review
                                                                                                    requests
                 isGranted  bytheSupreme ofTexas.See Inadditiontoitsfees,
                 is Granted by the Supreme Court of Texas. See id. In additionto
                                                                                          Silverado           its
                                                                                 its fees, Silverado requests its
                                                    12572
                 costs.Drake,2014Tex.App.Lexis            (Tex.App.-Fort         Nov.20,2014,nopet.
                 costs. Drake, 2014 Tex. App. Lexis 12572 (Tex. App. — Fort Worth Nov. 20, 2014,no
                                                                                                         h.).
                                                                                                      pet. h.).
                                                               PRAYER
                                                               PRAYER
                          SilveradoSenior Living, Inc.d/b/aSilverado   Senior Living SugarLandrequests  theCourt
                          Silverado Senior Living, Inc. d/b/a Silverado Senior Living Sugar Land requests the Court
                 awardititscostsandreasonable     andnecessary  attorney feesincurred  in anamountnotlessthan
                 award it its costs and reasonable and necessary attorney fees incurred inan amount not less than
                 $117,183.40.TEX.
                                R.CIV.P.91a.7;see                       2014Tex.App.Lexis12572(Tex.App.-Fort
                 $117,183.40. TEX. R. Civ. P. 91a.7; see also, Drake, 2014 Tex. App. Lexis 12572 (Tex. App. —Fort




                 4849-6015-5168.1




Silverado Appx. 0275
                                                                                             No. 1-15-586-CV                    3624
                Worth
                WorthN ov.220,
                     Nov.   0,2014).
                               2014). Silverado further
                                                further requests  its feesinthe
                                                        requests itsfees         eventoof
                                                                           in theevent  faaMotion toReconsider
                                                                                           Motionto Reconsider

                and/or
                and/or R escindiin
                       Rescind     the amountof$2,500.00,
                                nthe          of $2,500.00,for
                                                            for handlingtheappel1ee’s   caseinthe
                                                                         the appellee's case        courtoof
                                                                                             in thecourt  fappeals
                                                                                                             appeals
                inthe  amount of$
                in the amount     10,000,and$7,500
                              of $10,000, and $7,500 ifplaintiff
                                                      if plaintiff filesaaWrit
                                                                          Writoof
                                                                               fError   rPetition
                                                                                  Erroroor PetitionforReview
                                                                                                    for Reviewwiththe
                                                                                                               with the
                Supreme
                Supreme Court
                        Court ofTexas,  and $7,500
                              of Texas, and $7,500 ifthe
                                                   if theWrit
                                                         WritofError    Petitionfor
                                                                     orPetition
                                                             of Erroror          forR      is Grantedby
                                                                                          isGranted
                                                                                      eview
                                                                                    Review            bytheg
                                                                                                         the
        N
        I-      Supreme
                Supreme Court
                        Court of
                              of Texas.

                                                                Respectfullysubmitted,
                                                                             submitted,

                                                               LEWIS BRISBOIS BISGAARD & SMITH,LLP
                                                               LEWIS                           LLP
                                                               /S/
                                                                /S/ JoshK.Davis


                                                                          24031993
                                                                          No.
        0                                                               K. Davis
                                                               JOSH
                                                               JOSHK.DAVIS
                                                                   K. DAVIS
                                                                State Bar No. 24031993
                                                               CHRISTIAN
                                                               CHRISTIANR.JOHNSON
                                                                        R. JOHNSON
                                                               StateBarNo.
                                                               StateBarNo.2 4062345
                                                                          24062345
                                                               Weslayan
                                                                WeslayanTTower,
                                                                           ower,SSuite
                                                                                  uite1400
                                                                                       1400
                                                               24Greenway   Plaza
                                                                24 Greenway Plaza
                                                                Houston,Texas77046
                                                               Houston,  Texas 77046
                                                               (713) 659-6767 Telephone
                                                                (713) 659-6767 Telephone
                                                               (713) 7 59-6830F acsimile
                                                                (713) 759-6830 Facsimile
                                                               ATTORNEYS FORDEFENDANTS,
                                                               ATTORNEYS FOR DEFENDANTS,
                                                               SILVERADOS ENIORLIVING,INC.D/B/A
                                                               SILVERADO SENIOR LIVING, INC. D/B/A
                                                               SILVERADOSENIOR LIVING SUGAR LAND
                                                               SILVERADO SENIOR LIVING SUGAR LAND
                                                  CERTIFICATEOFSERVICE
                                                  CERTIFICATE OF SERVICE
                         Ihereby     thata trueand
                               certify                         copyoftheforegoing      wasserved
                                                                               instrument      uponall
                counselIofrecord
                         hereby certify that a true and correct copy of the foregoing instrumentreceipt
                                 via        facsimile, handdelivery  and!or         mail,returnwas served upon all
                                                                                                      requested
                                                                                                              on
                this lstDecember,   2014.,
                counsel of record via e-file, facsimile, hand delivery and/or certified mail, return receipt requested on
                this 1st December, 2014.

                         Philip Ross
                         PhilipHolbrook
                         1006  M. Ross Road
                         1006 Holbrook Road
                         SanAntonio,
                                  Texas78218
                         San Antonio, Texas 78218
                         Attorney for Plaintiffs
                         Candice
                              LSchwager
                         Candice L Schwager
                         TheSchwager  LawFirm
                         The Schwager
                         1417 Ramada  Law Firm
                                     Dr.
                         1417 Ramada
                         Houston,TexasDr.
                                       77062
                         Houston, Texas 77062



                4849-6015-5168.1




Silverado Appx. 0276
                                                                                            No. 1-15-586-CV                 3625
                           Attorney
                           Attorney for
                                    for Plaintiffs

                           SarahPatelPacheco
                           Sarah  Patel Pacheco
                           Crain,Caton
                           Crain, Caton&  &James,
                                           James,  PC
                                                   PC
                           1401 McKinney
                           1401McKinney     Street
                                            Street
                           1700                Center
                           1700 Five Houston Center
                           Houston,         77010
                           Houston, Texas 77010
                           Attorneys for  CarolManley and
                                      for Carol       andDavid  Peterson
                                                          David Peterson

                           JillW.  Young
                           Jill W. Young
                           Maclntyre, McCulloch,
                           Maclntyre, McCulloch,           &Young,
                                                 Stanfield &        LLP
                                                             Young, LLP
                           2900Weslayan,
                           2900 Weslayan,Suite150
                                         Suite 150
        CJ
                           Houston,Texas
                           Houston, Texas77027
                                         77027

        0                  W.RussJonesE
                           W. Russ Jones
                                       JonesScherrer
                           Underwood, Jones Scherrer &Malouf,
                                                     &         PLLC
                                                       Malouf, PLLC
                           5177Richmond
                           5177 Richmond Ave,  Suite505
                                          Ave, Suite 505
                           Houston,
                           Houston, Texas77056
                                    Texas 77056/S/
                                                                               JoshK.
                                                                           /S/ Josh K.Davis
                                                                                      Davis
                                                                   JosH
                                                                   JOSH K. DAVIS




                 4849-6015-5168.1




Silverado Appx. 0277
                                                                                   No. 1-15-586-CV   3626
                                                             CAUSENO.427,208
                                                             CAUSE NO. 427,208

                 RUBYS.
                 RUBY   S.PETERSON,
                           PETERSON, Individually,           §§              IN PROBATE C
                                                                             INPROBATE    OURTNO.1
                                                                                        COURT NO. 1
                 MACKEY
                 MACKEY     ("MACK")
                             ("MACK") GLEN
                                         GLENPETERSON
                                                PETERSON §
                 PETERSON,                  NextFriend
                 PETERSON, Individually, Next     Friend     §§
                 Attorney—in
                 Attorney-in  Fact forRUBY
                              Factfor RUBY                    §
                 PETERSON,
                 PETERSON,DONLESLIE
                                 DON LESLIEPETERSON
                                                PETERSON §§
                 Individually, Next Friend,
                               Next Friend, Attorney-in- §§
                                            Attorney-in-
                 FactofRUBY
                 Fact of RUBYS.PETERSON,
                                  S. PETERSON,   LONNY
                                                    LONNY §§
                 PETERSON,
                 PETERSON,     Individually
                                IndividuallyandNextFriend
                                             and Next Friend §§
                 OfRUBY
                 Of RUBY S. S.Peterson
                               Peterson                       §
        0        VS.
                 VS.                                                 §       OF
                                                                             OF

        0        CAROLANNE
                 CAROL       MANLEY,
                        ANNEMANLEY,                 §
                 DAVIDPETERSON,
                 DAVID PETERSON,  SILVERADO
                                  SILVERADO         §
                 SENIORLIVING,
                 SENIOR LIVING,INC.
                                INC.d/b/aSILVERADO§
                                    d/b/a SILVERADO§
                 SENIOR
                 SENIOR LIVING
                        LIVING — SUGAR
                                 SUGAR LAND
                                         LAND      §§                        HARRIS
                                                                             HARRIS C OUNTY,
                                                                                    COUNTY, TEXAS
                                                                                            TEXAS

                                                    AFFIDAVIT
                                                    AFFIDAVIT OFJOSH
                                                              OF      K.DAVIS
                                                                 JOSH K. DAVIS

                 STATEOF
                 STATE OFTEXAS
                         TEXAS                      §§
                 COUNTY
                 COUNTY OFHARRIS
                        OF HARRIS

                           Beforem
                           Before      theundersigned
                                  me,e,the undersigned authority,    this day, p
                                                                  on thisday,
                                                       authority, on             ersonally
                                                                               personally appeared Josh
                                                                                          appeared Josh K.Davis
                                                                                                        K. Davis aa

                 person whoispersonally
                 person who               knownto
                            is personally known tome.
                                                  me.After    administered
                                                      AfterIIadministered     oathtotohim,
                                                                           anoath
                                                                          an          him,upon hisoath,
                                                                                           uponhis       hestated:
                                                                                                   oath, he stated:

                       1. "My
                       1.      nameisisJosh
                          "Myname                Davis. IIam
                                             K.Davis.
                                       Josh K.            amover  theage
                                                             over the    oftwenty-one
                                                                      ageof            (21)yyears
                                                                            twenty-one (21)  earsaand
                                                                                                    ndhave never b
                                                                                                      have never   een
                                                                                                                 been
                          convicted of  a felony.    I am  ofsound  m  ind,
                                                                          c apableo fmaking   t hisaffidavit,
                                                                                                            andfully
                          convicted of a felony. I am of sound mind, capable of making this affidavit, and fully
                          competent
                          competent  to testify
                                    to              thematters
                                        testify ttoothe mattershereinstated,
                                                               herein stated,andIhave             knowledge of
                                                                                        personal knowledge
                                                                             and I have personal             of every
                                                                                                                every
                                   herein.
                                made
                           statement
                          statement made herein.
                       2. II ama
                       2.    am a licensed          intheStateofTexas,
                                           attorneyin
                                  licensed attorney                          partner w
                                                                           a partner
                                                       the State of Texas, a         with the law firm of Lewis Brisbois
                                                                                       iththelawfirmofLewis      Brisbois
                           Bisgaard
                          Bisgaard   &Smith,
                                     &         L.L.P.,
                                        Smith, L.L.P., andhave
                                                       and        beenemployed
                                                            have been  employed bySilverado      Senior Living,
                                                                                  by Silverado Senior   Living, Inc.
                                                                                                                Inc. d /b/a
                                                                                                                     d/b/a
                           SilveradoSenior
                           Silverado  SeniorLivingSugarLand(Silverado)
                                              Living Sugar Land (Silverado) to   to defend      inthe
                                                                                    defenditit in  theabove-entitled  and
                                                                                                      above-entitled and
                           numbered
                           numbered    cause.
                                       cause. This affidavit
                                              Thisaffidavit  isprepared
                                                             is          insupport
                                                                prepared in  support ofApplication
                                                                                     of Application forAttorneys’    Fees
                                                                                                      for Attorneys' Fees
                           Pursuantto
                           Pursuant     Rule9la
                                     to Rule     OrderEntered
                                             91a Order   EnteredOnOnNovember
                                                                     November 10,I0,2014.
                                                                                     2014.
                       3. As
                       3. Asaapartner
                                partner  for
                                        for LEWIS BRISBOISBISGAARDBISGAARD     && SMITH  LLPLLP("LBBS")     I amfamiliar
                                                                                                  ("LBBS")I am             with its
                                                                                                                  familiarwith  its
                          business
                          business  practices.
                                    practices.   Asaapart
                                                 As         ofitsusual
                                                        partof                  regular
                                                                           andregular
                                                               its usual and            business, LBBS
                                                                                        business,  LBBS k   eepsrregular
                                                                                                          keeps    egular records
                                                                                                                          records
                          oflegal
                          of       work performed.
                             legal work                  am familiar
                                          performed. II am   familiar with
                                                                         with therecords   kept a
                                                                              the records kept    ndmaintained
                                                                                                and              intheusual
                                                                                                     maintained in  the usual and
                                                                                                                               and
                          regular
                          regular c  ourseof
                                   course   ofbusiness.     have personal supervision,
                                               business. II havepersonal      supervision, custody,
                                                                                             custody, control
                                                                                                      control a ndaccess
                                                                                                               and          to the
                                                                                                                    access to  the
                          records  ofthis
                          records of        firmas
                                      this firm     they pertain
                                                 asthey                the legal services
                                                          pertain ttoothelegal   services rendered
                                                                                          rendered herein.  I have examined
                                                                                                    herein. Ihave   examined the
                                                                                                                               the
                          records
                          records keptandmaintained
                                    kept and maintained bythisfirmintheregular                course o
                                                              by this firm in the regular course      offitsbusiness
                                                                                                         its business andsuch
                                                                                                                        and such
                          records
                          records reflect
                                   reflect certain
                                             certain ttransactions
                                                       ransactions   intherendering
                                                                      in the renderingoflegal
                                                                                        of legalsservices
                                                                                                   ervicesinthe    matter. IInnthe
                                                                                                           in thematter.       the
                                                                         =                                              EXHIBIT
                                                                                                                        EXHIBIT
                 4846-9716-7648.1
                 4846-9716-7648.1




Silverado Appx. 0278
                                                                                                 No. 1-15-586-CV                      3627
                                course of
                         normal course    myduties
                                       ofmy dutiesandresponsibilities
                                                   and responsibilitiesIreceive,
                                                                        I receive,review
                                                                                   reviewand
                                                                                          and maintaininvoices
                                                                                                       invoicessent
                                                                                                                sent
                         to myclients
                         tomy clientswhich
                                     whichiinclude
                                           ncludesupportingdocumentation
                                                            documentationand/or
                                                                          and/orrecords
                                                                                 recordsand  am acustodian
                                                                                         andama   custodianof
                                                                                                            of
                         the
                         the s ame.
                             same. Furthermore,
                                   Furthermore, itisin
                                                it is inthe
                                                         then ormalcourseof
                                                                 course
                                                            normal          mydduties
                                                                         ofmy   uties
                                                                                    and
                                                                                      andrresponsibilities
                                                                                          esponsibilitiestotoreview
                                                                                                              review
                         and
                         and maintain
                             maintain pre—bills
                                       pre-bills which        contemporaneoustime
                                                          recontemporaneous
                                                 which aare                         timerecords
                                                                                         recordsmaintained
                                                                                                maintainedintheregular
                                                                                                            in the regular
                         course ofbusiness
                         course of business prior   obeing
                                            prior tto         entttootheclient
                                                      being ssent     the clientfor  paymentand
                                                                                 forpayment      amcustodian
                                                                                             andam  custodian of thesame.
                                                                                                                     same.
                                   tothisAffidavit
                         Attached to                asExhibit
                                      this Affidavitas Exhibit 11,,andincorporated
                                                                   and incorporatedintoit
                                                                                    into itbyreference,
                                                                                            by reference,are  trueand
                                                                                                          aretrue  and
                         correct copies
                         correct copies of           invoices
                                        of redacted' invoices with                   ndbilling
                                                                              cost aand
                                                              with supporting cost      billingrrecords
                                                                                                 ecords(BatesNos.
                                                                                                               Nos.SSSL
                                                                                                                     SL
                         000001-000076)
                         000001-000076)which        wereincurred
                                             whichwere    incurredaand
                                                                    nd submittedfor      paymentrelated
                                                                                     forpayment            totheabove
                                                                                                   relatedto  the above
                         referenced
                         referenced m        n thedatenoted
                                      atteroon
                                    matter      the date notedthereon
                                                                thereonas aswell  asredacted
                                                                             wellas  redactedpre-bills
                                                                                              pre-bills((Bates
                                                                                                        BatesNNos.
                                                                                                                os.SSL
                                                                                                                    SSL
                         000077-000126)
                         000077-000126) which     reflect attorney feesthathavebeenincurred
                                          which reflect                                           ndwillbe
                                                                    fees that have been incurredaand  will beinvoiced
                                                                                                              invoicedinin
                         mid-December
                          mid-December perper guidelines.
                                               guidelines.The
                                                          Theinvoices
                                                              invoiceswith
                                                                       withsupporting
                                                                            supportingrecords
                                                                                        recordsasaswell  spre-bills
                                                                                                   wellaas pre-billsare
                                                                                                                     are
                         made      a courseooffregularly
                          made aassacourse               conductedbusiness
                                                regularlyconducted  businessby  personswith
                                                                             bypersons   withknowledge
                                                                                              knowledgeat    or nearthe
                                                                                                          atornear   the
                         time
                         time ofmaking
                              of makingby    orfrom
                                          byor   from informationtransmitted
                                                                  transmittedby  a personw
                                                                              byaperson     ithknowledge
                                                                                          with  knowledgeofthe
                                                                                                            of theevent
                                                                                                                   event
                         or information
                         or informationrecorded.
                                           recorded. L   BBSmaintains
                                                       LBBS   maintainsand/or
                                                                         and/orkkeeps
                                                                                  eepsaacopy
                                                                                          copyoftheinvoices
                                                                                                 of the invoiceswith
                                                                                                                   with
                         supporting
                         supporting records
                                    records aand
                                              ndpre-bills
                                                 pre-billsiin
                                                           ntheregular    courseofitsbusiness.,
                                                              the regularcourse  of its business.
                    4.    am very familiar
                    4. II amvery  familiar w iththe
                                           with      natureofthis
                                                 the nature        caseandtheworkwhich
                                                           of thiscase  and the work whichhasbeenperformed
                                                                                           has been performedtoto
                         date.I     knowledgeable
                                 amknowledgeable
                         date. I am              with
                                                 with thenumber
                                                      the number ofhours   pentandthe
                                                                 of hourssspent         amountscharged
                                                                                and theamounts  chargedto
                                                                                                        tomy
                                                                                                          my
                         clientby
                         client by LewisBrisbois
                                   Lewis BrisboisBBisgaard
                                                   isgaard&&Smith,
                                                             Smith,LL.L.P.  amfamiliar
                                                                    .L.P.II am familiarw ithwhatlawyers
                                                                                       with what lawyersof
                                                                                                         of
                         similar
                         similar expert ability
                                         ability iin the State ofTexas
                                                   ntheState   of Texasaare recharging
                                                                               chargingforsimilar     servicesrendered
                                                                                          for similarservices   renderedinin
                         connection with   thedefense    ofsimilar              Ihave  been
                         connection with the defense of similar matters. I have been continuouslylicensed
                                                                                             continuously   licensedinthe
                                                                                                                     in the
                         StateofTexasince22001,
                         State of Texas ssince  001,andIhave       otbeen
                                                           I havennot        the subjectof
                                                                        beenthesubject      any disciplinaryproceedings
                                                                                         ofany               proceedingsor
                         grievances.  Myresumeiisand
                         grievances. My resume
                                                         attached
                                                       s attached  ttoo thisAffidavit   as Exhibit
                                                                        this Affidavit as           2, is
                                                                                            Exhibit2,  is incorporated
                                                                                                          incorporatedby
                                                                                                                          or
                                                                                                                         by
                         reference   if set out fully
                                   as if setout
                         reference as             fully hereinand
                                                                   includes   additional
                                                               and includes additionaldetail
                                                                                          detailregarding
                                                                                                 regardingmymyknowledge,
                                                                                                                knowledge,
                         education, background
                         education, background and
                                                       experience.
                                                   and experience.
                    5. Inconnection
                    5. In connection with
                                      with my
                                              defense ofthiscase,DDefendant
                                           my defense of thiscase,
                                                                   efendant  has
                                                                              has incurred,to todate,
                                                                                                 date,aattorney
                                                                                                       ttorney fees
                                                                                                                fees
                       and costs  inthe amount of$117,183.40   withregard  t o defending   against thechallenged
                       and costs in the amount of $117,183.40 with regard to defending against the challenged
                       causes ofaction whichwere
                       causes of action whichw ereddismissed
                                                    ismissed onNovember   10,2014and arerecoverable
                                                             on November 10, 2014 andare       recoverablepursuant
                                                                                                            pursuant
                       to Texas  R  uleof CivilP rocedure  9la.7. Thechallenged     causes   o  factioncomprised
                       to Texas Rule of Civil Procedure 91a.7. The challenged causes of action comprised
                       Plaintiffscomplete  lawsuitagainst Defendantforthelifeofthelitigation       untilPlaintiffs’
                       Plaintiffs complete lawsuit against Defendant for the life of the litigation until Plaintiffs'
                         FourthAmended Petitionwhichappearstto
                                                             ohaveadded    claimforbreachof             duty
                         Fourth Amended Petition whichappears  have addedaa claim for breach of fiduciary duty
                         against Defendant.      AsPlaintiffs  failedononsuit    thisnewallegation  following   the
                          against Defendant. As Plaintiffs failed tto    nonsuit thisnew allegation following the hearing
                         on  the9laMotion       t o Dismiss,  counsel recently  inquired
                                                                                       whether   or not an  additional
                          on the 91a Motion to Dismiss, counsel recently inquired whether or not an additional 91a
                                                                                                                        9la
                         Motion   to Dismiss     relatedto th_iscauseofaction
                          Motion to Dismiss related to thiscause
                                                                                   wouldbe necessary.Exhibit
                                                                          of action would benecessary.
                                                                                                                   3 tothis
                                                                                                           Exhibit 3to   this
                          Affidavit
                                    is
                                     is aatrue
                                           true
                                               and
                                                and
                                                    correct
                                                     correctcopy
                                                             copy
                                                                 ofemail
                                                                  of email
                                                                           correspondence
                                                                            correspondence
                                                                                          totoopposing
                                                                                               opposing
                                                                                                        counsel
                                                                                                         counsel   reflecting
                         the           whichw     asmade   aand
                                                             ndkept intheregularcourseooffbusiness    atthetimenotedon
                          the inquiry
                                   bywhich      was             kept in the regularcourse     business at the time notedon
                         the  same       aperson    wmade
                                                      ithknowledge    andisincorporated   byreference       if setoutfully
                         the same by a person with knowledge and is incorporated by referenceas
                         herein.InlightofPlaintiffs
                                                  failureto timelyrespond,anadditional                    as if set out fully
                                                                                    9la Motionto Dismiss
                         herein. In light ofFees
                         willberequired.    Plaintiffs
                                                 relatedfailure to timelywillbesegregated
                                                                          respond, an additional 91a Motion to Dismiss
                         will be required.  Fees
                                                           to the same will
                                                  related to the same         be segregated
                                                                                            shouldiitt prove necessary.
                         However,   to thedate  ofthisfee                            hasnotshould
                                                                                             incurred  prove
                                                                                                       any
                                                                                                              necessary.
                                                                                                           feesororcosts
                         However,
                         solely      to thePlaintiffs’
                               related     date of this feeallegation
                                                             application,  Defendant
                                                                       against        has
                                                                               Silverado  not incurred
                                                                                         forbreach  of  any fees    costs
                                                                                                                 duty
                                        to
                         solely related to Plaintiffs' new
                                                                                                                      at
                                                       new allegation against Silverado for breach of fiduciary duty at

                          Unredacted
                                  records
                                        arebeingsimultaneously
                                                          submitted
                                                                 totheCourtfor                                     review
                       Unredacted records are being simultaneously submitted to the Court for in camera review
                andinspection.
                and inspection.



                4846-9716-7648.1
                4846-9716-7648A




Silverado Appx. 0279
                                                                                               No. 1-15-586-CV                  3628
                       Paragraph 88oftheFourth
                                   88 of the FourthA   mended
                                                     Amended                therefore, segregationoffees
                                                                  Petition;therefore,               of feesrelated  tothis
                                                                                                            relatedto  this
                       cause o
                       cause  offaction
                                 action iis
                                          snot
                                            not necessary  atthistime.
                                                necessary at  this time.
                    6.
                    6. Such
                       Such ffees
                              eesinclude,
                                  include,but       notlimited
                                                 renot
                                            butaare              to,the
                                                        limitedto,   the investigationinto              madebby
                                                                                            allegationsmade
                                                                                       intoallegations         y plaintiff,
                         preparing pleadings
                                   pleadings andmotions
                                             and motionsiin
                                                         ndefense
                                                            defenseoof Defendant,discovery
                                                                     fDefendant,  discoveryincluding
                                                                                            includingddepositions,
                                                                                                      epositions,
                         communication
                         communicationwithwithclient  and all
                                               clientand       other counsel, hhearing
                                                           all othercounsel,    earingattendance
                                                                                       attendanceaand
                                                                                                   nd necessary
                                                                                                       necessary
                         investigation
                         investigation work,
                                       work,preparationof thismotion
                                            preparationofthis  motionaand
                                                                       ndthe            legalresearch
                                                                              necessarylegal
                                                                          thenecessary        researchrequired
                                                                                                       requiredfor
                                                                                                                for
                         itscompletion.  Theseactions
                         its completion. These  actionsw      reasonableand
                                                         erereasonable
                                                       were                   necessaryfortherepresentation
                                                                         and necessary   for the representationofof
                         Silverado.   Pleasesee
                         Silverado. Please    seetherecords
                                                  the records aattached
                                                                ttachedhhereto
                                                                         eretoas
                                                                               asExhibit    andincorporated
                                                                                 Exhibit11and   incorporatedbyreference
                                                                                                             by reference
                         as if
                         as     set outfully
                             if setout  fullyherein  foraadetailed
                                              hereinfor    detailedaaccounting
                                                                    ccounting  of the servicesperformed,
                                                                              ofthe                       whoperformed
                                                                                               performed,who  performed
                         them, atwhat
                         them, at whathhourly
                                        ourly   ate,w
                                              rrate,  hentthey
                                                     when      werepperformed,
                                                          heywere    erformed,and  howmuch
                                                                               andhow      timethework
                                                                                      muchtime  the workrequired
                                                                                                         required
                         to complete.
                         to complete.
        0
                    7. The
                    7.           requestedfor
                           amountrequested
                       The amount         forall      andreasonable
                                                 costsand
                                             allcosts     reasonableand  necessaryfees
                                                                     andnecessary  feesincurred
                                                                                        incurredwith
                                                                                                withrespect
                                                                                                     respect
                         to thechallenged
                         to                   causesofaction
                             the challenged causes    of action reflectsthenumber
                                                                          the numberofhours    pent(330.6
                                                                                      of hourssspent (330.6hhours
                                                                                                             oursooffpartner
                                                                                                                      partner
        0                time;
                          time; 3343.1
                                  43.1 hours
                                        hours ofassociate
                                               of associate ttime
                                                              imeand23.6hours
                                                                   and 23.6 hours oflawclerk
                                                                                   of law clerktime)   tthe
                                                                                                time)aat     amountcharged
                                                                                                         theamount   charged
                         by
                         by anan hour   ateof$190
                                 hour rrate              hourffor
                                                     perhour
                                            of $190per          orpartners,
                                                                    partners, $175per   hourforassociates
                                                                                   perhour                  and$65
                                                                                             for associatesand       perhour
                                                                                                                $65per   hour
                         forLaw
                          for Law Clerks.2 In   my opinion,
                                             In my             all of thetime
                                                     opinion, allofthe         spentand
                                                                          timespent
                                                                                                  incurred
                                                                                         expenses incurredwere
                                                                                     andexpenses
                                                                                                                 reasonable
                                                                                                             were reasonable
                         and
                         and necessary.
                             necessary.
                    8. Plaintiffs
                    8. Plaintiffs chose
                                  chosetto pursueaafederal
                                        opursue             lawsuit  infurtherance  ofthependingstatecourt
                                                     federal lawsuit in furtherance of the pendingstate  courtm  atter
                       forcing Defendant
                       forcing Defendantto
                                             incur reasonable   andnecessaryfees
                                           to incur reasonable andnecessary
                                                                                    defending againstthe  challenged
                                                                                                               matter
                                                                                fees defending against the challenged
                       causes of           Plaintiffs attempt
                       causes of action.3 Plaintiffs attempt  to
                                                               to recover
                                                                          theirfederal fees aspart
                                                                  recover their federal feesas
                                                                                                   ofthe statecourt
                                                                                               part of thestate  court
                       proceeding,  butin an abundance   ofcaution   andfortheconvenience    oftheCourt,  Defendant
                       proceeding, but in an abundance of caution and for the convenience of the Court, Defendant
                         segregatesandidentifiesthatof the amounts identifiedaboveit
                         segregates and identifies that of the amounts
                                                                                      has incurred, date,
                                                                              above it has incurred,toto date,
                         attorneyfeesinthe amount of            withregardtodefending
                                                   of $18,830.00 with regardto
                         attorney fees in the amount
                                                                                        againstthefederal
                                                                               defending against the federal
                         lawsuitfiledcontemporaneously  withthis state courtpproceeding.
                         lawsuit filed contemporaneously with thisstatecourt
                                                                             roceeding.it
                    9. lfPlaintiffs
                    9. If Plaintiffs
                                         it necessaryto
                                     find itnecessary
                                                        file MotiontoReconsider
                                                      to fileaa Motionto
                                                                                        and/orRescind,  itis myopinion
                                                                            Reconsider and/or Rescind, it ismy   opinion
                       that  $2,500.00  would   bethereasonable     and necessary
                        that $2,500.00 would be the reasonable and necessary
                                                                                     feesforhandling     theresponsive
                                                                                      fees for handling the responsive
                                andhearing    r elated
                        briefing and hearing related
                                                       o the
                                                      tto thesame.
                                                                     lf  thematter  i sappealed, it is
                                                               same. If the matter is appealed, it ismy
                                                                                                            opinionthat
                                                                                                        my opinion that
                       $10,000.00    would  bethe reasonable   and necessary   feesforhandlingtheappellee’s     case in
                        $10,000.00 would be the reasonable and necessary fees for handling        the appellee's
                                                                                                       forReview case
                                                                                                                   within
                       the courtofappeals,    $7,500.00  ifplaintiff         WritofError rPetition
                                                            plaintiff filesaa Writ of Erroroor
                        the court of appeals, $7,500.00 if $7,500.00                           Petition for Review with
                       theSupreme     CourtofTexas,and                  iftheWrit   o  fError
                        the Supreme Court of Texas, and $7,500.00 if the Writ of Erroroor
                                                                                                Petition  f orReview  is
                                                                                               r Petition for Review is
                       Granted  bytheSupreme      CourtofTexas.
                         Granted by the Supreme Court of Texas.


                         2 Acontractual   rateincrease  went intoeffectonSeptember      1,2014forthisclient.Alower
                           A contractual
                                  hourforrate increase   went into effect on September   1, 2014 for of$65
                rateor $175   p er
                rate or $175 perpreviously
                                   hour for partners,
                                                      $160per  hour forassociates
                                                      $160 per hour fortheitemized
                                                                                  andthe
                                                                        associates and
                                                                                          sameratethis client.  A lower
                                                                                                           perhour  for
                                                                                       the same rate of $65 per hour for
                lawclerks    w as            charged   as          on               invoices.
                law clerks was previously charged as reflected on the itemized invoices.
                           SeeSupplement     to Application   forPayment    ofAttomey’s     FeesandExpenses,    Expert
                         3 See Supplement to Application for Payment of Attorney's Fees and Expenses, Expert
                witness  FeesandExpenses      andCostsofCourt,     on     withtheCourtand                 byreference
                witness   Feesherein,
                   if setout    and Expenses  and Costs of
                                          paragraph         Court,
                                                          and      on file with
                                                                  Candice       the Court
                                                                           Schwager’s     and incorporated
                                                                                       itemized  invoices  by reference
                                                                                                          wherein  she
                as
                as if set  out herein,
                                       at
                                       at paragraph
                                                      one
                                                      one and
                                                               at
                                                               at Candice  Schwager's   itemized  invoices wherein   she
                attempts            the
                            to have estate      ofRuby    Peterson  reimburse   attorneys  feesforthefederal   lawsuit



                4846-9716-76
                attempts to
                following      have thewith
                             settlement  estate of p
                                             other Ruby   Peterson reimburse attorneys fees for the federal lawsuit
                                                      arties.
                following settlement with other parties. _



                4845-9716-7648.1




Silverado Appx. 0280
                                                                                              No. 1-15-586-CV 3629
                    10.
                    10. Additionally,it   it isanticipated
                                             is anticipatedthatsuch    requestwillrequire
                                                             that suchrequest   will requireaamendment
                                                                                              mendment     totoinclude
                                                                                                                includeccosts
                                                                                                                         osts
                        related
                        related tto o theneed
                                      the need for                attend tthe
                                                 for counsel to attend     hehearing
                                                                              hearingrrelated     this fee application,the
                                                                                       elatedtotothisfeeapplication,      the
                        additional time
                        additional    time required
                                            required inpreparation,
                                                     in preparation,and    argumentin
                                                                      andargument      supportofthis
                                                                                    insupport   of thisapplication.
                                                                                                        application.Further,
                                                                                                                      Further,
                        itit is               that additional, feeswillbeincurred
                                anticipated that
                             is anticipated                                                       of Plaintiffs'anticipated
                                                                                      in receiptofPlaintiffs’
                                                                     will be incurredinreceipt                    anticipated
                         Response and
                        Response           the preparationof
                                      and thepreparation    ofaaReply
                                                                 Replyaass necessary.
                        The above stated
                    11.Theabove
                    ll.                               are in
                                        stated fees are   in my   opinionrreasonable
                                                             my opinion      easonable  and necessaryin
                                                                                       and                inrelation   tothe
                                                                                                              relationto  the
                         customary feescharged
                        customary   fees charged ffor
                                                   orthe  same or
                                                      the same     similar sservices
                                                                or similar   ervices  in Harris County,Texas,
                                                                                     inHarris           Texas, considering
                         the experience, reputation,
                        theexperience,                           of myself aand
                                                     and ability ofmyself
                                         reputation, andability               ndthe             atLewis
                                                                                      attorneysat
                                                                                 theattorneys      LewisBBrisbois
                                                                                                          risboisBisgaard
                                                                                                                  Bisgaard
                        &   Smith,L.L.P.whohaveworked
                        & Smith,    L.L.P. who have worked on      on this   case, the
                                                                      this case,         controversyiinvolved,
                                                                                   the controversy    nvolved,the thetime
                                                                                                                      time
                         limitationsiimposed,
                        limitations             the results obtained,andthe
                                      mposed,theresultsobtained,                  natureandlengthof
                                                                        and thenature      and length oftherelationship
                                                                                                          the relationship
                        between   Lewis Brisbois
                         between Lewis    BrisboisB  isgaard&
                                                   Bisgaard   &Smith,     .L.P.aand
                                                                 Smith,LL.L.P.    ndSilverado      eniorLLiving,
                                                                                       SilveradoSSenior  iving,Inc.d/b/a
                                                                                                                 Inc. d/b/a
        0               Silverado  S enior L iving Sugar  L and."
                         Silverado Senior Living Sugar Land."
        Oki
                FURTHER
                FURTHER AFFIANT
                        AFFIANT SSAYETH
                                  AYETHNOT.
                                        NOT.
        0

                                                                                      ··

                                                                          OSH
                                                                          OSHK.
                                                                             K. 1AVIS,
                                                                                 AVIS,Affiant
                                                                                      Affiant


                       SWORN   TO and SUBSCRIBEDbefore
                       SWORN TOandSUBSCRIBED          meby
                                                beforeme by .)0SY.) K bek\jcs                          , Affiant, on the 1st
                dayofDecember,
                day of December, 2014.
                                 2014.



                        1•10.6 _ - a _
                        NotaryPublic,State exas
                        Notary Public, State of exas

                               •                   .
                                      DENEISHA N.FISCHER
                                    Notary Pulasc, Slate of Texas

                                                       2017
                                          AUgal :r,




                4846-9716-7648.1




Silverado Appx. 0281
                                                                                              No. 1-15-586-CV                    3630
                                  .                                                                                            SSLOOOOO1
                                                                                                                               SSL000001

                                               LEWIS BRISBOIS BISGAARD&
                                                                      & SMITHLLP
                                                                             up
                                                                             LAWYERS
                                                                           LAWYERS
                                                                           SUITE 1200
                                                                  221
                                                                   221 NORTH FIGUEROA STREET
                                                                  LOS ANGELES, CALIFORNIA 90012
                                                                   TELEPHONE
                                                                         (213)
                                                                     TELEPHONE (213) 250..1800
                                                                                                  FEDERAL I.D, NO XX-XXXXXXX
                                                                                                  '

        tn
                  .                                                     '~

                                                                                                  _                September
                                                                                                                    September30,
                                                                                                                               2014
                                                                                                                              30, 2014 •
                CNASpecialty
                CNA                                                                                                invoiceNo. 1391812
                P.O.SpeiliClaims
                P.O. Box l
                Chicago.       60680-8317
                Chicago, 'note 60680-8317
                                                                                                                     Invoice No,     1391812
                                                                                                                                        `
                 Attn:
                 Attn:
                  -    Claim
                       ClaimConsultant
        0                   Consuitant                                                                                         -
        N
        0                                                          _                                                                    _—
               OurFi|e
                No.;50013-1476
                Re;            Silverado
                Rel Peterson vvSilverado
                Our File No..
                                         Senior
                                         Senior Living
                                              50013-1476
                                               129T
                Court
               CourtCase
                                               129T                                                     -
               Court Case No_.                 2014-40980
               Your
               Your No.:
                    No.:
                          No.
                                              _1111111.11111110
                                                2014-40980


                        Current Feesthrough08/31/14
                                     through 08/31/14                                                                          47,427.50
                                                                                                                                47,427.50
                        Current
                        Current Disbursementsthrough
                                             through08/31/14
                                                    08/31/14                                                                        106.17
                                                                                                                                      106.17
                TotalCurrent
                     Current Charges                                                                                               47,533.67


                                                   ***Please
                                                      Pleasereturnthis             yourpayment.
                                                             return this page withyour  payment.***                                            -

                *Life
                *Life To
                      ToDate
                         DateF eesBilled:               47,427.50
                *Life
                             Total
                              Billed:
                              Fees
                     ToDateDisb.
                                   47,533.67
                                   Billed: _
                *Life To Date Disb.B
                                      .
                                     illed:
                                   Billed:
                *Lite to Date Total Billed:
                                                        47,427.50
                                                          106.17
                                                           106.17
                                                        47,533.67
                                                                                                                                               _




                                                              WlLL
                                                               APPEAR
                                                                  ALATER
                                                                 ON WHICH BEEN
                                       DISBURSEMENTS MADE FOR YOUR ACCOUNT, FOR WHICH BILLS HAVE NOT YET BEEN RECEIVED,
                                                             WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0282
                                                                                                                 No. 1-15-586-CV 3631
                                                                                                                        SSLO0O0O2
                                                                                                                        SSL000002
                                                               BISGAARD
                                           LEWIS BRISBOIS BISGAARD                         LLP
                                                                                   & SMITH up
                                                              LAWYERS
                                                              LAWYERS
                                                  · 221 NORTHSUITE 1200
                                                                   1200
                                                      221NORTH FIGUEROA
                                                               FIGUEROA  STREET
                                                     LOS ANGELES, CALIFORNIA 96012
                                                             LOS
                                                                TELEPHONE
                                                                TELEPHONE (213) 250-1500
                                                                                               FEDERAL
                                                                                                    NO
                                                                                           FEDERAL I.D. NO XX-XXXXXXX
                                                                   _


                                                                                                              September
                                                                                                              September   30,2014
                                                                                                                           30, 2014 '
                CNASpecial Claims
                CNA                                                                                                   No. 1391812
                                                                                                              Invoice No.   1391812
                P.O.B
                P.O. Bo0
            -                    60680-8317
                           inois60680-8317
                Chicago, inois                                                        _
                                                     _
                 Attn: 4.1111111111111111118
                 Attn:
                            ClaimConsultant
                            Claim  Consultant




                Re:Peterson
                Re: Peterson    Silverado
                              vvSilverado  SeniorLiving
                                          Senior Living
                                                                                                                                        _
                OurFileN0.:
                Our File No.:             50013-1476
                                          50013-1476
                                                                             .
                Court
                Court                       129T
                                            129T
                CourtCase
                Court CaseNo.
                          No.               2014-40980
                                            2014-40980
                  No.;
                Your
                Your No.:
                     .
                      Current Fees         08/31/14
                                   through08/31/14
                              Fees through                                                                               47,427.50
                                                                                                                         47,427.50
                                                                                           .         -
                      Current
                      Current Disbursements
                              Disbursements through
                                            through 08/31/14
                                                    08/31/14                                                                106.17
                                                                                                                            106.17
                TotalCurrentCharges
                Total Current Charges                                                                                    47,533.67


                 *Life
                 'Life To DateFees
                       ToDate  FeesBilled:
                                      Billed:        47,427.50
                                                     47,427.50
                       T0Date
                 'Life To Date Dist). Billed:
                               Disb.Billed:             106.17
                                                        106.17
                          DateTotal
                       to Date
                 *Life to      TotalBilled:          47,533.67
                                                     47,533.67




                                     DISBURSEMENTS
                                            MADE                                    BEEN
                                                                              HAVEYET REcEivE¤,
                                     DISBURSEMENTS MADE FOR YOUR ACCOUNT, FOR WHICH BILLS HAVE NOT YET BEEN RECEIVED,
                                                                 APPEARLATER
                                                                          STATEMENT
                                                           WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0283
                                                                                                         No. 1-15-586-CV                    3632
                                                                                                                                      SSL000003
                                                                                                                                      SSL000003

                                                         I3RISBOIS BISGAARD &
                                                   LEWISBRISBOIS
                                                   LEWIS                      SMITHLLp
                                                                            & SMITH
                                                                  LAWYERS
                                                                  LAWYERS

                                                                          221
                                                                                     1200
                                                                               SUITE 1200
                                                                       221 NORTH FIGUEROA STREET
                                                                           ANGELES,
                                                                      LOS ANGELES. CALIFORNIA 90012
                                                                                (213)
                                                                         TELEPHONE (213) 250-1800
                                                                                                      FEDERAL 1.0. NO ' XX-XXXXXXX




                      File
                      File   50013.1475    CNA
                                50013-1476 CNA               _
                                               Specialty Claims
                                                         Claims                                                                                        9/30/14
                                                                                                                                                       9/30/14
        rt            Number
                      Number                        Peterson v S1verado
                                                               Silvered° Senior _
                                                                         SeniorLiving
                                                                                Living                                                                1391812
                                                                                                                                                      1391812
                      JKID1                                                                           _-
        t-t                                                                           _                                   :    Life-to-Date
                                                                                                                               Life-to-Date       -
        ri.
        0
                      Period:
                        Life
                          Date
                         to     Activity
                                Activity
                      Period: Life to Date

                                                          DevelomentAdministratn
                                                                                                       CurrentB
                                                                                                       Current  ill
                                                                                                               Bill                   Bllled
                                                                                                                                      Billed



        N
                                L110
                                L110
                                    . Case
                                Ll . Case Assessment,DevelopmentAdministratn
                                       FactInvestigation/Development:
                                       Fact Investigation/Development:                                     30,766.00                 30,766.00
                                                                                                                                     30,766.00
        N                       L120 Analysis/Strategy:
                                L120   Analysis/Strategy:                                                  13,688.50
                                                                                                           13,688.50                 13,688.50
                                                                                                                                     13,688.50
        0                                                                                                      35.00                     35.00_
                                L130 Experts/Consultants:
                                L130                                                                           35.00                     35.00
        N     _
                                                                                                           44,489.50                 44,489.50
        r•                                                                            Subtbtal             44,489.50                 44,489.50
                                                     _
                                     . Pre-Trial  and
                                            Pleadings
                                L2 . Pre-Trial Pleadings and Motions
                                L210 Pleadings:
                                L210                                                                         _ 70.00
                                                                                                               70.00                    70.00
                                                                                                                                        70.00
                                       Written  &Submiss.:
                                            Motions                                                         2,343.00                  2,343.00
                               _L250Other
                                L250 Other Written Motions & Submiss.:                                      2,343.00                 2,343.00
                  .                                                                   Subtotal              2,413.00                  2,413.00
                                                                                                                                      2,413.00
                                                                                      Subtotal              2,413.00

                                L3. Discovery                                                                                                                        ·
                                   .                                                                                                    35.00
              —                 L330
                                L330  Depositions:
                                      Depositions:                                                             35.00                    35.00
                                L360  OnSiteinspections
                                L360 On  Site Inspections                                                      35.00
                                                                                                               35.00                    35.00
                                                                                                                                        35.00

                                                                  ·                   Subtotal
                                                                                      Subtotal                 70.00
                                                                                                               70.00                    70.00
                                                                                                                                        70.00


                                   . Trial
                                L4 . Trial               andTrial
                                           Preparation and   Trial
                                L450Trial
                                L450            Hearing
                                        Trial & Hearing Attendance:                                          455.00
                                                                                                             455.00                    455.00
                                                                                                                                       455.00     -
                                                         .                             Subtotal
                                                                                      Subtotal
                                                                                            _                 455.00
                                                                                                             455.00                    455.00
                                                                                                                                       466.00


                                                             TotalFees
                                                             Total Fees                                    47,427.50
                                                                                                           47,427.50                 47,427.50
                                                                                                                                     47,427.50
                                 _
                      Disbursements
                      Disbursements
                                 E101Copying
                                 E101 Copying                                                                    .77
                                                                                                                 .77                      .77
                                                                                                                                          .77
                                 E112Court
                                        Fees
                                 E112 Court Fees                                                                5.40
                                                                                                             -100.00
                                                                                                                5.40                      5.40
                                                                                                                                         5.40
                                 E115Deposition
                                 E115 Deposition Transcripts                                                  100.00                   100.00
                                                                                                                                       100.00
                                                                          Total Disbursements
                                                                          Total Disbursements                 106.17
                                                                                                             106.17                    106.17
                                                                                                                                       106.17



                                        TotalCurrentCharges
                                        Total Current Charges                                              47,533.67
                                                                                                           47,533.67                 47,533.67
                                                                                                                                     47,533.67
                                                                                                                                                                 .




                                                              MADE ACCOUNT,
                                                                                     A
                                              DISBURSEMENTS MADE FOR YOUR ACCOUNT, FOR WHICH SILLS HAVE NOT YET BEEN RECEIVED,
                                                                    WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0284
                                                                                                                   No. 1-15-586-CV                                   3633
                                                                                                                           SSLOOOOO4
                                                                                                                            SSL000004

                                             LEWIS BRISBOIS BISGAARD & SMITH LLT,
                                                                         LAWYERS
                                                                         LAWYERS
                                                                             1200
                                                                         SUITE 1200
                                                                 221 NORTH FIGUEROA STREET
                                                                LOS ANGELES, CALIFORNIA 90012
                                                                             (213)
                                .
                                                                   TELEPHONE (213) 250-1600
                                                                                          _      _     1.0.
                                                                                                FEDERAL W. NO 9S-3720022


                                                                                                                                    ·
        tT
               Frle
               File   50013-1476
                      50013-1476             CNA
                                             CNA SpecialtyClaims
                                                          Claims                                                                            9/30/14
                                                                                                                                             9/30/14
               Number
               Number                       Peterson
                                             PetersonvvSrverado
                                                         Silverado Senior Living                                                         1391812 ,
                                                                                                                                        1391812
        I=     JKD1
               JKD1    ·                                                         .                                                  Page
                                                                                                                                     Page         11
                 Date
                 Date Atty                  Description of
                                                        of Services Rendered                                               Hours
                                                                                                                           Hours        Amount
                                                                                                                                         Amount
               7/18/14 JMS
               7/18/14 JMS   Fact
                           Fact   lnvestigation/Development:
                                Investigation/Development: Research: Res
        I
                         . Fact                                                                       _                     1.2
                                                                                                                            1.2             192.00
                                                                                                                                             192.00
               7/1     JMS
               7/18/14 JMS   Factlnvestigation/Development:Review/Analyz
                                Investigation/Development: RevIew/Analyz


        N      7/18/14  .EJ actlnvestl         .                                                                            2.3
                                                                                                                             2.3             368.00
               7/18/14 K
                       KEJ  act Investiation/Development:
                                        ation/Devalopment: Review/Analyz1101.4..11111MIIIIIINIO
                   /14
               7/21/14 JKD      act iInvestigatIon/Develo
                                act   nvestigation/Develome
                                                          me view/Analyz                                                     .0
                                                                                                                              .8            140.00
                                                                                                                                             140.00
                                                              iew/Analyz


               7/21/14 JMS   Fact lnvestigation/Development:                       _drafting                                  .6            105.00
                                                                                                                                             105.00
               7/21/14 JMS Fact Investigation/Development;   Draft/Revise: Continued drafting original answer,
                             application for
                             application for temporary restraining
                                                       restraining order
                                                                   orderaand
                                                                          ndtemporary
                                                                             temporary injunctionsandorder
                                                                                                   and orderoon
                                                                                                             n
                             same.
                             same.
               7/21/14JMS Fact
                                                                                                                            3.9
                                                                                                                             3.9            624.00
                                                                                                                                             624.00
               7/21/14 JMS Fact Investigation/Development: Communicate(With          `           an edmultiple
                                                                                                     ed multiple
                             correspondences with clients regarding

               7/21/14JMS    Factlnvestigetion/Development:Review/Analyz                         -.           ..            1.0
                                                                                                                             1.0            160.00
                                                                                                                                             160.00
               7/21/14 JMS Fact Investigation/Development: Review/Analyz



               7/21/14 JM-S                  _
                                  Investigation/Development:
               7/21/14 JMS Fact Investigation/Development:
                                                                       .
                                                              Communicate(Other
                                                             Communicate(Other      Outside
                                                                                     OutsideCCounsel):
                                                                                               ounsel): Telhone
                                                                                                      Tel   hone
                                                                                                                            1.6 256.00
                                                                                                                             1.6            256.00
                             callwith  counselfor                 patient's P
                             call with counsel for co-defendants, patient's   OArelatives.
                                                                            POA  relatives, regarding
                                                                                                                             .3.3           48.00
                                                                                                                                             48.00
               7/23/14JKD          Investigation/Development:                Client):
               7/23/14 JKD Fact Investigation/Development: Communicate(VVith Client): Telephoneconference
                                                                                               conference
                                                                                                       Prepare for
                               telephone
                                       conference
                             ' telephone conferenceby
                       JMSIMO
                           Fact
                                                   by
                             Investigation/Development:
                                            Communicate(\Nith
                                                    Client):
                                                        Telephone
                                                              conference                                                     .0
                                                                                                                              .8            140.00
                                                                                                                                            140.00
               7/23/14 JMS Fact Investigation/Development: CommunIcate(With Client): Telephone conference
                             with_ ardin
                       JMSact                                            .4.4                                                               64.00
                                                                                                                                             64.00 -
                                                           Original
                                                                Answer
               7/23/14 JMS Fact Investigation/Development: Draft/Revise: Drafted Defendants' Original Answer
                             andRequest     forDisclosure
                                                        in responsetoto PlaintiffsOriginal
                             and Request for Disclosure inresponse      1.4-      OriginalPetition.                                     224.00
                       JMSFact
                             lnvestigation/Development:
                                                    drafting
                                                         Defendants'
                                                               Response 1.4               Petition.                                      224.00
                          to     Emergency
                                       Application
                                             for         Order.
                                                   Restrainin
               7/23/14 JMS Fact Investigation/Development: Draft/Revise: Began drafting Defendants' Response
                       JMSFact
                             to Plaintiffs' Emergency Application for Temporary Restraining Order.
               7/23/14 JMS Fact Investigation/Development: Researc
                                                                         1.9                                                                304.00


               7/24/14JKD                    _
                            FactInvestigation/Develo              ' /Anal        .                                           3.3
                                                                                                                                        528.00
                                                                                                                                         528.00
               7/24/14 JKD Fact Investigationtevelo  ·

                       JKDFact          _ .Communicate(Other
                            lnvestigation/Development:                                                                                  210.00
               7/24/14 JKD Fact
                                                    Extemal):
                                                        Conduct
                                Investigation/Development:
                                                              lengthy
                                                            Communicate(Other External): Conduct lengthy
                                                                                                                             1.2         210.00
                             telephone              withSarahPacheco,             forfamily,
                              telephone conference with Sarah Pacheco, counsel for family, regarding...
                            |Attend
                                                                         WillitAttend
                                                                                         hearing onMotion to
                                                                                          hearing on Motion to
                                .
                             Transferfor  .           and                    statement tothecourt.                          3.6         630.00
                              Transfer for observation and unoffidal
               7/24/14JMS Factlnvestigation/Development:             position
                                                             AppearFor/Attend:statement to
                                                                                   Appearedthe court.
                                                                                             forandmonitored                 3.6            630.00
               7/24/14 JMS Fact Investigation/Development: Appear For/Attend: Appeared for and monitored



                                       DISBURSEMENTS MADE FOR YOUR ACCOUNT, FOR WHICH BILLS HAVE NOT YET BEEN RECEIVED,
                                                             WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0285
                                                                                                             No. 1-15-586-CV 3634
                                                                                                                                    SSL000005
                                                                                                                                    SSL000005
                                                              .
                                                          BRISBOIS
                                                    LEWIS B RISBOIS BISGAARD   SMITH.
                                                                    BISGAARD & SMITH LLP
                                                                 ·               LAWYERS
                                                                                 LAWYERS
                                                                                 SUITE 1200                                                                        _
                                                                            NORTH
                                                                         221 NORTH FIGUEROA STREET

                                                ·
                                                                        LOS ANGELES, CALIFORNIA 50017
                                                                           TELEPHONE
                                                                           TELEPHONE (213) 250-1800
                                                                                                        FEDERAL
                                                                                                             NO
                                                                                                        FEDERAL I.D. NO 959720522
                                                                                                                                                                           _
                                                                  .
                     File
                     File   50013-1476              _CNA          Claims
                                                    CNA Specialty Claims                                                                             9/30/14
                                                                                                                                                     9/30/14
                          _
                     Number
                     Number                          Peterson vv Silvered° Senior
                                                     Peterson              SeniorLiving
                                                                                  Living                                                            1391_812
                                                                                                                                                    1391812
                     JKD1                                                                                                                   Page
                                                                                                                                            Page           2
                                                                                                                                                           2
                       Date
                       Date Atty                                 of          Rendered
                                                    Description of Services Rendered                                                Hours Amount
                                                                                                                                    Hours           Amount
                                   hearingon
                                   hearing    co~defendants‘
                                           onco-defendants' motion
                                                            motion Iotransfer
                                                                   to               toguardianship
                                                                               caseto
                                                                      transfer case                proceeding
                                                                                      guardianship proceeding in
                                                                                                              in
                                   probate court.
                                                                                                                                                .
                                                                                                                                      2.5            400.00
                     7/24/14 JMS   FactlnvestigationlDevelopment:
                              JMSFact                             Rev'
                                      Investigation/Development: Rev'                                                       .
        as                                                                  _                                                         2.6
                                                                                                                                      2.6            415.00
                                                                                                                                                     416.00
        0            7/25/14JKD
                     7/25/14       Factlnvesti
                             JKD Fact Invest atioNDevelo ment: ment:Review/Analyz
                                                                   Review/Analyz
                                                                                      Prepare     emails,
                                                                                           responsive pleadings,
                                                                                  Prepare responsive emalls, pleadings,
         -                         co esponen an ue
                                  col  esp n  e    an  u e  11 11agreements.Appear
                                                               agreements.          forand
                                                                           Appear for  arid attend numerous
                                                                                                    numerous telephone
                                                                                                            telephone
                                   conferences
                                   conferences  regarding        andhandling
                                                           sameand
                                                regarding same      handling of
                                                                             of reporting.            ‘                              10.0
                                                                                                                                     10.0           1,750.00
                                                                                                                                                    1,750.00
                     7/25/14JMS
                     7/25/14       FactInvestigation/Development:
                             JMS Fact Investigation/Development:Reviewlal
                                                                     Review/ al
                 .                                                                                                      _
                                                                                                                                      2.6            416.00
                     7/25/14JMS
                     7/25/14 JMS                             Review/Analyz|
                                      Factlnveslg o /Development:
                                         `                                                                                             .3
                                                                                                                                       .3             48.00
                                                                                                                                                      48.00
                     7/25/14 JMSFactFactinvestigation/Development:
                     7/25/14JMS                                                         proposed
                                     Investigation/Development: Draft/Revise: Drafted proposed  Rule
                                                                                               Rule 1111Agreement to
                                                                                                        Agreement to
                                  Plaintiffs                                    andrem
                     7/25/14      Plaintiffs  counsel
                                             counsel  regarding
                                                     regarding access
                     7/25/14 JMS Fact n ti ation/Development Researc
                                                                      topro
                                                               accessto prope and   remo lof     loitive
                                                                                            of e loltive content.
                                                                                                         content.                     1,1
                                                                                                                                      1.1

                                                                                                                                      1.2
                                                                                                                                      1.2
                                                                                                                                                     176.00

                                                                                                                                                     192.00
                                                                                                                                                     192.00
                     7/25/14JMS
                     7/25/14     FactInvestigation/Development:
                             JMS Fact  lnvestigation/Development:                    Revised
                                                                      Draft/Revise: Revised                 Original
                                                                                               Defendants' Original Answer
                                                                                                                    Answer  in
                                                                                                                            in
             _                   lightofofPlalntiffs'
                                 light                Amended
                                          Plaintiffs' Amended   Pleading.
                                                                Pleading.                                                              .5
                                                                                                                                       .5             -80.00
                                                                                                                                                      80.00
                     7/26/14 JMS Fact
                     7/26/14JMS  FactInvestigation/Development:
                                       Investigatlon/Development:     Review/Analyze:
                                                                      Review/Analyze:    Reviewed
                                                                                         Reviewed    andrevised
                                                                                                    and          Defendant's
                                                                                                         revised Defendant's
                                 Original
                                 Original  Answer
                                           Answer to  toinclude pleadto thejurisdiction
                                                        include plead    the jurisdiction forlackofstanding.
                                                                                          for lack of standing.                       1.2
                                                                                                                                      1.2            192.00
                                                                                                                                                     192.00
                     7/27/14JKD
                     7/27/14     FactInvestigation/Development:
                             JKD Fact  Investlgation/Development:     Review/Anal
                                                                      Review/Anal      e
                                                                                                   Multiple
                                                                                                         telephone
                                   conferences
                                   conferences    with
                                                  with facility personnel
                                                       facility personnel regardin
                                                                          regardin
                                     mil  Prepare4                                                                                    3.2
                                                                                                                                      3.2            560.00
                              JKD
                     7/28/14 JKD   Factlnvestigati0nIDeveIopment:
                                   Fact  Investigation/Development:     Plan&Prepare
                                                                        Plan           For:Prepare for
                                                                             & Prepare For:                 _ Hearing
                                                                                                   forandattend
                                                                                                       and attend  Hearing
                                   on             injunction
                                   onPlaintiffs Injunction             meeting
                                                              hearing, meeting withwitnesses,
                                                                               with witnesses,counsel
                                                                                              counsel       daysconclusion.
                                                                                                       upondays
                                                                                                      upon       conclusion.                                   ‘
                                   Preparation
                                   Preparation   forsecond
                                                 for secondday.day.                                    .                             12.6
                                                                                                                                     12.6           2,205.00
                                                                                                                                                    2,205.00
                              JMSFactFactlnvesti
                     7/28/14 JMS                  ation/Develoent:Communicate(\Nith
                                      Investigation/Development:                            Client):
                                                                      Communicate(With Client):         .
                                                                                                  Conference
                                                                                                 Conference    callwith
                                                                                                              call withclients
                                                                                                                        clients
                                                                                                                                       .5
                                                                                                                                       .5             80;0O
                                                                                                                                                      80.00
                     7/28/14JMS
                     7/28/14 JMS|.     actInvestigation/Develo Communicaie(With
                                                          ment:Communicate(With Client):
                                                                                Client): Conference
                                                                                         Confe'rence callw
                                                                                                     call      clients
                                                                                                            ithclients
                                                                                                          with

                                                                                                                                       .3
                                                                                                                                       .3             48.00
                                                                                                                                                      48.00
                     7/28/14JMS
                     7/28/14      FactInvestigation/Develo
                             JMS Fact investlgatIonfDevelo ent:Review/Analyz                                          _
                                                                                                                                      1.4            224.00
                     7/28/14JMS
                     7/28/14         actlnvestigation/Development:
                             JMS ad Investigation/Development:        PlanPlan&Prepare
                                                                            & Prepare     For:Prepared
                                                                                         For:             forand-attended
                                                                                               Preparerffor  arid attended
                                    hearingon
                                   hearing                  Application
                                            onPlaintiffs' Application    forTemporary
                                                                        for              Restraining
                                                                            Temporary Restraining    Orderand
                                                                                                     Order   andTemporary
                                                                                                                  Temporary
                                    lnjunctions
                                   injunctions  wherein
                                                wherein    partiesattempted
                                                          parties  attempted  to       andcase
                                                                              tosettle and        setforhearing
                                                                                             caseset  for hearing ttomorrow.
                                                                                                                    omorrow.          7.5
                                                                                                                                      7.5           1,200.00
                     7/29/14JKD     FactInvestigation/Development:       Appear  For/Attend:
                     7/29/14 JKD Fact Investigation/Development: Appear For/Attend:            Appear
                                                                                              Appear  forandattend
                                                                                                     for  and attend Plaintiffs                                        .
                                    injunction
                                   Injunction  hearing,
                                               hearing,   meeting
                                                     clie¤|          ponconclusion
                                                          meetinguupon                 ' counsel forforco-defendant.
                                                                           conclusionw`hcounsel                        Telephone
                                                                                                     co-defendant. Telephone
                                    conference
                                   conference   with
                                                with clien                                  .                                        12.4
                                                                                                                                     12.4           2,170.00
                                                                                                                                                    2,170.00           _
                     7/29/14JMS FactFactInvestigationIDevelopment:
                     7/29/14          InvestigatioNDevelopment: Appear   Appear  For/Attend:
                                                                               For/Attend:     Prepared
                                                                                              Prepared   forandattended
                                                                                                        for and attended
                                    hearingoonn Plaintiffs' application
                                   hearing                  application  fortemporary
                                                                        for            restraining
                                                                            temporary restraining   orderand
                                                                                                   order   andrequest
                                                                                                                request ffor
                                                                                                                          or
                                   temporary
                                   temporary   injunctions.                                                                           8.5
                                                                                                                                      8.5           1,360.00
                     7/29/14JMS
                     7/29/14        Factlnvestigation/Development;
                             JMS Fact                                    Review/Analyz|
                                       Investigation/Development: Review/AnalyzetraallaMMININ/
                                                                                                                                            _


                                                                 FORYOUR ACCOUNT, FOR
                                              DISBURSEMENTS MADE FOR                   FORWHICH BILLS HAVE NOT
                                                                                                           NOTYET
                                                                                                               YETBEEN
                                                                                                                  BEENRECEIVED,
                                                                                                                       RECENED,
                                                                     vini.L.
                                                                     WILL    A PPEAR
                                                                             APPEAR O
                                                                                    ONNALATER  STATEMENT
                                                                                       A LATER STATEMENT
                                                             _




Silverado Appx. 0286
                                                                                                                     No. 1-15-586-CV                                       3635
                                                                                                                                 SSLO00006
                                                                                                                                 SSL000006
                                                           _
                                                  LEWIS BRISBOIS
                                                        BRISBOIS BISGAARD & SMITH i_Lp
                                                                               LAWYERS
                                                                              SUITE 1200
                                                                      221 NORTH FIGUEROA STREET
                                                                                                                                     .
                                                                     LOS ANGELES, CALIFORNIA 90012
                                                                        TELEPHONE (213) 250-1000
                                                                                                     FEDERAL
                                                                                                         NO
                                                                                                     FEDERAL LD. NO 95.3720522
                                                                                                                                                                      l
                                                                                                                                                                      l
                                                                                                                                 -
                    File
                    File 50013-1476
                         50013-1476 CNA
                                    CNA Specialty Claims
                                                                                                            .                                        9/30/14
                                                                                                                                                      9/30/14
                    Number
                     Number         Peterson v Srverado
                                               Silvered()S eniorLiving
                                                         Senior Living                                                                              1391812
                                                                                                                                                     1391812

                       Att Descri
                    JKD1
                    Date
                    JKD1
                      Date Atty  tion
                                   of                        Hours Amount
                                                 Description of Services Rendered
                                                                                                       _
                                                                                                                                     Hours
                                                                                                                                                Page
                                                                                                                                                 Page       33
                                                                                                                                                        Amount

                        1111111111111PPmll.1"ml""."m'm".mu.,
        0
                    7/30/14
                         Fact                   Meeting
                         _ lnvestigatlon/Development:
                                   . Communlcate(Wlth
                                                             _
                                                               2.2
                    7/30/14 JKD Fact Investigation/Development: Communicate(With Client): Meeting withal.
                                              for   forand                                     Appear for and attend
                                                                                                                                         2.2            352.00


                .                 Plaintiffsln`unction                   our courtandcounsel
                                             Injunction hearing, meetingour        and counsel regarding

        0                  lnvestigation/Development:
                         Fact        Appear for
                                  hearing
                                                   and_       14.2 2,485.00
                    7/30/14 JMS Fact Investigation/Development: Appear For/Attend: Prepared for and attended
                                              Plaintiffs'Application
                                           on Plalntlffs'
                                  hearing on                         for Temporary RestrainingOrder
                                                         ApplicationforTemporary                      and requestfor
                                                                                               Orderandrequest    for
                                                                                                                                      14.2           2,485.00


                                  Temporary
                                  Temporary lnjunction.10.2
                                              Injunction.                                                                             10.2          1,632.00
                                                                                                                                                     1,632.00
                    7/30/14JWB    Factlnvestigation/Development:                Draft/Revise: Draft r eportc oncernin
                    7/30/14 JWB Fact Investigation/ Development: Draft/Revise: Draft/Revise: Draft report concemin


                                                                                                 .                                    3.6
                                                                                                                                       3.6
                                                                                                                                                        576.00
                                                                                                                                                         576.00
                    7/30/14 LCCFact
                    7/30/14 LCC     Investigation/Development: Research:
                                Factlnvestlgation/Development: Research: Research
                                                                                                                                         .5.5           32.50
            `       7/31/14
                    7/31/14
                                                     |.
                             JGB Factlnvestigation/Development:                   External):
                             JGB ilallallillare:111.11.11111111111.111.1.11111111.11111
                                  FactInvestigation/Development:     Review/Analyze:
                    7/31/14 JGB Fact Investigation/Development: Review/Analyze: Receive
                                                                                             Communications
                                                                                            1.111.
                                                                                       1111.1
                                                                                     Receive aand
                                                                                               ndreview
                                                                                                           with
                    7/31/14 JGB Fact Investlgation/Development: Communicate(Other External): Communications with
                                                                                                                                          .6
                                                                                                                                                        105.00
                                                                                                                                                         32.50

                                                                                                                                                         105.00
                                                                                                                                                                  .


                     /14Fact
                    7/31          correspondence
                                  correspondence
                                                      fro|
                                                       from
                                                                     Conference
                                                             ment: Client
                                                                        call                      review

                    7/31/14 JGB Fact Investigatton/Develo meet: Communicate(With Client : Conference call waren.
                                                                                                                                         .11             17.50
                                                                                                                                                          17.50



                              JGB
                    7/31/14 JGB
                                         investigation/Development:
                                                                    ·           1.0 175.00
                                                              Review/Anal Receiveandbeginanalyzing
                                                                            gip ze: Receive and begin analyzing
                                      act Investigation/Development: Review/Analyze:
                    7/31/14 JKD FactInvesti
                                Fact Inves
                                            tion/Development:Communlcaie(With Client
                                              on/Development: Communicate(With Clien
                                                                                                                                          .3

                                                                                                                                         1.0
                                                                                                                                                          52.50

                                                                                                                                                         175.00
                    7/31/14 JKD

                                                                          `     3.2 580.00                                               3.2             560.00
                    8/01/14JGB
                                           tel.from
                                      ondence
                                         and
                                    corres
                                  Factlnvestigation/Development: Review/Analyze:Receiveandanalyzemultiple
                    8/01/14 JGB Fact Investigation/Development: Review/Analyze: Receive and analyze multiple
                                    correspondence and tel. calls from
                    =2.5
                                                _                                        conference
                                                                                 Telephone                                               2.5             437.50
                    8/01/14 JKD                               Communicate(With
                                         lnvestiation/Development:         Client):
                                                       regardinQ|
                    8/01/14 JKD Fact Invest' ation/Development: Communicate(With Client): Telephone conference
                                     '
                          .                         regarding
                    8/01/14
                            wit
                    8/01/14 JKD Fact   `
                            JKD· Factlnvestigation/Development:
                                     Investigation/Development:
                                                                            Client):
                                                               Communlcate(Wlth     Telephone
                                                                             Client): Telephone conference
                                                                    Communicate(With
                                                                                                                                          .4              70.00
                                                                                                                                                              .


                            conference
                    8/O1/14 JKD
                    8/01/14 JKD wi       b|              ment:Plan&PrepareFor:Preparefortelephone
                                     actInvestigation/Develo
                                     act Investigation/Development: Plan & Prepare For: Prepare for telephone
                                    conference w                                    bt
                                                                                                                                          .8

                                                                                                                                         .4
                                                                                                                                                         140.00

                                                                                                                                                         70.00
                    8/01/14 JKD      for                                 eview/Analyze: R
                                                                                                                                          .4              70.00



                    8/01/14 LCC Fact Inves
                                            and
                        /14 Fact ment: Researched                        fort

                                                 ation/Develo•ment: Review/Ana         Researched and revie
                                                                                                                                         .5.5            87.50
                                                                                                                                                          87.50




                                            DISBURSEMENTS MADE FOR YOUR ACCOUNT. FOR WHICH BILLS HAVE NOT YET BEEN RECEIVED,
                                                                  WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0287
                                                                                                                 No. 1-15-586-CV 3636
                                                                                                                             SSL000007
                                                                                                                             SSL000007
                                              LEWISBRISBOIS
                                              LEWIS BRISBOISBISGAARD &
                                                                     & SMITH LLP
                                                            LAWYERS
                                                           SUITE
                                                              1200
                                                                          LAWYERS
                                                                         SUITE 1200
                                                       221
                                                        ANGELES,  STREET
                                                                 221 NORTH FIGUEROA STREET
                                                                LOS ANGELES, CALIFORNIA 90012
                                                                                                                                               _
                                                                     FEDERAL
                                                                   TELEPHONE (213)250-1800
                                                                                                FEDERAL I.D. NO XX-XXXXXXX



        Vi
                            .
                 File    50013-1476
                         50013-1476           CNASpecialty Claims
                                              CNA                                                                                            9/30/14
                                                                                                                                             9130/14
                 Number
                 Number                                  SiveradoSenior
                                              Peterson vvSilverado        Living
                                                                   Senior Living                                                            1391812
                                                                                                                                            1391812
                JJKD1                                                                                                                Page          4
                  Date
                  Date Atty                               ofServices
                                                                 Rendered
                                             Description of Services Rendered                        -                       Hours
                                                                                                                             Hours
                                                                                                                                             _
                                                                                                                                            Amount
                                                                                                                                            Amount

                      JKD
                8102/14                  0mmunicate(With
                        JKD Analysis/Strategy:,ell   Client
                                                                                                                               3.5           227.50
                                                                                                                                             227.50


                                                - and
                                            . review                                                                           1.4
                                                                                                                               1.4           245.00
                                                                                                                                             245.00    -
                B/03/14
                     JKDAnalysis/Strategy:
                                  Review/Analyze:
                                           Receipt,                                                     emails
                                                                                                   numerous
                8/03/14 JKD Analysis/Strategy: Review/Analyze: Receipt, review and exchange numerous emails
        0                       with
                                  Candice
                                       Schwa
                                          er,Kathleen
                                                 Beduze
                                                     and
                              with Candice Schwager, Kathleen Beduze and
                                 ardin
                                 ardin
                                                                     .                                                         1.5
                                                                                                                               1.5          262.50
                                                                                                                                            262.50
                8/04/14JGB
                8/04/14 JGB FactFactinvestigation/Development:Communicate(Wlth
                                 Investigation/Development: Communicate(With  Client):
                                                                             Client):        extensive
                                                                                      Attend extensive

                8/04/14JGB
                               conference call withillim.1111111.1411 re:                                                      1.2
                                                                                                                               1.2          210.00
                                                                                                                                            210.00
                8/04/14        Factlnvestigation/Development:
                         JGB Fact Investigation/Development:Review/Analyze:Coninued
                                                               Review/Analyze:        review
                                                                               Continued     oi- afl...*
                                                                                           review
                                                                                                                       -       1.8
                                                                                                                               1.8          315.00
                                                                                                                                            315.00
                8/04/14
                     JGBFact
                          lrivestigation/Development:
                                             &Prepare
                                                  For:
                                                     Tel.
                8/04/14 JGB Fact Investigation/Development: Plan & Prepare For: Tel. conferences with UMW                        ‘
                               4111111.111111.1111111111111116 re: IMINININIIIMINIMS.                ·          _               .5
                                                                                                                                 5           87.50
                                                                                                                                             87.50
                      JGB Factlnvesti
                8/04/14            ation/Development:
                                               Review/Analyze:
                                                        Receive
                                                             and
                8/04/14 JGB Fact Investi ation/Development Review/Analyze: Receive and analyzeill111111111.111111.
                         _                                    ·                                                                 .3           52.50
                                                                                                                                             52.50
                8/04/14JGB
                8/04/14        Factinvestigation/Development:
                        JGB Fact                              Review/Analyze:
                                 Investigation/Development: Review/Analyze: Workon.IRIWINIMIO
                                                                            Work                                               1.9          332.50
                                                                                                                                            332.50
                8/04/14JKD     Fact lnvestigation/Development:Communicate(Other External):Telephone conference
                8/04/14 JKD Fact
                                with
                                 Kathleen
                                     Beduze
                                        regardin.4
                                 Investigation/Development:
                               with Kathleen Beduze regardin
                                                             Communicate(Other External): Telephone conference


                8/04/14                                                                                                         4            70.00
                                                                                                                                             70.00
                     JKD actlnvestigationlDevelopment:
                                            Communicate(Other
                                                            Telephone
                                                       Extemal):  conference
                8/04/14 JKD act Investigation/Development: Communicate(Other External): Telephone conference
                                                                                                                                      _
                               with                 din
             _ 8/04/14JKD Factlnvestigation/Development:
                                                   Communicate(Other
                                                                External):
                                                                       Exchange
                                                                              multiple
                8/04/14 JKD Fact Investigation/Development: Communicate(Other External): Exchange multiple
                                                                                                                                .3           52.50
                                                                                                                                             52.50
                                emails
                                  with  for
                                     counsel POA-·regarding|
                               emails with counsel for POA regarding

                8/O4/14       11111=111•1111111111111mmil
                        JKDFact    lnvestigation/Development:                                                                   .6
                                                                                                                                .8           105.00
                                                                                                                                            105.00
                                                            Communicate(Other           Exchange multiple
                8104/14 JKD Fact Investigation/Development: Communicate(Other External): Exchange multiple
                               emailswithPhilRoss,
                               emails                 KathleenBeduze
                                      with Phil Ross, Kathleen         GAL,
                                                               Beduze GAL,  AALregardin
                                                                           AAL regardin
                 . JKD
                8/04/14 JKDFactFactInvestigation/Development:
                                                                                                                                .6           105.00
                                                                                                                                            105.00
                8/04/14         Investigation/Development:  Communicate(\Nith
                                                           Communicate(With  Client:Telephone
                                                                            Client): Telephoneconference
                                with             regarding

                                       lnvestigation/Development:
                                                                                                                                             52.50
                                                                                                                                             52.50
                8/04/14 JKD Fact Investigation/Development: Research: Research

                8/04/14JKD
                                                                                                                                4            70.00
                                                                                                                                             70.00
                8/04/14 JKD FactFactlnvestigationlDeveIopment:Review/Analyze:
                                 Investigation/Development: Review/Analyze:            andreview
                                                                             Receipt and           ofadditional
                                                                                           review of  additional
                               emails fromCandice
                               emails from  Candice S chwager
                                                    Schwager discussing
                                                             discussing  request
                                                                        request     additional experts
                                                                                 foradditional
                                                                                for            experts tto
                                                                                                         o examine
                                                                                                           examine
                               RubyPeterson.                                                                             .
                               Ruby  Peterson.                                                                                  .4
                                                                                                                                .4           70.00
                                                                                                                                             70.00
                     JKDFact
                8/04/14 wit|                               Ccmmu
                                                         ment: 'cateithClient
                                                                           :T
                8/04/14 JKD Fact Investigation/Develo ment Commu 'cate ith Client : T                       ference
                                                                                                           ference
                              wit

                8/04/14
                     JKDFact
                          Investigation/Development:
                                         Review/Analyze:
                                                  Recei
                                                     tendreview
                                                             ofadditional
                8/04/14 JKD Fact Investlgation/Development Review/Analyze: Recei t and review of additional
                                                                                                                                .2
                                                                                                                                .2           35.00


                8/04/14 Fact
                              IIMININ regarding
                          Investigation/Development;                                                            .                            52.50
                                                                                                                                             52.50
                                          Review/Analyze:
                                                  Receipt
                                                      andreview
                                                             ofemails
                                                                   from
                8/04/14 JKD Fact Investigation/Development: Review/Analyze: Receipt and review of emails from
                               Kathleen
                               Kathleen  Beduze
                                         Beduze a ndCandice
                                                 and         Schwager
                                                     Candice Schwager  regarding
                                                                      regarding Motion
                                                                                Motion  toCompel
                                                                                       to        andMotion
                                                                                          Compel and Motion for
                               Sanctions.
                               Sanctions.                                                                                       .2
                                                                                                                                .2           35.00
                                                                                                                                             35.00
                         JKDFactFactlnvesti
                8/04/14 JKD                  ation/Development:
                                 In esti ation/Development     Communicate(With
                                                            Communicate(With      Client):
                                                                                Client):  Telephone
                                                                                         Telephone conference1
                                                                                                   conference
                                                                                                        r arding

                                                                            •


                                                      MADEAPPEARSTATEMENT
                                                              LATER
                                        DISBURSEMENTS MADE FOR YOUR ACCOUNT, FOR WHICH BILLS HAVE NOT YET SEEN RECEIVED,
                                                               WILL APPEAR ON A LATER STATEMENT


                  .

       PM,




Silverado Appx. 0288
                                                                                                               No. 1-15-586-CV 3637
        `                                                                    1200
                                                                                                                          SSL000008

                                            LEWIS BRISBOISB ISGAARD& SMITHLLP
                                                          BISGAARD        LLP
                                                                        LAWYERS
                                                                         LAWYERS
                                                                         SUITE 1200
                                                                221
                                                                221 NORTH FIGUEROA STREET



                   ·
                                                               LOSANGELES,

                                                                               -
                                                                LOS ANGELES, CALIFORNIA 90012
                                                                  TELEPHONE (213) 250-1800
                                                                                             FEDERAL       NO95-3720522
                                                                                                    I I.D.NO
                                                                                              FEDERAL        XX-XXXXXXX




        N     File
              File   50013-1476
                     50013-1476             CNA SpecialtyClaims
                                            CNA            Claims                                                                      9/30/14
                                                                                                                                        9/30/14
              Number                                   Silvered°Senior
                                            PetersonvvSiverado   SeniorLiving                                                         1391812
               JKD1
              Number
               JICD1 _Page                                             Living
                                                                                                                                   Page
                                                                                                                                       1391812
                                                                                                                                              55
                Date A —
                Date Atty                  Descri tionooffServices
                                           Description    Services Rendered                                              Hours
                                                                                                                         Hours Amount
                                                                                                                               Amount
                           NNW                                                                                            1.3
                                                                                                                           1.3            227.50
                                                                                                                                           227.50
               8/04/14 LCCFact
               8/04/14 LCC     Investigation/Development: Review/Analyze:
                                 Investigation/Development:
                                                          Review/Analyze: Review
                                                                          Review
        b




                                                                                                                           .587.5
        N                                                                                                                                 227.50



                                                                 _
                                                                                                                           3.5             227.50
        N      8/05/14      FactInvestigation/Develo
               8/05/14 JGB Fact                   ment:
                                Investigation/Develo                        andrevi and review
                                                     ment: Review/Analyzle: Receive
                                                                                             ` .     -                     3.5            612.50
                                                                                                                                           612.50
               8/05/14 JKD act
               8/05/14JKD                                               ith Client):Exchange
                            act Investigation/Development: Communicate With         Exchange numerous
                              emails
                              email                                                   egarding .1111.1111111110111.
                                                                                                                             .5             87.50
               8/05/14       FactInvestigation/Development:
               8/05/14 JKD Fact                             Review/Analyze:
                                investigation/Development: Review/Analyze: Receipt andreview
                                                                                   and review

                                                      .                                                                    .5
                                                                                                                            .5
                                                                                                                                          87.50
                                                                                                                                           87.50
               8/05/14JKD    Factlnvestigation/Development:
               8)05/14 JKD Fact                            Review/Analyze: eoeitt and
                                investigation/Development: Review/Analyze:             i
                                                                                  andrreview
                             allirli...111111111111111611 analyze                                                          .7.7           122,50
               8/05/14 JKDFact Investigation/Development:
               8/05/14 JKD                                Co
                                 lnvestigation/Development:  unicate(WithClient):
                                                          Co unicate(With Client): Telephone conference
                            with                               regarding
                                                                                                                           .56            105.00
                                                                                                                                           105.00
               8/05/14 JKDFact
               8/05/14 JKD  Factnvestigation/Develo ment:
                               nvestigatIon/Develo ment:  Communicate(Other
                                                         Communicate(Other
                                                                            External):Exchange
                                                                           External): Exchangenumerous
                                                                                              numerous
                              emailsregardin~_
                              emails regardin                                                                              1.2
                                                                                                                            1.2
                                                                                                                                          210.00
                                                                                                                                           210.00
               8/05/14 JKD actinvestigation!     opment:lan repareFFor:
                                              eve opmen : Ian repare
                           act Investigation/eve
                                                                          or:Prepare
               8/05/14 JKD                                                    Prepare ernaileulainellnille
                                                                                                       AO                    .4
                                                                                                                                          70.00
                                                                                                                                           70.00
               8/05/14JKD FactI nvestigation/Development:Review/Analyze:Receipt andreview   of
                           act Investigation/Development: Review/Analyze: Receipt and review of wathig/1111
               8/05/14 JKD

                              Illi
                              gorM1116
                                   11.11111
                                         411111.11".111111.1           1111111111111                          11111.11     2.4
                                                                                                                            2.4
                                                                                                                                          420.00
                                                                                                                                           420,00
               8/05/14      11010111.0
                             Fact                           Communicate(Other
               8/05/14 JKD Fact Investigation/Development: Communicate(Other External): Multiple.telephone
                                                                              ofissuesrelatedto
                              conferenceswithcounselforPOAanddiscussions
                              conferences with counsel for POA and discussions of issues related to mi.                     .4.4           70.00
                                                                                                                                            70.00
               8/05/14 JKD Factlnvestlgation/Development:   Review/Analyze:Receiptandreviewofmultiple
               8/05/14 JKD Fact Investigation/Development; Review/Analyze: Receipt and
                                                           makingthreatsbfactions  and review of multiple
                                                                                                 nonsensical
                             emailsfromCandiceSchwager
                            emails from Candice Schwager making     threats bfissues.
                                                                               actions and discussing nonsensical
                            claimsforrelief  andassociated
                            claims for relief and associated case
                                                                 andhearing
                                                             case and hearing issues.                                        .6            105.00
               8/05/14 JKD Fact Investigation/Develo e

                                                                                                                           1.2
                                                                                                                            1.2
                                                                                                                                          210.00
                                                                                                                                           210.00
               8/05/14       FactInvestigation/Development: C0mmunicate(WithClient): Telephoneconference
               8105/14 JKD Fact Investigation/Development: Communicate(With Client): Telephone conference .
                              withim11011111 regardi
                                                                                                                             .3
                                                                                                                                           52.50
                                                                                                                                            52.50
               8/05/14       FactInvestigation/Development: Review/Analyze:Beganreview o
               8/05/14 LCC Fact Investigation/Development: Review/Analyze: Began review o


                                                  .                                                                        1.2
                                                                                                                           1.2
                                                                                                                                           78.00
                                                                                                                                            78.00
               8/06/14 BP       act Investigation/Development: ReviewlAna                             ·                     .5             80.00
               8/06/14    . 111111.11,
                        JGB  Factlnvestigation/Development:                 Receive
                                                              Review/Analyze:       and                                       5             80.00
               8/06/14 JGB Fact Investigation/Development: Review/Analyze: Receive and analyzealle11111111


                                                                        FORWHICH
                                                                   ACCOUNT,
                                                             FORYOUR
                                                          MADE                 BILLS  NOT
                                                                                   HAVE       RECEIVED,
                                                                                        YETBEEN
                                       DISBURSEMENTS MADE FORWILL            LATER
                                                              YOUR ACCOUNT,AFOR   STATEMENT
                                                                                WHICH BILLS HAVE NOT YET BEEN RECEIVED,
                                                           . WILL APPEARON
                                                                        ON A LATER STATEMENT




Silverado Appx. 0289
                                                                                                         No. 1-15-586-CV                            3638
                   .                                                                                                             SSL000009

                                                LEWIS BRISBOIS BISGAARD & SMITHLLP
                                                                               LU'
                                                                                                  &
                                                                            LAWYERS
                                                                            SUITE 1200
                                                                   221        FIGUEROA
                                                                    221 NORTH FIGUEROA STREET
                                                                   LOSA
                                                                   LOS  NGELES,
                                                                       ANGELES, CALIFORNIA90012
                                                                                              90012
                                                                                 (213 ) 250-1800
                                                                      TELEPHONE(213)
                                            ·                                                     FEDERALl.D.
                                                                                                   FEDERAL   NO
                                                                                                           I.D. NO XX-XXXXXXX




               File
               File   50013-1476CNA
                      50013-1476 CNA Specialty Claims                                                                                                9/30/14
                                                                                                                                                      9/30/14
               Number            PetersonvvSlveradoSenior
                                            Silvered° Senior Living                                                                                 1391812
                                                                                                                                                     1391812
               JKD1Page
               JKD1                                                                                                                           Page       66
                Date Att
                Date Atty                    Descri tionof Services Rendered
                                             Description            Rendered                                                     Hours
                                                                                                                                 Hours           Amount
                                                                                                                                                  Amount

                        _                        . Communicate(With
               8/06/14JKD FactInvestigation/Development:        Client);                                                 _        1.5
                                                                                                                                   1.5               252.50
                                                                                                                                                      262.50
               8/06/14 JKD Fact Investigation/Development: Communicate(With Client): Exchange emailswith
                                                                                                    with                                        -
        0                                                  regardin
                                                                                                                                         .4           70.00
                                                                                                                                                       70.00
               8/06114JKDFact
               8/06/14          lnvestigation/Development:
                                                       Communicate(Wlth
                      JKD Fact Investigation/Development:              Client):
                                                          Communicate(With              emails
                                                                           Client): Exchange emails with                                                        _
        N                         regardin
                                  regarding\                                  A1111111/1111M11111. _.                                _
                                                                                                                                         .3          52.50
                                                                                                                                                      52.50
               8/06/14JKD    FactInvestigation/Development:
               8/06/14 JKD Fact                             Plan&Prepare
                                Investigation/Development: Plan & Prepare For:    _ preparation
                                                                          For:Begin-
                                                                               Begin preparationoo                                                      .


               8/06/14  LCCFact                             ReviewIAnalyze:
                                                                                                                                  7.2
                                                                                                                                  7.2               1,260.00
               8/06/14 LCC Fact    InvestigatIonlDeveIopment:
                                Investigation/Development: Review/Analyze: Completed review
                                                                                     reviewof
                                                                                           of documents
                                regardin

               8/07/14JKD        actInvestigatlon/Development:
                                                                                                                                  1.1
                                                                                                                                  1.1                71.50
                                                                                                                                                      71.50
               8/07/14 JKD       act Investigation/Development: Review/Analyz


               8/07/14           actlnvestigation/Development; Communicate(Other Extemal):Telephoneconference
                                                                                                                                  2.8
                                                                                                                                  2.8                490.00
               8/07/14 JKD,      act Investigation/Development: Communicate(Other External): Telephone
                                                                                                     conference
                                with                re arding
               8/07/14JKD                                   Communicate(With
                                   Investigation/Development:               Client):Exchange
                                                                                                                                     .1.1             17.50
                                                                                                                                                       17.50
               8/07/14 JKD Fact Investigation/Development: Communicate(With Client): Exchange numerous
                               email
                               email
                                     '
              8/08/14JKD     Factlnvestigation/Development:Communlcate(Other             Receiptand                                  1.1             192.50
              8/08/14 JKD Fact Investigation/Development: Communicate(Other External): Receipt and review
                            .Carol Manley's ResponsetoMotion  toCompelandfor
                             Carol Manley's Response to Motion to Compel and for Sanctions.                                          .4.4            70.00
              8/08/14  JKD FactInvestigation/Development:  CommunIcate(With   Client):
                                                                                     Telephoneconference                                              70.00
              8/08/14 JKD Fact Investigation/Development:
                                           Beduzeregardin|Communicate(With Client): Telephone conference

              8/08/14         aka               Beduze regarding
                              Factlnvestiation/Development:
                                                  regardin
                                                            -
               8/08/14 JKD Fact Investigation/Development: Review/Analyz
                                                                                                                 e
                                                                                                                             -
                                                                                                                                     .2
                                                                                                                                      .2
                                                                                                                                                     35.00
                                                                                                                                                      35.00

                                                     regardin                                                                        .8
                                                                                                                                         8
                                                                                                                                                     140.00
              8/08/14JKD FactInvestigation/Development:
                                                  Plan&PrepareFor:Pre a                                                                              140.00
               8/08/14 JKD Fact Investigation/Development: Plan & Prepare For: Pre
                                                                                           .
                                                                                                        etIngell.110
                                                                                                                     .               .66             105.00
                                                                                                                                                      105.00
               8/08/14JKD Analysis/Strategy:                           Attendmeetin                                                       -
               8/08/14 JKD Analysis/Strategy: Appear For/Attend: Attend m tin                                                    _
              8/08/14 JKD              WrittenMotions               Plan&Pre are For:Preparefo5                                      1.3             227.50
               8/08/14 JKD       that Written Motions &Submiss.: Plan & Prepare For: Prepare fo

              8/08/14 JKD Trial&Hearing        Attendance:  AppearFor/Attend:    AppearforandattendHearing     oon
                                                                                                                 n                       5            87,50
              8/08/14 JKD Trial & Hearing    Attendance:
                                          Motion to Compel Appear  For/Attend:
                                                             andMotion  for Appearpresented
                                                                                        for and attend  Hearing
                                                                                                   arguments tocourt in
                              Plaintiff's
                             support    o Motion  to
                                          fpositions Compel   and Motion
                                                     andcollaborated     for Sanctions,
                                                                         restrictions   presented
                                                                                      forvisitation arguments to court in
                                                                                                   andexamination.                2.6               455.00
                              support of positions    and collaborated
                                                                      on
                                                                       on restrictions
              8/08/14JMS Analysis/Strategy:        Appear  ForlAttend: Meeting  withAfor visitation and examination.                 2.6             455.00
               8/08/14 JMS Analysis/Strategy: Appear For/Attend: Meeting with 111111.11.1.1111.....11.



                                                       MADE        YOUR           FORWHICH        HAVENOTYETBEENRECEIVED,
                                                                     APPEAR
                                                                   WILL  ON
                                                                          A
                                        DISBURSEMENTS MADE FOR YOUR ACCOUNT, FOR WHICH BILLS HAVE NOT YET BEEN RECEIVED,
                                                              WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0290
                                                                                                              No. 1-15-586-CV                                   3639
                                                                                                                        SSl.OO0O10
                                                                                                                         SSL000010
                                                                                                &

                                                                                                FEDERA
                                                                                                 NO
                                             LEWIS BRISBOIS BISGAARD & SMITH ur
                                                                         LAWYERS
                                                                         SUITE 1200
                                                                     NORTH
                                                                 221 NORTH FIGUEROA STREET
                                                                LOS
                                                                LOS ANGELES. CALIFORNIA 90012                                ·
                                                                    TELEPHONE
                                                                           250-1800
                                                                   TELEPHONE (213) 250-1800
                                                                                  FEDERAL IM. NC) XX-XXXXXXX
                                                                                                                                            _

                                      .                                                                                      _
        tr)
               File
               File       50013-1476
                          50013-1476          CNA Specialty Claims                                                                      9/30/14
                                                                                                                                         9/30/14
               Number                                     verado SeniorLiving
                                              Petersonvv Silverado      Living                                                          1391812
                                                                                                                                         1391812
               JKD1
               JKD1                                                                                                                Page
                                                                                                                                    Page      77
                 Date
                 Date Atty                               ofServices
                                                                 Rendered
                                            Description of Services Rendered                                            Hours
                                                                                                                        Hours          Amount
                                                                                                                                        Amount            ;
               8/09/14     Analysis/S                                                                                       .5 _            80.00
               8/09/14 JKD                       nicat                                                                                       80.00
                       JKD Analysis/ 1.- · .... nicat
        0
                                                                                                                                                     _
                                                                                                                            2.3         402.50
                                                                                                                                         402.50
               8/10/14JKD    Analysis/Strategy;Plan&          For:Continue
                                                                  Continue preparing
        0                     ira giniiiiiiimmilimmr.......im
               8/10/14 JKD Analysis/Strategy:
                             hearin ln
                                              Plan
                                               anal
                                                   & Prepare For:          preparing for
                                                                                     for continuation of Injunction


               8/11/14JKD                  _          For/Attend:
               8/11/14 JKD Analysis/Strategy: Appear For/Attend:         forand
                                                                 Appear for and attend Injunction Hearing
                                                                                                  Hearing versus
                                                                                                                            3.2             560.00

                             client. Present defense,
                             client.         defense, examine witnessesandanddefend
                                                                              defendaccusations
                                                                                      accusationsofimproper
                                                                                                  of impropercare
                                                                                                              care
                             andconduct._
                             and conduct..Continue   preparationsfor
                                            Continuepreparations      nextdday
                                                                  fornext  ayofHearing.
                                                                               of Hearing.                                13.6
                                                                                                                           13.6        2,380.00
                                                                                                                                        2,380.00
                                                PlanPrepare
               8/11/14 JMS Analysis/Strategy: Plan             For:
                                                   & Prepare For:   Prepared
                                                                   Prepared   for and
                                                                                  and attended
                                                                                      attendedhearing
                                                                                                hearingon
                                                                                                        on Plaintiffs       .
                             motionfor            restraining orderandtemporary                                           10.4         1,564.00
               8/11/14 RGC motion for temporary restraining order and andrevise
               8/11/14 RGC Analysis/Strategy: Review/AnalyzetReview and
                                                                       temporary injunctions.
                                                                            revise Motion
                                                                                   MotionforSanctions
                                                                                          for Sanctionson
                                                                                                        on
                                                                                                                           10.4         1,664.00

                             Extrajudicial Statements and
                                                      andffollow
                                                           ollowup
                                                                 up                                                         ,6.6 L          105.00
               8/12/14JKD    Analysis/Strategy: Appear For/Attend:Appear
               8/12/14 JKD Analysis/Strategy: Appear For/Attend: Appear  forand
                                                                         for            InjunctionHearing.
                                                                             and attend injunctionHearing.
                            Examined andand presentedwitnessesinsupportof
                                            presented witnesses in support ofclientdefenses,examined
                                                                              client defenses, examined adverse                         .
                             witness andpresented
                                     and presentedllegal
                                                    egalaargument
                                                          rgument tothecourt.     reparelengthy
                                                                   to the court.PPrepare  lengthyppost
                                                                                                  osthearing
                                                                                                       hearingeemail
                                                                                                               mail
                                      t oSilverado
                             summary to Silverado management
                            summary                managerhent personnel.          - Draftedresearch                      10.8         1,890.00
               8/13/14 C-DS       investigation/Development:                                                               10.8         1,890.00
                                                            Draft/Revise:  Peterson
               8/13/14 CDS Fact Investigation/Development: Draft/Revise: Peterson    - - Drafted research memo                                            |V
               8/13/14
                  CDS         Ii/MINIMIIIIINS
               8/13/14 CDS Factinvestigation/Develo ment: Research
                                                                                                                           1.7
                                                                                                                            1.7         110.50
                                                                                                                                         110.50

               8/13/14CDS    OtherWrittenMotionsSubmiss.:
                                                    Submiss.:           .Begandraftingmotionforsanctions                   1.1
                                                                                                                            1.1             71.50
                                                                                                                                             71.50
               8/13/14 CDS Other Written Motions &&          Draft/Revise:
                             and          forPetersonase. Draft/Revise: Began drafting motion for sanctions
                             and contempt for Petersonccase.                                                                .8.8            52.00
               8/13/14       OtherWritten Motions &Submiss.: Review/Analz                                                                    52.00

               8/13/14   KD
                                L
               8/13/14 JKD Other Written Motions & Submiss.: Review/Ana
                       J                     : Review/An
                                                       l_                                           ..                      1.3
                                                                                                                                             L
                                                                                                                                        227.50
                                                                                                                                            227.50
               8/13/14 JKD
               8/13/14.       Analysis/Strategy:
                                             Commun-icate(With  Exchange
                                                          Client):               multiple                                    .4
                                                                                                                                            70.00
                                                                                                                                             70.00
                                 r ardin
                              smigai     ' ‘
               8/13/14 JKD Analysis/Strategy: Communicate(With Client): Exchange multiple
                                    daimeogg iouro
                                                                                          emails wit1.111.111.1i

               8/14/14 CDSOther   Written Motions &Submiss.:               Peterson motion          forsanctions
               8/14/14 CDS Other Written Motions & Submiss.: DraftiRevise: Peterson . Drafted motion for sanctions
                                                                                                                              8             140.00
                            and/orcontempt  againstC andiceSchwager.                                                        .6
               8/14/14JKD and/or contempt against  Candice Schwager.
                                              Review/Anal                                                         V                          39.00
               8/14114 JKD Analysis/Strategy: Review/Analzz

              8/14/14
                            - Analysis/Strategy:              ze:                '              _
                                                                                            ‘ correspondence
                                                                                                          from
                                                                                                                           1.1
                                                                                                                           1.1
                                                                                                                                        192.50
                                                                                                                                         192,50
              8/14/14 JKD Analysis/Strategy:
                            Russ  Jones Review/Anal z :                     '         ' correspondence from
                                                                                                                            .1.1            17.50
                    JKDAnalysis/Strate
              8/14/14       Russ Jones regarding
                                 :Communlcaie(With
              8/14/14 JKD Analysis/Strategy:
                                            Client):
                                                 Telephone
                                                       conference
                                                              with
                                             Communicate(With Client): Telephone conference with111101111111/0
                                                                                                                                             17.50
                            regardin
                            regardin                                                                                        .1.1            17.50
              8/14/14JKD Analysis/Strate
              8/14/14 JKD Analysis/Strate
                                             : Revi           VV                                                                             17.50
                                                                                                                                            52.50
              8/14/14JKD Analysis/Strategy:_          Exchangeemailwithcounsel                                               .3              52.50
               8/14/14 JKD Analysis/Strategy: Draft/Revise: Exchange email with counsel regarding
              8/14/14         Analysis/Strategy;
                                                                                                                           .2.2
                                                                            Prepareemailcorrespondence
                                                                                                    to                                       35.00
              8/14/14 JKD Analysis/Strategy: Communicate(Wlth Client): Prepare email correspondence to
                            Silverado personnel
              8/14/14JKD Analysis/Strategy:     regarding II
                                              Con1municate(OtherExternal):Exchange    _ S
                                                                                    emails                                   .2              35.00
              8/14/14 JKD Analysis/Strategy: Communicate(Other External): Exchange emails withilIMINIM1110                                      .


                                                     MADE
                  _                                           WILL
                                                                 ON BILLS
                                                                  LATER
                                       DISBURSEMENTS MADE FOR YOUR ACCOUNT, FOR WHICH BILLS HAVE NOT YET BEEN RECEIVED.
                                                             WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0291
                                                                                                            No. 1-15-586-CV                              3640
                                                                                                                                     SSL000011     1
                                             LEWIS BRISBOIS BISGAARD & SMITH                                         LLP


                                                                     221 1200
                                                                      NORTH
                                                                              LAWYERS
                                                                              SUITE 1200

                                                                      ANGELES,
                                                                      221 NORTH FIGUEROA STREET


                                                        -
                                                                     LOS ANGELES, CALIFORNIA 90012
                                                                        TELEPHONE (213) 250-1E00
                                                                                                               NO
                                                                                                     FEDERAL LC, NO XX-XXXXXXX                 .
                                                                                                                                                   ·
               File 50013-1476
               File
               Number
                           CNAv SiveradoSeniorLiving
                       50013-1476             CNASpecialty Claims
                                              Peterson v Silverado Senior Living
                                                                                                                                                   9/30/14
                                                                                                                                                       9130/14
                                                                                                                                                   1391812
                                                                                                                                                   1391812
               JKD1
               JKD1              .                                                                                                           Page
                                                                                                                                              Page      88
                Date
                Date Atty                                   of            Rendered
                                             Description of Services Rendered                                                        Hours
                                                                                                                                     Hours Amount
                                                                                                                                           Amount
                                            regarding       °'
                                                                                                                                       .4   70.00
                                                                                                                                             70.00
               8/14/14JKD
               8/14/14 JKD      na ysistStrategy:Communicate(With
                                naysislStrategy: Communicate(With Client):
                                                                  Client): Telephoneconference  withSarah
                                                                                     conferencewith  Sarah
        0                      Pacheco and Russ Jones regarding
                            UM. Researc                                                                                          .     .3              52.50
                                                                                                                                                        52.50
               8/14/14JKD
               8/14/14 JKD Anafysis/Strategy: Researc
                           _
                                                                                   _
                                                                  Prepared correspondencetoplaintiff's
                                                                                           to plaintiffscounsel
                                                                                                         counsel
                                                  ofvideo,            Rule 11agreement   and possiblevvisitation
                               entifying location of video, discussing Rule 11 agreementandpossible     isitation
                             restrictions.
                             restrictions.                                                                                            .5.5             87.50
                                                                                                                                                        87.50
               8/18/14 JGBAnalysis/Strategy:
               8/18/14 JGB   Analysis/Strateg   :Review/Analyzeze
                                                                                                                                      .4.4          70.00
                                                                                                                                                     70,00
               8/18/14   _
               8/18/14 JKD
                       JKD   nalysis/Strate y: CommunicateOther
                              nalysis/Strategy:                      Exchange
                                                          Other External):   emailswith
                                                                           Exchange
                                                                                              _
                                                                                     emails with
                            regarding                                                                                                 .2.2              35.00
               8/18/14JKD                    : Review/Analyz
               8/18/14 JKD Analysis/Strate Review/Analyz
                                                                                                                                         _
                           _
                                                                                                               .                      .2.2             35.00
                                                                                                                                                        35,00
                                                            _

                                  personnel
                               Silverado
                                   regardin
                                management
                                Investigation/Development: Review/Anal
               8/19/14JKD    FactInvestigatlon/Development:
               8/19/14 JKD Fact                            Review/Analze
                                                                       ze

                       JKD Analysis/Strategy:                                                                                          .7
                                                                                                                                                   122.50
                                                                                                                                                    122.50
               8/19/14
               8/19/14 JKD Analysis/Strategy:  Communicate(With
                                              Communicate(With  Ciient):
                                                               Client): Exchange
                                                                        Exchange numerousemails
                                                                                 numerous emailswwith
                                                                                                  ith                                                                 L
                               Silverado management personnel regardin




                                                                                                                                      1.1
                                                                                                                                       .8              140.00
               8/19/14JMS     naysis/Strategy:                      Silverado's FirstAmended Pleatothe
               8/20/14
                               Jurisdiction,
                                         Answer
               8/19/14 JMS Analysis/Strategy:
                                               Counterclaim.
                                             and ra evise:
                                              131Bit7Ftbvisetrafted
                               Fact ation/Develo
                                           ment;
                                                                    Silverado's First Amended Plea to the
                            Jurisdiction, Original Answer and Counterclaim.                                                           1.1
                                                                                                                                      1.1              176.00
               8/20/14 JKD Fact Investi ation/Develo•ment:      '



               8/20/14 JKD Analysis/Strategy:  Review/Analyze.   _                     .                                              1.2 210.00
                                                                                                                                      1.2              210.00
               8/20/14 JKD Analysis/Strategy: Review/Analyze.
                   /14 JKD Analysis/Strategy: Review/Anal                                                                             1.1              192.50
               8/21                                                 e numero ailswit
               8/21/14 JKD Analysis/Strategy: Review/Anal e: Exchange num s e     vn



               8/21JMS
                 /14    _
                      Investigation/Develo
                     Fact       Researc
                              ent:                                                                                  .                 1.4 245.00
                                                                                                                                      1.4              245.00
               8/21)14 JMS Fact Investigation/Deve               ant: Researc
               8/22/14JKD   Analysis/Strategy:
               8/22/14 JKD Analysis/Strategy: Draft/Revise
                                                                         . .                                                           .3               48.00

                                                                                                                                       .6
                                                                                                                                                   105.00
                                                                                                                                                    105.00
               8/22/14JKD Analysis/Strategy:   Communicate Other           Receiptand        numerous emails
               8/22/14 JKD Analysis/Strategy:
                             regarding        Communicate Other External): Receipt and review numerous emails
                                                                                Telephone
                             ` regarding                                                    Telephone conference with                 ..88         140.00
                                                                                                                                                    140.00
               8/22/14              sis/Strate :Draft/Revise:
                                                          Preparelengthy
                                                                       statusreportand
               8/22/14 JKD Ana                    Draft/Revise: Prepare lengthy status report and matter summaryee                    1.1          192.50        .
               8/22/14JKD Analysis/Strategy:                                                                                           1.1          192.50
                             |Exchange                             Receipt
                                                                         andreviewnumerous
                                                                         ardin '        ' '
               8/22/14 JKD Analysis/Strategy: Draft/Revise: Receipt and review numerous mails from
                                                                                      emails
                                                                                        vvlth`
                                                                                                          from
                                                                 ardin       •
                                                                                   numerous
                                                                 Exchange numerous emails with                                        .9 157.50
               8/22/14JMS                         Draft/Revise:
                                                            Revised
                                                                  cllents'             amendedplea thejurisdiction,                    .9              157.50
               8/22/14 JMS Analysis/Strategy:
                             originalansweraDraft/Revise:  Revised
                                              ndcounterclaim         clients'
                                                             toinclude        first amended
                                                                         additional         plea
                                                                                     defenses    to theimmunity
                                                                                             including  jurisdiction,
                             original answer and counterclaim to include additional defenses including Immunity



                                                                                                          NOTBEEN
                                                                                ON
                                       DISBURSEMENTS MADE FOR YOUR ACCOUNT, FOR WHICH BILLS HAVE NOT YET BEEN RECEIVED,
                                                             WILL APPEAR ON A LATER STATEMENT
                                                                                                                                                            ·




Silverado Appx. 0292
                                                                                                                   No. 1-15-586-CV                                   3641
                                               LEWIS BRISBOIS BISGAARD & SMITH LLP

                                                                  221
                                                                           LAWYERS
                                                                                1200
                                                                           SURE 1200
                                                                   221 NORTH FIGUEROA STREET
                                                                                                   SMITH   -
                                                                                                                            SSLOOO012
                                                                                                                             SSL000012



                                                                  LOS ANGELES CALIFORNIA 90012
                                                                     TELEPHONE(213)
                                                                                (213)250-1800
                                                      _                               250-1800
                                                                                                     i.¤.
                                                                                               FEDERAL I.D. NO XX-XXXXXXX




                File
                File   50013-1476
                       50013-1476              CNA
                                               CNASpecialt
                                                    SpecialtyClaims
                                                              Claims                                                                          9/30/14
                                                                                                                                               9/30/14
                Number
                Number                         Peterson
                                               Petersonvv Silvered°Senior
                                                                    Senior Living                                                            1391812
                                                                                                                                              1391812
                JKD1
                J1(131                                                                                                      -           Page
                                                                                                                                         Page       99
                  Date
                  Date Atty                   Description ofServices
                                                            of Services Rendered                                            Hours
                                                                                                                            Hours            Amount
                                                                                                                                              Amount
                                pursuant to           powerooff attorneyact.
                                          to durablepower                act.                                                    .3.3           48.00
                 8/22/14JMS    Analysis/Strategy:
                 8/22/14 JMS Analysis/Strategy:     Draft/Revise:
                                                 Draft/Revise:     Peterson:
                                                                 Peterson:   Begandrafting
                                                                            Began  draftingaargument
                                                                                             rgument  section
                                                                                                      sectionoof
                                                                                                               fmotion
                                                                                                                 motion
        0                      todismiss              federalcomplaint            to Fed. R. Civ.PP.
                                to dismiss Plaintiffs' federal complaint pursuanttoFed.R.Civ.
                                                                        pursuant                     12 b56. .
                                                                                                  .12b                          4.4
                                                                                                                                 4.4          704.00
                                                                                                                                               704.00
                                                    Review/Analyz
                         JKDAnalysis/Strategy: Review/Arialyz
                 8/23/14 JKD

        0
                         JKDAnalysis/Strat
                             Analysis/Strat                      V
                                                                Receipt
                                                                                                                                1.4
                                                                                                                                1.4            245.00
                 B/25/14
                 8/25/14 JKD                   :
                                           : Review/Anal ie:ze:
                                                            Receipt and review ofofnumerous
                                                                      andreview     numerousemails
                                                                                            emailsffrom
                                                                                                   rom

                 8/25/14JKD
                 8/25/14 JKD Analysis/Strategy: ra raft/Revise:
                                                              Receipt
                                                    Revise: Receipt  andreview
                                                                    and        numerous
                                                                        review numerous
                                                                                          V
                                                                                        emails
                                                                                        emailsfro
                                                                                               fro
                                                                                                                                .7 122.50
                                                                                                                                   7           122.50

                                                                                    .6regarding                  _

                 8/25/14JKD
                 8/25/14 JKD      leadlngs:
                                   readings:Review/Analyze:
                                            Review/Analyze: Exchangeemails
                                                                     emailswwith
                                                                             ith11111111111.01regarding.11111111104
                                                                                                                                1.1 192.50
                                                                                                                                 1.1           192.50
                                                                                                                                 .4.4          70.00
                                                                                                                                                70.00-
                8/25/14JKD
                8/25/14 JKD       nalysis/Strategy:
                                                Communicate(With
                                  nalysls/Strategy:            Client):
                                                    CommunIcate(With Telephone
                                                                     Client): Telephone conference with
                                 anerlikregarding
                                                                                                                                 .88          140.00
                                                                                                                                               140.00
                 8/25/14JKD                       Plan
                 8/25/14 JKD Analysis/Strategy: Plan    Prepare
                                                     & Prepare  For:Telephone
                                                               For:  Telephoneconferencewith
                                                                              conferencewithIMMO
                                                          regarding|
                               .01.1111111.../1 regarding 1.11111111111111111111....11111M.=.11                                  .4.4          70.00
                                                                                                                                                70.00
                 8/25/14JKD    Depositlons:
                 8/25/14 JKD Depositions:   Review/Analyze:
                                          Review/Analyze:  Receipt
                                                          Receipt  andreview
                                                                  and        ofcorrespondence
                                                                      review of                fromSarah
                                                                                correspondencefrom  Sarah
                                 Pachecoregardin
                                 Pacheco regardin                                                                     4
                                                                                                                                  .2
                                                                                                                                               35.00
                                                                                                                                                35.00
                 8/25/14     Experts/Consultants:Review/Analyze: Correspondence from Young,     Guardian Ad
                 8/25/14 JKD Experts/Consultants: Review/Analyze: Correspondence from Jill Young, Guardian Ad
                                 Litem, regardi                                                                                  .2.2
                 8/25/14JMS    Other         MotionsSubmiss.: Draft/Revise:
                                                                 Draft/Revise:Peterson:             drafting and                                35.00
                 8/25/14 JMS Other   Written
                                   Written  Motions &&Submiss.:               Peterson: Continuedagainst
                               revisingSilverado's
                               revising Silverado's
                                                   Second Motion forSanctions  and/orforContemptdrafting and
                                                    Second Motion for Sanctions and/or for Contempt against
                               opposing  c ounsel
                                opposing counsel
                                                 Candice S chwager regarding violationofCourt's p  rotective
                                                  Candice Schwager regarding violation of Courts pprotective
                                                                                                            order.              2.8          448.00
                 8/25/14JMS          Written Motions &Submiss.:                          Draftedroposed     oorder.
                                                                                                             rders on
                 8/25/14 JMS Other Written Motions & Submiss,: Draft/Revise: Peterson: Drafted proposed orderson
                                                                                                                                 2.8           448.00
                                 motionsfor
                                 motions for sanctions and
                                                       and contempt
                                                                   including potential additional
                                                           contempt Including potential additionalgag
                                                                                                     orderand/or
                                                                                                  gag order and/or
                                 detailedprotective
                                                 order.
                                detailed protective order.
                                                                                                                                2.4           384.00
                      14 JKD FactInvestigation/Development:   Review/Analyze:Receiptand          ofemailfrom                     2.4           384.00
            _    8/26/14 JKD Fact Investigation/Development:
                               Candice                       Review/Analyze:W
                                         Schwagerregardingresponse           Receipt
                                                                              ilson and review
                                                                                           Prepareof emailinfrom
                               Candice Schwager            response
                                                                   toDiane
                                                                    to Diane Wilson article. Prepare email in
                               response   a ddressing      andhandling  moving f orward.               -                         .3.3
                               response addressing postings and handling
                      14 JKD Analysis/Strategy:                 Receipt  moving forward.
                                                                        andreview  ofmultiple  emails                                           52.50
                 8/26/14 JKD Analysis/strategy: Review/Analyze: Receipt and review of multiple emails from

                                                                                                                                               87.50
                8/28/14JKD
                8/26/14 JKD Analysis/Strat
                                           Communicate(With
                                                     Client): Telephone conferencewith
                                                   th Client): Telephone conference with
                                                                                                                                  .5            87.50
                           regardin                                                                                              .2            35.00
                           regardin                                  wit                                                          .2            35.00
                                         : Review/Analyze:
                8/26/14JKD Analysis/Strate            Telephone
                                                             conference
                 8/26/14 JKD Analysis/Strate Review/Analyze: Telephone conference wit
                                                       arding
                                              Plan&PrepareFor:Planandpreparefortelephone          conference and                  .9           157.50
            — 8/28/14
              8/26/14 JKD Analysts/Strategy:
                                        of Plan &strategy
                                                     PrepareaFor.  Plan and
                                                              ndtalking      prepare for telephone conference and                .5
                                                                         points.
                            discussion of identified
                   14 JKD Analysis/Strategy;         strategy andReceipt
                                              Review/Analyze:     talkingandreview
                                                                          points.  ofemailfromBethAbbott                          .5            87,50'
                 8/26/14 JKD Analysis/Strategy: Review/Analyze: Receipt and review of email from Beth Abbott


                                                                                                HAVE
                                          DISBURSEMENTS MADE FOR YOUR ACCOUNT, FOR WHICH BILLS HAVE NOT YET SEEN RECEIVED,
                                                                WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0293
                                                                                                               No. 1-15-586-CV 3642
                                                                                                                                SSL00O013
                                                                                                                                 SSL000013
                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                            LAWYERS
                                                                            SUFTE 1200                            ·       _
                                                                   221
                                                                    221 NORTH FIGUEROA STREET
                                                                  tos
                                                                   LOS ANGELES, CALIFORNIA 90012
                                                                     TELEPHONE 213) 250-1000
                                                                                                           ¤
                                                                                                   FEDERAL I.D. NO XX-XXXXXXX




                                                                      ·                                               _                         9/30/14
               File
               File      50013-1476
                         50013-1476 CNA SpecialtyClaims
                                    CNA          Claims                                                                                         9/30/14
                Number                         PetersonvvS1veradoSenior   _
                                                         Silverado Senior Living                                                              1391812
                                                                                                                                               1391812
               .11(D1                                                                                                                    Page        10
                Date
                Date Atty                                ofServices
                                               Description of Services Rendered                                                 Hours
                                                                                                                                Hours         Amount
                                                                                                                                               Amount
                                                                                                                                 - .5             87.50
                             Other
                       JMSOther
               8/26/14 JMS                   Motions
                                  Written Motions     &
                                                    8;Submiss.:  Draft/Revise:
                                                                Draft/Revise:                      and revisingm
                                                                              Continued drafting andrevising      otion
                                                                                                                 motion
                              for sanctions aagainst
                         · forsanctions       gainstopposing
                                                     opposingccounsel          Schwagerlor
                                                               ounselCandiceSchwager     for extrajudicial statements
                             including social media   end blog posts regarding proceedingand
                                               media andblog                              and lawyers.                           4.4
                                                                                                                                  4.4           704.00
                                                                                                                                                 704.00
               8/27/14JKD                    Motions
               8/27/14 JKD Other Written Motions   & &Submiss.:
                                                      Submiss.:  Communicate(Other
                                                                Communicate(Other             Counsel):
                                                                                     Outside Counsel):    Telephone
                                                                                                          Telephone
                             conference   with R uss J onesregarding|
                              conference with Russ Jones regarding
          .
                             11.01.1111.1..
                                                                                                                                  .2.2            35.00
               8/27/14JKD
               8/27/14  JKD Fact   In                                               OutsideC
                                                 /Development: Communicate(OtherOutside
                             Factlnvestigation/Development;                                   ounsel:TeIehone
                                                                                             Counsel):  Telephone
                             conference
                              conferencewith_
                                          with-
                     _     111.1.1.11.11Communicate(Other                                                                         .1.1           17.50
                                                                                                                                                  17.50
               8/27/14 JKDAnalysis/Strategy:
               8/27/14 JKD                                 Outside
                                              Communicate(Other      ounsel:Telehone
                                                            OutsideCCounsel           conference
                                                                            : el hone conferencewith
                                                                                                 with
                            Kathleen B
                           Kathleen    eduzerregarding
                                     Beduze  egarding
                            NUM                              Researc|
                                                                                                                                  .2.2            35.00
               8/27/14      Other
               8/27/14 JKD Other  Written
                                 Written  Motions
                                         Motions &Submiss.:
                                                 & Submiss.: Resear

                                                                                                    -                               4
                                                                                                                                                 70.00
                                                                                                                                                  70.00
               8/27/14 JKD Factlnvestigation/Development:
               8/27/14 JKD Fact
                                                          Review/Analyz
                                Investigation/Development Review/Analyz
                                                                                                                                  .4.4           70.00
                                                                                                                                                  70.00
               8/27/14JKD   Analysis/Strategy:Review/Analyz.
               8/27/14 JKD Analysis/Strategy: Review/Analyz


                                                   .                                                                             1.5
                                                                                                                                 1.6
                                                                                                                                                280.00
                                                                                                                                                 280.00
               8/27/14  KD Analysis/Strategy: Review/Anal
               8/27/14 JKD Analysis/Strategy: Review/Anal

                                                                                                                                  .88           140.00
                                                                                                                                                 140.00
               B/27/14 JKD                Motions                 _
                                                  &Submiss.:Review/Analyze:  Receipt andreview ofemailfrom
               8/27/14 JKD Other Written Motions & Submiss.: Review/Analyze: Receipt and review of email from
                               Russ Jones
                               Russ Jones regardin                                                                                .2.2           35.00
                                                                                                       Motion                                     35.00
               8/27/14 JKD Ot er ritten    Motions                         Continue
               8/27/14 JKD Ot er ntten Motions & Submiss.:. Draft/Revise: Continue drafting Defendant's Motion
                                                                                             factualandlegal
                             forSanction andMotion forContempt   byincorporationofadditional
                               for Sanction and Motion for Contempt by incorporation
                               arguments.  Continuedrafting Defendant's Motionfor of additional
                                                                                            basedfactualeand
                                                                                                  uponthical legal

                             duties.
                                           _1.3
                               arguments. Continue drafting Defendant's Motion for Sanctions based upon ethical
                                                                                                                                  1.3
                                                                                                                                                227.50
                                                                                                                                                 227.50 .
               8/27/14 JKD Analysis/Strategy: Draft/Revis                                                                         .8            140.00
                                                                                         _ _                                       .8            140.00   _·
               8/27/14 JKD      Fact Investigation/Development: Revlew/Analy                                                                     17.50
                                        Motions &Submiss.:                          .      NoticeofHearing                         .1             17.50
               8/27/14JMS Other
                           Other dtten Motions & Submiss.: Draft/Revise:
                                                                                                            on
                                                                          Peterson: Drafted Notice of Hearing on
               8/27/14 JMS MotionforContempt  and/orSanctions   againstCandice         er.                                        .1
                           Motion for Contempt and/or Sanctions  against Candice Schwager.                                                        16.00
               8/27/14JMS FactInvesti   i     velome   t:    v'   /Anali..
               8/27/14 JMS      Fact Investi                  v' /Anal
                                                       elo me t

                                                       Review/Analyz
                                           ron/Development:                                                                                       96.00
               8/27/14         FactInvestiga
               8/27/14 JMS Fact Investiga
                                                                         -_ of                                                    1.3           208.00
                                                                                                               fromJill           1.3            208.00
               8/28/14JKD                 trategy:Review/Analyze:
                                                             Receiptandreview
               8/28/14 JKD         regardin9|
                               Young  trategy: Review/Analyze: Receipt and review of correspondence from Jill                      .1            17.50
                          Young regarding
               8/28/14JKD Analysis/Strategy:                   Client): Telephone     M with
                                                                                conference                                          .1            17.50
               8/28/14 JKD Analysis/Strategy: Communicate(With Client): Telephone conference with elleMaimmi                              _


                                                                      APPEAR
                                        DISBURSEMENTS MADE FOR YOUR ACCOUNT, FOR WHICH BILLS HAVE NOT YET BEEN RECEIVED,
                                                               WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0294
                                                                                                                  No. 1-15-586-CV 3643
                                                                                                                               SSL000014
                                                                                                                                SSL000014
                                                                       &
                                                LEWIS BRISBOIS BISGAARD & SMITH up                                                                      -
                                                                            LAWYERS
                         .                                                       1200
                                                                            SUITE 1200                                                                       ,    ·
                                                                   221
                                                                    221 NORTH FIGUEROA STREET
                                                                               CALIFORNIA
                                                                   LOS ANGELES, CALIFORNIA 90012
        0                                                             TELEPHONE (213)250-1500
                                                                                                             NO -
                                                                                                   FEDERAL I.D. NO 954725522




                File
                File   50013-1476
                       50013-1476               CNA
                                                CNA SpecialtyClaims
                                                              Claims                                                                            9/30/14
                                                                                                                                                 9/30114
                Number                          PetersonvvSiverado         _
                                                          Silverado SeniorLiving                                                               1391812
                 Date
                  Att Descrl
                         of
                          Services
                       tion Rendered                                                                                           Hours
                                                                                                                                 Amount
                Number                                                    Living                                                                1391812
                JKD1
                JKD1                                                                                                                      Page
                                                                                                                                           Page      11
                                                                                                                                                      11
                                                                    .
                  Date Atty                    Description of Services Rendered                                                Hours               Amount
                             'regarding                                                                                            .2.2            35.00
                                                                                                                                                    35.00         s
                8/28/14JKD   Analysis/Strategy:
                8/28/14 JKD Analysls/Strate Review/Anal
        0
                                       .                                                                                        1.11.1             192.50
                                                                                                                                                    192.50
                8/28/14 JMS Analysis/Strategy:
                8/28/14JMS  Analysis/Strategy: Draft/Revise:
                                               DrafVRevise: Continued draftingmotion        to dismiss plaintiffsclaims
                                                                                     motiontodismiss              claims
        0                   pursuant  to Fed. R. C_ Iv.P.12(b)(6)
                            pursuant toFed.R.Civ.                 andinthe                 motionfor
                                                                    and in the alternativemotion
                                                                                                                               _
        N
                    Fact
                  JKDinvestigation/Development:
                8/29/14 JKD Communlcate(Other
                             ·
                                 Outside
                                   Counsel):
                                 statement.
                                 statement.
                                                        P. 12(b)(6)                               formore
                                                                                                      more definite

                                 Fact Investigation/Development: Communicate(Other Outside Counsel): Telephone
                                 conferencewith   Jill Youngrregardin
                                             withJillYoung   egardin
                                                                                                                                2,9
                                                                                                                                 2.9                464.00


            ·
                  JKDSInspections
                8/29/14
                    re iteDraft/Revise:
                8/29/14 JKD  Prepare
                             _ email
                                correspondencet_ _                           _
                                    Site Inspections Draft/Revise: Prepare email correspondence t
                                                                                                                                   .2.2            35.00
                                                                                                                                                    35.00



                  JKD
                8/29/14           offrom
                    Analysis/Strategy:
                                  email
                          Review/Analyze:
                             Receipt
                               and
                                review
                8/29/14 JKD Analysis/Strategy: Review/Analyze: Receipt and review of email from Candice
                              Schwagerthreatenin
                              Schwager threatenin to        grievance, ,prepared
                                                    to file grievance                  nse emailto
                                                                                   res nse
                                                                         preparedres       email toallcounsel
                                                                                                    all counsel
                                                                                                                                   .2.2            35.00
                                                                                                                                                    35.00
                                                                                                                                                                  ,
                              regarding                                                                           ·                 .4             70.00
                                                                                                                                                    70.00
                8/29/14 JKD                     Review/Anal

                8/29/14
                                                        .5 87.50
                8/29/14 JKD Analysis/Strategy: Review/Anal e

                                               Review/An_
                8/29/14 JKD AnalysisiStrategy: Review/An
                                                                e                                                          ·
                                                                                                                                     5               87.50


                                 Analysis/Strategy:
                                            Counsel):
                                        Other  Tele
                                     Communicate
                                          Outside          70.00
                                                hoconference
                8/29/14JKD
                                 Sarah
                                  Pacheco
                              Other WrittenMotions
                                                        .2 35.00
                8/29/14 JKD Analysis/Strategy: Communicate Other Outside Counsel): tele ho conference with
                              Sarah Pacheco regarding
                                                    &Submiss.:Draft/Revise:Receiptandreview    ofemail
                                                                                                                                    .4

                                                                                                                                    .2
                                                                                                                                                     70.00

                                                                                                                                                     35.00

                                              of
                                              multiple
                                            review from
                                                 emails
                                 Analysis/Strategy:
                                     Review/Analyze:
                                         Receipt
                                           and
                8/29/14 JKD Other Written Motions & Su miss.: Draft/Revise: Receipt and review of email
                              correspondence  from           regarding
                            _ correspondence from Russ.Jones regarding
                8/30/14 JKD Analysis/Strategy: Review/Analyze: Receipt and review of multiple emails from
                                                                                                                                   .1.1       .     17.50
                                                                                                                                                     17.50

                                                           regardIng".
                                                                     .11111111.1111111111111=1111
                                                                                                                                    .4
                                                                                                                                                   70.00
                                                                                                                                                    70.00



                8/08/14
                  E112-Filing/Recording
                 Date
                         Fee
                   07/28/2014
                  Date:
                 Date
                             Commercial
                          Wells
                           Fargo
                         TX.Gov Card
                              feeServices
                               for Trans
                                 DescritionofDisbursement
                           C0nv.Fee,
                             Filing
                                answer.
                                      ·        5.40
                                 Description of Disbursement
                8/08/14 E112-Filing/Recording Fee Wells Fargo Commercial Card Services Trans
                                                                                                                      Units
                                                                                                                      Units
                                                                                                                                Rate
                                                                                                                                 Rate
                                                                                                                                                  Amount
                                                                                                                                                   Amount


                8/31/14Date: 07/28/2014 Stile TX,Gov Conv.Fee, Filing fee for answer.                                 11.00        .O7_               5.40
                                                                                                                                                      .77
                8/31/14 Duplication
                8/27/14                 DonG.PylantFeeforCopyofTranscript                                             11.00         .07                .77
                                                                                                                                                   100.00
                8/27/14 E115-Transcript Don G. Pylant Fee for Copy of Transcript                                                                    100.00



                   Reca
                      of
                       Services          Effective
                                      Hours    Fees
                     Pete . Associate
                    Brian        BrianD
                                 Codi
                                       .5 Rate
                                       Pete · 80.00
                                 Reca. of Services
                                        .Kraus                                  Associate
                                                                                    Clerk
                                                                                                            Hours
                                                                                                              4.2.5
                                                                                                                         Effective
                                                                                                                              Rate
                                                                                                                           160.00
                                                                                                                           65.00
                                                                                                                                                      Fees
                                                                                                                                                     80.00
                                                                                                                                                   273.00

                       StephensAssociate
                    Jacob
                      M.              91.4
                                 Joshua
                                          160.00
                                 Codi D. Kraus

                                              14,624.00
                                 JohnG.Browning
                                  John G.K.Davis
                                          Browning
                                  Joshua K. Davis
                                  JacobW.
                                 John   M.BStephens
                                            usch
                                  John W. Busch
                                                                                Law Clerk
                                                                               Partner
                                                                                Partner
                                                                               Partner
                                                                                Partner
                                                                               Associate
                                                                                Associate
                                                                                Associate
                                                                                                               4.2
                                                                                                             15.6
                                                                                                              15.6
                                                                                                            161.5
                                                                                                             161.5
                                                                                                              3.6
                                                                                                              91.4
                                                                                                               3.6
                                                                                                                             65.00
                                                                                                                          175.00_
                                                                                                                           175.00
                                                                                                                          175.00
                                                                                                                           175.00
                                                                                                                          160.00
                                                                                                                            180.00
                                                                                                                           160.00
                                                                                                                                          _       273.00
                                                                                                                                                2,730.00
                                                                                                                                              28,262.50
                                                                                                                                               28,262.50
                                                                                                                                                 576.00i
                                                                                                                                               14,624.00
                                                                                                                                                  576.00
                                                                                                                                                             _




                                                                                  LATER
                                           DISBURSEMENTS MADE FoR YOUR ACCOUNT, FOR WHICH BILLS HAVE NOT YET BEEN RECEIVED,
                                                                  WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0295
                                                                                                                 No. 1-15-586-CV                                 3644
                                                                                                                            SSL000015
                                                      B               B
                                           LEWIS BRISBOIS BISGAARD & SMITH tar                               LLP
                                                                     LAWyERS
                                                                     SUITE 1200
                                                             221
                                                             221 NORTH FIGUEROA STREET
                                                                                                                                      .
                                                            LOS          CALIFORNIA90012
                                                            LOS ANGELES,CALIFORNIA   90012

                   _                                                     (213)
                                                               TELEPHONE (213) 250.1800
                                                                                             FEDERAL 1.0. NO XX-XXXXXXX




               File
               File    50013-1476 CNA
                      50013-1476                          Claims
                                       CNA Specialty Claims                                                                           9/30/14
                                                                                                                                        9/30/14
               Number
               Number                              veradoSenior
                                      Petersonvv Sflverado          _
                                                           Senior Living                                                             1391812
                                                                                                                                       1391812
               JKD1
               JKD1                                                                                                              Page
                                                                                                                                  Page      12
                                                                                                                                             12
                          RecapofServices
                          Reca  of Services                                                           Hours
                                                                                                      Hours               Rate           Fees
                                                                                                                                           Fees
               -                    E.
                              Kristie E. Johnson                         Partner                          .8.8      175.00
                                                                                                                     175.00                140.00
        ,                     Lauren C.
                                      C. Corbett                         Law
                                                                         Law Clerk                       9.8
                                                                                                          9.8        65.00
                                                                                                                      65.00               637.00
                                                                                                                                           637.00
        O
        0,,J
                              Ryan
                              Ryan G G..Cole
                                        Cole                             Partner
                                                                         Partner
                                                                                   Total              288.0
                                                                                                          .6.8
                                                                                                        288.0
                                                                                                                    175.00
                                                                                                                     175.00               105.00
                                                                                                                                           105.00
                                                                                                                                      47,427.50      j
        n

        0
               ·                                              '                      .


                          -                             Total
                                                        TotalFFees
                                                               ees       •                                                          47,427.50
                                                                                                                                     47,427.60
                                                        Total
                                                        TotalD isbursements
                                                              Disbursements                                                            106.17
                                                                                                                                        106.17

                                                          Current
                                                     Total CurrentCharges
                                                     Total        Charges                                                           47,533.67
                                                                                                                                     47,533.67
                               _




                                                        FORYOUR                                  NOTYETBEEN
                                                           WILL
                                                             APPEAR
                                                                 ON
                                                                  ALATER
                                                                      STATEMENT
                                     DISBURSEMENTS MADE FOR YOUR ACCOUNT, FOR WHICH BILLS HAVE NOT YET SEEN RECEIVED,
                                                           WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0296
                                                                                                         No. 1-15-586-CV                            3645
                                                                                                                                                                                 SSL000016

                                                   2-
                        ,moDoe4, eFiling 2 - Filing Details                                                        zplw           -7 014                       Page 1 or 2



                                                                                                                                     Peler56Y1 afx
                                       ProDoceFiling 2                                                                       in
                                                                                                                     logged in es prIscIthmartneselevrIsbrisbois.com
                         Horne I Submit filing Sir h mit .Service I tey Ellin:H:1 Resew cod


        CI                    042s in All /lines                                                                                                                   Pr
                                                                                                                                                                   jo.Ler
                                                                                                                                                                       _ige

        N
                              Food Dent f, rifle
                                                                                                                  Time:
                                               Date:
                                       Mo,dnV. nos 20, 10,9
                                                                     44                                   44444n:20.50 AM            44                            4......4
                                 hr StSSOSCg11RG)PJII
                                                                            4      envier Intormation
                                                                                                           4                                -4                     4
                             Envelope Number: 1057484
                             Case Category: Givodinnalsp
                                                                                                    Court Assignment Hanis County Clerif • Probate
                                                                                                    Cede Tn.: am for Temp 0dardlimiltp ol a Imam (rim. SOT)_
                             La LI•e Number: 917,208                                                Case Title:
                                       44                                                           _-                                                                      -·
                                                                                       Ed:Amount ‘                           Payment.Information                             -

        0                                   or
                             ProDos, Inc. or other provider fee
                                                                                                                 Account Mame: 1E05
                                                                                                               Payment Method: C.reneCrall
        N                     orila,li/oSarairo fee                                         13.00
                                                                                                               Credit Card Type: VISA
                              0.25% Sores :SS                                               $0.25
                                                                                                                  Card Number: %XXX %201X %XXX ChM
                             Cent! F.
                              Torn. Chun SalVICE fees       -                               S7.00
                                                                                                      4Card Expiration Date; 05/2017
                                                                                                       Termer:lion Amount 15.4                                                                     4   ·
                             State nPlilng System ProcessingFees:
                                                             Fees:                                         Transection Status: Ariproet0
                              r,orververre r re                                                                TransactionID:
                                                                                                                           ID: 3240299
                                                                                                         Transoction Order It. 00195748a.0
                                                                Total Envelope Feast        05.40


                                 -4                                             4                                                                                        4.4j


                 ·
                                                    Personal Information                                  , . -
                                                  f Ner: Pito:Si Martinez                            Nati Davis
                                                                                                           '
                                                                                                          l-
                                                                                                       Emelt                   Jn·
                                                                                                                                1osh.Dens(01emsoreitrostom
                                                                                                                                                                        _
                                   Attorney of Record: loon leave                                                                 Sort
                                                                                                       Status:
                                 Fir mor
                                      or Organisation: I cent 13nsbors BiS0eard R Sind., LIP           St^nto Wens.               No
                                          ear Number: 210E1993                                       Jlu YOUrig
                                                                                                       Posh:                      Ial.YouegSesvnla wlee
                                                                                                      •Sistus:                    Se*
                                                                                                       Service OveldJ:            On
                                                                                                       Served Onle/Time:
                                                                                                                                                   AM
                                                                                                                                  1/1/0001 12:00:00 rug                          —
                                                                                                     W. lanes
                                                                                                       Email: •-                  wcones0171112aol.ccan
                                   ·                                                           -       Status:                    Sent                                               _
                                                                                                       Service Coned:             Yet
                                                                                                       St-reed DelciTilne:        7121112014 2:211:04 PM
                         -                                                                           Kathleen trade..
                             -                                                                                                    neastannithecrasseaton.com
                                                                                                                                                                                 -
                                                                                                      Suitor,                     SEAL
                                                                                                      ServIce Opened:             Yes
                                                                                                      Soned Date/Time:            7/213/2014 2:22158 PM
                                                                                                     Sorel; Pacheco
                                                                                                                                  PaCheco-elliegleasielaran.cem
                                                            4                                         Sion,                     ' Sent
                                                                                                      Service domed:              lees
                                                                                                      Served Date/Ime:            7/7.17/2014 2:27:55 PM
                                                                                                     Candice Schwager
                                                                                                      Erna,.                      eatuSice.gelclens.tiocom
                                                                                                      slaws:                      Sent
                                                                                                      Service ilihnect            Yes
                                                                                                      Enistel cv/vvhnv,           1/150001 /2110:00 AM
                                                                                                     Michael Hirsch
                   .                                                                                  Elm!:                        inlersclitt.eplawsern
                                                                                                      Sorts                       • sent
                                                        ·                                             Senate Opened:               Yes
                                                                                                      Serml 044e/Nne:              7/22/2014 2:27:22 PM




                        Mms://www.proclocefile.com/ViewFiling.aspx?param=1957484                                                                                       8/1/2014               4


                                                                                                                                                               4
                               82739       Fargo                                                                             Doc                                                         1of2
             Vendor:         1779789
                               82739 Wells4071822
                                           Fargo Commercial Card Services                                                         8/08/14
                                                                                                                             Doc ID: 000191Y5-1                    Amount:
                                                                                                                                                                    Page                  5.40
                                                                                                                                                                                          1 of 2
             Voucher:        1779789 Dist: 4071822                                                                           Date: 8/08/14                         Amount:                 5.40




Silverado Appx. 0297
                                                                                                                                                    No. 1-15-586-CV                                    3646
                                                                                                                                                            SSLOOOO1
                                                                                                                                                              71
                                                                                                                                                             SSL00001 7

                            trroDoelb eFiling22-- Filing Details                                                                                     Page22 of 2

        CV
        N
                                                                                               Answer


                                                        Finny Fees                                                                     .
                                                                                                                           Filing Information
                                                             Total Ring Fees:              stant)             Current Statue: s'accepted
                                                                                                                                                AM
                                                                                                        Accepted Pete/Tires: I178/2014 51:21:25 AM                           `
                                                                                                          Filing Deecripdonik.prrer
                                                                                                         Reference Number: Mittman r073.91


                               Document(s)
                                                         .                              OtaumentlNormetlon

                               lead Document:                                       -
                        -
                                           -y^17-59.5;N - Answer RFD NT (Does not contain tannins. dam]

                               cLi] Transmitted • ndTFRSON • Answer Rri).odf [Doe. not contain sensitise data]
                                               -          ·



                                                       This
                                                       This sat mai all vvnlrnll Cutivrdin 552053-2014 Timrnsdn Smilers.All
                                                                                                                        All inii•LS



        N




                                                                                                        95                                            8/1/2014
                            littps://www.prodocefile.com./ViewFiling.aspx?param= 1957484                                                               8/1/2014




                               82739             Fargo                     Card                                         DocID:00Ol91Y5-2 Page                      2 of2
             Vendor:
             Voucher: 1779789
                        82739 Wells4071822
                                    Fargo Commercial Card Services                                                      Doc ID: 000191Y5-2 Amount:
             Voucher:       1779789 Dist: 4071822
                                                                                                                        Date:8/08/14
                                                                                                                        Date: 8/08/14
                                                                                                                                            Page
                                                                                                                                            Amount:
                                                                                                                                                                    2 of 2
                                                                                                                                                                    5.40
                                                                                                                                                                      5.40




Silverado Appx. 0298
                                                                                                                                                No. 1-15-586-CV 3647
                                                                                 -                                _
                                                                                                                                                  inn° :
                                                                                                                                               qS1••••

                                                                               1,t.613/31,11 Lir ..211111,4 I


        Cr.)
                          _                                        Cost    ce
                                                                    Cost Advance Ticket
                                                                    Check
                                                                    Check rt!guest
        0                                                                                                                      if HOU-100309

                     1. Check
                                                                                     ·
                        Chock —Date             ASAP
                     2. Type of——
                                 Date Near:lad: ASAP
        al
        “                      Expense:

                                                       **Finance
                                                       **Finance Committee approvalre|uired
                                                                                    required
                      0    Filing Fee                                    5               0        Court Reporter Fed
                                                                                                                       _                CR
                      O                Fee
                              Witness Fee                                77              0        Mediation tArbltratio Fee*          AM
                                                                                                                                       AM
                      0                       /
                           Prof. Consulting / Serylce Fee                SS              2    COD
                                                                                              COD Transcription II voice Needed)."    GG
        0             0    Expert Witness Fee"                           JJ              0    ReproductionI1 Copi                      R


        0
                 ·    0
                      O
                           Jury
                           Jury Fees
                           Deposition
                                                                         JF
                                                                         H
                                                                          JF             0    Reproduction// MedicalRecords
                                                                                                                     Records          RR
                                                                                                                                      RR
                                                                                                                                                 ‘·
         N                            ..                                -                                                                            ’
                     Any                         over $500.00
                     Any client-related requests over $500.00 requireL|   neAshiey’s
                                                                       L.ne  Ashley's approval. Alleducational
                                                                                                    educational _                                ·
                     expenses/seminarsrequireKarlLourelro’s       pprov|I.I.
                                          require Karl Loureiro'saapprov                                                                -

                     3.
                     3,
                     4.
                     5.
                     6.
                     6.
                     7.
                          No.:5001
                     4. and   Amount:
                                           File
                              Client and File Name:
                              Client and Matter No.:
                     5. Amount:
                              Payee /Vendor:
                              Payee/  Vendor:
                                                                           SlIve ado andRuby
                                                                           5001
                                                                           $$10'I.00
                                                                          Don
                                                                                         Ruby Petersonv.

                                                                                  Pylant,C
                                                                           Don . Pylant,
                                                                          Prob|teCourt
                                                                                              _
                                                                                            .S.R.
                                                                                          C.S.R.
                                                                                                         ilverado
                                                                                                      Y. Silverado
                                                                                                                                                      _
                     7.       Mailing Address:                             Prob•te CourtN  0. 1
                                                                                          No.
                                                                          201   aroline
                                                                           201 c aroline Street
                                                                              oor    F
                                                                          i-lous
                                                                           6th F oar
                                                                              on,
                                                                           Haus on, Texas 77002
                                                                                                       77002
                     8.       Payee'sTelephoneNo.:
                              Payee's Telephone No.:                       (713) 388-6692
                     9.
                     9.
                              Payee's
                              Payee's Tax I.D.
                                          I.D. N o.:
                                               No.:
                     10.
                              Explanationfor billing
                              Explanation for billing purposes:
                                                                          Fee          of
                                                                          Fee f tr copy of transcript                      -
                              Attorney:
                              Attorney:           K.
                                              Josh K. Davis
                                                                   Ex|
                              Secretary:
                                              Judy                 EEx       4628
                                              Judy Jose

                                              Auth.by!        //                                                  DDlete   9/1
                                                                                                                             41/i
                                                                                                                                f


                              Floor:
                                Houston
                                              Auth. by/
                                                                   Signature                       -
                                                                                                                                                 i
                              Returnto;
                              Return to:
                                                       Davis
                                                  Nancy Davis
                              Floor:              Houston




                                       Rememberto haveAttorney                           nd            all                                                         ·
                                       Remember to have Attorney Sign nd Attach all Supporting Backup



                                                                             .                         ·

                   1782497
               Voucher:
               Vendor:
               Vendor:
               Voucher:
                          Dist:
                             4079809
                    83287 DonG.
                                  83287 Don G. Pylant
                                1782497 Dist: 4079809
                                                                                                                DociD:
                                                                                                                Doc ID: 000190U1-1
                                                                                                                          100466
                                                                                                                Date: 8/27/14
                                                                                                                                      Page100.00
                                                                                                                                     Amount:
                                                                                                                                          1of2
                                                                                                                                      Amount:
                                                                                                                                                          1 of 2
                                                                                                                                                         100.00
                                                                                                                Check#:    100466




Silverado Appx. 0299
                                                                                                                               No. 1-15-586-CV                         3648
                                                                                                                            -       ssL1000




        e-
        0
                               .


                               13,2014
                        August 13,

                             Davis
                        Josh Davis
                                   2014
                                           _
                                           ,
                                                             DonG
                                                             Don G..P
                                                                    Pyl


                                                                Houston, T
                                                                         7
                                                                            |692
                                                                      yl|t,t,C.S.R.
                                                               Official Cou Reporter

                                                              201
                                                                        Co
                                                                   (713)36:•692
                                                                                  1
                                                                 Probate Co rt Nu. 1
                                                              201 Caroline S•     6° C.
                                                                                77002
                                                                                77002




                                                                                                  ~
                                                                                                      _
                                                                                                                      -
                                                                                                                            _




                                 AtLew
                        Attorney At Law
                        Lewis
                        Lewis Brisbois
                              Brisbois Bisgaard &  _ LLP
                                                 &Smith,
                                                  Smith, LLP                              _
                   _                             1400
                                           Suite1400
                        24 Greenway Plaza, Suite
        0               Houston, Texas 77046.2410                                                 _
                                   (713)654-6767
                        Telephone: (713) 659-6767
        0
                        Attention: Judy
                                   Judy Jose                                                                                           .               -
                        Re:
                                                    TRIAL COURT
                                                          COURT C  USE
                                                                C USE NO.427,208
                                                                      NO. 427,208
                           THE
                        IN THE GUARDIANSHIP OF          OF           *I
                                                                     * I THE PROBATE COU T                COU
                                                                                                            'T
                        RUBY
                        RUBY PETERSON,                                                            ONE
                                                                                                    OF
                             PETERSON,

                        INCAPACITATED ADULT
                                                                     *          NUMBER ONE OF :

                                                                                   HARRIS COUNTY,TE  AS
                                                                                                  TEXAS
                                                                                                                                _
                                                                                     ofthe video
                        Transcription/Reporter's Record of the Objection and ruling of     videopre entation at the
                                                       heldon
                        Temporary Injunction hearing held             12,2014,
                                                              August12,
                                                           onAugust               theabove-entitled andd numbered
                                                                         2014, in the
                        cans?, expedited, at your
                                             your request                                                                              _

                        Due& Owing:
                        Due                             $100.00
                                                        $100.00                                                   -

                              you,
                        Thank you,


                        DonG.
                        Don G. Pylartt


                                                    .
                                                         ·                                    .
                                                                                                                                       ·
                                                                                                                                       ·

                                                                                                              .
                                                                                                          .




             Voucher;
             Vendor:
             Vendor:
             Voucher:1782497Dist:
                      83287 DonG.
                               4079809
                              83287 Don G. Pylant
                           1782497 Dist: 4079809                                                      Date:
                                                                                                        8/27/14
                                                                                                      DocID:
                                                                                                      Doc
                                                                                                              Amount:
                                                                                                          100466 _ 100.00
                                                                                                      Date: 8/27/14
                                                                                                      Check#:
                                                                                                                   2 of 2
                                                                                                          ID: 000190U1-2

                                                                                                                 100466
                                                                                                                            Page
                                                                                                                            Amount:
                                                                                                                                              2 of 2
                                                                                                                                              100.00




Silverado Appx. 0300
                                                                                                                          No. 1-15-586-CV 3649
                                                                                                                            SSL000020
                                                                                                                             SSL000020

                                               LEWIS BRISBOIS BISGAARD & SMITH nr
                                                                                               &
                                                                        LAWYERS
                                                                        SUITE 1200                                                    _
                                                                                  STREET
                                                                221 NORTH FIGUEROA STREET
                                                              LOS                      _ ND
                                                               LOS ANGELES, CALIFORNIA 90012

                                                                                     FEDERAL
                                                                  TELEPHONE (213) 250-1800
                                                                                               FEDERAL I.D. NO XX-XXXXXXX

                                                                                                 .


                  CNA
                   Claims
                  CNA Specialty Claims
                  Chicago,
                     Illinois
                         60680-8317
                  P.O. BANN.
                  Chicago, Illinois 60680-8317
                                                                                                                  139432
                                                                                                                invoice
                                                                                                                 No.
                                                                                                                  October15,
                                                                                                                           15,22014
                                                                                                                               014
                                                                                                                  invoice No. 1394324
                                                                                                                                                  -
                   Attn:      .111111111.1111.
                               Claim
                                Claim Consultant
                                           `                                                                      -


        V     •
        tiV
                  Re: Petersonvv Silverado SeniorLiving
                  Re: Peterson             Senior Living
                  Our F
                  Our   ileN
                      File   o.:
                           No.:            50013-1476t
                                           50013-1476                                                                       _

                  Court                     129T
                                            129T
                  Court Case
                          No.
                  Court Case No.               2014-40980
                                               2014-40980
                  Your
                  Your No.:
                       No.:

                        CurrentFees                4
                        Current Fees through 09/30/14                                                                           26,802.00
                                                                                                                                 26,802.00
                  •                      through
                                 Disbursements
                        Current Disbursements through 09/30/14                                                                            86.84
                  TotalCurrentCharges
                  Total Current Charges
                                                                                                                                26,888.84
                                                                                                                                 26,888.84


                                                   ***
                                                   *** Pleasereturnthis   pagewith
                                                              return thispage  withyour
                                                                                    your payment.***

                   *Life To Date
                   *Life To      Fees B
                            Date Fees     illed:       72,332.40                                                   ·
                   'Life To
                         To Date
                            Date Disb.
                                       Billed:
                                 Disb. Billed:
                                       Billed:
                                                       72,332.40
                                                         193.01
                                                          193.01
                                                                                                                                  _
                   *Life to Date Total Billed:
                   *Life toDate        Billed:         72,525.41
                                                       72,525.41




                                                           FOR
                                                             YOUR            FOR       YET                   BEEN
                                                              WILL               STATEMENT
                                                                               LATER
                                        DISBURSEMENTS MADE FOR YOUR ACCOUNT, FOR WHICH SILLS HAVE NOT YET BEEN RECEIVED,
                                                              WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0301
                                                                                                           No. 1-15-586-CV                            3650
                                                                                                                           SSLOOOO21
                                                                                                                           SSL000021
                                           LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                           up
                                                                      LAWYERS
                                                                      SUITE 1200
                                                              221
                                                              221 NORTH FIGUEROA STREET
                                                             LOSANGELES,
                                                             LOS
                                                                          (213)
                                                                           250-1
                                                                             BOO
                                                                 ANGELES, CALIFORNIA
                                                                          CALIFORNIA 90012

                                                                              FEDERAL
                                                                                  I.D.
                                                                                    NO
                                                                                      90012
                                                                TELEPHONE (213) 250-1000
                                                                                              FEDERAL I.D. NO 95.3720522




        N
                CNASpecialty
                CNA  Specialty Claims
                                 Claims                                                                                  15,22014
                                                                                                                October 15,   014
                P.O.
                P.O. BoxlIMP
                Chicago,illinois
                                                                                                                InvoiceNo.
                                                                                                                Invoice No. 1394324
                                                                                                                               1394324
                Chicago,           60680-8317
                         Illinois 60680-8317
                 Attn:      1111.111.111.1110       _
                             Claim
                                 Consultant
                              Claim Consultant

        N
        N
        a                                      -
        N
                Re:Peterson
                    Peterson-
                Our
                 File
                Re:
                   No.: 50013-1476
                Our File No.:
                                          SeniorLiving
                              v Silverado Senior
                                         50013-1476
                Court                      129T
                                           129T
                Court
                   Case
                      No.
                Court Case No.             2014-40980
                                           2014-40980                                                                  _
                Your No.:
                Your No.:

                     Current
                     Current Feesthrough
                             Fees         O9/30/14
                                  through 09/30/14                                                                         26,802.00
                                                                                                                           26,802.00
                              Disbursementsthrough
                      Current Disbursements through09/30/14
                                                   09/30/14                                                                   86.84
                                                                                                                              86.84
                TotalCurrentCharges
                Total Current Charges
                                                                                                                           26,888.84
                                                                                                                           26,888.84


                      ToDate
                *Life To       FeesBilled:
                         Date Fees   Billed:         72,332.40
                                                     72,332.40
                      ToDate
                *Life To Date Disb.  Billed:
                               Disb, Billed:            193.01
                                                        193.01
                *Life
                *Life toDate  TotalBilled:
                      to Date Total Billed:          72,525.41t
                                                     72,525.41




                                    DISBURSEMENTS
                                    DISBURSEMENTS MADE
                                                  MADE FORYOUR
                                                       FOR
                                                               APPEAR
                                                                 ON
                                                                  ALATER
                                                                 ACCOUNT,
                                                           YOUR ACCOUNT,  FORWHICH
                                                                          FOR       BILLSHAVE
                                                                              WHICH BILLS HAVE
                                                           WILL APPEAR ON A LATER STATEMENT
                                                                                              NOT YET BEEN
                                                                                              NOTYET  BEENRECEIVED,
                                                                                                           RECEIVED,
                                                                                                                                   .




Silverado Appx. 0302
                                                                                                         No. 1-15-586-CV                 3651
                                                                                                                        SSL0000221
                                                                                                                         SSL000022


                    ·
                                                                221
                                                                       LAWYERS
                                                                        BISGAARD SMITH
                                          LEWIS BRISBOIS BISGAARD & SMITHLLP
                                                                          Lcr
                                                                         LAWYERS
                                                                             1200
                                                                         SUITE 1200
                                                                 221 NORTH FIGUEROA STREET
                                                                Los
                                                                  ANGELES,90012
                                                                LOS ANGELES, CALIFORNIA 90012
                                                                                                                                            .

                                                                 TELEPHONE
                                                                       (213)
                                                                          250-1
                                                                   TELEPHONE (213) 250-1800
                                                                                                  l.D.
                                                                                            FEDERAL   N0NO 95.3720522
                                                                                             FEDERAL I.D.




                     50013-1476           CNA          Claims                                                                        10/15/14
              File
              Number
                      50013-1476
                                          Peterson
                                          PetersonvvSverado
                                                             Senior
                                           CNA Specialty Claims       __
                                                     Silvered° Senior Living
                                                                                                                                     1394324
                                                                                                                                       10/15/14
                                                                                                                                       1394324
              JKD1
                                                                                                                   Life-to·Date
                        Activity
                        Activity
                                                                                                      Bill
                                                                                                Current Bill
                                                                                                                    Life-to-Date
                                                                                                                           Billed                  .
                     Life
                       toDate
              Perlod: Life to Date
       0                    Case
                        .L1.. Case Assessment,Development,Administratn                                                    A
                                                                                                                    32,052.39
                         L110  Factlnvestigation/Development:                                   2,517.00
                                                                                                  2,517.00            32652.39
                         L110 Fact Investigation/Development:                                   4,174.50            17,315.47
                         L120  Analysis/Strategy:                                                 4,174.50            17,315.47
                         L120 Experts/Consultants;
                         L130   Analysis/Strategy:                                                475.00              508.61
       N                 L130 Experts/Consultants:
                         L15OBudgeting:                                                             475.00
                                                                                                 456.00                  508.61
                                                                                                                      456.00
        N                L150 Settlement/Non—Binding
                         L160   Budgeting:          ADR:                                            456.00
                                                                                                   57.00                 456.00
                                                                                                                       57.00
                         L160 Settlement/Non-Binding ADR:                                           57.00                 57.00
                             ·                                                  Subtotal
                                                                                                -7,679.50
                                                                                                 7,679,50
                                                                                                                     50,389.47
                                                                                                                      50,389.47
                                                                                                                                       ·
                             Pre-TrialPleadings andMotions
                        L2.. Pre-Trial Pleadings and Motions
                        L210                 ·•                                                  7,455.00             7,522.21
                        L240
                        L210   Pleadings: Motions:                                                 7,455.00          _1,585.50
                                                                                                                        7,522.21
                        L240 Dispositive
                        L250Oh              Motions ubmiss.:
                                t erW Motions:                                                   159600
                                                                                                  ,1,585.50
                                                                                                      .              3845  .27
                                                                                                                        1,585.50
                                                                                                                      , 3,845.27
                                                                                          1,596.00
                         L250 Other Written Motions & Submiss.:
                                                                               Subtotal 10,636.50                    12,952.98
                                                                                Subtotal 10,636.50                       12,962.98

                        La.. Discovery
                        L320   Document                                                            152.00                152.00
                        L330
                        L320 Document Production:                                                   76.00
                                                                                                     152.00               109.61
                                                                                                                            152.00
                        L340      Discovery;
                        L330 Expert
                             Depositions:                                                        5,108.00
                                                                                                      76.00             5,108.00
                                                                                                                            109.61
                        L35O  Expert Discovery:
                        L340 Discovery Motions:                                                  3,150.00
                                                                                                   5,108.00             3,150.00
                                                                                                                          5,108.00
                        L360
                        L350 OnSiteInspections
                              Discovery Motions:                                                      .00
                                                                                                   3,150.00               33.61
                                                                                                                          3,150.00
                                                                                                               .


                          .Trial
                                                                               SubtotalA 8,486.00
                               Trial
                              and
                         L350 On Site Inspections                                                       .00                  33.61
                                                                                 Subtotal          8,486.00               8,553.22


                        L450  Trial
                        L4 . Trial    Hearing and Trial
                                   Preparation                                                        .00                436.73
                         L450 Trial & Hearing Attendance:                      Subtotal               .00
                                                                                                        .00              436.73
                                                                                                                          436.73
                                                                                 Subtotal                .00                436.73      A
                                                    Fees
                                                 Total                                          26,802.00            72,332.40
                                                    Total Fees                                    26,802.00         A 72,332.40
               Disbursements
                       E101Copying
               Disbursements                                                                        79.38                 80.15
                       E112
                        E101 C ourt
                                 Fees
                             Copying                                                                 7.46
                                                                                                      79.38                  80.15
                         E115Deposition
                         E112 Court Fees                                                              .00
                                                                                                       7.46              100.00
                                                                                                                           12.86
                                                                                  A                                      193.01
                         E115 Deposition Transcripts                                                86.84
                                                                                                       .00                100.00
                                                                   Total Disbursements                86.84                 193.01

                                     CurrentCharges                                             26,888.84            72,525.41
                                Total Current Charges       .                                     26,888.84              72,526.41




                                                    MADE
                                                                 ASTATEMEN
                                                                wu.L
                                                                 LATER
                                                                    ACCOUNT,                               RECENED,
                                                                                                        BEEN
                                                                                                      YET
                                      DISBURSEMENTS MADE FOR YOUR ACCOUNT, FOR WHICH BILLS HAVE NOT YET BEEN RECENED,
                                                             WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0303
                                                                                                            No. 1-15-586-CV                       3652
                                                                                                                           Sa000023

                                            LEWIS BRISBOIS BISGAARD&
                                                                   & SMITH
                                                                     SMITH LLP

                                                              ANGELES,
                                                              LoS
                                                                                                                                      -

                                                               CALIFORNIA
                                                                90012
                                                                221
                                                                    LAWYERS
                                                                       LAWYERS
                                                                     1200
                                                                       SUITE 1200
                                                               221 NORTH FIGUEROA STREET

                                                                 TELEPHONE
                                                              LOS ANGELES, CALIFORNIA 90012

                                                                          FEDERAL
                                                                             No.
                                                                 TELEPHONE (213) 250-1800
                                                                                              FEDERAL I.D. NO 954720522




                 .
               File
               Number
                        50013-1476
                        50013-1476        CNA
                                           CNA SpecialtyClaims
                                            Peterson
                                                 vS1   Senior
                                                   verado Living
                                                           Claims
                                           Peterson v Silvered° Senior Living
                                                                                                                                          10/15/14
                                                                                                                                           10/15/14 -
                                                                                                                                            1394324
               JI(D1                                                                                                                 Page         1
                Date   Att
                 Date Atty               Descri  tionof
                                         Description  of Services Rendered                                                Hours
                                                                                                                           Hours . Amount
                                                                                                                                    Amount
               8/25/14 CDS Pleadings: Draft/Revise: Peterson - Drafted


               8125114CDS
               8/25/14      Pleadings: Research:Peterson
                                                Peterson-Drafted _                                                             2.7           175.50
        0               CDS Pleadings:

               8/26/14 CDS
                                                                                                                                .8           52.00
                                                                                                                                              52.00
                       CDS
        0                                                        __            .                                           1.9
                                                                                                                            1.9             123.50
                                                                                                                                             123.50
        tJ     9/02/14 JKD Fact Inves

               9/02/14 JKD                       Review/Analyze:        and review of                     .2                                 55.00
                                                                                      numerousemails
                                                                                   of numerousemailsfrom
                                                                                                            .2                                38.00
               9/02/14 JKD Experts/Consultants: Review/Analyze:
                             RussJones,SarahPacheco
                                                                Receipt and
                                                        andPhilRoss
                                                                            review
                                                                     regarding|                      from                                      -
               9/02/14
               9/02/14 JKD
                             Russ Jones, Sarah Pacheco and Phil Ross regarding111111111..11111111.....,
                             111111111.10101r
                             Fact
                       JKD Fact
                                                  rePare
                                Investigation/Development:Review/Analyz__
                                                            Review/Analyzeb,
                                                                                                          .4.4                               76.00

                                                                                                          .5.6                              114.00
               9/03/14 JKD
               9/03/14      _Other
                        JKD Other  Written
                                   Written  oionsumiss.:     Review/Analyze:  Exchan  eeemails
                                                                                         emails with
                                                                                                                                             114.00

               9/03/14JKD   regarding
                            E erts/Co                                                                               _          .53          57.00
                                                                                                                                             57.00
               9/03/14 JKD Experts/Co            · evlewAnalyz

                                                                      _                                                        .33          57.00
                                                                                                                                             57.00
               9/03/14 JKD E erts/Consuitants: Review/Anal

                       JKDer                      &Submiss.:R|                                                                 .4           76.00
                                erW      ritten
                                           Motions &Submiss.:
                                                            R - ‘|/Anal
                                                                   /Analz|
                                                                                                                                .4          76.00
               9/03/14 JKD
               9/04/14 CDS   '
                                   Written
                               eadin|s: Research:Research.|
                                                                        z                        _     .                        .1           19.00
                                                                                                                                              19.00
               9/04/14 CDS • eadin s' Research: Research
               9/04/14 CDS
                                                                                                                               .6
                                                                                                                                .6
                                                                                                                                            39.00
                                                                                                                                            39.00
               9/04/14 CDS       eadings: Research: Researced
                                                           ed

               9/04/14       Other Written Motions&Submiss.:   Draft/Revise:
                                                                          Pre|are                                              1.4
                                                                                                                                            91.00
                                                                                                                                             91.00
               9/04/14 JKD Other Written Motions & Submiss.: Draft/Revise: Pre are
               9/04/14      A    nal
                       JKD sis/Strate|               |‘                                                                        .2           38.00
               9/04/14 JKD Anal sis/Strate :|ra| a - |·· .
                                                                                                                                .2          38.00

               9/04/14 JKD  A     sis/Strate
                                 nal        .    -
                                               Review/Anal                                                                     .4           76.00
               9/04/14 JKD Anal sis/Strate Review/Analz|
                                                                                                                                .4          76.00

               9/04/14JKD Fact                   .  _     ·
                                                            z=
                                                             ommunicate(With Client):
                                                                                   Telephoneconference
                                                                                                                               .2
                                                                                                                                .2
                                                                                                                                            38.00
                                                                                                                                            38.00
               9/04/14 JKD Fact Investigation/Developm • ommunicate(With Client): Telephone conference
                          withill.11111.1.18regarding                                                                          .2           38.00       ;
               9/04/14JKD Factlnvestigation/Development;              _                  emailswit                              .2           38.00
                             regardin|
               9/04(14 JKD Fact Investigation/Development: Review/Analyze: Exchange emails wit
                                                                                         ANIMISM                               .22          55.00
               9/04/14JKD 11111011.14
                             Document   Production:            Redactedand                                                 -                 38.00
             _ 9/04/14 JKD Document Production: Draft/Revise: Redacted and prepared40//setimMIN//10
                                                                · Outside                                                                   114.00
               9/04/14
                         JKD 111111111111. 1 Communicate(Other            Counsel): Telephoneconferencewith .5
                         JKD Analysis/Strategy: Communicate(Other Outside Counsel): Telephone conference with
                                                                                                               .6
                                                                                                              .2
                                                                                                                                             114.00
                                                                                                                                            38.00



                                                    MADE
                                                      BILLS
                                                        RECEI
                                                      HAVE
                                                       YET
                                                       BEEN
                          WM.
               9/04/14JKD An    regardin
                             sis/Strategy:
                                        Research:Receiptandrevie                   ili                                          .2           38.00
               9/04/14 JKD Ana vsis/Strategy: Research: Receipt and revie




                                            _               WILL           ALATER
                                                                          ON   STATEMENT
                                      DISBURSEMENTS MADE FOR YOUR ACCOUNT, FOR WHICH BILLS HAVE NOT YET BEEN RECEIVED,
                                                            WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0304
                                                                                                           No. 1-15-586-CV 3653
                                                                                                                             SSLOOOO24`
                                                                                                                             SSL000024

                                              LEWIS BRISBOIS BISGAARD & SMITH Lis
                                                                          LAWYERS
                                                                          SUITE 1200
                                                                    NORTH
                                                                  221 NORTH FIGUEROA STREET
                                                                      CALIFORNIA
                                                                 LOS ANGELES, CALIFORNIA 90012
                                                                    TELEPHONE (213) 250-1800
                                                                                                           NO
                                                                                                 FEDERAL I.D. NO 954120522




                  File
                  File      50013-1476
                            50013-1476       CNA
                                             CNA SpecialtyClaims
                                                           Claims                                                                          10/15/14
                                                                                                                                            10/15/14
                  Number                   _ Peterson
                                             PetersonvvSlverado
                                                       Silvered° SeniorLiving
                                                                       Living                                                              1394324
                                                                                                                                            1394324
                  JKD1Page
                  JKD1                                                                               .                                Page      22
                   Date
                   Date Atty                  Description ofServices
                                                          of Services Rendered
                                                                      Rendered                                               Hours
                                                                                                                             Flours        Amount
                                                                                                                                            Amount

                  9/04/14JKD
                                IMMis
                                OtherWritten Motions
                                                                                                                               .4.4                76.00
                                                                                                                                                    76,00
                  9/04/14 JKD Other Written Motions &&Submiss.:
                                                      Submiss.: Review/Anaiy
        0                                                                                                                                      152.00
                                                                                                                                .8              152.00
                  9/04/14JKD    Analysis/Strategy:
                  9/04/14 JKD Analysis/Strategy:  Review/Analyze:
                                                 Review/Analyze:          emailswwith
                                                                 Exchange emails  |
                                                 gardin
        N   _.5   9/04/14JKD    Analysis/Strategy:                 Client):                                                     .6             114.00
                                                                                                                                                114.00
                  9/04/14 JKD Analysis/Strategy: Communicate(With Client): Telephone
                                                                           Telephone conference with                                                  -

                  9/O4/14
                  9/04/14 JKD
                                -
                          JKDOtt er Written
                                    er ritten
                                               regarding
                                              Motions
                                            Motions
                                                           err
                                                    & &Submiss.: Research:
                                                      Submiss.: Research:  Review
                                                                          Review a_nd
                                                                                 and
                                                                                      -
                                                                                     analyzerecentTexas
                                                                                     analyze      Texas
                                                                                                                               .2 38.00
                                                                                                                                .2                  38.00
                                                caseregarding
                                Supreme Courtcase    regarding                       `         `
                                    ` ` ‘                                                                                      .9.9            171.00
                                                                                                                                                171.00
                  9/05/14 JKD
                  9/05/14       Analysis/Stra :: eview/Ana
                           JKD Analysis/Stra        evlew/Anal z
                                                                                                                                           _
                          JKDAnalysis/Strategy:  .                                                                             .4.4                76.00
                                                                                                                                                    76.00
                  9/05/14
                  9/05/14 JKD Analysis/Strategy: Review/Analyz
                                                Review/Analyz


                  9/05/14JKD
                  9/05/14     Fact Investigation/Development: Review/Analyz
                          JKD Fact
                                                                                                                               .7
                                                                                                                                .7             133.00
                                                                                                                                               133.00
                                                                                                                                       -

                  9/08/14JKD   Analysis/Strategy:
                                                                                                                               .5.5                 95.00
                  9/08/14 JKD Analysis/Strategy: Review/Ana
                                                                                                                               .4.4                76.00
                                                                                                                                                    76.00
                  9/08/14JKD  Analysis/Strategy: Draft/Revise:Receipt
                  9/08/14 JKD Analysis/Strategy: Draft/Revise:        and rev' _
                                                              Receiptandrevi




                   JKD
                  9/11/14
                    Expert
                    Dlscove
                     Review/An
                  9/08/14 JKD nal ' /Strat : Review/Analyze:                                                                    .7             133.00
                                                                                                                                                133.00
                  9/08/14 JKD                Review/Analyze: Recel t an revi
                                                                                                                                                57.00
                  9/08/14
                  9/08/14 JKD
                                  onf
                                    wit
                                   nce
                                  ettlement/Non-BindingADR:
                                  onf- -ncewit
                                                       ADR:Communicate(Other_
                                                           Communicate(OtherOutside
                                                              'ardin•
                                                                            OutsideCCounsel):

                                                                                  .
                                                                                     ounsel):
                                                                                            _Telephone
                                                                                              Telephone
                                                                                                                                .3

                                                                                                                               .3.3
                                                                                                                                                 57.00

                                                                                                                                                   57.00
                                                                                                                                                    57.00
                                                                                                                                                            .
                  9/11/14 JKD    Expert Discove Review/An.

                  9/11/14JKD Analysis/Strategy:   Communicate(With Client):Telephone                                            .9             171.00
                                                                                                                                                171.00
                  9/11/14 JKD Analysis/Strategy:
                                regardin         Communicate(With Client): Telephone conference
                                                                                     conference wit
                                regardin•                                                                                      .2.2                38.00
                  9/11/14       OtherWritten Motions
                  9/11/14 JKD Other Written Motions &&Submiss.:
                                                     Submiss.: Draft/R                inu                                                           38.00


                  9/11/14JKD                        _
                                                : Draft/Revise:Beginpreparin
                                                                                                                               .7
                                                                                                                                .7
                                                                                                                                               133.00
                                                                                                                                               133.00
                  9/11/14 JKD Analysis/State      Draft/Revise: Begin preparin                                                                 -

                  9/12/14CJ      Fact                                       Beginreviewand                                     4.3                 817.00
                  9/12/14 CJ     Fact Investigation/Development: Draft/Revise: Begin review and revision
                                        scDraevise:
                                                Initial                                                                        .6
                                                                                                                                .6
                                                                                                                                               105.00
                                                                                                                                               105.00
                  9/12/14 CJ Pleadin
                  9/12/14 JKD
                                     s:11.
                                  ill1 r    1111111
                                         vIse: Initial review and anal sistaraBilarilMallaill.
                                                       evise:
                                                  raevise:  Continuepreparing
                                                                                                                               .6
                                                                                                                                .6
                                                                                                                                               105.00
                                                                                                                                               105.00
                  9/12/14 JKD Analysis/Strategy: ra        Continue preparing



            _                                         MADE                 ONSTATEMENT
                                        DISBURSEMENTS MADE FOR YOUR ACCOUNT, FOR WHICH BILLS HAVE NOT YET BEEN RECEIVED,
                                                              WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0305
                                                                                                             No. 1-15-586-CV 3654
                                                         ·                                                                     SS
                                                                                                                                LOODO25
                                                                                                                               SSL000025




                    .
                                                                LOS
                                                                ANGELES
                                                                 90012
                                              LEWIS BRISBOIS BISGAARD & SMITH nr

                                                                 221
                                                                         LAWYERS
                                                                               1200
                                                                         SUITE 1200
                                                                 221 NORTH FIGUEROA STREET
                                                                LOS ANGELES, CALIFORNIA 90012
                                                                   TELEPHONE (213) 250-1B00
                                                                                                 FEDERAL I.D. NO 115-3120522




                File
                File     50013-1476
                         50013-1476 CNA
                                    CNA Specialty Claims                                                                                       10/15/14
                                                                                                                                                10/15/14
                Number
               JKD1
                                                        vSi               _   Living
                                              Peterson v Slivered° Senior Living                                                           -
                                                                                                                                          Page
                                                                                                                                               1394324
                                                                                                                                                1394324
               JKD1                                                                      -                                 -               Page ·   33
                 Date    _
                 Date Atty                   Description of
                                                         of Services Rendered                                                  Hours            Amount

                                                                                                             .                   6.3          1,197.00
                                                                                                                                               1,197.00
        0      9/12/14
               9/12/14 JKD
                       JKD                 raegy: cmmunicate(With
                                             egy: ommunicate(With CIient):|
                                                                  Client):                   _
                              011111.11.1regardingellNI.1.111111116,
                              01.11111111.10                                                                                     .4.4               76.00
                                                                                                                                                     76.00
                9/13/14 CJ
                        CJ                                  Draft/Revise:
                               FactInvesligation/Development:
                               Fact Investigation/Development:         Continue
                                                               Draft/Revise:   reviewand
                                                                             Continue review and revision
        0                                                                                                                       1.2             210.00
                9/15/14 CJ
                                                                                                                                 1.2
        N       9/15/14 CJ PIdin
                               szR‘w/Anal
                              M.1111.
                                      z
                               PI din s: R      /Ana
                                                                                                                                                 210.00

              -9/15/14 Fact                                                                                                     2.3
                                                                                                                                 2.3            402.50
                                                                                                                                                 402.50
               9/15/14 CJ Fact Investlgation/Development:
                               Investigation/Development:Review/Analyz
                                                         Review/Analyz

               9/15/14
                                                                                                            ·                   4.8
                                                                                                                                 4.8                840.00
               9/15/14 CJ
                       CJ Fact Investigation/Development:Researc
                          Fact Investigation/Development:Researc
                                                                                                                                 .6.6 -         105.00
                                                                                                                                                 105.00
               9/15/14 CJ
               9/15/14 CJ      Pleadings: Draft/Revise:Begin
                               Pleadings: Draft/Revise:Beginddrafting
                                                              raftingOObjection
                                                                       bjectionandResponse
                                                                                and Responsetoto plaintiffs' Request
                               for Accommodation.                                                       .                                           52.50
                9/15/14 JCL Dispositive Motions: Draft/Revise:
                9/15/14 JCLDispositive
              _ 9/15/14JKD                       Draft/Revise:Review
                                                              Review                                                             .7.3.7           52.50
                                                                                                                                                122.50
                                                                                                                                                 122.50
                            Pleadingsz
                9/15/14 JKD Pleadings: Review/
                                                                                                                                   .6           114-.00
                                                                                                                                                 114.00
                9/15/14 JKD    Analysis/Strategy: Review/Anal
                                                                                                                                   .6           114.00
                9/15/14      _ Written
                            Other                                                      Counsel): Telephone
                9/15/14 JKD Other Written Motions & Submiss.: Communicate(Other Outside Counsel): Telephone
                                                                                                                                                 114.00
                               conference
                               conferencewithcounselfor
                                         withcounsel forP OA
                                                        FDArregarding
                                                             egarding                                                                           ·
                                                                                                                                 .2
                                                                                                                                  .2                 38.00
                               Other                               Review/Analyze:

                9/15/14JKD
                               ▪WrittenMotions
                9/15/14 JKD Other            &Submiss.:
                                        Motions

                            Analysis/Strategy:
                9/15/14 JKD An
                            ▪▪
                                                & Submiss.: Review/Analyze: Reviewill1.1.111111.

                                              Communicate(Other Outside
                                                                                          .

                                                                                   Telehoneconference  with.
                              alysis/Strategy: Communicate(Other Outside Counsel):1 Telephone conference with
                                                                                                                                   .9
                                                                                                                                                171.00
                                                                                                                                                    171.00

                                                                                                                                 .3.3               57.00
               9/15/14JKD   Expert Discovery:
                                             _Review/Analyze:
                                   Discovery: Review/Analyze:Begin
                                                                    preparing              Designation ofExpert
                                                               Begin preparing Defendant's Designation of Expert
                                                                                                                                                     57.00
               '9/15/14 JKD Witnesses,              factandexpert           withreservation
                            Witnesses, Incorporated fact and expert witness with reservation of expert                                                        —
                            impeachment   andrebuttal ln
                            impeachment and rebuttal In protection
                                                                     client.
                                                                   of client.
                                                                                                                                2.3
                                                                                                                                 2.3 •
                                                                                                                                                437.00
                                                                                                                                                 437.00
               9/15/14      FactInvestigaiion/Development: Researc
                            Fact Investigation/Development: Researc
                9/15114 JKD

                9/15/14JKD      xpertDlscove:PIan&Pre are                in
                                                                                                                                 .7
                                                                                                                                  .7                133.00
                9/15/14 JKD
                                                                                                                       .        1.1
                                                                                                                                 1.1
                                                                                                                                                209.00
                                                                                                                                                 209.00
               9/16/14              Investigation/Development:                          andrevision
                                                                              Finalreview
               9/16/14 CJ        iirivestigation/Development: Draft/Revise: Final review and revision                                           140.00
                9/16/14    Fact Investigation/Development:
                                 ib                       Review/Analyze: Receipt, review andexchan  e                             .8            140.00
                9/16/14 CJ           ondenceandphone calls
                           Fact Investigation/Development: Review/Analyze: Receipt, review and exchange
                               corres
                               correspondence and phone calls with.1111.1.01.garding                                            1.8
                                                                                                                                 1.8                315.00
                9/16/14CJ      Analysis/Strategy:
                                              Plan&PrepareFor:Review
                                                                   voluminous2.3
                               Analysis/Strategy: Plan & Prepare For: Review voluminous
                9/16/14 CJ

                                                                                                                                 2.3
                                                                                                                                                402.50
                                                                                                                                                    402.50



                                     ·                       FOR               FDR               HAVE YET
                                                                                                        BEEN
                                         DISBURSEMENTS MADE FOR YOUR ACCOUNT, FOR WHICH BILLS HAVE NOT YET SEEN RECEIVED.
                                                               WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0306
                                                                                                                 No. 1-15-586-CV                             3655
                                                                                                                                  SSL000026       -
                                                                     &
                                              LEWIS BRISBOIS BISGAARD & SMITHLLP
                                                                             u2
                                                                           LAWYERS
                                                                           SUITE 1200
                                                                  221
                                                                  221 NORTH FIGUEROA STREET
                                                                  LOS ANGELES. CALIFORNIA 90512
                                                                     TELEPHONE (2131250-1900
                                                                                                  FEDERAL I.D. NO 954720522
                                                                                                      -

                File   50013-1476             CNA                                                                                               10/15/14
                Number
                File
                Number
                JKD1
                JKD1
                       50013-1476
                                                         vSiverado
                                                                Senior
                                              CNA Specialty Claims
                                                                   Living _
                                              Peterson v Silverado Senior Living
                                                                                                                                          Page
                                                                                                                                              - 1394324
                                                                                                                                           Page
                                                                                                                                                 10115/14
                                                                                                                                                 1394324
                                                                                                                                                      44
                                                    _                       .
                 Date At
                 Date Atty                   Descri
                                             Description of Services Rendered
                                                   tionofServices    Rendered                             -                   Hours
                                                                                                                              Hours               Amount
                        CJ Pleadings: ReviewIAnalyze:
                9/16/14 CJ            Review/Analyze:Recei  tand
                                                      Receipt        '
                                                               andrrevi                           `2.8
                                                                                                                                                  490.00
                           Pleadings: Draft/Revise:
                                      Draft/Revise:Begin
                                                                                                                                   2.8             490.00
        0       9/16/14
                9/16/14 CJ
                        CJ Pleaclings:             Begin draftingObjectionandR
                                                                 Objectionand  eply
                                                                             Replyto
                                                                                   to Responseto
                                                                                               to
                                Sanctions.                                                                                        1.2
                                                                                                                                   1.2            210.00
                                                                                                                                                   210.00
            _   9/16/14CJ
                9/16/14 CJ                                             ObjectionsandResponse
                                Pleadings: Draft/Revise: Begin draftingObjectionsand Responseto
                                                                                              to Plaintiffs'Request
                                                                                                            Request
                                forAccommodations
                                 for Accommodations U ndertheADA
                                                    Under  the ADAinin preparationofthe
                                                                                   of theSanctionshearing.
                                                                                          Sanctions hearing.                      1.7
                                                                                                                                   1.7            297.50
        0       9/16/14 JCL Discov
                9/16/14JCL  Discovery Motions:
                                      Motions: Review/An  ze:Revl
                                               Review/Analyze: Revi
                                                                                                                                           _
                        JKDFact
                9/16/14 JKD  lnvesti
                                ation/Deve
                                     opment:  Continue
                                           earth: Continue review
                                                                                                                                    .5                87.50

                                                                                                          .                        .66            114.00
                                                                                                                                                   114.00
                9/16/14 JKD   FactInvestigation/Development:
                         JKD Fact Investigation/Development: Review/Analyze:
                                                                           Exchange
                                                               Review/Analyze:       emails
                                                                                Exchange   emails with
                             g=teiaiicling
                                                                                                                                   .3              57.00
                    JKDAnalysis/Strategy:
                9/16/14         Review/Analyze;
                                        Exchange
                                            emails
                                                immo
                9/16/14 JKD Analysis/Strategy: Review/Analyze: Exchange emails wIth1111.111.0.101regarding    regarding                             57.00


                                                                                                                                    .3                57.00
                     14 JKD
                .9/16/
                 9/16/14 JKDExpert Discovery:Draft/Revise:  Prepare DefendantsResponse's
                                              Draft/Revise:Prepare               ResponsestoRequests
                                                                                           to Requestsfor
                                                                                                        for
                            Disclosure and finalized Designationof
                            Disclosure                          of Expertsforcompliance
                                                                           for compliancewith
                                                                                         with schedulingorder.
                                                                                                          order.                   1.6            304.00
                                                                                                                                                   304.00
                9/16/14JKD  Pleadings: Draft!Revise: Preparee mail                toRussJonesregarding
                9116/14 JKD Pleadings: Draft/Revise: Prepare email correspondence to Russ Jones regarding                                 _
                9/16/14          Written M
                9/16/14 JKD Other Written M                      .· ' nal e:E
                                                                      na ze:   xchange
                                                                             Exchange
                                                                                      multipleemails
                                                                                      multiple emails with /
                                                                                                                                    .1                19.00

                        JKDPleadings: Review/Analyze:
                               111.11110egardin      Recei    _ review
                                                           tand          _                                                          .4                76.00
                9/16/14 JKD Pleadings: Review/Analyze: Receipt an review
                                                                                                                      n.          1.4             266.00
                9/17/14CJ       Pleaclings:             Finalize
                                                                ·and Objections      andResponseto Plaintiffs'                     1.4             266.00_
                9/17/14 CJ      Pleadings: Draft/Revise: Finalize and file Objections and ResponsetoPlaintiffs'
                                                              Under ADA       inpreparation oftheSanctions
                                                                                                         hearing.                 4.8             840.00
                9/17/14 CJ Pleadings:
                9/17/14 CJ
                                                   Finalize and                 Objections  &Reply  to
                                Request for Accommodations Under the ADA in preparation of the Sanctions hearing,
                           Pleadings: Draft/Revise: Finalize and file Defendants' Objections & Reply to Plaintiffs'
                                                                                                                                   4.8             840.00
                           Response to Motion  forSanctions.                                                                      5.1             892.50
                9/17/14 CJ Pleadings: Draft/Revise:
                9/17/14 CJ
                           Response to Motion for Sanctions.
                                                             drafting theObjections      Reply to
                                      Draft/Revise: Continue drafting the Objections and. Reply to Plaintiffs'
                                                                                                                                   5.1             892.50
                                ResponsetoSanctions.                                                                              5.4             945.00
                        CJ     |_
                                Response to Sanctions.
                                Factlnvestiation/Develo             z : eceipt
                                                       ment;Review/Anal       and                                                  5.4             945.00
                                                                                                                                                   35.00
                9/17/14 CJ
                    JCLDiscovery
                9/17/14
                                Fact Invest ation/Develo ment: Review/Ana
                           Motions:
                              Researc
                                                                          z : Receipt and review
                                                                                                                                   .2
                                  : esearch`
                9/17/14 JCL Discovery Motions: Researc : esearch
                                                                                                                                    .2              35.00




                                 ` ve Motions:                                                                 ‘
                                                                                                                                  3.6
                                                                                                                                   3.6
                                                                                                                                                  630.00
                                                                                                                                                   630.00
                9/17/14JCL                  Re              · ‘
                9/17/14 JCL cove Motions: Re                                                                                      .3.3
                                                                                                                                                   52.50
                                                                                                                                                    52.50
                9/17/14SPL Factlnvestiation/Development:
                                                    AppearForIAttend:                                                         .
                9/17/14 SPL Fact Investi ation/Development: Appear For/Attend: Meeting with
                                                                                                  .                                .5.5          87.50
                9/18/14 CJ                 to
                                                  :Review/Anal                                                                                    87.50
                9/18/14 CJ Analysls/Strate : Review/Anal e.                                                                                     105.00
                                                                                                                                              . 105.00
                        CJ
                9/18/14 CJ      Fact Investiga Ion/Development: Review/Analyz
                                                                                                                                     6


                 _                                                                                                                                 52.50
                        JCL_
                9/18/14 JCL Discovery
                                          Motions:
                                             Draft/Revise:
                                                   Draft
                                                     order
                                                         for
                                      Motions: Draft/Revise: Draft ADA
                                                                                                to
                                                                                            response
                                                                   order for Defendants' response to Plaintiffs'
                                                                                                                                    .3              52.50
                              motionforaccommodation    under                                                                      .5
                           _    motion for accommodation under the ADA                                                                                87.50




                                                                                  LATER
                                        DISBURSEMENTS MADE FOR YOUR ACCOUNT, FOR WHICH BILLS HAVE NOT YET BEEN RECEIVED.
                                                              WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0307
                                                                                                                   No. 1-15-586-CV                            3656
                                                                                                                                    SSL000027
                                                                                                                                    SSL000027

                                                  LEWIS BRISBOIS
                                                        BRISBOIS BISGAARD & SMITHLLP
                                                                                 LLP
                                                                                                     &
                                                                              LAWYERS
                                                                                   1200
                                                                        ANGELES,
                                                                              SUITE 1200
             _                                                        221 NORTH FIGUEROA STREET
                                                                     LOS ANGELES, CALIFORNIA 90012
                                -                                      TELEPHONE
                                                                             (213)
                                                                        TELEPHONE (213) 250-1800
                                                                              N0                     FEDERAL Lb. NO 954720522   -



                 File
                 File       50013-1476
                            50013-1476 CNA
                                       CNA SpecialtyClaims
                                                    Claims                                                                                       10/15/14
                                                                                                                                                  10/15/14
                 Number
                 Number             ·                       vSrveradoSemor
                                                   Petersonv_             _ Lrving
                                                              Silverado Senior _
                                                                               Living                                                           1394324
                                                                                                                                                  1394324
                 JKD1Page
                 JKD1                                                                                                                        Page       55
                  DateAt
                   Date Atty                 Descri   tionofServices
                                             Description   of Services Rendered
                                                                         Rendered          -                                        Hours        Amount
                                                                                                                                                  Amount
                 9/18/14 JCLDiscovery Motions:
                 9/18/14 JCL              Motions:  Appear
                                                  Appear    For/Attend:
                                                          For/Attend:   Travel
                                                                       Travel   tocourthouse for
                                                                               to              for h earing
                                                                                                   hearing onmotion
                                                                                                          on  motionfor
                                                                                                                     for
                                           await hhearing
                                sanctions; await   earingaand
                                                           ndreturn  to office afterhearing
                                                              returnto               hearingrescheduled
                                                                                             rescheduledduetoweather
                                                                                                          due to weather             2.8
                                                                                                                                      2.8          490.00
                 9/18/14 JKD   Other Written Motions   &  Submiss.: Plan  &  Prepare  For: Plan a nd
                 9/18/14 JKD Other Written Motions & Submiss.: Plan & Prepare For: Plan and prepare         for
                                                                                                     prepare for
                               Defendants Motion
                                            Motionfor
                                                    forC  ontempt
                                                        Contempt  andMotion
                                                                 and   Motionforfor Sanctions
                                                                                                               . for                 3.6
                                                                                                                                      3.6          684.00
                 9/18/14JKD Dlspositive       _ AppearFor/Attend:
                                            Motions:                     Appearforandattend               onMotion
                 9/18/14 JKD Dispositive Motions: Appear For/Attend: Appear for and attend Hearing on Motion for
                                Sanctionsand   MotionforContempt,meetingwithcourt
                                Sanctions and Motion   for Contempt, meeting with courtand
                                                                                        andallcounselregardingneed
                                                                                            all counsel regarding need
                               toreschedule
                                to reschedule hearing.                                                                               2.2
                                                                                                                                      2.2         418.00
                                                                                                                                                   418.00
                 9/18/14JKD
                 9/18/14       Expert
                          JKD Expert   Discovery:·
                                       Discovery:PlanPr
                                                   Plan P            · in In re eration deosition
                                                                             re oration       de osltionof
                                                                                                         of Plaintiffs
                               expert
                                expertM  arkKunik
                                       Mark  KunikMD
                                                   MD
                                                                                                                                     2.3
                                                                                                                                      2.3          437.00
                 9/19/14JCL
                 9/19/14 JCL Discovery     Motions: Draft/Revise:Draft
                              Discovery Motions:                  Draftssubpoena    to Counselfor
                                                                        ubpoenatoCounsel          for Plaintiffs,Candice
                                                                                                                  Candice                                         .
                              Schweger,
                              Schweger,for                 t hearing
                                               appearanceaat
                                           forappearance                  motionforsanctions;
                                                                      onmotion
                                                              hearingon                                             tecumfor
                                                                                   for sanctions; drafting ducestecum     for
                              her to bring alldocumentation
                              hertobring    all documentationregarding
                                                               regardinghher
                                                                          eralleged
                                                                              allegeddisability
                                                                                        disability                                   2.1
                                                                                                                                      2.1         367.50
                                                                                                                                                   367.50
                 9/19/14      Expert  D  iscovery:                   Appear       andattenddeposition       o  fMark
                 9/19/14 JKD Expert Discovery: Appear For/Attend: Appear for and attend deposition of Mark Kunik,    Kunik,
                              M.D., conducted
                              M.D.,  conductedeexamination
                                                  xamination  in defenseofclient
                                                             indefense    of clientissuesandallegations
                                                                                    issues and allegationsmadebymade by
                             ·plaintiff,
                              plaintiff, meeting
                                         meeting w ithdefensecounsel
                                                  with         counseluupon   conclusionf|for
                                                                         ponconclusion
                                                                                        .     .                                       5.7        1,083.00
                 9/20/14 JKD
                                                                                                                                      .9
                                                                                                                                       .9         171.00
                                                                                                                                                   171.00
                 9/22/14CJ Dlspositive
                 9/22/14 CJ                      Draft/Revise:Prepare
                            Dispositive Motions: Draft/Revise:       Rule91(a)
                                                              PrepareRule91(a)Motion
                                                                              MotiontoDismiss.
                                                                                     to Dismiss,                                     2.8
                                                                                                                                      2.8         490.00
                                                                                                                                                   490.00
                 9/22/14CJ
                 9/22/14 CJ         Pleadings: Draft/Revise: Revise
                                    Pleadings: Draft/Revise: ReviseFirst
                                                                    FirstA  mended
                                                                          Amended  PPlea
                                                                                     leatotheJurisdiction    andAnswer
                                                                                          to the Jurisdiction and Answer
                                            theretoinsupport
                                    subjectthereto  in supportooffMotion
                                                                  MotiontoDismiss
                                                                                   inpreparation   of
                                                                         to Dismiss in preparation of filing.                   ·     .3.3         52.50
                                                                                                                                                    52.50
                 9/22/14JCL Discovery   Motions: Plan&Prepare
                 9122/14 JCL Discovery Motions: Plan & Prepare For. Review

                                                                                                                                       .5
                                                                                                                                                   87.50
                                                                                                                                                    87.50
                         JKD
                 9/22/14 JKD
                                           Review/Analyze:
                                    Pleadings:      Receipt      voluminous
                                                         andreview      emails
                                                                            from  Jones,
                                                                               Russ
                             Pleadings: RevieW/Analyze: Receipt and review voluminous °mails        from Russ  Jones,
                                         Beduze,Candice              andJudgeRuthAnnStiles
                                Kathleen Beduze, Candice Schwager and Judge Ruthposition
                                                                                                regarding  Motionsfor
                                Sanctions   s set.Motion
                                Sanctions aas
                                                         forContinuance  andCourt‘sAnn Stilesn hearings
                                              set, Motion for Continuance and Court's positionoon
                                                                                                  regarding Motions for
                                                                                                           going
                                                                                                   hearings going
                               forward..9
                                forward.                                                                                               .9
                                                                                                                                                  171.00
                                                                                                                                                   171.00
                 9/23/14 CJ Pleadings;
                                Pleadings: Review/Analze ze
                 9123114 CJ

                  . CJ                                                       . Motion                    ·                           1.8
                                                                                                                                     1.8
                                                                                                                                                  315.00
                                                                                                                                                   315.00
                                                                                                                                                  140.00
                 9/23/14            Dlspositive
                                            Motions:
                                DispositiveMotions:
                                                          Continue
                                                 Draft/Revise:
                                              Motions:Draft/Revise:
                                                                         ofthe91(a)
                                                                preparation
                                                       Draft/Revise:Research
                                                                     Continueand
                                                                                    to
                                                                              preparation of the 91(a) Motion tomotion
                                                                                                                   Dismiss.
                                                                                                                                      .88
                 9/23/14 JCL
                 9/23/14  CJ    Discovery                                        drafting          to                                              140.00
                 9/23/14 JCL Discovery   Motions:  Draft/Revise:  Research  and drafting
                                                                                         response
                                                                                         response   to Plaintiffs' motion
                                forprotection   a ndmotion t ocompel  meeting_between  Dr.Tennison   andcounsel    and
                                    Ruby
                                      Peterson
                                 for protection and motion to compel meeting, between Dr. Tennison and counsel and
                                         Review/Analyz|                                                                              1.5          262.50
                 9/23/14         Ruby Peterson
                 9/23/14 JKD Pleadings: Review/Analyz
                                                                                                                                      1.5          262.50

                 9/23/14      illiM11111.11.1110    Draft/Revise:                                                                      .4           76.00
                 9/23/14 JKD Analysis/Strategy: Draft/Revise: Preparell..11111=1.11100 to 6111111111111.11 .
                                                         scussing
                                                                            ..                                                        .4.
                                                                                                                                       .4
                                                                                                                                                   76.00
                                                                                                                                                    76.00
                 9/23/14 JKD Analysis/Strategy: Review/Ana                                                                            .3.3         57.00
                 9/23/14 JKDAnalysis/Strate
                              regarding| :Communicate(With      Client):Telephoneconference                                                         57.00
                 9/23/14 JKD Analysis/Strate : Communicate(With Client): Telephone conference wItheill.M1111
                            regarding
                                                                                                                                      .2.2         38.00
                 9/23/14JKD OtherWrittenMotions
                                              &Submiss.:                                Receiptandreview multiple                                   38.00
                 9/23/14 JKD Other Written Motions & Submiss.: Review/Analyze: Receipt and review of multiple                                                .


                                                           MADE
                                                            wu.L ON
                                                                          NOT
                                                                      an.r.s
                                                                         HAVEBEEN
                                                                     STATEMENT
                                                                  ALATER
                                            DISBURSEMENTS MADE FOR YOUR ACCOUNT. FOR WHICH BILLS HAVE NOT YET BEEN RECEIVED,
                                                                  WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0308
                                                                                                                No. 1-15-586-CV                                  3657
                                                                                                                               SSL000028
                                                                                                                                SSLO00028

                                              LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                                               &
                   `                                                       LAWYERS
                                                                           SUrE 1200
                                                                     NORTH
                                                                   221 NORTH FIGUEROA STREET
                                                                     ANGELES,
                                                                        CALIFORNIA
                                                                     TELEPHONE
                                                                           250-1
                                                                  LOS ANGELES, CALIFORNIA 00012
                                                                     TELEPHONE (213) 250-1800
                                                                                                           NO
                                                                                                  FEDERAL I.D. NO 35.3720522




              File
               _
              File
              Number
                    50013-1476
                     50013-1476 ·CNA         Claims
                                 CNA Specialty Claims
                                       v Srverado     Living
                                                                                                                                           10/15/14
                                                                                                                                            10/15(14
                                                                                                                                        1394324
              Number
              JI                                                                                                                                      SSL000029
                                               LEWIS
                                               LEWISB

                                                                   221NORTHSUITE
                                                                     & SMITH
                                                                            1200
                                                    BRISBOIS BISGAARD & SMITH Ur
                                                                            LAWYERS
                                                                             LAWYERS
                                                                         SUITE     1200
                                                                     221 NORTH FIGUEROA STREET
                                                                   LosANGELES,
                                                                           CALIFORNIA
                                                                    TELEPHONE      FEDERAL
                                                                    LOS ANGELES, CALIFORNIA 90012
                                                                       TELEPHONE (213) 200-1800
                                                                                                    FEDERAL LEL NO   XX-XXXXXXX

                                       _                                                                                                .
                   File
                   File  50013-1476
                          50013-1476            CNA
                                                 CNA Specialty  Claims
                                                                                                                                                    10/15/14
                                                                                                                                                      10/15114
                   Number                                   SilveradoSenior
                                                 PetersonvvSiverado
                                                Peterson                   Living                                                                   1394324
                   JKD1
                    Number
                    JKID1
                                                                      Senior Living                                                          Page
                                                                                                                                              Page     77
                                                                                                                                                   1394324

                     Date Atty                  Descriptionof
                                                            of Services Rendered
                                                                                                                                  Hours
                                                                                                                                   Hours            Amount
                                                                                                                                                     Amount
                   9/25/14
                   9/25(14JKD  Pleadings:
                          JKD Pleadings: Review/Anal
                                         Review/Anal ze
                                                                                                                                       .5.5           95.00
                                                                                                                                                        95.00
                   9/26/14JKD    Experts/Consultants:
                                                   Researo
           _        9/26/14 JKD Experts/Consultants: Researc
                                                                                                                                         .6
                                                                                                                                                     114.00
                                                                                                                                                       114,00
                   9/26/14JKD   Experts/Consultants:Review/Anal
                   9/26/14 JKD Experts/Consultants: Review/Ana
       N                                                                                                                                 .4                   _
                                                                                                                                                          76.00
       N           9/26/14 JKD Pleadings: Review/Analyz                                                                                .2.2           38.00
                                              Draft/Revise:     email                                                                                     38.00
                   9/26/14JKD                                                                                                -




                                                                                                                                       247
                                                                                                                                      1.3
                   9/26/14 JKD Analysis/Strategy: Draft/Revise: Prepare email correspondence
                                                                                                                                       .2.2



                    _
                                                       egarding~                              for
                   9/26/14JKD Analysis/Strategy:  Draft/Revise:        email               to                                                             38.00
               ‘   9/26/14 JKD Analysis/Strategy: Draft/Revise: Prepare email correspondence to
                                regarding
                                   regarding             ·                                                                        .    .1             19.00
                                   Tennlson_
                                  John      Plan&PrepareFor:Begin
                   9/26/14JKD ExpertDiscovery:                                            forexpertdeposition
                                                                                                            ofDr.
                   9/26/14 JKD Expert Discovery: Plan & Prepare For: Begin preparation for expert deposition of Dr.
                                 John Tennison
                                                                                                                                                          19.00


                   9/25/14JKD                                           Client):
                                                                              Telephone                                                 1.3              247.00
                                                                                                                                                          -
                   9/26/14 JKD Anatysis/Strategy:
                     -          regarding Communicate(WIth Client): Telephone conference wIthIMMIIIIMII                                               38.00
            _          14 JKD regarding Draft/Revise:   Beginreviewof                                                                   -.2               38.00
                   9/26/14 JKD Budgeting: Draft/Revise: Begin review of
                                                                                                                                      2.4
                            JKDExperts   Communicate(Other
                                   onsultants:             External):Telephone conference                                               2.4            456.00,
                   9/26/14 JKD Experts         unicate(Other External): Telephone conference with14111.
                                                                                                         ofJohn
                                                                                                fordeposition
                                                                                                                                                      57.00
                              Discove
                   9/28/14 Expert   Plan    For:
                                       &Prepare Completed                                                                                .3
                                                                                                                                                     _  57.00
                   9/28/14 JKD Expert Discovery: Plan & Prepare For: Completed preparations for deposition of John
                                 Tennison                                                                                                            228.00
                                            AppearFor/Attend:
                   9/29/14JKD ExpertDiscovery:             Appear and                                 ofJohn
                                                                                             deposition                                 1.2              228.00
                                  Tennison,indefense
                                                  ofclient,
                                                        examine ondefense
                                                            witness    andliability
                                                                               issues.
                   9/29/14 JKD Expert Discovery: Appear For/Attend: Appear for and attend deposition of John
                                                 Review|                                                                              10.3
                        JCLPleadings:
                   9/30/14       Draft/Revise:
                                  Tennison, M.D. in defense of client, examine witness on defense and liability Issues.                10.3           1,957.00
                   9/30/14 JCL Pleadings: Draft/Revise: Review                                                                        1.2.           210.00
                                                                                                                                       1.2             210.00
                                1.111111.11111111.111111111.11M
                   9/30/14 JKD Experts/Consultants: Review/Analyz                                                                      .1             19.00            -.
                                             Draft/Revise:
                   9/30/14JKD Analysis/Strategy:       Preparecomprehensive                     on                                          .1 --            -
                                                                                                                                                          19.00
                    9/30/14 JKD Analysis/Strategy: Draft/Revise: Prepare comprehensive email on strategy
                                                                                                                                                                  _


                                                                                                                                            .6           114.00
                    9/30114 JKD    Pleadings: Review/Anal z
                                                                                                                                       .9            171.00
           .                     Draft/Revise:
                        JKDPleadingsz
                   9/30/14                  correspondence
                                        Prepare     t.2                                                                                     9            171.00
                    9/30/14 JKD Pleadin s: Draft/Revise: Prepare correspondence
                   9/30/14        Pleadings:       Prepare
                                          Draft/Revise:                                                                                     .2            38.00
                                    Pleadings: Draft/Revise: Prepare correspondence
                    9/30/14 JKD
                                                                                                                                       .3             57.00
                   9/30/14JKD Pleadings:
                                      Review/Analyze
                                                                                                                                      _ .3                57.00
                    9/30/14 JKD Pleadings: Review/Analyze


                                                          MADE APPEAR    HAVE
                                                                   ALATER
                                            DISBURSEMENTS MADE FOR YOUR ACCOUNT, FOR WHICH BILLS HAVE NOT YET BEEN RECEIVED,
                                                                 • WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0310
                                                                                                               No. 1-15-586-CV                                        3659
                                                                                                                           SSLO0O030
                                                                                                                            SSL000030

                                           LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                         LAWYERS
                                                         LAWYERS

                                                                 FIGUEROA
                                                               221            1200
                                                                        SUITE 1200
                                                                221 NORTH FIGUEROA STREET
                                                                                      90012
                                                               LOS ANGELES, CALIFORNIA 90012
                                                                  TELEPHONE (213) 250-1800
                                                                                               FEDERAL Lb. NO 95.3720022




               File            _
                        50013-1476 CNA                                                                                                  10/15/14
               File
               Number
               JKI31
                        50013-1476
                                                     vSiverado
                                   CNA Specialty Claims
                                           Peterson v Silverado Senior Living
                                                                                                                                     Page
                                                                                                                                         10115/14
                                                                                                                                            1394324
                                                                                                                                                  8
                Date                                   ofServices
                                                               Rendered                                                    Hours
                                                                                                                           Flours       Amount
                                                                                                                                         Amount

                    JKD leadings:
               9/30/14
                                                                                                                              .11             19.00

                                                                               _                                              .2.2           38.00
                                                                                                                                              38.00
                                                           _
                  .                                                 -
               Date
                Date         Description of
                                          of Disbursement                                                         Units
                                                                                                                   Units     Rate
                                                                                                                              Rate      Amount
                                                                                                                                         Amount
               9/09/14E112-Filing/Recording
               9/09114 E112-Filing/Recording Fee
                                             Fee Wells Fargo Commercial CardServices
                                                                         Card Services Trans                 -
                       Date:0 8/27/2014
                       Date: 08/27/2014 TXefile,Motion
                                        TXeti|e,Motionffor
                                                       orcontempt
                                                           contemptandsanctions
                                                                    and sanctionsaagainst
                                                                                  gainst
                       Canidce  S chwager.
                       Canidce Schwager.                                                                                                       7.46
               9/30/14Duplication
               9/30/14 Duplication                                                                               1134.00     _07
                                                                                                                              .07             79.38
                                                                             4

                                                                                                                     Effective
                             Recap ofof Services                                                       Hours
                                                                                                       Hours              Rate               Fees
                                                                                                                                              Fees
                             Cocli
                             Codi D.Kraus
                                   D. Kraus                                  LawClerk
                                                                             LawClerk                     7.4
                                                                                                           7.4         65.00
                                                                                                                         65.00              481.00
                                                                                                                                           481.00
                             Christian Johnson
                                                       _                     Associate                   43.8         175.00            7,665.00
                             JulianneLomax
                                        Johnson
                              Julianne C. Lomax
                                                                         .   Associate
                                                                             Associate
                                                                             Associate
                                                                                                          43.8
                                                                                                         19.9
                                                                                                          19.9         175.00
                                                                                                                       175,00
                                                                                                                        175.00
                                                                                                                                         7,665.00
                                                                                                                                        3,482.50
                                                                                                                                         3,482,50
                             Joshua
                             Joshua K.K. Davis
                                         Davis                               Partner
                                                                             Partner                     79.4
                                                                                                          79.4        190.00
                                                                                                                        190.00
                                                                                                                                       15.086.00
                                                                                                                                        15,086,00
                              Salvatore P
                             Salvatore  P..LoPiccolo
                                           LoPiccolo                         Associate
                                                                             Associate                     .5.5       175.00
                                                                                                                        175.00             87.50
                                                                                                                                            '87.50
                                                                                    Total
                                                                                    Total
                                                                                                        151.0
                                                                                                         151.0                         26,802.00
                                                                                                                                        26,802.00


                                                        TotalFees
                                                        Total Fees 4
                                                                            `                  _                                       25,802.00
                                                       _TotalDisbursements
                                                        Total Disbursements
                                                                                                                                        26,802.00
                                                                                                                                             86.84
                                                                                                                                              86.84

                                                     TotalCurrentCharges
                                                     Total Current Charges
                                                                                                                                       26,888.84
                                                                                                                                        26,888.84




                                     DISBURSEMENTS MADE FOR YOUR ACCOUNT, FOR WHICH BILLS HAVE NOT YET BEEN RECEIVED,
                                                           WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0311
                                                                                                          No. 1-15-586-CV                             3660
                                                                                                                                                                             SSL000031
                           CommercialCard
                                     Card Expense Reporting
                                                                                                                                                                           1of
                                                                                                                                                                         Page 1 of 30




                                                                                                                                                                                                       `
                            Statement Expenses
                                                                                                                                                                    02:02
                                                                                                                                                                       PM PT
                                                                                                                                                     09/0812014 02:02 PM PT
                                                                                                                                                       By:DAVIS,
                                                                                                                                                Requested        NANCY
                                                                                                                                                          By: DAVIS, NANCY

        -




            ·
                                 CardholderSummary
                                            Summary

                               CardholderName:
                              Cardholder Name: DAVIS,
                                               DAVIS, NANCY
                                                                                                 Date:
                                                                                               Stan Date:
                                                                                                                                      08/01/2014
                                                                                                                                       08101(2014
                              Card                                                            EndDate:                                 08/31/2014
                               Cere Number
                              Status:
                               Status:
                                               Y100..X.X..110I-6434
                                               Cardholder Reviewed
                                                                                              Reminder
                                                                                               End Date:
                                                                                               Reminder Period:
                               Charges:                     11.11.1.11111181.6                    59/0212014 through 09/05/2014
                                                                                                      Period:
                               Out-of-pocket:
                                                                  USD
                                                              -0.00 USO -                         Grace Period:
                    _         Total                                                                       through
                                                                                                  09/0612014 through 09/12/2014
                               Total Amount                  ilailliallii
       0
       r.
                              Charges                                                                                             .     _,              ,                                  .
                                                        ,                                                     __          _
                            .-
                              1.1.                                              .                        Receipt
                                                                                                                                                ·   -       · _AmountI
                                                                                                                                                               - Amount) Original.
                                        Transaction
                                       Date                  Posting
                                                            Data                                                                      Unit
                                        Date                 Date
                                                             08/01/2014
                                                                           Merchant
                                                                           Tactile 002005997-0
                                                                                                         Attached
                                                                                                         No
                                                                                                                              Split Unit
                                                                                                                                        ADMIN(1 I
                                                                                                                                                                2.00
                                                                                                                                                                  USD I
                                                                                                                                                                      Currency
                                                                                                                                                                 200 USD / 2.00
                                        07/31/2014
                                                                           409-835-8580, TX                                                                                   _ ._ .
                                                       Proposed
                                                            Final
                                        besot-IPtit:WI
                                         OF
                                       TYPE
                                       _. .. ...       .       GLCODE
                                                         Proposed Final Judgment
                                                                                    —. _.                                              OR
                                                                                                                                  OFFtOE   DTBYPE5
                                                     30504-449 _
                                        TYPE OF EXPENSE
                                        CLIENT #       30584-449
                                                                              Gt. CODE                                             OFFICE OR DO TYPE


                              2.
                                                                                                                          SplitUnit
                                                            Date
                                                                                        TX
                                 2.     Transaction         Posting                                      Receipt                                                Amount/ Original
                                        Date                Date           Merchant                      Attached          Spilt Unit
                                                                                                                                        ADMIN(1)'
                                                                                                                                                                2.00
                                                                                                                                                                   USD I2.00
                                                                                                                                                                       Currency
                                                                                                                                                                 2.00 USD 1 2.00
                                        070112014            08/012014     Thefile 002010215-0           No
                                                                           409-835-6580, TX
                                                                            Amended
                                                                                Answer
                                               OF
                                        Description     Defendants Second Amended Answer
                                                                                                                                             OR                     55
                                       CLIENT
                                       TYPE OF EXPENSE
                                       CLIENT #  27350-731
                                                                                  GL CODE                                             OFFICE OR DB TYPE


                              3.                                                                                                                              AmountIOriginal
                                                                                                         Receipt
                                                                                                                  .   .   Split Unit                                 Currency
                                                                                                                                                                 Amount I Original
                                 3,     Transaction          Posting
                                                                                                                              Split Unit                            USDICurrency
                                        Date
                                       07/31/2014            Date
                                                            08/01/2014     Merchant
                                                                             Tx.gov                 NoAttached
                                        07/31/2014 _         08/01/2014    Efile Ticgov Convfee          No                         ADMIN(1)                        0.06 USD (0.08
                                                                           856-236-2331, 'TX
                                       Deacription
                                       TYPE        Proposed Final Judgment .. ..
                                           OFEXPENSE                   GLCODE                       _.        .                   OFFICE  ORDBTYPE5
                                                                                                                                    • . ____...

                                       CLIENT
                                       TYPE OF EXPENSE                            GL CODE                                             OFFICE OR DB TYPE               5
                                        CLIENT #       30584-449
                                 4.                                                                                                                                   I
                                           `
                                        Transaction         Date
                                                             Posting                                 Receipt              Split Unit                             Amount I Original
                                  4.
                                       07/31/2014
                                        Date -               Date            Tx.gov
                                                                           Merchant                 No
                                                                                                     Attached                  SplitADMlN(1)
                                                                                                                                     Unit                              I 3.40
                                                                                                                                                                 3.40USD
                                                                                                                                                                       Currency                   '
                                        07/31/2014           08/01/2014                 TX
                                                                           Efile Txgov Conv.fee          No                             ADMIN(1)                    3.40 USD 13.40
                                                _
                                                EXPENSE
                                               OF
                                               . .
                                                 ..
                                        Description
                                                       Defendants
                                                            CODE
                                                           GL              Amended TX
                                                                           866-23E2331,
                                                        Defendants Second Amended Answer
                                                 27350-731                        GL CODE
                                                                                                                                             OR
                                                                                                                                             _DB S
                                                                                                                                               TYPE
                                                                                                                                      OFFICE OR DB TYPE
                                                                                                                                                                _
                                                                                                                                                                      5
                                        TYPE OF EXPENSE
                                        CLIENT 8  27350-731                                                                                                           I
                                 5.                                                                                                                                 Currency
                                       Date                 Date                                    Attached
                                                                                                     Receipt
                                                                                                                                      Unlt                       Amount)  Original
                                  5,    Transaction          Posting
                                       07/31/2014
                                        Date                  Date            Tx.g¤v
                                                                            Merchant                NoAttached                 SplitADMlN(1)
                                                                                                                                     Unit                           USDCurrency
                                                                                                                                                                         /3.40
                                                                                                                          _
                                        _07/31/2014__         08/01/2014    Efile tx.gov Conv.lee        No                                    __ _
                                                                                                                                      __' AOMIN(1)                  3.40 USD / 3.40
                                                                                                                                                                     _
                                       TYPE OF
                                        DescrisitIon     Rule 11 Agreement
                                                                            886-235-2331, TX
                                                                                 GLCODE             .                         .                     .
                                                                                                                                             ORDBTYPE5
                                       CLIENT
                                        TYPE OF EXPENSE                           GL CODE                                             OFFICE OR DB TYPE               5
                                        CLIENT #  33219-79
                                 6.
                                  8.                                        Merchant                                           Split     Unit


                                                                                                                                                                           9/8/20 4
                           https://wellsonecard.wellsfargo.comiccerflcsoPrintTransactionsPopup.do                                                                            9/8/2014



                              82739              Fargo                     Card                                                          Page
                                                                                                                          DocID:OOO19FES—1                                              1of6
                Voucher: 1788906     4099336                                                                              Date;9/09/14                                                  7.46
                Vendor:    82739 Wells Fargo Commercial Card Services                                                      Doc ID: 00019FES-1                        Page                1 of 6
                Voucher:    1788906 Dist: 4099336                                                                             Date: 9/09/14                          Amount:              7.46




Silverado Appx. 0312
                                                                                                                                                        No. 1-15-586-CV                               3661
                                                                                                      ·                                                         SS    32
                                                                                                                                                                  LOO00
                                                                                                                                                                 SSL000032
                           Commercial Card Expense Reporting                                                                                         Page2of
                                                                                                                                                       Page 2 of 30

                                         Transaction        Posting                                   Receipt                                    Amount/ Original
                                         Date               Date
                                                            Date                                      Attached                                          Currency
                                        07/31/2014
                                         07/31/2014         DB/01/2014
                                                             08101/2014 Eflle       Conv.fee
                                                                         Effie Tx.gov Conytee No
                                                                                               No                             ADMlN(1)
                                                                                                                               ADMIN(1)              USD!3.40
                                                                                                                                                   3.43 USD /3.40
                                                                           556-238-2331, TX
                                         Description
                                                         .      Answer
                                                         Original Answer                                                     .
                                                                                      .... .......
                                        TYPE
                                        TYPE OF EXPENSE                          GI. CODE                                    OFFICE OR DB TYPE        5
                                        CLIENT
                                         CLIENT 0      31947-59
                                7.7.                                                      Recelpt                                              Amountl
                                                                                                                          SplitUnlt
                                                                                                                         Spllt
                                                                                           Receipt                                              Amount/ Original
                                        Transaction
                                        Date
                                        Date        Date
                                                    Posting
                                                    Date •  Merchant
                                                            Merchant                       Attached                             Unit                           Curi•ancy
                                                                                                                                                                                               _
                                        07/31/2014          08/01/2014ENe Ticgov Conv.fee No
                                                                                                                                                 3.40      3.40
                                         07010014            08/0112014
                                                                                    TX
                                                                                           No                                     ADMIN11)          3.40 USD'i 3.40
                                                                       868-230-2331,  TX                                                                   4
                                         Description Order
                                                      Order Granting Special-Exceptions
            _
                                         TYPE OF EXPENSE                         GL CODE
                                                                                                                4                            TYPE4
                                                                                                                              OFFICE OR DB TYPE       5
                                         CLIENT lif 34978-03
                                8.8.                        Posting                                   Receipt
                                                                                                                                                      IOrlglnal
                                                                                                                                                 Amount) Original
                                         Transaction         Posting                                                     Split
                                         Date   _            Date          Merchant         _         Attached
                                                                                                                              ADMlN(1)
                                                                                                                          SplitUnit
                                                                                                                                             USD
                                                                                                                                          2.00   I2.00
                                                                                                                                                 Currency                     .                _|
                                         0701/2014           081002014                  TX
                                                                           Thefile 302009044-0        No                       ADMIN11) .  2.00 USD 12.00
                                                                           713-755-7300, TX
        N                                DescrIption
                                                       Rule
                                                         Rule 11 Agreement
        N                               TYPEOF                                 GL                                           OFFICEORDBTYPE5
                                                                                                                             OFFICE OR DE TYPE        5
                                         TYPE OF EXPENSE                        GL CODE
                                         CLIENT tt     33219-70
                                9.9.                                             ·                                                                     I
                                         Transaction         Posting                                  Receipt                 Unlt               Amount) Original
                                                            Date
                                        07/31/2014
                                        Date       Date                    Merchant
                                                                                                - No
                                                                                                   Attached                   ADMlN(1)2.00
                                                                                                                           Split Unit
                                                                                                                                         USD /
                                                                                                                                             Currency
                                                                                                                                       2.00 USO 12.00
                                        07131/2014 08/01/2014                           TX
                                                                           Txefile 002009809-0     No                            ADMIN(1)
                                                        _                  713-755-7300, TX                                         4       _4
                                                                                          _                 ·
                                         Description , Original Answer-                                                    44.... 4ORDB
                                                                                                                                    .    . 44
                                                                                                                                       TYPE....5
                                        TYPE
                                           OFEXPENSE                           GLCODE                                                                                  _
                                        CLlENT
                                        TYPE OF EXPENSE
                                        CLIENT 0  31847-50
                                                                                 GI. CODE                                     OFFICE OR 00 TYPE       5

                                                                                                                                                       I
                                 10     Date
                                         Transaction         Posting                                  Receipt            Spllt Unlt              Amount) Original
                            _            Date                Date     -  Merchant                    No
                                                                                                      Attached             Split Unit
                                                                                                                                 ADMIN(1)
                                                                                                                                                    USD
                                                                                                                                                 2.00   /2.00
                                                                                                                                                        Currency
                                                                                                                                                  2.00 USD / 2.00
                                         07/302014           08/01/2014   Txefile 002010435-0         No    -
                                                                       . 713-7_55-7300,
                                                                           ._ ,........_ TX
                                        Description
                                        TYPEEXPENSE      Order Granting Special Exceptions
                                                                               GLCODE                                       OFFICE
                                                                                                                                OR TYPE
                                         TYPE OF EXPENSE                         GL CODE                                      OFFICE OR DB TYPE       5
                                         CLIENT 0  34978-03                                                                                                                                l



                                                                                                                                                                                               `—
                                                                                                                                               AmountI



                                                                       _ TX
                                11.                         Postlng
                                        Date        Date                                                                    Unlt
                                                                                                                         Spllt

                                                                                                                                                                     4
                                 11.    Transaction Posting                                           Receipt                                     Amounts Original
                                                    Date                   Hc     No
                                                                            Merchant                  Attached             Split Unit            1.00 1.00
                                                                                                                                                   USDI   Currency
                                         Date
                                         08/02/2014          08/04/2014    edocweb
                                                                           HC District Clerk-
                                                                            edacweb
                                                                                                      No                    • - ADMIN(1)            1.00 USD / 1.00

                                        Descrlptlon                         800-7452659, TX
                                                                                                                                  ·                                  _
                                        TYPEOF
                                        Description                     CODE
                                                    Purchase Doc merit GL
                                                EXPENSE                                                                         DT
                                                                                                                            OFFICE
                                                                                                                               OR BYPE
                                        CLIENT
                                         TYPE OF EXPENSE                         GL CODE                                      OFFICE OR DB TYPE       5
                                         CUENT al      34709-02                                                                                            Orlginal
                                12.                         Postlng
                                                            Date                                      Receipt                 Unlt               Amount/ Original
                                 12.     Transaction
                                          /2014
                                        OB/01
                                         Date
                                                             Posting
                                                             Date          Txefile
                                                                            Merchant                 No
                                                                                                      Attached             Split Unit            2.00
                                                                                                                                                    USD /2.00
                                                                                                                                                       Currency
                                                                                                                                                                                               |.4
                                         08/01/2014          08/04/2014     Txefre 002024608-0         No                        ADMIN(1)            2.00 USD / 2.00
                                                        Rule
                                                           11               409-835-85S0, TX
                                              OF
                                         Description     Rule 11 Agreement      CODE
                                                                               GL                                   44      OFFICE TYPE5 _
                                                                                                                                ORDB
                                        CLIENT
                                        TYPE OF EXPENSE                          GL CODE                                      OFFICE OR DB TYPE        5
                                         CLIENT N      33219-52                                      Receipt                                       IOrlglnal
                                                                                                                                               Amount
                                13.                         Postlng                                                                                  Currency
                                                            Data                                     Attached
                                                                                                      Receipt
                                                                                                                              Unlt               Amount 1 Original
                                  13.    Transaction         Posting
                                         Date                Date           Merchant                   Attached            Split Unit            2.00USD / 2.00
                                                                                                                                                        Currency
                                         08/01/2014          08/04/2014     Tkefile 002025829-0        No                        ADMIN(1)            2.00140 / 2.00
                                                                            409-835-8580, TX


                                                                                                                                                                9/8/2014
                           haps://wellsonecard.welisfargo.corn/ccer/ksoPrintTransactionsPoPuP.do                                                                   9/8/2014


                Vendor:                  Wells           Commercial             Services                                 Doc:ID:00019FES—2Page                                2 of6
                Vendor:
                Voucher:
                              82739 Wells Fargo Commercial Card Services
                            1788906 Dist: 4099336
                                                                                                .                         Doc ID: 00019FES-2
                                                                                                                          Date: 9109/14
                                                                                                                                                      Page
                                                                                                                                                      Amount:
                                                                                                                                                                                  2 of 6
                                                                                                                                                                                   7.46




Silverado Appx. 0313
                                                                                                                                             No. 1-15-586-CV 3662
                                                                                                                                                               SSLOOOO33
                                                                                                                                                                SSL000033
                           Commercial Card Expense Reporting                                                                                                   3of30
                                                                                                                                                             Page 3 of 30


                _                         Description                         Ad
                                                          Motion to Appoint Ad Litem                                                .. _
                                         TYPE
                                          TYPEOF
                                               OF EXPENSE                          GLCODE
                                                                                    GI. CODE                                       OR
                                                                                                                              OFFICE
                                                                                                                               OFFICE  DB
                                                                                                                                      OR TYPE5
                                                                                                                                         DB TYPE         5
                                          CLIENT #       28188-690
                                                                                                                       _
            -                    14.      Transaction        Posting                                 Receipt                                     Amount
                                                                                                                                                      I / Original
                                                                                                                                                   Amount
                                          Date               Date              Merchant              Attached               Split Unit                     Currency
                           _                                                                 _                                                         USD I / 3.40
                                          08/01/2014         08/04/2014        Efile lx,gov Conefee No
                                                                                                     No                           ADMIN(1)           3.40 USD
                                                                                            TX
                                                                               888236-2331, TX
                                          Description     Rule 11 Agreement                                        .
                                         TYPE  OFEXPENSE
                                          TYPEOF   EXPENSE                         GLCODE
                                                                                    GL CODE                                            ORDBTYPE
                                                                                                                                OFFICE OR DB TYPE        5
                                         CLIENT33219-82
                                          CLIENT a   33219-82 ··•
                                15.
                                 15.      Transaction        Posting                             Receipt                                           Amount I Original
                                          Date               Date          Merchant              Attached      Split Unit                                  Currency
                                                                                               No                  ADMIN(1)
                                                                                                                     ADMIN(1)
                                                                                                                                                       USD3.34
                                                                                                                                                     3.34 USD / 3.34
                                          08101/2014         08/04/2014
                                                                                            TX
                                                                           Elie Txp08 Conv.fee No
                                                                                                                                _                                   _
                                                          of
                                                                           568425-2331, TX             .    _ _
                                                                                                          . i                 ii
                                          Description
                                         TYPEOFEXPENSE
                                                          Notice of Submission on Na Evidence Summary Judgment
                                                                                   GLCODE                                          ORDBTYPE5
                                                                                                                              OFFICE                             _
                                          TYPE OF EXPENSE                           GL CODE                                    OFFICE OR DB TYPE         5
                                          CLIENT a       13271-80
                                                                                                                                                     I
                                                                                                                                                 Amount                                     V|
       0                        16.
                                 18.      Transaction        Posting                               Receipt                                        Amount! Original          -
                                  .       Date               Date              Merchant            Attached                 Split Unit                     Currency
                                         08/01/2014                                               No                              ADMIN(1)
                                                                                                                                                   3.34USDI
                                                                                                                                                     3.34 USD / 3.34
                                  •       08/01/2014         08104/2014        Ellie Txpov Convree No
                                                                               883-238-2331, TX
            ·                             Description     No Evidence isummaryi judgment                                                                         __
                                         TYPE  OFEXPENSE                           GLCODE                                              ORDB          5   5
                                           TYPE OF EXPENSE                          GL CODE                                     OFFICE OR DB TYPE
                                        ‘• CLIENT #  13271-SO
                                                                                                           pt                                    Amount/
                                 17.      Transaction        Posting                                    Receipt                 Unlt               Amount/Original
                                          Date               Date              Merchant                 Attached            Spilt Unit                     Currency             _
                                                                                                                                                           I
                                          08/01/2014
                                         __
                                                             08/04/2014                     TX
                                                                               Etle Tx.gov ConvJes      No
                                                                                                                       ___
                                                                                                                                  ADMIN(1)           3.34 USD / 3.34
                                         .. . _
                                                                               886-236-2331, TX                         ...
                                                    ..
                           .              Description     Proposed Order                                                                                        _
                                         TYPEOF                                    GLCODE                                              ORDB       · 5
                                          TYPE OF EXPENSE                            GL CODE                                    OFFICE DR 08 TYPE        5
                                         CLIENT
                                          CLIENT a       13271-60
                                1B.                                                                                                              AmountI
                                 It.      Transaction        Posting                                Receipt                                        Amount/Original
                                                                                                                             Split Unit                USD Currency
                                                                                                                                                           I
                                          Date               Date              Merchant
                                                                                   Tx.gc•v         NoAttached
                                          08/01/2014         05/04/2014        Efila Tx.gov Conviee No                             ADMIN(1)          0.06 USD / 0.08
                                                                               5E48238-2331, TX
                                          Description Signed Rule 11
                                                                          -    Settlement                                            _ TYPE 5
                                              OFEXPENSE                            GLCODE                                     OFFICE
                                                                                                                                   ORDB
                                         CLIENT
                                          TYPE OF EXPENSE                            GL CODE                                    OFFICE OR DB TYPE        5
                       _                  CLIENT 8       30584458
                                                                                                                                                         I
                                 19.      Transaction       Date
                                                             Posting          Merchant                  Receipt                              .     Amount 1 Original
                                          Date              Date
                                                           08/04/2014          Merchant
                                                                                 Tx.gov                 Attached             Spilt Unit                  Currency
                                                                                                                                                   3.40USD/ 3.40
                                          08/01/2014        08/04/2014         Este Tx.gov CSnv.fee     No                         ADMIN(1)           3.40 USD 13.40
                                                                to             888236-2331, TX
                                                                          GL  CODE                                            OFFICE
                                                                                                                                 OR TYPE
                                                                                                                                   DB _ 5
                                                                                                                                          _
                                         TYPE
                                            OFEXPENSE
                                         Description Motion to Appoint Ad Litem
                                               # EXPENSE
                                          TYPE OF                                    GL CODE                                    OFFICE OR DB TYPE        5
                                          CLIENT # 26188890
                                 20.                                                                                                                     I Orlglnal
                                  20.    Date
                                          Transaction        Posting                                   Attached
                                                                                                         Receipt                                   Amount / Original                 .
                                         OB/01/2014
                                          Date               Date              Merchant                  Attached            Spilt Unit                USD /3.40
                                                                                                                                                           Currency
                                          08/01/2014         08/04/2014        Ellie Tx.gov Conv.fee     No                        ADMIN(1)          3.40 USD 13.40
                                                                               8E6-236-2331, TX
                                              OFEXPENSE                GLCODE
                                                   Motion for Summary Judgment
                                          Description                                                                                     TYPE5
                                                                                                                                       ORDB
                                          TYPE OF EXPENSE578
                                         CLIENT                                      GI. CODE                                   OFFICE OR DB TYPE        5
                                          CLIENT 0       26943-1575
                                 21.                                          Merchant
                                  21.                                          Merchant                                      Split Unit


                                                                                                                                                              9/8/20
                                                                                                                                                                   I4
                           https://wellsonecard.wellsfargo.ecnrilccer/ksoPrintTransactionsPopup.do                                                              9/8/2014


                Vendor: 82739                         Commercial
                                                  Fargo    Card                                                            DocID:O0O19FES—3
                                                                                                                                        Page                                3of6
                Vendor:          82739 VVells Fargo Commercial Card Services                                                Doc ID: 00019FES-3           Page
                                                                                                                                                                                7.46
                                                                                                                                                                                 3 of 6
                Voucher:       1788906 Dist: 4099336                                                                        Date: 9/09/14                Amount:                    7.46




Silverado Appx. 0314
                                                                                                                                                 No. 1-15-586-CV                           3663
                                                                                                                                                       SSLOOOO
                                                                                                                                                             34
                                                                                                                                                        SSL000034
                          Commercial CardExpense
                                          Expense Reporting                                                                                            4of30
                                                                                                                                                     Page 4 of 30


                                     Transaction         Posting                                      Receipt                             Amount I 1 Original
                                                                                                                                            Amount
                                     Date               Date
                                                         Date                                         Attached                                   Currency
                                                                                                                                                    Currency
                                     08/01/2014          08/94/2014 Efile
                                                                     ED* Txgov Conv.fee NoNo                              ADMlN(1)
                                                                                                                           ADMIN(1)             USDI
                                                                                                                                              3.40 USD / 3.40

                                     Description
                                                       A.               8664364331,
                                                                     _ ......... .... . TX
                                                       Motion for Summary Judgment
                                                                                                      A          AA
                                                                                                                  A                   A
                                                                                                                                      A    A
                                                                                                                                           A
                                                                                                                          .   .
                                    TYPE
                                     TYPEOF
                                          OF EXPENSE                         GLCODE
                                                                              GL CODE                                             DRDBTYPE5
                                                                                                                          OFFICE OR DS TYPE      5
                                    CLIENT
                                     CLIENT # 25943-1578
                                               26943.1578
                            22.
                             22.     Transaction          Posting                                                                             IOriginal
                                                                                                                                          Amount
                                                                                                                                           Amount/Original
                                    Date                Date            A.                    Receipt
                                                                                            Attached              Split
                                                                                                                   SplitUnlt
                                                                                                                         Unit                         Currency
                                     Data   ..           Date           Merchant              Attached
                                    08/01/2014
                                     08/01/2014           08104/2014 - elle Tx.gov Conv.fee NoNo                            A0M181(1)       3.40     I3.40
                                                                                                                                               3.40 USD/3.40
                                                                                                                 _
                                                   AA
                                                   AA
                                    .._. ....... ..... ........
                                     Description MotlonMotionforsummary
                                                                        866-236-2331, TX ..
                                                                for Summary Judgment
                                                                                               AA                          AAAAAA                          A
                                                                                                                                          .. .                                   _



       0                    23.
                             23.
                                     TYPE OF EXPENSE
                                     CLIENT 8  26943-1578

                                     Transaction         Posting
                                                                               GL CODE


                                                                                     Receipt
                                                                                                                          OFFICE OR DM TYPE 5

                                                                                                                                                I
                                                                                                                                             Amount/Original
                                                                                                                                                                                     V
                                                                                                                                                                                          _
                                     Data
                                                        Date
                                                        • Date    Merchant           Attached
                                                                                                                          Unlt
                                                                                                                       Spilt Unit                    Currency                _
                                    08/01/2014                                      No                                                      3.40USDI
                                     0810112014     08/04/2014    Me Tx.gov Conv.fee No
                                                                                      TX                                .    ADMIN(1)          3.40 USD / 3.40           A
                                                   `              866-236-2331, TX
       0                            Description
                                     Description
                                                 Motlon    SummaryJudgment_
                                                  Motion for Summary Judgment
                                       OFEXPENSE
                                    TYPE                                     GLCODE                                          ORDBTYPE5
                                                                                                                        OFFICE
                                                                                                                         OFFICE OR 08 TYPE       5
                                     TYPE OF EXPENSE                          GL CODE
                                    CLIENT
                                    CLIENT 0   25943-1578                                                        A
                            24.                                                                                                                   I
                                                                                                                                             Amount ! Original
                             24.    Transaction
                                    Date                Date
                                                         Posting                                 Attached
                                                                                              Receipt             SplitUnlt
                                                                                                                   Split Unit                        Currency                             VV
                                    Date                 Date             Marcher*            Attached
                                                        08/04/2014          Tx.gov           No                           ADMlN(1)               USDI
                                     08/01/2014          05/04/2014                  TX
                                                                          Erb Titgov Conv.fee No                            ADMIN(1)           3.40 USD / 3.40
                                    V                                     866-236-2331, TX                                                              __
                                    Description                       on Motion Summary
                                                            ofI-tearing
                                     Description       Notice of Hearing on Motion for Summary Judgment
                                    TYPE
                                       OFEXPENSE                             GLCODE                                          OR TYPE 5
                                                                                                                        OFFICE
                                     TYPE OF EXPENSE
                                    CLIENT                                     GL CODE                                    OFFICE OR OS TYPE      5                   _
                                     CLIENT #      25943-1578
                            25.     Transaction                                                                                           AmountI Orlglnal
                             25.     Transaction
                                    Date                 Posting
                                                        Date                                      Receipt                 Unlt              Amount / Original
                                                                                                                                                Currency                                  |A
                                                         Date                                                                Unit
                                                                                                                       SpiltADMlN(1)               Currency
                                     Date
                                    08/01/2014                            Merchant
                                                                             Tx.gov             NoAttached                                 3.40USD/3.40
                                     08/01/2014          08/04/2014       Effie Tx.gov Ctinv.fes No                          ADMIN(1)          3.40 USD / 3.40
                                                         AAAA
                                                 OriginalAnswer           886236-2331, TX                                     A                          A
                                     Description  Original Answer                                                            ORDBTYPE
                                                                                                                        OFFICE     ........ 5
                                    TYPE OFEXPENSE                GLCODE
                                                                     . .. .                  .. ...
                                     TYPE OF EXPENSE
                                    CLIENT    33219-75_                        01- CODE                                   OFFICE OR DS TYPE      5
                                     CLIENT 8      33219-75                                                                                                                               |A
                                                                                                                                          AmountI
           -                 28.    Date
                                     Transaction         Posting                          Receipt                    Spllt Unlt             Amount/Original
                                     Date
                                    08/01/2014           Data       MerchantConv.IeeNo
                                                        08/04/2014Elile                   Attached                        ADMIN(1)
                                                                                                                       Split Unit           3.40USD Currency
                                                                                                                                                     / 3.40
                                     08!012014           08/04/2014   TX
                                                                    Efila Tx.gov Conv.fee No                                 ADMIN(1)         3.40 USD / 3.40
                                                       Answer
                                                 Orlglnel           866-236-2331, TX                         _
                                     Description
                                    TYPEOFEXPENSE Onghat Answer GLCODE .                                                    ORDBTYPE5
                                                                                                                        OFFICE
                                    CLIENT26572-193_
                                     TYPE OF EXPENSE             GL CODE _                                                OFFICE OR OS TYPE      5
                                     CLIENT it     26572-193
                                                                                                                                                  / Orlglnal
                             27.     Transaction        Date
                                                         Posting                                      Receipt             Unlt-              Amount/Original
                              .     08/01/2014 08/04/2014
                                     Date       Data       Tx.gov
                                                         Merchant                                 No  Attached         Spot Unit -                 /3.40
                                                                                                                                                 USDCurrency
                                     08/01/2014           08/04/2014      Hie Tx.gov Conv.fee         No                 ADMIN(1)             3.40 USD 13.40
                                                                   11     668-236-2331, TX
                                     Description                      GL
                                                 Signed Rule 11 for Settlement        _                                 OFFICE  _ TYPE
                                                                                                                             ORDB  __ 5
                                    TYPE OFEXPENSE
                                     TYPE OF EXPENSE                            GL CODE                                   OFFICE OR DS TYPE      5               -
                                     CLIENT P  30584.403                                                                                      I
                                                                                                                                          Amount
                                    Date                Date            Merchant                 Receipt
                                                                                                                     Split Unlt               Currency
                                                                                                                                           Amount/Original
                              28.    Transaction         Posting
                                     Date/2014            Date            Merchant             NoAttached              Split Unit         10.54USDICurrency
                                     08/0112014
                                                 A              A
                                                                AA
                                                                 AA
                                                          08/04/2014
                                                                                               A
                                                                          Effie Titgov Conv.fee No
                                                                          866-236-2331, TX
                                                                                                                             ADMIN(1)                     AA
                                                                                                                                             10.54 USD /10.54

                                     Dascripiltr       Original Pet/ion

                                                                                                                                                      9/8/20
                                                                                                                                                           14
                                                                                                                                  _                      9/9/2014
                          https://wellsonecard.wellsfargo.comiccerncsoPrintTransactionsPopup.do


               Vendor:      82739           FargoCommercial
                                                         Card                                                    DocID:00019FES-4 Page                               4 of6
               Vendor:
                                     Dist:
                             82739 Wells Fargo Commercial Card Services
                                                                                                                          9/09/14
                                                                                                                     Doc ID: 00019FES-4
                                                                                                                                              Amount:
                                                                                                                                               Page
                                                                                                                                                                         7.46
                                                                                                                                                                          4 of 6
               Voucher:    1788906 Dist: 4099336                                                                     Date: 9/09/14               Amount:                     7.46




Silverado Appx. 0315
                                                                                                                                      No. 1-15-586-CV                                    3664
                                                                                                                                         SSL000035


                         ·
                          29.
                          29.
                                CLIENT
                                #
                       Commercial Card Expense Reporting


                                TYPE
                                TYPEOF



                                Data
                                Date
                                    OF EXPENSE
                                CLIENT C

                                Transaction.

                                08/01/2014
                                               26188-690

                                                   Posting
                                                   Date
                                                   Date
                                                           _
                                                   08/94/2014
                                                                         GL
                                                                         GLC



                                                                   Merchant
                                                                             ODE
                                                                           CODE




                                                                   Hie 'l'x.gov
                                                                        7x.gov Conv.fee
                                                                   866-236-2331,TX
                                                                                 TX
                                                                                           Receipt
                                                                                           Attached
                                                                                          No
                                                                                           No
                                                                                                       Split Unit
                                                                                                            ADMIN(1)
                                                                                                             ADMIN(1)
                                                                                                                     OR
                                                                                                                      DB   56
                                                                                                                        TYPE
                                                                                                            OFFICE OR DB TYPE


                                                                                                                           Amount
                                                                                                                            Amount

                                                                                                                             3.40USD!
                                                                                                                                        5of30
                                                                                                                                     Page 5 of 30




                                                                                                                                I (Original
                                                                                                                                         Currency
                                                                                                                              3.40 USD / 3.40
                                                                                                                                                                _

                                Description      Certificateof
                                                             of Written Discovery
                                TYPE
                                TYPEOF
                                     OFEXPENSE
                                       EXPENSE                           GLCODE
                                                                         GL CODE                           OFFICE     DB TYPE 5 5
                                                                                                            OFFICE ORDBTYPE
                                CLIENT
                                CLIENT ri 25943-1921

                          30.   Transaction        Posting.                                Receipt     .                             IOrlglnal
                                                                                                                            Amount I Original
                                Date
                                Date               Data
                                                   Date         Merchant                   Attached    Spilt Unlt
                                                                                                              Unit                 Currency
                                                                                                                                    Currency
                                08/01/2014         06/0472014    Taetile 002014081-0      No
                                                                                           No     •           ADMIN(1t        2.00USDI2.00
                                                                                                                                   USD 12.00
                 .
                                                                210-335-2703; TX    TX
                                Description
                                Description            forSummary
                                                 Motion for Summary Judgment
        0                       TYPE
                                TYPEO F EXPENSE
                                     OF                                  GLCODE
                                                                         Gl. CODE                          OFFICE
                                                                                                            OFFICEOR
                                                                                                                   ORDB  TYPE 55
                                                                                                                      DBTYPE
                                CLlENT#
                                CLIENT 3$ '25943-1578
                                                                                                                                                                     _

                          31.   Transaction       Posting
                                                  Posting     .                   Receipt                                  Amountl
                                                                                                                            Amount I Original
        0                       Date
                                Date              Date
                                                   Date       Merchant
                                                              Merchant             Attached           Split
                                                                                                       Split Unlt
                                                                                                              Unit                 Currency
                                08/01/2014        08/04/2014
                                                   08/04/2014 Txefile 002013569-0 No
                                                                                  No                         ADMIN(1)
                                                                                                              ADMIN(1)    249.00USD!
                                                                                                                                 USD / 249.00

                                Description         Petition
                                DescriptionOrliinal Petition
                                                                   713-755-7300,  TX—
                                                                           . .... ..                                        ..
                                                                                                                           .....

                                TYPEOF
                                TYPE OFEXPENSE
                                        EXPENSE                          GL
                                                                         GLCODE
                                                                           CODE .                          OFFICE
                                                                                                           OFFICEOR DB TYPE 55
                                                                                                                  ORDB
                                CLIENT
                                CLIENT */ • 26188-690

                          32.   Transaction        Posting
                                                   Posting                                Receipt
                                                                                           Receipt                        AmountI / Original
                                                                                                                           Amount
                                Date
                                Date               Date            Merchant                Attached    SpatUnit
                                                                                                           Unit                          Currency
                                08/01/2014
                                                  08/04/2014
                                                   08/04/2014 Thefts002020857-0
                                                                     002020867-0 No
                                                                                 No                         AOMIN(1)         2.00USD
                                                                                                                              2.00 U3DI2.00
                                                                                                                                       / 2.00
                                            .   ...                713-755-7300, Tx
                                Dascrlptlon
                                Description     MotionlorSummary
                                                       for Summary Judgment
                                                                                                           OFFICE  _ _T
                                                                                                                      . . .
                                                                                                                            55                  _
                                TYPEOF E
                                TYPEOF   XPENSE
                                       EXPENSE                           GL
                                                                         Gt.C ODE
                                                                            CODE                           OFFICEOR
                                                                                                                 ORD
                                                                                                                   DOB  YPE
                                                                                                                      TYPE
                                CLIENT
                                CLIENT#
                                      8 25943-1578                                                                          .
                          33.   'Transaction      Posting                                  Receipt
                                                                                                                                     I Orlglnal
                                                                                                                            Amount 1 Original
                                Date            ' Date         Merchant
                                                                Merchant                   Attached   Spllt
                                                                                                       Split Unlt
                                                                                                              Untt                  Currency
                                08/0112014        08104/2014 Txeme
                                                               Txefile 002024230-0
                                                                                          No
                                                                                           No                 ADMIN(1)       2.00USD
                                                                                                                              2.00 USDI 2.00
                                                                                                                                        / 2.00
                                                      .
                                                     ..     .  713-755-7300.
                                                                    ......   TX
                                Description     Motion for Summary Judgment
                                                                            CODE                           OFFICE, _ ......
                                                                                                                OR   DBTYPE55               _
                                    OFEXPENSE
                                TYPE OF EXPENSE                          GL CODE                           OFFICE OR DB TYPE
             .                  CLIENT
                                CLIENT /I      25943-1578           .·               _
                                                                                          Receipt                         AmountlOrlglnal
                                                                                                                           Amount/Original
                          34.   Transaction        Posting                                 Receipt           Unit
                                Date
                                08/01/2014
                                08/01/2014
                                                   Date
                                                   08/04/2014
                                                                   Merchant
                                                                   Taiga° 002024300-0
                                                                                          Attached
                                                                                          No
                                                                                          No
                                                                                                       Spilt Unit
                                                                                                             ADMIN(1)
                                                                                                                             2.00UCurrency
                                                                                                                                    SD
                                                                                                                                     I2.00
                                                                                                                              2.00 USD / 2.00
                                                                   713-755-7300, TX
                                                                                    TX
                                                Motionfor                                                    _
                                Description     Motion for Summary Judgment
                                TYPEOFEXPENSE
                                TYPE OF EXPENSE
                                                                         GLCODE
                                                                         GL CODE
                                                                                                                ORDBTYPE55
                                                                                                           OFFICE
                                                                                                           OFFICE OR DB TYPE
                                CLIENT# 25943-1578
                                CLIENT S
                                                                                                                                     I
                          35.   Transaction        Posting                                -Receipt    Split Unit            Amount/  Original
                                                                                                                                  Currency
                                Date               Date
                                                                  Merchant
                                                                  Merchant                 Attached    Spit Unit                    Currency
                                08/01/2014                        Txetile                 No                                 2.00USDI 2.00
                                08/3172014         08/642014                        TX
                                                                   Txerile 002024386-0     No                 ADM1N(1)        2.00 USD / 2.00
                                                                   713-756-7300, TX
                                Description
                                                                  on         forSummary
                                                                                   Judgment
                                                 Notice of Hearing on Motion for Summary Judgment
                                       OFEXPENSE
                                TYPE OF EXPENSE
                                                                         GL
                                                                         GL CODE
                                                                                                                ORDB
                                                                                                           OFFICE     TYPE55
                                                                                                           OFFICE OR DB TYPE
                                CLIENT
                                CLIENT*/       25943-1578
                                                                                          Receipt                         AmountI
                          36.   Transaction       Posting
                                                  Date                                     Receipt    Split Unit           Amount Original
                                                                                                                              ` Currency
                                Date               Date            Merchant                Attached    Spilt Unit                        Currency



                             wellso                                                                                                       9/8/20
                                                                                                                                               14
                       https://wellsonecard.wellsfargo.cornkeer/ksoPrintTransactionsPopup.do                                                9/8/2014


                         82739WellsFargo                          CardServices                        DocID:00019FES-5 Page                            5of6
            Voucher:
            Vendor:              Dist:4099336
                         82739 Wells Fargo Commercial Card Services                                          9/09/14
                                                                                                      Doc ID: 00019FES-5           Page                5 of 6
            Voucher:   1788906 Dist: 4099336                                                          Date: 9/09/14                Amount:              7.46




Silverado Appx. 0316
                                                                                                                         No. 1-15-586-CV                            3665
                                                                                                                                                         SSLO0OO36
                                                                                                                                                          SSL000036
                         Commercial Card Expense Reporting                                                                                          Page66 of30
                                                                                                                                                              30


                                      00/01/2014        08/0412014        Thetis002024445-0No
                                                                                 002024445-0   No                         ADMIN(1)
                                                                                                                           ADMIN(1)           2.00USD/2.00
                                                                                                                                                   USD 12.00
                                                                          713-755-7300,TX , ,,                                                                  —
             .                                                of                                                                      _
                     ·                Description     Notice of Hearing
                                                                          . . . ...... . .                           .
                                     TYPEOFEXPENSE
                                     TYPEOFEXPENSE                             GL
                                                                                CODE
                                                                                GI. CODE                             OFFICE
                                                                                                                     OFFICEOR    TYPE 55
                                                                                                                           OR DSTYPE
                                      CLIENT #      30584-4513

                               37.
                               37.    Transaction       Posting                                 Receipt                                   Amount I Orlglnal
                                                                                                                                           Amount/Original
                                     Date
                                     Date              Date
                                                        Date      _Merchant
                                                                  Merchant              Attached
                                                                                         Attached              Split
                                                                                                                Split Unlt
                                                                                                                       Unit                      Currency
                                                                                                                                                   Currency
                                     08/01/2014
                                      08/01/2014       08/04/2014
                                                        08/042014  Teefile002024527-0
                                                                           0020r24527-0 No
                                                                                         No                           ADMIN(1)
                                                                                                                       ADMIN(1)             2.00USD/
                                                                                                                                             2.00 USD I 200
                                                                                         TX
                                                                          713-755-7300, TX
                               _      Description     Original Answer                                 _.   .                                        .
                                     TYPEOFEXPENSE
                                     TYPEOFEXPENSE                             GLCODE
                                                                               GL                                    OFFICE
                                                                                                                     OFFICEOR  DSTYPE5
                                                                                                                            ORDB  TYPE 5
                                       # 33219-75
                                     CLIENT
                                      CLIENT #      33219-75
                                                                                 CODE


                               38.    Transaction       Posting                        Receipt
                                                                                        Receipt                                           Amount
                                                                                                                                           AmountI I Original
                                     Date
                                     Date               Date        Merchant
                                                                    Merchant           Attached
                                                                                        Attached               Spllt
                                                                                                                Split Unit                 -•     Currency
                                                                                                                                                    Currency
        0                            08/01/201
                                     0810112014         08/04/2014
                                                         08104/2014 Teethe 002028789-0 No
                                                                                        No                                 AMIN(1)    ·     2.00USOI2.00
                                                                                                                                              2.00 USD / 2.00
                                                                          713-755-7300, TX
                                      Description Original Answer
                                     TYPE
                                        EXPENSE CODE
                                       OF
                                      TYPE OF EXPENSE
                                                     .     . „                        ..
                                                                                GL CODE                                ORDTYPE
                                                                                                                          B 5
                                                                                                                     OFFICE         . .. ..
                                                                                                                         OFFICE OR DR TYPE      5
        N                             CLIENT* 26572-193

                               39.    Transaction       Posting                                 Receipt
                                                                                                               Spllt           .,          Amount I Original
                                      Date             Date
                                                       Date       Merchant        '    Attached                 Split Unlt
                                                                                                                       Unit                        Currency
                                     08/01/2014
                                     08/01/2014        DB/04/2014
                                                       06/04/2014 Teefile 002027011-0 No
                                                                                       No                                  ADMIN(1)         2.00USD
                                                                                                                                             2.00 USDI 2.00
                                                                                                                                                       12.00
                                                                        713-755-7300,
                                                                        713-755-7300,TX
                                                                                     TX
                                      Description    SignedRule  II for
                                                     Signed Rule11  for Settlement                               `
                           .
                                        OF
                                         EXPENSE GL
                                     -TYPE        CODE                                                               OFFICE
                                                                                                                       ORDB
                                                                                                                          TYPE
                                                                                                                            5
                                      CLIENT
                                     • TYPE OF EXPENSE
                                       CLIENT re 30584-403
                                                                                GL CODE                                  OFFICE OR DB TYPE      5


                            40.
                            40.       Transaction      Posting
                                                       Posting                        Receipt
                                                                                       Receipt                                             AmountI Drlglnal
                                                                                                                                                   / Original
                                      Date              Date       Merchant           Attached
                                                                                       Attached                 Split Unit
                                                                                                               Split   Unit
                                                                                                                                                 Currency
                                                                                                                                                   Currency
                                     OB/01/2014
                                     OB/01/2014        08/04/2014
                                                        08/04/2014      002028754-O
                                                                   Teethe 002028754-0
                                                                                      No
                                                                                       No                                  ADMIN(1)         2.00USDI
                                                                                                                                             2.00 USD 2.00
                                                                                                                                                       / 2.00                 '
                                                                        713-755-7300,TX
                                                                        713-755-7300,TX
                                      Description     CertificateofWritten
                                                                  of Written Discovery                            _OFFICE            _ __
                                     TYPEOF
                                     TYPE         GLCODE                                                                 ORDB        5
                 -                     # 25943-1921`
                                     CLIENT
                                         OF EXPENSE
                                      CLIENT #      25943-1921
                                                                                GL CODE                         _ OFFICE OR DEB TYPE 5
                               41.                                                                                                             I Original
                                                                                                                                          Amount
                               41. Transaction
                                   Transaction          Posting                                 Receipt        Split Unit                  Amount/ Original
                                      Date
                                                       Data
                                                        Date       Merchant            Attached                 Split Unit                          Currency
                                     08/04/2014        08/05/2014         002035284-O No                             ADMIN(1)                 2.00USD
                                                                                                                                                      /2.00
                                                                                                                                                   USD / 2.00
                                      00/04/2014        08/0512014 Tzefilo 002035204.0 No                             ADMIN(1)
                                                                          409-835-8550, TX                                                          __
                                     Description               Answer
                                     Description
                                         EXPENSE      Original Answer
                                                                                                                          TYPE
                                                                                                                     OFFICE
                                                                                                                       ORDB 5
                                       OF
                                     TYPE 6906-711 GL
                                     CLIENT         CODE
                                      TYPE OF EXPENSE
                                      CLIENT #  6908-711
                                                                                GL CODE                                  OFFICE OR OB TYPE      5

                                                                                                                                          AmountI
             .                 42.
                               42.          Date
                                      Transaction       Posting                                 Receipt                   Unit             Amount / Original

                                     08/04/2014 409-8 TX No
                                      Date
                                      08/04/2014
                                                        Date
                                                        08/05/2014
                                                                          Merchant
                                                                          Tzelle 002037715-0
                                                                                                Attached
                                                                                                No
                                                                                                                Split Unit
                                                                                                                      AOMIN(1)
                                                                                                                                   I2.00
                                                                                                                          ADMIN(1)USD               Currency
                                                                                                                                              2.00 USD 12.00

                                                              to_
                                     Description !Acton to Dismiss
                                                                          409.835-8590; TX
                                                                                                                                                            _
                                     TYPEOFEXPENSE                             GLCODE                                         OR
                                                                                                                         OFFICE  DB TYPE   55
                                           -18
                                     -CLIENT_#
                                     TYPE OF EXPENSE
                                     • CLIENT.#     3551.18
                                                                               GL CODE                                   OFFICE OR DS TYPE

                               43.                                                       Receipt                                          AmountI
                               43.    Transaction       Posting         Merchant          Receipt
                                                                                         Attached              Split Unit                  Amount I Original
                                                        Date                                                    Split Unit                         Currency
                                      Date              Date            Merchant          Attached
                                                                             002043479-O No                                                       USD2.00
                                                                                                                                             2.00USDI 12.00
                     .                0010412014        08/05/2014        Twafile 002043475-0   No                    AOMIN(1)
                                                                          409.835-8580, TX
                                      DescriptionAnswer                                                                  ·
                                _
                                                  CODE                                                                   OFFICE
                                                                                                                           ORDTYPE
                                                                                                                              B _
                                        #EXPENSE GL
                                     TYPE
                                       OF
                                      Description     Answer to Amended Penton                                       _
                                     CLIENT
                                      TYPE OF EXPENSE
                                      CLIENT # 24659-865
                                                                                GL CODE                                  OFFICE OR DB TYPE      5




                         haps://wellsoneeard.wellsfargo.com/ccer/ksoPrintTransactionsPopup.do                                                            9/8/2014


                           82739Wells                                   Card                                   DocID:00019FES-6 Page                                6of6
            Voucher:
            Vendor:  1788906Dist:
                      82739 Wells4099336
                                  Fargo Commercial Card Services                                               Date:
                                                                                                               Doc ID: 00019FES-6 Amount:
                                                                                                                    9/09/14        Page                              7.46
                                                                                                                                                                    6 of 6
            Voucher:     1788906 Dist: 4099336                                                                 Date: 9/09/14      Amount:                            7.46
                                                                                         _




Silverado Appx. 0317
                                                                                                                                      No. 1-15-586-CV                        3666
                                                                                                                           SSLOOO037
                                                                                                                           SSL000037
                                                                       &
                                               LEWIS BRISBOIS BISGAARD & SMITH LLP                             LLP


                                                         221 1200
                                                                       LAWYERS
                                                                       SUITE 1200

                                                               LOS STREET
                                                               221 NORTH FIGUEROA STREET
                                                                      90012
                                                                ANGELES,
                                                              LOS ANGELES, CALIFORNIA 90012
                                                                 TELEPHONE (213)2504800
                                                                                                           N0
                                                                                              FEDERAL I.D. NO 95.3720522




                                                                                                                            17,2014
                                                                                                                 November 17,  2014
                                Claims
                CNASpecialty Claims
                CNA                                                                                              Invoice
                                                                                                                 Invoice No. 1408065
                                                                                                                         No.   1408065
                P.O. Box..
                         Illinois
                Chicago, Illinois 60680-8317
                                  60680-8317
                 Attn:     AIIMIlm
                                onsultant
                            Claim
                              Claim Consultant
        cN
        N
        a
        N
                                                    ·
                                                                                                       _
                Re:Peterson
                Re: Peterson    Silverado
                              vvSilverado SeniorLiving
                                          Senior Living
                OurFileNo.:
                Our File No.:            50013-1476

                Court                          129T_
                                               129T
                Court
                    Case No.
                Court Case No.
                YourNo.:
                                               2014-40980
                                                      _
                                               2014-40980
                Your No.:


                               Feesthrough
                       Current Fees         10/31/14
                                    through 10/31/14                                                                        17,883.00
                                                                                                                            17,683.00
                       CurrentDisbursements through
                       Current              through10/31/14
                                                    10/31/14                                                                  531.03
                                                                                                                              531.03
                TotalCurrentCharges
                Total Current Charges                                                                                       18,214.03
                                                                                                                            18,214.03
                                                                                                                ,

                                                   ***Please return this
                                                   *""                        with your
                                                                    this page with your payment.***
                                                                                        payment.***


                 *Life
                 *Life To Date
                       ToDate Fees
                              Fees  Billed:
                                    Billed:             88,943.32
                                                        88,943.32
                 *Life ToDate
                 *Life To DateDisb.
                              Disb. Billed:
                                    Billed:              724.04
                                                           724.04
                          Date Total
                 `Life to Date TotalBilled:
                                     Billed:            89,667.36
                                                                                                                              _




                                       DISBURSEMENTS
                                            MADE        Eu.r.s
                                                          HAVE YET
                                                                BEEN
                                       DISBURSEMENTS MADE FOR YOUR ACCOUNT, FOR WHICH BILLS HAVE NOT YET BEEN RECEIVED,
                                                    LATER    WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0318
                                                                                                        No. 1-15-586-CV                  3667
                                                                            -                                                          SSL000038
                                                        LEWIS BRISBOIS BISGAARD
                                                        LEWIS                  &
                                                                       BISGAARD & SMITHLLP
                                                                                       LLP
                                                                      LAWYERS         LAWYERS
                                                                                     SUlTE
                                                                                      SUITE1200
                                                                                            1200                                   ·             ·
                                                                            ANGELES, NO95
                                                                           LOS
                                                                           221      FIGUEROASTREET
                                                                           221 NORTHFIGUEROA STREET
                                                                           LOS ANGELES, CALIFORNIA 90012
                                                                             TELEPHONE (213) 250-1800
                                                                                                           FEDERAL LO, NO 95.1720522
                                                                                                                                                      -


                     .
                                                                                                                            November
                                                                                                                            November17,
                                                                                                                                     17,22014
                                                                                                                                          014
                         CNA
                         CNASpecialty
                              Specialty Claims                                                                               InvoiceNo.
                                                                                                                                    No.    1408065
                                                                                                                                            1408065
                         P,O. Boxes
                         Chicago, illinois
                         Chicago, Illinois 60680-8317                                 .
             -            Attn:
                             111.1111111.11
                           Attn:
                              Claim Consultant
                                         Claim Consultant
                                                                           _

                                                                                 -                                                        _
        0
        SN

                         Our
                          File
                           N0.:
                         Re; Petersonvv Silverado
                         Re: Peterson
                         Our File No.:
                                                  Senior L
                                        Silverado Senior   iving
                                                         Living
                                                        50013-1476

                         Court
                           Case
                         Court
                              No.                        129T
                                                         014-40980
                                                         129T
                         Court Case No.                 ail4-416
                         Your
                           No.:
                         Your No.:                         i_   1

                               Current Feesthrough
                               Current Fees through 10/31/14
                                                                                                                                          17,683.00
                                                                                                                                           17,683.00
                               CurrentDisbursements through 10/31/14
                               Current Disbursements through 10/31/14
                                                                                                                                              531.03
                                                                                                                                               531.03
                 _       TotalCurrent Charges
                         Total Current Charges                                                                                            18,214,03


                          *l.ife
                               ToDateFeesBilled:                 88,943.32
                          *l.ife
                               To D   ate
                                       Disb.  Billed:
                          *Life To Date Fees Billed:
                          *Life ToDateTotal
                          *Life    Date Disb.BBilled:
                                              illed:
                                                                       724.04
                                                                 88,943.32
                                                                    724.04
                                                                 89,667.36
                          "Life to Date Total Billed:                89,667.36




                                                                MADEFORYOURACCOUNT,
                                                                                 FORWHICH                       NOTYET       RECEIVED.
                                                                                 APPEAR
                                                                                    ONALATER
                                                 DISBURSEMENTS MADE FOR YOUR ACCOUNT, FOR WHICH BILLS. HAVE NOT YET BEEN RECEIVED,
                                                                        WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0319
                                                                                                                     No. 1-15-586-CV                      3668
                                                                      _
                                           LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                            LAWYERS
                                                                                 1200
                                                                            SUITE 1200
                                                                                                   &                        SSL000039
                                                                                                                            SSL000039
                                                                                                                                      4

                                            _                     221
                                                                  221N ORTH
                                                                     NORTH FIGUEROA STREET
                                                                     ANGELES, 90012
                                                                  LOS ANGELES, CALIFORNIA 901312
                                                                    TELEPHONE
                                                                          (213)
                                                                     TELEPHONE (213) 250-1E100
                                                                                               FEDERAL
                                                                                               FEDERAL I.D. NO XX-XXXXXXX
                                                 _

              File
              File       50013-1476
                         50013-1476        CNA
                                           CNA SpecialtyClaims
                                                         Claims
                                                                                                                                                  .
                                                                                                                                           11/17/14
                                                                                                                                            11/17114
              Number
              Number                       Peterson
                                           PetersonvvSiveradoSeniorLiving
                                                     Silverado Senior Living                                                               1408065
              JKD1
              JKD1
                                                                                                                                            1408065

                                                                                                                       Life-to-Date
                         Activity
                         Activity                                                                  CurrentBill
                                                                                                           Bill             Billed
                                                                                                                              Billed
              Period:
              Period: Life
                      Life toDate
                           to Date

                             Case
                         L1 . Case Assessment,Development,AdmInistratn
                         L110
                         L110 Fact lnvestigation/Development:
                                    Investigation/Development:                                           95.00
                                                                                                          95.00            32,046.72
                                                                                                                            32,045.72
                         L12O
                         L120 Analysis/Strategy:                                                     1,910.00
                                                                                                      1,910.00              19,058.49
                                                                                                                             19,058.49
                         L130
                         L130 Experts/Consultants:                                                       38.00
                                                                                                          38.00               527.61
                                                                                                                               527.61
                         L15OBudgeting:
                         L150 Budgeting:
                                                           _                                               .00
                                                                                                            .00               437.77
                                                                                                                               437.77
                                              _                                                                        .
                         L160 Settlement/Non-Binding ADR:                                                760.00                814.72  .
                                                                                  Subtotal
                                                                                  Subtotal           2,803.00
                                                                                                      2,803.00              52,885.31
                                                                                                                             52,885.31

                                      Pleadingsand Motions
                            .. Pre-Trial Pleadings and Motions                                      -
                         L210
                         L.210 P  leadings:
                                Pleadings:                                                          4,626.50
                                                                                                     4,626.50               11,850.51
                                                                                                                            11,850.51
                         L230
                         L230 Court
                              Court Nlandaled
                                    Mandated Conferences:                                          · 114.00
                                                                                                       114.00                 114.00
                                                                                                                              114.00
                         L240Dispositive
                         L240 Dispositive Motions:                                                  2,024.50
                                                                                                     2,024.50               3,546.59
                         L250
                         L250 OtherWritten
                                   Written Motions& Submiss.:
                                           Motions& Submiss.:                                        1,186.50
                                                                                                     1,186.50
                                                                                                                             3,546.59
                                                                                                                            4,967.94
                                                                                                                             4,967.94
                                                                                  Subtotal
                                                                                  Subtotal          7,951.50
                                                                                                     7,951.50               20,479.04
                                                                                                                             20,479.04

                           . Discovery
                         L3.
                         L310 WrittenDiscovery:                                                         _437.00               437.00
                         L310 Written Discovery:
                         L320 Document
                         L320 Document Production:
                                                                                                        418.00 .
                                                                                                          437.00
                                                                                                        418.00
                                                                                                                             563.92
                                                                                                                               437.00
                                                                                                                               563.92
                         L33ODepositions:       ·                                                  . 3,693.00               3,799.58
                     '
                         L340
                         L330 Depositions:
                              ExpertDiscovery:
                         L340 Expert Discovery:                         -           _                   589.00
                                                                                                      3,693.00
                                                                                                         589.00
                                                                                                                             3,799.58
                                                                                                                            5,492.63
                                                                                                                             5,492,63
                         L350 Discovery Motions;
                         L350 Discovery Motions:                                                      822.50
                                                                                                       822.50
                                                                                                                             3,846.50
                                                                                                                              3,846.50
                         L360 OnSite
                         L360 On Site Inspections
                                                                                                         .00
                                                                                                          .00
                                                                                                                                33.61
                                                                                                                                 33.61
                                                                                  Subtotal
                                                                                   Subtotal
                                                                                                    5,959.50
                                                                                                     5,959.50
                                                                                                                            14,173.24
                                                                                                                             14,173.24

                             Trial              andTrial
                         L4 . Trial Preparation and Trial
                         L450  Trial&HearingAttendance:
                         L450 Trial & Hearing Attendance:
                                                                                                        969.00               1,405.73
                                                                                                         969.00               1,405.73
                                                                                  Subtotal
                                                                                   Subtotal
                                                                                                        969.00
                                                                                                         969.00
                                                                                                                             1,405.73
                                                                                                                              1,405.73

                                                     TotalFees                                     17,683.00               88,943.32
                                                     Total Fees                                     17,683.00               88,943.32
              Disbursements
              Disbursements                                 _
                         E101Copying                                                                     20.02                100.17
                         E101 Copying
                         E112                                                                             20.02                100.17
                         E112 Court Fees                                                                  76.38
                                                                                                                               89.24
                                                                                                                                89.24
                         E113SubpoenaFees                                                               190.50                190.50
                         E113 Subpoena Fees
                         E115Deposition                                                                  190.50                190.50
                                       Transcripts                                                      244.13                344.13
                         E115 Deposition Transcripts
                                                                            Disbursements
                                                                                    531.03 724.04
                                                                    Total Disbursements
                                                                                                         244.13
                                                                                                        531.03
                                                                                                                               344.13
                                                                                                                               724.04


                               TotalCurrentCharges                                                 18,214.03               89,667.36
                               Total Current Charges                                                18,214.03               89,667.36
                                                                                                                                                       -


                                                     MADE    wn.L
                                                                LATER
                                                              APPEAR
                                                                  BILLS
                                                                    HAVE
                                                                      NOT
                                                                        YET
                                     DISBURSEMENTS MADE FOR YOUR ACCOUNT. FOR WHICH BILLS HAVE NOT YET BEEN RECEIVED,
                                                            WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0320
                                                                                                             No. 1-15-586-CV                               3669
                                                                                                                                 SSL000040
                                                                                                                                 SSL000040
                                                                     &
                                                             1200
                                              LEWIS BRISBOIS BISGAARD & SMITH LLP

                                                           ANGELES,
                                                            CALIFORNIA
                                                         . LOS    221
                                                                          LAWYERS
                                                                           LAWYERS

                                                                     FIGUEROA
                                                                   NORTH
                                                                       STREET
                                                                           SUITE 1200
                                                                   221 NORTH FIGUEROA STREET
                                                                  LOS ANGELES, CALIFORNIA 90012
                                                                                                                             .

        0
                                                                     TELEPHONE (213) 250-1600
                                                                                       ..         N0
                                                                                               FEDERAL
                                                                                                  FEDERAL I.D. NO XX-XXXXXXX
                                                                                                                                                     _
        11

                File
                File   50013-1476
                       50013-1476             CNA
                                              CNA SpecialtyClaims
                                                              Claims                                                                             11/17/14
                                                                                                                                                  11/17(14
                Number
               Number                         Peterson
                                              Peterson vv Siverado
                                                          Silverado SeniorLiving
                                                                          Living                                                                 1408065
                                                                                                                                                 1408065
               JKD1
               JKD1                                                                                                                        Page
                                                                                                                                            Page      11
                 Date   A             _ Descritionof
                 Date Atty  .               Description of Services Rendered
                                                                     Rendered                                                    Hours
                                                                                                                                  Hours          Amount
                                                                                                                                                  Amount
                9/11/14JMS    Analysis/Strategy:              Revised
                9/11/14 JMS Analysis/Strategy: Draft/Revise: Revised  andfinalized draftofsecondmotion
                                                                      and           draft of second motionforfor
                              sanctions                            to includeaadditional
                              sanctions against Candice Schwager toinclude     dditionalsocialmediaposts.
                                                                                                media posts.                       2.3
                                                                                                                                    2.3          402.50
                                                                                                                                                  402.50
                9/12/14       Analysis/Strategy:Draft/Revise; Revised      o
                                                                       draft fmotion  t o dismissP laintiffs‘
                                                                                                           federal
                9/12/14 JMS Analysis/Strategy: Draft/Revise: Revised draft of motion to dismiss Plaintiffs' federal
        0                       complaint.
                                complaint.                                                                                         2.1
                                                                                                                                    2.1           367.50
                                                                                                                                                   367.50
               10/01/14JCL     Pleadings:
               10/01/14 JCL Pleadings:   Draft/Revise:
                                       Draft/Revise:  Drafting
                                                     Drafting  answerfor
                                                              answer     Southern _
                                                                      forSouthern District
                                                                                  District ofTexassuit
                                                                                           of Texas suit                            .8.8          140.00
                                                                                                                                                   140.00
        CSI    10/01/14
               10/01/14 J KDExpert
                        JKD  ExertDiscovery:  Review/Analyz
                                   Discovery: Review/Analyz


              10/02/14JKD    Analysis/Strategy:Review/Analyze:
                                                                                                                                   1.2
                                                                                                                                   1.2           228.00
                                                                                                                                                  228.00
              10/02/14 JKD Analysis/Strategy: Review/Analyze: Exchangeeemails
                                                              Exchange  mailswwith
                                                                               ith                     regarding
                                                                                                        regarding
              10/02/14JKD MiliMIP1111111.11116
                           Analysis/Strate Communicate(With
                                                         Client):
                                                               Telephone
                                                                                                                                    .1.1          19.00
                                                                                                                                                   19.00
              10/02/14 JKD Analysis/Strate • Communicate(With Client):   conference
                                                                       Telephone conference with                                             .
              10/02/14JKDExpert  Discove    _Review/Anal..                        _                                                 .7
                                                                                                                                     .7
                                                                                                                                                  133.00
                                                                                                                                                  133.00
              10/02/14 JKD Expert Discove :: Review/Anal

              10/02/14JKDPleadin                                           -                                                        .4.4          76.00
                                                                                                                                                   76.00
              10/02/14 JKD
                                                                                                                                    .4.4          76.00
                                                                                                                                                   76.00
                        JKD Depositions:
                                      Plan&PrepareFor:Be|in •
               10/03/14 JKD Depositions: Plan                                        · · · •• |' ionsofof plaintiffsLonny
                                                                                                                     Lonny                                        |i


                JKD
              10/03/14
                _            and Mack        -
                                                                                                                                   4.2
                                                                                                                                    4.2          798.00
                                                                                                                                                  798.00


              10/06/14
                 Pleadings:
                JCLDraft/Revise:
                     Continue
              10/03/14 JKD

                          in
                           federal
              10/06/14 JCL Pleadings: Draft/Revise; Continue drafting answer in federal courts
                     14 JKD Depositions:
                                      Plan&PrepareFor:Appearforandattenddeposition
                                                                                 ofMackPeterson.
                                                                                                                                     .9
                                                                                                                                   2.0
                                                                                                                                    2.0
                                                                                                                                                  171.00
                                                                                                                                                   171.00

                                                                                                                                                  350.00
              10/06/14 JKD Depositions: Plan &       Prepare For: Appear for and attend deposition of Mack Peterson,
                              afterwitnessno show,       meetingwithallcounsel,takingof               ofNonAppearance
                              after witness
                              and-return  to  no show, meeting with all counsel, taking of Certificate of Non Appearance
                              and  return  to  office.                                .            -                               2.2
                                                                                                                                    2.2
                                                                                                                                                 418.00
              10/06/14JKD Fact_lnvestigation/Development:         Review/Analyze: Exchangeemails                                                  418.00
              10/06/14 JKD Fact Investigation/Development: Review/Analyze:
                                                                    '`            Exchange email& withillialle
                                                                                                                                    .2            38.00

              10/06/14
                 Depositionsc
               JKD Appear
              10/06/14
                        for
                    For/Attend;
                       Appear
                         and
              10/06/14 JKD
                              of
                           deposition
                              Lonny
                          attendPeterson
                    JKD-Deositions:
                            10111111101111111regarding
                                Review/Analyz
              10/06/14 JKD De ositions: Review/Analyz

                           Depositions: Appear
                           viatelephone
                           via telephone
                           witnesses
                                                 For/Attend:
                                         conference;
                                         conference;
                                     failure
                                                             Appear
                                                      participated
                                                      participated
                                            to appearas
                                                                  infor and attend   deposition of Lonny
                                                                                ofNonAppearance          Peterson
                                                                                                     based  upon
                                                          noticed.in Certificate of Non Appearance based upon
                                                                                                                                     .2
                                                                                                                                    .2

                                                                                                                                    .5
                                                                                                                                      2
                                                                                                                                                   38.00
                                                                                                                                                  38.00
                                                                                                                                                   38.00

                                                                                                                                                  95.00
                                                                                                                                                             _

              10/06/14JKD witnesses failure  to appear
                                      Draft/Revise:     as
                                                    Preparenoticed,
                                                             Amended   SupoenaandProcessofService        f or                        .5            95.00
              10/06/14 JKD Candice
                           Pleadings: Draft/Revise:
                                    Schwager         Prepare
                                               compelling     AmendedatSupoena
                                                           attendance    Motion    and ProcessHofearing
                                                                                 forSanctions      Service       .
                                                                                                           for bring
                                                                                                       andto
                           Candice Schwager
                           responsive          compelling
                                      documentation        attendance
                                                      tohearing        at Motion  for Sanctions Hearing and to bring
                                                                 on claimed  disability.                                            .3            57.00
                           responsive documentation
              10/06/14JKD Pleadings:Review/Anal        to hearing on claimed  disability.                                            .3            57.00
              10/06/14 JKD Pleadings: Review/Ana                                                                                                     _

                                                                                                                                    .7           13.3.00
              _10/06/14  .
                     JKD Pleadings:
                                Draft/Revise:
                                        Continue    of .
                                              draftin                                 '
                               Amended
                                 Original
                                   Complaint
              10/06/14 JKD Pleadings: Draft/Revise: Continue draftin of
                             Amended Original Complaint
                                                                                              to
                                                                                           swer              First
                                                                                            wer to Plaintiffs First
                                                                                                                                     .7           133.00




                                       DISBURSEMENTS
                                         MADE
                                          YOUR
                                             ON
                                          WILL FOR
                                                 BILLS
                                           ACCOUNT,HAVE
                                               LATER
                                               A     NOT
                                                     YET
                                        DISBURSEMENTS MADE FOR. YOUR ACCOUNT, FOR WHICH BILLS HAVE NOT YET BEEN RECEIVED,
                                                               WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0321
                                                                                                             No. 1-15-586-CV                                     3670
                                               LEWIS
                                                 BRISBOIS
                                                    BISGAARDSSL000041
                                                          LLP
                                                LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                                                                          SSL000041

                                                                             LAWYERS
                                                                             LAWYERS
                                                                            SUITE1200
                                                                                  1200
                                                                    221
                                                                    221 NORTH FIGUEROASTREET
                                                                                       STREET
                                                                      ANGELES.
                                                                          CALIFORNIA
                                                                                90012
                                                                    LOS ANGELES, CALIFORNIA 90012
                                                                      TELEPHONE
                                                                          (213)    FEDERAL
                                                                       TELEPHONE (213) 250-1800
                                                                                             NO
                                                                                   FEDERAL I.D. NO95-3720522
                                                                                                  95.3720522




        7.1    File
               File   50013-1476
                      50013-1476                CNA
                                                CNA SpecialtyClaims
                                                              Claims                                                                         11/17/14
                                                                                                                                              11/17114
               Number
               Number                           PetersonvvSiverado
                                                          Silvered° SeniorLiving
                                                                          Living                                                             1408065
                                                                                                                                              1408065
               JKD1Page
               JKD1
                 Date                                        ofServices
                                                                                                                                     Page
                                                                                                                                                 . 22
                                                                     Rendered                                               Hours            Amount
                                                                                                                                             Amount

              10/07/14                                                                                                          .9           171.00
                                                                                                                                              171.00
              10/07/14 JKD  Pleadings:
                       JKD Pleadings: Review/Anal
                                      Review/Ana

        0
              10/07/14JKD   Analysis/Strate                                                                                    .8            152.00
                                                                                                                                              152.00
              10/07/14 JKD Analysis/Strate
        0
        N                                                                                                                      1              19.00       |;
              10/08/14
              10/08/14 A RE Other                                                                                             . .1             19.00
                       ARE  Other Written Motions & Submiss.:Draft/Revise:
                                          Motions &Submiss.: Draft/Revise: Draftdefendants'
                                                                                 defendants'joinder
                                                                                             joinderinRule
                                                                                                     in Rule2215
                                                                                                             15
                                 relief
                                  relief aand
                                           ndsupplemental
                                              supplementalmotion
                                                          motionforsanctions
                                                                 for sanctionsrregarding
                                                                               egardingplaintiffsfailure
                                                                                                  failureto  appearfor
                                                                                                          toappear  for
                                 theirdepositions
                                  their depositions                                                                          3.2
                                                                                                                              3.2            560.00
                                                                                                                                              560.00
              10/08/14
              10/08/14 A RE Other
                       ARE  Other Written Motions
                                          Motions &
                                                  & Submiss.: Draft/Revise:Draftdeclaration
                                                              Draft/Revise:Draft declarationofJ.
                                                                                             of J. Davisinsupport
                                                                                                         in support
                                 ofdefendants'
                                 of defendants'joinder
                                                joinderiinnRule215relief
                                                             Rule 215 reliefaand
                                                                             ndsupplemental   motionforsanctions
                                                                                 supplementalmotion  for sanctions
                                 regarding
                                 regarding plaintiffs failure
                                                      failure to appearfortheirdepositions
                                                              to appear for their depositions                                                105.00
              10/08/14AREOther
              10/08/14 ARE Other Written
                                 Written Motions
                                         Motions &
                                                 & Submiss.:
                                                   Submiss.: Research:Conduct
                                                                      Conductlealresearch
                                                                              legal researchregarding
                                                                                                                               .6             105.00
                              —                                                              regarding



              10/08/14JCL                   Research:Briefre
                                                                                                                              .7
                                                                                                                               .7            122.50
                                                                                                                                              122.50
              10/08/14 JCL
              10/08/14JKDDepositions:
                                  iew/Anal
                                                                                                                             1.0
                                                                                                                              1.0            175.00
                                                                                                                                              175.00
              10/08/14 JKD
                                                                                                                              .3.3            57.00  .
              10/08/14JKD  Analysis/Strategy:                                                                                                  57.00
              10/08/14 JKD Analysis/Strategy: Review/Analyze: Receipt ndreview
                                              Review/Analyze: Receiptaand reviewofemail    requestfromPhil
                                                                                  of emailrequest  from Phil
                           Rossregarding               RubyPetersonby Mr.RRoss
                           Ross regarding visitation of Ruby PetersonbyMr.   ossandretained
                                                                                  and retainedresidency
                                                                                               residency
                           consultant.Prepared  response  objectiont oproposedv isit.
                                                                                    R  eviewed responsesfrom
                           consultant. Prepared response objection to proposed visit. Reviewedresponses   from
                                    AdLitemand                Litemto request.
                           Guardian Ad Litem and Attorney Ad Litemtorequest.                                                  .4.4
              10/08/14JKDTrial  &Hearing  Attendance:                 Receiptandeview
              10/08/14 JKD Trial & Hearing Attendance: Review/Analyze: Receipt andrreviewof  emailsfrom
                                                                                          ofemails  from
                                                                                                                                               76.00
                                 process       regardingattempts t serviceofCandice
                                 process server regarding attemptsaat      of CandiceSSchwager.
                                                                                       chwager.
                  JKD
              10/08/14   &Hearing
              10/08/14 JKD
                                 Attendance:
                                           Communicate(Other
                                                 OutsideTelephone
                                                    Counsel):
                                 Trial & Hearing Attendance: Communicate(Other Outside Counsel): Telephone
                              withKathleenBeduze
                     conference
                                                                                                                              .2.2            38.00
                                                                                                                                               38.00

                           conference with Kathleen Beduze regarding                                                          .1.1            19.00
                                                                                                                                               19.00
              10/08/14JKD  Depositions:Review/Analyze: Receive
              10/08/14 JKD Depositions: Review/Analyze: Receive confirmationemailregarding onPeterson’s
                                                                             email regardingDDon Peterson's
                                 attendanceat                                                                                 .1.1            19.00
                                 attendance at deposition.
              10/08/14JKD OtherWritten          &Submiss.:Draft/Revise:   Continued  to prepareMotion   for                          -         19.00 •
              10/08/14 JKD Other Written Motions & SubmiSs.: Draft/Revise: Continued toprepare   Motion for                              ·
                           Sanctionsbaseduponfailureto appearat                    discovery                                  .3.3            57.00
              10/08/14JKD Sanctions based upon failure to appear at depositionsto|
                                                                  status        for discovery violations.                                      57.00
              10/08/14 JKD       Analysis/Strategy: Draft/Revise: Preparestatus r

              10/08/14                                                                                                        .4.4            76.00
                       JKDAnalysis/Strategy:   Draft/Revise:Prepare statusupdate t
              10/08/14 JKD Analysis/Strategy: Draft/Revise: Prepare status update t
                                                                                                                                               76.00


              10/08/14 JKDPleadings;  Review/Analyz
              10/08/14 JKD Pleadings: Review/Analyz
                                                                                                                               .4              76.00

                 _.5                                                                                                                          95.00
              10/08/14 JKD

                          ·
              10/08/14JKD lea s: eview/Analyz
                           ea in s: eview/Analyz
                                                                                                                             .476.00
                                                                                                                               .5


                                                                                                                               .4
                                                                                                                                               95.00


                                                                                                                                               76.00




                             _                          MADE
                                                          i=oR ACCOUNT,
                                                                     WHICH
                                                                                 A
                                                                                 LATER
                                                                           HAVEYET
                                                                        BILLS    BEEN
                                         DISBURSEMENTS MADE FOR YOUR ACCOUNT, FOR WHICH BILLS HAVE NOT YET BEEN RECEIVED,
                                                               WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0322
                                                                                                              No. 1-15-586-CV                            3671
        l·
              File
              File    50013-1476
                       50013-1476
                                             LEWIS BRISBOIS BISGAARD




                                             CNA
                                             CNA SpecialtyClaims
                                             Peterson      Claims
                                                                    ANGEL
                                                            BISGAARD & SMITHLLP
                                                                            LLP
                                                                         LAWYERS
                                                                           LAWYERS
                                                                         SUITE
                                                                          SUITE 1200
                                                                  221 NORTH FIGUEROA STREET
                                                                 LOS. ANGELES, CALIFORNIA 90012
                                                                              (213)
                                                                    TELEPHONE (213) 250-1800
                                                                                              FEDERAL
                                                                                                 Lo.
                                                                                                  FEDERAL I.D. NO XX-XXXXXXX
                                                                                                                               SSLO00042
                                                                                                                               SSL000042




                                                                                                                                   .

                                                                                                                                            11/17/14
                                                                                                                                             11117114
              Number                         PetersonvvSiverado    _ Living
                                                       Silverado Senior Living                                                              1408065
                                                                                                                                             1408065          |·
              JKD1Page
              JKD1                                                                                                                       Page     33
               Date
                Date A                       Descri tion ofServices
                                                         of Services R endered
                                                                     Rendered                                                  Flours       Amount
                                                                                                                                             Amount
             10/08/14 JKD Pleadings:
             10/08/14JKD  Pleadings: Review/Analyze
                                                                                                                                  .2.2            38.00
             10/08/14 JJKD
             10/08/14   KD Deposltions: Plan&Pre
                           Depositions: Plan       areFor: Beln
                                             & Prepare            re aration  forde
                                                                            for
                                                           Beg in preparation       ositionofDon
                                                                                  deposition of DonPeterson,
                                                                                                    Peterson,

        Cv                                                                                                                       1,4             266.00
             10/08/14JKD
             10/08/14 JKD Other
                          Other Written Motions
                                        Motions &Submiss.:
                                                & Submiss.: P lan&        For: Beginpreparations
                                                                 & PrepareFor:       preparationsforhearings
        ri                     on            MotionforSanctions
                                                              for
                                                            Plan
                                                                 violation
                                                                        of and Motion
                                                                           Order,.  for           for hearings
                          on Defendant's Motion for Sanctions for violation of Protective Order, Motion for
                               Sanctionsforviolation
                                                   ofRulesofProfessional       le 1 Discovery
                          Sanctions for violation of Rules of Professional Responsibili                Discovery
                          Sanctions motion
                                    motion                                                                                      1.6
                                                                                                                                 1.6            304.00
                                                                                                                                                 304.00
             10/09/14CDS
             10/09/14 CDS Pleadings:
                          Pleadings: Review
                                     Review nayz2.2

             10/09/14JCL                                                                                                         2,2            143.00
                                                                                                                                                 143.00
             10/09/14 JCL Pleadings:
                          Pleadings: Draft!Revlse:
                                     Draft/Revise: Draftingmemo
                                                            memoon  onapplication
                                                                         applicationof5thamendment
                                                                                     of 5th amendmentprivilege
                                                                                                       privilegetoto
                          Schwager's
                          Schwager's testimony and
                                                andonon court‘s
                                                         court'saability
                                                                  bilitytto
                                                                         oorderherdeposition;
                                                                            order her deposition;convert  sametoto
                                                                                                  convertsame
                              motion
                              motionand
                                    and file                            .                                                       4.4
                                                                                                                                 4.4            770.00
                                                                                                                                                 770.00
             10/09/14 JCL Pleadings:
             10/09/14JCL             Appear F
                          Pleadings: Appear   or/Attend:
                                            For/Attend: Attend
                                                        Attendhearingonmultiple
                                                              hearingon multipleMotions
                                                                                MotionsforSanctions
                                                                                        for Sanctions filed by
                              Defendants
                              Defendants against
                                         against Plaintiffs'counsel
                                                             counsel                                                            4.0
                                                                                                                                 4.0            700.00
                                                                                                                                                 700.00
             10/09/14JKD
             10/09/14 JKD Trial
                          Trial &                      Appear F
                                & Hearing'Attendance:Appear        or/Attend:
                                                                 For/Attend: AppearforandattendHearings
                                                                            Appear  for and attend Hearingsonon
                          Defendant‘s
                          Defendant's Motion
                                       Motion ffor
                                                orSanctions
                                                   Sanctions ((2),
                                                               2),Carol
                                                                   CarolM anIey‘s
                                                                         Manley'sMotion
                                                                                  MotionforProtective    rderand
                                                                                         for ProtectiveOOrder and
                              Motion
                              Motion forSanctions, AttorneyandGuardian
                                     for Sanctions,Attorneyand GuardianAdLitem's
                                                                       Ad Litem'smotion
                                                                                 motionforfeesand    costsand
                                                                                        for fees andcosts  and
                              Motion
                              Motionfor
                                    for S anctions.
                                        Sanctions.                                                                              4.6
                                                                                                                                 4.6            874.00
                                                                                                                                                 874.00
             10/09/14JKD
             10/09/14 JKD Analysis/Strategy: Communicate(OtherOutside
                          Analysis/Strategy: Communicate(OtherOutsideCounsel):
                                                                     Counsel):Tele honeconference
                                                                               Telephone conferencewwith
                                                                                                     ith
                          40      11111111.regarding                                                                               .4             76.00
             10/09/14JKD  Deposltions:       For/Attend:
                                       Appear For/Attend:Appear
             10/09/14 JKD Depositions: Appear            Appearffor
                                                                 orandattend
                                                                    and attend depositionofDonPeterson
                                                                                          of Don Petersonin
                                                                                                          in
                              defense
                              defense of
                                      ofclient,
                                        client,
                                                                  -                                                             5.6
                                                                                                                                 5.6
                                                                                                                                            1,064.00
                                                                                                                                             1,064.00
             10/10/14     Pleadings:Draft/Revise: EditsoDefendants
             10/10/14 JCL Pleadings: Draft/Revise: Editstto DefendantsAnswer
                                                                      Answerto
                                                                             to Plaintiffs'First
                                                                                            FirstAmended
                                                                                                  Amended
                              Original
                              Original Complaint
                                       Complaint                                                                                 .6.6           105.00
             10/10/14 JCLPleadin        arch: Begin                      .                                                                       105.00
                                  s·Research:
             10/10/14 JCL Pleadings:          Begin research
             10/10/14 JKD Analysis/Strategy:
                                           Draft/Revise; Pre arelenth                                                              .6            105.00
             10/10/14 JKD Analysis/Strategy: Draft/Revise: Preare len th status
                                                                          statusre
                                                                                 reo0                                                                     _
             10/10/14JKD   F ct nvestiation/Develo   ment:Review/Anal                                                              .5             95.00
             10/10/14 JKD _ F ct nvesti ation/Develo ment: Review/Anal ee
             10/10/14
                  Fact                                                                                                           .2.2
                    investigation/Develo
             10/10/14 JKD
                             Review/Anal
                           ment:   Race'
                                  ze: reviewo
                                         email
                                           from
                               Fact Investigation/DeVelo ment:
                                                                                                                                                  38.00

                                             regardin
                                                                                                                                 .1.1            19.00
                                                                                                                                                  19.00
             10/13/14 JCL       iscoveryMotions:
                                              Draft/Revise:
                                                         Drafting
                                                                responseto                    motionforleaveto
             10/13/14 JCL  Discovery Motions: Draft/Revise: Drafting response to Plaintiffs motion for leave to file
                           supplementaldesignation
                           supplemental designation                                                                             4.7
             10/13/14 J CL Pleadings:             Drafting editstofederalanswer
             10/13/14 JCL Pleadings: Draft/Revise: Drafting edits to federalanswer
                                                                                                                                 4.7
                                                                                                                                 .8.8            822.50
                                                                                                                                                140.00
             10/13/14JKD  Analysis/Strategy:
                                           Review/Analyze:
                                                         Receiptandreviewof multipleemails                                                       140.0D
             10/13/14 JKD Analysis/Strategy: Review/Analyze: Receipt and review of multiple emails front
                                        regardin
                                                                                                                                 .3             57.00
             10/13/14 JKDPleadings: Revie
             10/13/14 JKD Pleadings: Review
                                                                                                                                   3             57.00


                                                                                                                                                171.00




                                                       MADE ACCOUNT,
                                                                   BILLS
                                                                     HAVE RECEIVED,
                                                          WILL
                                                           APPEAR STATEMENT
                                                                LATER
                                       DISBURSEMENTS MADE FOR YOUR ACCOUNT, FOR WHICH BILLS HAVE NOT YET BEEN RECEIVED,
                                                             WILL APPEAR ON,A LATER STATEMENT




       Mir




Silverado Appx. 0323
                                                                                                             No. 1-15-586-CV                              3672
                                                LEWIS
                                                LEWIS BRISBOIS BISGAARD & SMITHLLP  LLP
                                                                                                                              SSL00004
                                                                                                                                  SSL000043


                                                         _        LAWYERS
                                                                   LAWYERS
                                                                  SUITE1200
                                                                        1200
                                                          221
                                                          22i NORTH FIGUEROA STREET
                                                                        ANGELES, 90012
                                                                   LOS ANGELES, CALIFORNIA 90012
                                                                            (213)
                                                                      TELEPHONE (213) 2504500
                                                                                    FEDERAL
                                                                                     FEDERAL La NO XX-XXXXXXX




                   File
                   File      50013-1476
                             50013-1476         CNA SpecialtyClaims
                                                CNA            Claims                                                                            11/17/14
                                                                                                                                                  11/17114
                   Number                                  Silvered°SeniorLiving
                                                PetersonvvSiverado   Senior Living                                                               1408065
                                                                                                                                                  1408065
                  JKD1
                  JKID1                                                       ·                                                            Page
                                                                                                                                            Page        44
                    Date
                    Date Atty                               of Services Rendered
                                                Description ofServices  Rendered                                                  Hours          Amount
                                                                                                                                                  Amount
                  10/13/14 JKD Expert Discovery: Research
        ry
                                                                                                                                     .6            114.00
                                                                                                                                                   114.00
        •         10/13/14 JKD
                  10/13114     Pleadings: Draft/Revise:
                           JKD Pleadings:               Continue preparing Defendant'sResponse
                                          Draft/Revise: Continue                               to Motionfor
                                                                                      Responseto         for
                                          Motionfor
                                   Leave, MotionforP rotection
                                                   Protection orCompel.
                                                             or Compel.                                                       .     .3.3            57.00
                                                                                                                                                     57.00
        CNi       10/14/14JCL              Motions:Research
                  10/14/14 JCL Dispositive Motions:Research
        •
                                                                                                                                   4.3
                                                                                                                                    4.3            752.50
                                                                                                                                                    752.50
                  10/14/14JKD Plea        Review/Analyzeg
        •         10/14/14 JKD

                                                                                                                                     .4            76.00
                                                                                                                                                   76.00
                  10/14/14 JKD Document
                  10/14/14JKD  Document Production: Review/Analyze:Receipt
                                        Production: Review/Analyze:Receiptaand
                                   Pacheco, counsel for POA, requesting
                                                                               reviewofemail
                                                                           ndreview   of emailfrom
                                                                                               fromSarah
                                                                                                    Sarah
                                                                                                                    "'
                                                                                                      Prepare response..
                                                                                                                                    .4.4           76.00
                                                                                                                                                    76.00
                  10/14/14
                  10/14/14 JKD epositions: Draft/Revise:
                               epositions:               Exchangeemails
                                           Draft/Revise: Exchangeemailswith
                                                                       withR ussJJones,
                                                                                 ones, Sarah Pacheco
                           JKD
                                regarding
                                                                           Russ         Sarah Pacheco
                                                                                                                                    .2
                                                                                                                                     .2             38.00
                  10/14/14 JJKD
                  10/14/14   KD Document
                                Document Produ`
                                          Pro                    ' : Pre areem i                  ndence
                                                                                                       to

              .                                             .                                                                       .1.1            19.00
                  10/14/14JKD
                  10/14/14 JKD      le din s: Review/AnalyzQ_
                                                                                                                                    .4.4           76.00
                  10/14/14 JKD ExertDiscove
                                          :Review/Anal
                                                   e                                        _            .                                          76.00
                  10/14/14 JKD

                                                                                                                                     .9
                                                                                                                                                   171.00
                                                                                                                                                    171.00
                  10/14/14JKD    Depositions:
                  10/14/14 JKD Depositions:   DrafURevise:
                                            Draft/Revise:
                                                              Prepare     responseto
                                                            Prepare emai response
                                                                                    toall         regardingpotential
                                                                                      all counsel regarding potential
                                 deposition ofJillTrevino,  LonnyPetersonandotherwitnesses.    Discussedattendance,
                                 deposition of Jill Trevino, Lonny Peterson and other witnesses. Discussed attendance,
                                 coverage andconflict   withlatenotice.                                                             ,3.3           57,00
                                 coverage and conflict with late notice.                                                                            57.00
                  10/14/14 JKD Analysis/Strategy: Review/Analyz
                                                                                                                                    .2.2           38.00
                                                                                                                                                    38.00
                  10/14/14JKD          &         Attendance:Review/Analyze;Recei       reviewofemail
                  10/14/14 JKD Trial & Hearing Attendance: Review/Analyze: Receipt and review of email from Oft
                                illmiregarding
                                                                                                                                    .1.1            19.00
                                                                                                                                                     19.00
                  10/14/14JKD    Experts/Consultants:Review/Analyze: Receiptandreviewofmultiple   emailsfrom
                  10/14/14 JKD Experts/Consultants: Review/Analyze: Receipt and review of multiple emails from eft                                 38.00
                                Regarding                         Exchange                                                           .2             38.00
                  10/14/14       Analysis/Strategy:RevlewIAnal ze:Exchange emails
                  10/14/14 JKD Analysis/Strategy: Review/Anal ze:
                  10/14/14JKD aft   regarding Communicate(VVith
                              Analysis/Strategy:                 Telephone
                                                           Client):
                                                                           emails with
                                                                           conference
                                                                                                                                    .2
                                                                                                                                     .2             38.00
                                                      _ (With Client): Telephone conference with
                  10/14/14 JKD Analysis/Strategy: Communicate
                                                                                                                                     .2'             38.00
                  10/14/14JKD regarding                             °     °       ·       h ne conferencewit
                  10/14/14 JKD Analysis/Strategy
                                    ardin.
                                re
                                 re ardin                                                                                           .3.3           57.00
                  10/14/14JKD Trial&Hearing
                                          Attendance:
                                                  Review!                             '               ofemail
                                                                                                dreview                                              57.00
                  10/14/14 JKD Trial & Hearing Attendance: Review/
                                                                              ·                 d review of email from              _1
                  10/14/14JKD 111111bregarding
                                 Analysis/Strate                                      '     '                                        .1             19.00
                                                            a ze:
                  10/14/14 JKD Analysis/Strate
                            -
                                                                                                             regardingliNIM
                                                                                                       . judicata;                  .1              19.00
                      5/14JCL     Pleadings:                   answerassert     that           barredby                               1             19.00
                                   briefresearch
                  10/15/14 JCL Pleadings: Draft/Revise: Amend answer to assert that injunction barred by res judicata:
                                   brief research                                                                                            .


                                                           MADE ACCOUNT, HAVE
                                                                    ALATER
                                                                APPEAR
                                                              wu.i.
                                           DISBURSEMENTS MADE FOR YOUR ACCOUNT, FOR WHICH. BILLS HAVE NOT YET BEEN RECEIVED,
                                                       .          WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0324
                                                                                                                No. 1-15-586-CV                              3673
                                                                                                                                  SSL000044
                                                                                                                                   SSL000044




                                                                                            -
                                                                        &
                                                 LEWIS BRISBOIS BISGAARD & SMITHLLP                                  LIP
                                                                              LAWYERS
                                                                              LAWYERS
                                                           -                  SUITE1200
                                                                                    1200
                                                                     221
                                                                      221 NORTH FIGUEROA STREET
                                                                     LOS ANGELES, CALIFORNIA 90012                            _
        t   l                                                           TELEPHONE (213) 250-1800
                                 —                                                                 FEDERAL
                                                                                                    FEDERAL I.D. NO95-3720522
                                                                                                                   XX-XXXXXXX




                 File50013-1476
                 File
                 Number
                 JKD1Page
                         CNAClaims
                               · .
                        50013-1476               CNA Specialty Claims
                                                 Peterson
                                                 PetersonvvSiveradoSeniorLiving
                                                           Silverado Senior Living
                                                                                                                . ·
                                                                                                                                                  V 11/17/14
                                                                                                                                                           11/17114
                                                                                                                                                          1408065
                                                                                                                                                           1408065
                 JK101                                                                                                                            Page             55
                   DateA
                   Date Atty                   DescritionooffServices
                                               Description   Services Rendered                                                    Hours
                                                                                                                                  Hours                   Amount .

                10/15/14JCL
                                01111.11111111.11P
                               Dispositive
                10/15/14 JCL Dispositive  Motions:
                                         Motions:  Research:
                                                  Research: Continued research
                                                                                                                                             .8            140.00
                                                                                                                                                            140.00
                                                                                                                                                  _
                10/15/14
                  JCL Motions:
                         Draft/Revise:
                10/15/14 JCLBegin
                              drafting
                                12V(b)(6)
                                  on claims
                                       under42
                                  Dispositive Motions: Draft/Revise: Begin drafting 12(b)(6) on Plaintiffs' claims under 42
                                  USC1983
                                  USC 1983and
                                           and Titlelll
                                                     Ill                           .                                                   1.1
                                                                                                                                        1.1
                                                                                                                                           3.1            542.50
                                                                                                                                                           542.50 .
                                                                                                                                                          192.50
                                                                                                                                                           192.50
        0                  _
                10/15/14 JKD Depositions: Review/Analyz


                10/16/14CJ        Depositions:
                                                                                                                                           .2
                                                                                                                                            .2                  38.00
                10/16/14 CJ       Depositions: Plan&Prepare
                                               Plan & PrepareFor:Prepare  to take the depositionoof
                                                             For: Preparetotakethedeposition     ffactwitness
                                                                                                    fact witnessDonna
                                                                                                                Donna
                                                                                                                                           .7.7
                    Donna
                      Ochoa.
                10/16/14CJ
                10/16/14
                  JCL
                    Pleadings:
                                Ochoa.'


                       Draft/Revise:
                10/16/14 CJ

                             edit,
                              andproposed
                                   orders _ .3.1 542.50
                                Depositions:
                                Depositions: Appear
                                             Appear F
                                      sanctions;
                                     on
                                Donna Ochoa.
                                                        or/Attend:
                                                       For/Attend: Attend
                                                                    Attendandconduct
                                                                            and conducttthe  depositionoof
                                                                                         hedeposition    ffactwitness
                                                                                                           fact witness

                10/16/14 JCL Pleadings: Draft/Revise: Review; edit, and submit proposed orders on sanctions;
                                                                                                                                           3.1
                                                                                                                                                      _
                                                                                                                                                          122.50
                                                                                                                                                           122.50

                                                                                                                                                           542.50
                               review  ofrecentfilingsorsimilar
                                review of recent filingsffor similaroorders
                                                                      rdersor
                                                                            orsanctions
                                                                               sanctions                                               1.2                210.00
                10/17/14JKD    Other                    &Submiss.:Review/Analyze:                                                       1.2                210.00
                                              Motions
                10/17/14 JKD Other Written Motions    & Submiss.: Review/Analyze:       Receiptandreview
                                                                                                 and reviewofemail
                               correspondence    from  Court  with attached  O
                                correspondence from Court with attached Orders rdersoonnReceipt
                                                                                        Protective
                                                                                         ProtectiveOrder
                                                                                                             of email
                                                                                                   OrderandMotion
                                                                                                           and Motion for
                               Continuance   ofrequested     hearing.
                                Continuance of requested hearing.                                                                          .22             38.00
                10/17/14JKD    Dispositive  Motions:  Draft/Revise;             _          Notice Hearingoon                  _                             38.00
                10/17/14 JKD Dispositive Motions: Draft/Revise: Prepare Defendant's Notice ooffHearing         n
                10/17/14
                                  Defendant's
                                       RuleMotion
                                         91a  toDismiss.
                                Defendant's Rule 91a Motion to Dismiss.
                         JKD Document      Production:  Review/Analyze:    Receipt             ofemails
                                                                                                                                       _   .2
                                                                                                                                            .2
                                                                                                                                                           38.00
                                                                                                                                                            38.00
                                                                                   a ndreview            from
                10/17/14 JKD Document Production: Review/Analyze: Receipt and review of emails from Candice •
                                                                                                               Candice
                               Schwager    andothercounselregardingoutstanding         discoveryndrelatedissues.
                                Schwager and other counsel regarding outstanding discoveryaand         related issues.                     .2.2            38.00
                10/17/14JKD    CourtMandated    Conferences:     Review/Analyze                                                                             38.00
                10/17/14 JKD Court Mandated Conferences: Review/Analyze
                                                                                                                                                          114.00
                10/17/14 JKD Settlement/Non—Binding ADR: Review/AnalyzVV                                                                    .6             114.00
                10/17/14 JKD Settlement/Non-Binding ADR: Review/Analyz
                                                                                                                                           .3.3            57.00
                                                                                                                                                            57.00
                10/20/14JKD              Discovery:
                                                 Review/Analyz
                10/20/14 JKD Written Discovery: Review/Analyz                               __
                          _                                      _ __                                                                      .1.1            19.00
                                                                                                                                                            19.00
                10/20/14 JKD Pleadings: Review/Analyz

                                                    _                                                                                      .6.6           114.00
                10/20/14
                      JKD Settlement/Non—Binding
                                        ADR:
                                           Review/Analyz                                                                                                   114.00
                10/20/14 JKD Settlement/Non-Binding ADR: Review/Analyz                                                                                          _
                10/20/14JKD Pleadings:
                                                                                                                                           .4.4             76.00
                10/20/14 JKD Pleadings: Review/Analyz

                10/20/14JKD              Discovery:
                                                 Review/Analyze:
                                                             ReceiptandreviewofemailfromCandice                                    -        .3              57.00

                  JKD
                10/20/14
                    WDiscovery:
                      ritten
                         Review/Analyze:
                             Receipt
                               review
                              andofemails
                10/20/14 JKD Written
                                    from
                                      Candice
                               Schwager
                10/20/14 JKD Written Discovery:

                               Schwager     _
                                     Discovery:
                                                Review/Analyze:
                                          regarding
                                          regarding
                                Schwager regarding
                                                   discovery     Receipt and review of emailfrom Candice
                                                            responses.
                                Schwager regarding discovery responses.
                                                Review/Analyze:
                                                   discovery Receiptsupplementation
                                                   discovery responses,
                                                                        and review of emails
                                                                        supplementation
                                                                                              from Candice
                                                                                       anddocument
                                                                                        and document
                                                                                                     production.
                                                                                                                                           .1
                                                                                                                                            .1
                                                                                                                                           .2
                                                                                                                                                           19.00
                                                                                                                                                            19.00
                                                                                                                                                           38.00
                10/21/14JKD Analysis/Strategy:   Communicate(VVith Client):Telephoneconference   with production.                           .2              38.00

                              -. ·
                               regardin
                               regardin
                                            .3 57.00
                10/21/14 JKD Analysis/Strategy: Communicate(VVith Client): Telephone conference with

                                                  _
                                                                                                                                            .
                                                                                                                                            .3
                                                                                                                                                  V         .
                                                                                                                                                            57.00




                                                                        APPEAR
                                                                          LATER
                                                                          A
                                          DISBURSEMENTS MADE FOR YOUR ACCOUNT/ FOR WHICH BILLS HAVE NOT YET BEEN RECEIVED,
                                                                WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0325
                                                                                                              No. 1-15-586-CV                                           3674
                                                               SSL000045
                                                  LEWISBISGAARD
                                                             LLP
                                                  LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                                                                                   SSL000045

                                                                               LAWYERS
                                                                              SURE1200
                                                                                    1200
                                                                      221
                                                                      221 NORTH FIGUEROA STREET
                                                         -                                   90012
                                                                      LOS ANGELES, CALIFORNIA 90012

                                        .                               TELEPHONE (213) 250-1800
                                                                                                                NO
                                                                                                      FEDERAL I.D. NO 95.3720522



        al
        N           File       50013-1476         CNA
                    File       50013-1476         CNA SpecialtyClaims
                                                               Claims                                                                           11/17/14
                                                                                                                                                 11117114
        I           Number
                    Number                        Peterson Si verado
                                                Petersonvv Silverado Senior LivingLiving                                                        1408065
                                                                                                                                                  1408065
                    JKD1
                    JKD1                            -                                                                                       Page
                                                                                                                                             Page       6
                     Date
                      Date Atty                Descriptionof
                                                          of Services Rendered                                                     Hours      .  Amount
                                                                                                                                                  Amount

        e—
                   10/21/14 JKD
                   10/21/14 JKD                         ADR:
                                Settlement/Non-Binding ADR:  Review/Analyze:
                                                            Review/Analyze: Receipt
                                                                            Receipt andreview
                                                                                    and        of emailsfrom
                                                                                        review of        fromJill
                                                                                                              Jill
                                   YoungandPhilRossregarding
                                  Young   and Phil Ross regardingm
                                                                 mediation,mediators
                                                                   ediation,mediatorsandavailability.
                                                                                      and availability.                              .2.2         38.00
                                                                                                                                                   38.00
        0          10/21/14JKD            Discovery:
                   10/21/14 JKD Written Discovery:   Review/Analyze:
                                                   Review/Analyze:   Receipt
                                                                    Receipt  andreview
                                                                            and        ofvoluminous
                                                                                review of               emailsfrom
                                                                                          voluminousemails       from
        r^,1       -              Candice  Schwager  r egarding
                                   Candice Schwager regarding discovery responses, supplementationandlinks
                                                                                                       and linkstoto                        -
                                    videos.
                                    videos.                                                                                          .5.5         95.00
                                                                                                                                                   95.00
        0          10/21/14JKD  Plea in ·
                   10/21/14 JKD Plea               ` w/Anal
                                                     w/Anal
                                                                                  _
        N                                                                                                                              .4         76.00
                                                                                                                                                   76.00
                       _
                   10/21/14JKD
                   10/21/14 JKD      ettlement/Non-Binding     : Communicate(Other
                                     ettlement/Non-BindingAA : Communicate(Other OutsideC
                                                                                 Outside              _
                                                                                          ounsel):Telephone
                                                                                         Counsel):
                                    conference with
                                                                                                                                     .2.3         57.00
                                                                                                                                                   57.00
                   10/21/14 JKDSettlement/Non-Binding ADR:
                   10/21/14 JKD                        ADR: Review/Analyze:
                                                           Review/Analyze: Receive
                                                                           Receive andreview
                                                                                   and review numerous emails
                                    from
                                     from PhilRoss  Russ Jones, JillYoung
                                          Phil Ross Russ                   and KathleenB
                                                                Jill Young andKathleen   eduzeregarding
                                                                                       Beduze  regarding


                   10/22/14      Document Production:
                                                                                                                                     .5.5          95.00
                   10/22/14 JKD
                            JKD Document Production: ReviewIAnal
                                                     Review/Anal


                                                                                                                                     .88         152.00
                   10/22/14JKD             _
                                 WrittenDiscovery:
                   10/22/14 JKD Written Discovery: Review/Anal
                                                   Review/Analy
                                                                                                                                                  152.00



                                                                                                                                     .77         133.00
                                                                                                                                                 133.00
                   10/22/14 JKD       ettlement/Non-BindingADR: Rev

                   -
                   10/22/14JKD    Settlement/Non-BindingADR:Review/Analyze: Reviewmediation
                                                                                                                                     .2
                                                                                                                                      .2 .
                                                                                                                                                  38.00
                                                                                                                                                   38.00
                   10/22/14 JKD Settlement/Non-Binding ADR: Review/Analyze: Review mediation confirmation
                                  correspondence fromKathleenBeduze.
                                   correspondence from Kathleen Beduze.                                                              .1           19.00
                   10/24/14 JKD Written             Draft/Revise: Receiptand        ofemailcorrespondence  from                                    19.00
                   10/24/14 JKD Written Discovery: Draft/Revise: Receipt and review of email correspondence from
                                    CandiceSchwagerrequestingdiscovery       esponsesbySilverado. Reviewed filefor
                                    Candice Schwager requesting discoveryrresponses   by Silverado. Reviewed file for
                                    receiptofdiscoveryrequests.PreparedresponsetoMs.Schwager
                                    receipt of discovery requests. Preparedresponse
                                                                                                    denyingreceipt
                                                                                    to Ms. Schwager denying receipt
                                    andrequesting   p roof.                                                                          .7.7
                                    and requesting proof.                                                                                         133.00
                   10/24/14 JKD Document Production: Revi
                                                                                                                                     .7.7        133.00
                                                                                                                                                  133.00
                   10/27/14 CJ      Dispositive Motions: Review/Ana
                                                                                                                                    1.0          175.00
                   10/27/14
                   10/27/14 CJ
                                    Pleadings:Review/Analyz.
                                    Pleadings: Review/Analyz
                                                                                                                                     1.0          175.00
                                                                                                                                     .3.3         52.50
                   10/27/14 JKD                       AD
                   10/27/14 JKD Settlement/Non-Binding AD
                                                                                  '                                                                52.50

               ·.7 10/29/14                                                                                                                      133.00
                            CJ
                   10/29/14 CJ
                                                Draft/Revise:
                                                        Summarize
                                  Depositions: Draft/Revise: Summarize
                                                                          Ochoa.
                                                                     ofDonna
                                                              deposition deposition ofofemail
                                                                                       Donna Ochoa.
                                                                                                                                      .7          133.00
                   10/29/14JKD Analysis/Strategy;                 Receipt andreview                        from                       .5           87.50
                   10/29/14 JKD Analysis/Strategy: Draft/Revise: Receipt and review of email correspondence from
                                                egarding
                                                 egarding                    Prepare ONSINNIIINOMMISS                                .2.2         38.00
                                                                                                                                                   38.00_




                                                                                                      HAVE
                                            DISBURSEMENTS MADE FOR YOUR ACCOUNT, FOR WHICH BILLS HAVE NOT YET BEEN RECEIVED,
                                                                  WILL APPEAR ON A LATER STATEMENT




Silverado Appx. 0326
                                                                                                                 No. 1-15-586-CV                            3675
                                                                                                                                SSLO00046
                                                                                                                                SSL000046
                                                                       &
                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                              LAWYERS
                                                                                   1200
                                                                             SUITE 1200                                                  _
                                                                     221
                                                                     221 NORTH FIGUEROA STREET
                                                                    LOS ANGELES, CALIFORNIA 90012


                                 _
                                                                       TELEPHONE (213)250-1000
                                                                                                    FEDERAL
                                                                                                        NO
                                                                                                    FEDERAL I.O.NO XX-XXXXXXX


                                                                                                             ·
               File
               File   50013-1476
                      50013-1476               CNASpecialty Claims
                                               CNA            Claims                                                                          11/17/14
                                                                                                                                              11117/14
        N      Number
               Number                          Petersonvv Siverado
                                               Peterson   Silverado Senior Living
                                                                           Living                                                             1408065
                                                                                                                                              1408065
               JKD1
               JKD1
                                                                                                      .                                  Page
                                                                                                                                         Page        7
                                                                                                                                                     7
                Date Atty                     Descriptionof
                                                          ofServices Rendered                                                   Hours
                                                                                                                                Hours           Amount
                                                                                                                                                Amount
              10/29/14
                Date
              10/29/14 JKD
                                              Description

                                                                                                                                   .6
                                                                                                                                   .6            114.00
                                                                                                                                                 114.00
              10/30/14
              10/30/14 CJ       Depositions: Review/Analyz
        0                                                                                                                          .3            52.50
                                                                                                                                                 52.50
              10/30/14
              10/30/14 CJ
                       CJ       Dispositive
                                Dispositive Motions:Researc
                                            Motions:          esearch1.2
                                                    Researc : esearch

        N                                                                                                                         1.2           210.00
                                                                                                                                                210.00
        N     10/30/14JKD
              10/30/14       Settlement/Non-Binding
                       JKD Settlement/Non-Binding   ADR:
                                                  ADR:   Review/Analyze:
                                                        Review/Analyze: Receiptandreviewofemailsfrom
                                                                        Recei                                                                             '
                             KathleenBeduze
                             Kathleen Beduzeand
                                              andRussJones
                                                  Russ Jones regarding                                                             .2
                                                                                                                                   .2            38.00
                                                                                                                                                 38.00
              10/30/14
              10/30/14  JKDAnalysis/Strategy: Review/Analyze
                       JKD                     Review/Analyze
                                                                                                                                  1.2
                                                                                                                                  1.2           228.00
                                                                                                                                                228.00
              10/30/14JKD
              10/30/14       Settlement/Non-Binding
                       JKD Settlement/Non-Binding  ADR:
                                                  ADR:               Pre aress
                                                       Draft/Revise: Prepare                            mailt.5
                                                                                                     e email

                                                                                                                                   5             95.00
                                                                                                                                                 95.00
                           Settlement/No
              10/31/14JKD Settlement/No                                                                                                 .
              10/31/14                  —'            '             '          ‘
                ·                                                                                                                  .4
                                                                                                                                   .4            76.00
                                                                                                                                                 76.00
              10/31/14'JKD                        ADR:Draft/Revise:
                        JKD SettlemenUNon-Binding ADR:                 me emailim
                                                       Draft/Revise: Prepare   corres
                                                                               cwrmxlen
                                                                                   a    a
                           aniimmall.11ir                                             mmi                                   .      .2
                                                                                                                                   .2            38.00
                                                                                                                                                 38.00



                Date
                Date            Description of of Disbursement
                                                  Disbursement                                                         Units
                                                                                                                       Units      Rate
                                                                                                                                  Rate          Amount
                                                                                                                                                Amount
              10/08/14Court
              10/08/14               feeWellsFargoCommercial
                       Court filing fee                            CardServices Trans
                                         Wells Fargo Commercial Card                 TransDate:
                                                                                           Date:
                        09/12/2014
                        09/12/2014    Efile TX.Gov             Filingffee
                                                    Conv.Fee,Filing
                                            TX.Gov Conv.Fee,           eefornotice    ofsanctions
                                                                          for notice of sanctions
                                                                                                                        .                          7.46
                                                                                                                                                 ‘ 7.46
              10/08/14Court
              10/08/14               feeWellsFargo
                       Court filing fee                Commercial
                                         Wells Fargo Commercial    CardServices. Trans Date:
                                                                   Card                    Date:
                        09/15/2014
                        09/15/2014    EfileTX.Gov
                                     Efile  TX.Gov            Filingffee
                                                    Conv.Fee,Filing
                                                    Conv.Fee,             for notice ofhearing
                                                                       eefornotice   of hearing                                                   5.40
                                                                                                                                                  5.40
              1
              10/08/14  Courtfiling fee
                       Court         feeWellsFargo     Commercial
                                         Wells Fargo Commercial    CardServices
                                                                   Card              TransDate:
                                                                          Services Trans   Date:
                        09/17/2014
                        09/17/2014    EtileTX.Gov
                                     Efile  TX.Gov            Filingfee
                                                    Conv.Fee,Filing
                                                    Conv.Fee,        feefordefendant's     designation
                                                                          for defendants designation    of
                                                                                                        of
                  .     expertwitness
                        expert
                                                                                                                                            .     5.40
                                                                                                                                                  5.40
              10/08/14Court
              10/08/14               feeWellsFargo
                       Court filing fee                Commercial
                                         Wells Fargo Commercial    CardServices
                                                                   Card              TransDate:
                                                                          Services Trans   Date:
                        09/17/2014
                        09/17/2014          TX.Gov
                                     Efile TX.Gov   Conv.Fee,Filing
                                                    Conv.Fee, Filingfee
                                                                     feefordefendant's
                                                                          for defendant's objections
                        andreply
                        and  reply                                                                                                                5.40
                                                                                                                                                  5.40
              10/08/14Court          feeWellsFargo
              10/08/14 Court filing fee                            CardServices
                                         Wells Fargo Commercial Card      Services T   ransDate:
                                                                                     Trans Date:
                        09/18/2014
                        09/18/2014          TX.Gov
                                     Efile TX.Gov   Conv.Fee,Filing
                                                    Conv.Fee,        feefordefendant's
                                                              Filingfee   for defendant's o bjections
                                                                                           objections
                        andresponse
                        and  responseto toADA
                                            ADA                                                                                                   5.40
                                                                                                                                                  5.40
              10/08/14Court
              10/08/14               feeWellsFargoCommercial
                       Court filing fee                            CardServices TransDate:
                                         Wells Fargo Commercial Card                 Trans Date:
                        09/19/2014
                        09/19/2014          TX.Gov
                                     Efile TX.Gov   C         Filingfee
                                                      onv.Fee.Filing
                                                    Conv.Fee,        feeforamended       noticeof
                                                                          for amended notice    of
                        hearing
                        hearing                                                                                                                   5.40
                                                                                                                                                  5.40
              10/08/14               feeWellsFargoCommercial
              10/08/14 Court filing fee Wells Fargo Commercial CardCard    Services
                                                                          Services   T ransDate:
                                                                                     Trans Date:
                        09/19/2014
                        09/19/2014    EtileTX.Gov
                                     Efile  TX.Gov  Conv.Fee, Filingfee
                                                    Conv.Fee,Filing  feeforamended              of
                                                                                         noticeof
                                                                          for amended notice
                        hllaring                                                                                                                  5.40
              10/08/14Court filing fee
              10/08/14               feeWellsFargo     Commercial
                                         Wells Fargo Commercial    Card   Services T
                                                                   CardServices        ransDate:
                                                                                     Trans Date:
                        09/24/2014
                        09/24/2014          TX.Gov
                                     Efile TX.Gov   Conv.Fee,Filing
                                                    Conv.Fee,        feefordefendant's
                                                              Filingfee                    responseto
                                                                          for defendants response    to
                                   motion   forprotectiona ndalternatively
                        plaintiffs motion for protection and alternativel y motion
                                                                            motion  tocompel
                                                                                    to compel
                                                                                                                 _                                5.40
                                                                                                                                                  5.40
              10/08/14Courttiling
              10/08/14               feeWells
                       Court tiling fee         FargoCommercial
                                         Wells Fargo               CardServices TransDate;
                                                      Commercial Card                Trans Date:
                        09/25/2014
                        09/25/2014          TX.Gov
                                     Efile TX.Gov   Conv.Fee,
                                                    Conv.Fee, Filing
                                                              Filing feefor
                                                                     fee      secondaamended
                                                                          for second    mended   notice·
                                                                                                 notice




                                                                                   HAVE
                                         DISBURSEMENTS MADE FOR YOUR ACCOUNT,. FOR WHICH SILLS HAVE NOT YET BEEN RECEIVED,
                                                                   wn.i.
                                                                      APPEAR   STATEMENT
                                                                           ALATER
                                                                WILL APPEAR ON A LATER STATEMENT
                                                                                      .               .




Silverado Appx. 0327
                                                                                                                 No. 1-15-586-CV                          3676
                                                                                                                                         SSL000047
                                                                                                                                         SSL000047
                                                    LEWIS                     SMITHLLP
                                                    LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                                     LAWYERS
                                                                                   LAWYERS
                                                                                suiTE
                                                                                    1200
                                                                                   SUITE 1200
                                                                           221NORTH STREET
                                                                           221 NORTH FIGUEROA STREET
                                                                          LOS
                                                                            ANGELES, 90012
                                                                          LOS ANGELES, CALIFORNIA 90012
                                                                           TELEPHONE FEDERAL
                                                                             TELEPHONE (213) 250-1800
                                                                                        FEDERAL
                                                                                             r.D.
                                                                                             I.D.NO
                                                                                                 NO XX-XXXXXXX




                  File
                  File   50013-1476
                         50013-1476                  CNA            Claims
                                                     CNA Specialty Claims                                                                            11/17/14
                                                                                                                                                     11/17/14
                  Number                             Petersonvv Silverado
                                                     Peterson             Senior Living
                                                                SiveradoSenior   Living                                                              1408065
                                                                                                                                                     1408065
                  JKD1Page
                  JKD1                                                                                                                          Page        8
                                                                                                                                                            8
                    Date
                    Date            Descritionof
                                   Description      of Disbursement                                                             Units
                                                                                                                                Units     Rate
                                                                                                                                          Rate        Amount
                                                                                                                                                      Amount
                             ofhearing5.40
                            of hearing                                                                                                                      5.40
                  10/08/14Court
                  10/08/14                feeWells
                           Court filing fee           FargoCommercial
                                             Wells Fargo      Commercial CardCardServices Trans
                                                                                              TransDate:
                                                                                                     Date:
                            09/25/2014     EfileTX.Gov
                            09/25/2014 Efile    TX.Gov     Conv.Fee,
                                                           Conv.Fee,    Filingfee
                                                                       Filing  feeforsecond     amendednotice
                                                                                   for second amended                                `
        0                   ofhearing5.40
                            of hearing                                                                                                                      5.40
        N         10/08/14Court filing
                  10/08/14        tiling feeWells
                                        fee           FargoCommercial
                                             Wells Fargo      Commercial CardCardServices Trans
                                                                                              TransDate:
                                                                                                     Date:
        N                   09/25/2014
                            09/25/2014          TX.Gov
                                          Efile TX.Gov     C  onv.Fee,Filing
                                                           Conv.Fee,    Filingffee
                                                                                eefordefendant's         amended
                                                                                   for defendants first amended                                       ·
        a                   pleato
                            plea tothejurisdiction     andfirst
                                     the jurisdiction and          amended
                                                             first amended    answer.
                                                                             answer.                                 -                                      5.40
                                                                                                                                                            5.40
        N         10/08/14Court          feeWellsFargoCommercial
                  10/08/14 Court filing fee  Wells Fargo Commercial Card     CardServices           _
                                                                                              TransDate:
                                                                                   Services Trans    Date:
              -             09/25/2014
                            09/25/2014     EfileTX.Gov
                                          Efile TX.Gov     Conv.Fee,
                                                          Conv.Fee,     Filingfee
                                                                       Filing  feefordefedant's    motionttoo
                                                                                   for defedant's motion
                            dismisspursuant
                            dismiss   pursuantto toTRCP
                                                    TRCP rulerule91a
                                                                   91a                                                                                      7.46
                                                                                                                                                            7.46
                  10/08/14
                        Court feeWells
                                    Fargo
                                        Commercial
                                              CardServices
                                                        Trans
                                                            Date:
                  10/08/14 Court filing fee Wells Fargo Commercial Card Services Trans Date:                                                                        .
                            09/25/2014          TX.Gov
                            09/25/2014 Efile TX.Gov        Conv.Fee,
                                                          Conv.Fee,            feefordefendant's
                                                                       Filing fee                    motionffor
                                                                                   for defendant's motion    or
                            leaveandreply
                            leave and reply to                motionfor
                                               to plaintiffs motion   forprotection   andalternatively
                                                                         protection and                  motionto
                                                                                           alternatively motion to
                            compel.
                            compel.                                                                                                                       7.46
                                                                                                                                                          7.46
                  10/31/14Duplication
                  10/31/14 Duplication                                                                                      286.00
                                                                                                                            286.00        .07
                                                                                                                                          .07            20.02
                                                                                                                                                       . 20.02
                  10/07/14E115-Deposition
                  10/07/14                              Reporters
                           E115-Deposition Court Reporters           Clearinghouse,
                                                                     Clearinghouse,                        Non
                                                                                        Inc.Certificate of Non
                                                                                       Inc.
                            —Appearance
                            -Appearance of  ofMackey
                                               Mackey MackMackPeterson
                                                                  Petersontaken
                                                                            takenon    10/6/14
                                                                                    on10/6/14                                                             244.13
                                                                                                                                                          244.13
                  10/09/14E113-Records
                  10/09/14                    Subpoena
                           E113-Records Subpoena            Esquire
                                                           Esquire    Document
                                                                     Document     Retrieval
                                                                                 Retrieval   ServicesRecords
                                                                                            Services   Records
                            subpoenaregarding
                            subpoena    regardingThe TheSchwager
                                                          Schwager Law       FirmCandice
                                                                       LawFirm     CandiceL.Schwager
                                                                                             L.Schwager    -
                                                                                                           —
                            9/22/14190.50
                            9/22/14                                                                                                                       190.50




                                    Reca ofServices
                                    Recap   of Services                                                              Hours
                                                                                                                     Hours
                                                                                                                                 Effective
                                                                                                                                 Effective
                                                                                                                                      Rate
                                                                                                                                     Rate                 Fees
                                                                                                                                                          Fees
                                    Allison
                                    Allison R.Edwards
                                            R. Edwards                                  Associate                       4.5
                                                                                                                        4.5         175.00
                                                                                                                                   175.00        -      787.50
                                                                                                                                                        787.50
                                    CodiD.
                                    Codi  D.Kraus
                                             Kraus                                    _ Law Clerk
                                                                                        LawClerk                        2.2
                                                                                                                        2.2          65.00
                                                                                                                                     65.00              143.00
                                                                                                                                                        143.00
                                    ChristianJohnson
                                    Christian  Johnson                                  Associate
                                                                                        Associate                       7.1
                                                                                                                        7.1         175.00
                                                                                                                                   175.00             1,242.50
                                                                                                                                                      1,242.50
                                    JulianneC,
                                    Julianne  C. Lomax
                                                 Lomax                                  Associate
                                                                                        Associate          _           29.4
                                                                                                                      29,4          175.00
                                                                                                                                   175.00             5,145.00
                                                                                                                                                      5,145.00
                                    Joshua K.K. Davis
                                                Davis                                   Partner '
                                                                                        Partner                        50.5         190.00
                                                                                                                                   190.00             9,595.00
                                                                                                                                                      9,595.00
                                    Jacobl\/l.
                                    Jacob      Stephens
                                            M. Stephens                                 Associate
                                                                                        Associate                       4.4
                                                                                                                        4.4         175.00
                                                                                                                                   175.00               770.00
                                                                                                                                                        770.00
                                                                                                   Total
                                                                                                  Total                  98.1
                                                                                                                      98.1                           17,683.00ll
                                                                                                                                                     17,683.00



                                                                     Total Fees
                                                                     Total Fees                                                                      17,683.00
                                                                                                                                                     17,683.00
                                                                        Disbursements
                                                                     Total
                                                                     Total Disbursements                                                                  531.03t
                                                                                                                                                        531.03


                                                .                TotalCurrentCharges
                                                                 Total Current Charges                                                               18,214.03
                                                                                                                                                     18,214.03




                                                               MADE            ACCOUNT,
                                                                                  WHICH
                                                                                     BILLS YET
                                                                                             BEEN           HAVE
                                                                                                              NOT
                                             DISBURSEMENTS MADE FOR YOUR ACCOUNT, FOR WHICH BILLS HAVE NOT YET BEEN RECEIVED,
                                                                         WILL oNALATER
                                                                           APPEAR  STATEMENT
                                                                    WILL APPEAR ON A LATER STATEMENT




                                                                                      IT




Silverado Appx. 0328
                                                                                                                         No. 1-15-586-CV                           3677
                         ProDoce eFiling 2
                                         2 -- Filing Details                                                                                                          Page 1 of22

        07
                              ;|                   04,c7,1aFiling
                                                            .     .2
                                                                                                                                                          `                    An%
                                       ·~                                                                                           logged Inasas Nikl.Fischerdlerviabrisbols.corn
                         I NomeII 5Ubrnit FilingII Submit eSe;II;i; My Filings IMy
                                                                                My eService Firm
                                                                                                           I           I
                                                                                             torn Management I Resources


                               Back PLO Fairies                                                                                                                        a     Peet Pace


                               Filed Date & Time
                                                                                                                                .
                                                 Dater                                                                     Timer
                                                          __ __
                                                         12,
                                   Friday, September 12, 2014                                                            4:19:15
                                                                                                                         4:19:1S Phi

                              FM. Status OefInItionS                                Envelope Information
                              Envelope Number: 2980697                                                 Court Assignment: Harris County aerk - Probate
                                                                                                                    AppTemp                          -
                                                                                                                                                     of                      Only)                          .
                              Casa Category.: Guardianship
                              Cause Number: 427,208
                                                                                                       Case Type: App fur Temp Guardianship of a Incep. (0State Only}
                                                                                                       Case rue:
                                                                                                                                                                                                       .
                               envelope Fee                                             Est.Arrinurrt 1                             Payment IniarmatIon

        CTJ                                 or                                                                      Account Name: LOPS
                              ProDoc, Inc.or other provider lee:
                               eFilirmieService Fee                                           $3.00                                    .
                                                                                                                 Payment Method: Credit Card      Card
                                                                                                                 Credit Card Type: VISA
                               8 25% Sales Tex                                                $0.25
                                                                                                                        Card Number. XXX% XXX% %%X%6424
                              Court Fees:                                                                    Card ispiration Date: 05/2017
                               Total Court Filing Fees                                        $2.00           Transaction Amount: $7.46
                               Total Court Service Fees                                       $2.00            Transaction Status, Approved

                              State eFiling System Processing Pries:                                               Transaction 10: 9114314

                               Convenience Fee                                                $0.21.         Transaction Order ID: 002480697-1

                                                                 Total Envelope Fees:         $716
                                                                                         ..
                                                      Personal Information
                                                    Filer. Lady lose
                                                                                                   I   L
                                                                                                       Judy Jose
                                                                                                                                     Service Recipients


                                                                                                        Email:                             JudyJoseCiewisertsbois.corn
                                   Attorney of Record: Josh Davis
                                                                                                         Status:                           Sent
                                Flrm                        Brlsbols
                                Firm or Orgennatiorn Lewis BrIsbois Bisgaarda: SroS11, LIP                                                 No
                                                                                                         Service Opened,
                                            Bar Number: 24031993
                                                                                                             View LOB
                                                                                                       Josh Bevis
                                                                                                                                           losh.Devimibiewishrisbob.cam
                                                                                                            Status:                        Sent
                                                             -                                              Service Opened:
                                                                                                                                `      No
                                                                                                                                        No

                                                                                                             View Lao


                                                                 ·                                     Philip Ross
                                                                                                        Smarr:                             rossJaw@hotmailicom
                                                                                                        Status:                            Sent
                                                                                                        Service Opened:                    YeS
                                                                                                        Served DatepPme:                   9/12/2014 4:21:00 PM

                          .                                                                                  View Los

                                                                                                       3111 Young
                                                                                                         Email:                            111.Youngerrunlawtexasicom
                                                                                                                                       Sent
                                                                               ‘

                                                                                                        Email;
                                                                                                         Status:                        Sent
                                                                                                         Service Opened:                   Yes
                                                                                                         Served Date/Time:
                                                                                                                                                   4:21;12PM
                                                                                                                                           9/12/2014 4:21:12 PM
                                                                                                        I
                                                                                                          I lixo2:2.co
                                                                                                       W.
                                                                                                       W. loner
                                                                                                        Email:
                                                                                                        Status:
                                                                                                                                           wriones0011gaor.Com
                                                                                                                                           Sent
                                                                                                                                                                                                            ·;|
                                                                                                        Service Opened:
                                                                                                        Served Oete/Time:
                                                                                                                                           Yes
                                                                                                                                                    4:21;PM
                                                                                                                                           9/12/2014 4:21,16 PM
                                                         -                                                [ view Loa I

                                                                                                       Kathleen gedure
                                                                                                        Email                              bet]    efiretatrainraton,conr:



                                                                                                                                                                                          o
                                                                                                                                                                                         G.
                                                                                                                                                                       9/22/2014
                         https://www.prodocefile.com/ViewFiling.aspx?param=2480697                                                                                       9/22/2014

              Vendor:            82739                           Commercial
                                                                         CardServices                                          DocID:OOO1AJ7C-1Page                                           1of2
              Vendor:         1802649
                                82739 Wells4138293
                                            Fargo Commercial Card Services                                                    Date:10/08/14
                                                                                                                              Doc ID: 0001AJ7C-1                       Page                   7.46
                                                                                                                                                                                              1 of 2
              Voucher:        1802649 Dist: 4138293                                                                             Date: 10/08/14                         Amount:                 7.46




Silverado Appx. 0329
                                                                                                                                                         No. 1-15-586-CV                                   3678
                                                                                                                                                             SSL000
                    ProDoc® eFiling22-- Filing Details                                                                                                  Page 2 of 2


                                                                                                                             Sent
                                                                                                   Status:
                                                                                                   Service Opened:           Yes
                                                                                                                                                                                        _
                                                                                                  Served
                                                                                                   Served Date/Time:         9/12/2014 4:21:24PM
                                                                                                                                               PM

                                                                                                       View tom
                                                                                                 Sarah Pacheco
                                                                                                  Email:                     pacheco-efilefgcraincatonicom                  ‘
                                                                                                  Status:
                                                                                                  Status:                  Sent
                                                                                                                            Sent
                                                                                                  Service Opened:           No
                                                                                                                             No



                                                                                                 Candice Schwager
                                                                                                                             candlcelitelderiewatty.com
                                                                                                  Email:
                                                                                                  lotus:                     Sent                                      `
                                                                                                            Opened:
                                                                                                  Service Opened:            Yes
                                                                                                  served
                                                                                                  Served Date/Time:         9/12/2014PM
                                                                                                                             9/12/2014 4:21:31 PM

                                                                                                       View Loa
                                                                                                 michefia Simon
                                                                                                  Email:                     Michelle.Sirvion(glewlsbrisbois.corn
                                                                                                  Status;          `         Sent
                                                                                                  Service Opened:            Yes
                                                                                                  Served Date/Time:          9/12/2014 4:21:34 PM

                                                                                                   I View Lou I
                                                                                                 Jacob Stephens

                                                                                                   Status:
                                                                                                                             )acobiStephensiblewisbilsbolscorn
                                                                                                                             Sent                                            ·      ‘
                                                                                                   Service Opened:           No
                                                                                                       viewL0¤
                                                                                                   I        LOCI
                                                                                                 Michas! Hirsch                            ·
                                                                                                  Email:                     rnhIrschetaShPiewtom

                                                                                                  Service
                                                                                                  Status:
                                                                                                  Service Opened:           N0
                                                                                                                             Sent
                                                                                                                             No

                                                                                                   I view LOP
                                                                                   Application for Sanction


                                                                                             l                             Filing Information
                                                                                                                                                 ..
                                                     Filing Fees
                                     for
                          Application for Sanction                                      $2.00                Current Sixtus: 4accepted
                                                                                                                                                 AM
                                                             Total Filing Fees:         $2.00                tad gets/Time/ 9/71A 11:29:45 AM
                                                                                                                                                for
                                                                                                        R Filing Description: Defe ants' Mottos for Sanctions
                                                                                                              ranee Number: 50013..1476

                                                                                    gocument Information                          --•




                                                                                                                                                           _
                          Document[s)
                          Lead Document:
                              grioinel - Defendants' Motion for Sarptions.ndf [Does not contain sensitive data]

                          t  i Transmitted - Defendants' Motion for SanctiorturI pone not contain sensitive data]

                          Attachments:
                                                            not
                          11:1 grioinal • Exhibit A•cdf [Does not contain sensitive data]
                                              hi i              not
                          t   Transmitted- • Exhibit Atiodf [Does not contain sensitive data]




                                                             and
                                                     This site and all contents Copyright •g)2003-2014 Thomson Reuters. All rights reserved.


                                                                                            Loading...                                                 _




                                                                                                                                                           9/22/2014
                        https://www.prodocefile.cornNiewFiling.aspx`tparam=2480697                                                                         9/22/2014


            Vendor:           82739 Wells                        Card
                                                         Commercial                                                    DociD:OOO‘lAJ7C-2Page                      ·    2 of2
                       82739 Wells4138293
            Voucher: 1802649
            (Vendor:               Fargo Commercial Card Services                                                              10/08/14
                                                                                                                        Doc ID: 0001AJ7C-2                Amount:
                                                                                                                                                           Page            7.46 _
                                                                                                                                                                           2 of 2
            'Voucher:      1802649 Dist: 4138293                                                                        Date: 10/08/14                     Amount:          7,46




Silverado Appx. 0330
                                                                                                                                           No. 1-15-586-CV                                  3679
                                                                                                                                                                    SSL000050
                       ProD0c®
                       ProDoc® eFiling22-- Filing Details ·                                 ••                            -                                    Page 1 of 2



                                                                      juling 2
                                                                                                                                                                          1111Mir


                                        ·                                                                                                   as
                       I HomeII.Submit FilingI_.
                                                                                                                                 logged In as N/kl.FIschendlewisbriabois morn
                                                               I             EE           I                I           I
                                              I Submit eService I My Filings ( My eServices Firm Management I Reset:sere


                          v Beck to All
                                    All Filinns                                                                                                                       print Pane



                           Filed Pate & Time
                                                                      IL
                                                                                                                                  _                   _
                                            Date:                                                                        Time:
                              Monday,
                              Monday, September 15. 2014                                                               2:38:28 PM

                           Milne Statue thefinttlo                                envelope JnformatIon
                          Envelope Number: 2499191                                                   Court Assignment: Horde county clerk—- Probate.
                          Case Cetegory: GuardianShIp
                                                                                                 _                      forTemp                   a
                                                                                                     Case Type: App for Temp Guerdienehlp or a I neap. (Estate Only) Only)
                          Cause Number: 427,208                                                      Case Title:
                                                                                                                                                                                               _
                           Envelope Fest                                              EstAnsount                                 Payment Information
                                                                                                                   Account Horne: 1155
                          Proocc, Inc. or other provider fee:
                                                                                                               Payment Method, Credit Card
                           efilinpieServIce Fee                                            83.00
                                                                                                               Credit Card.Type: VISA
                           8.25% Sales Fa%                                                 50.25
                                                                                                                      Card Number: 0005 11031; %XXX 6434
                          Court Fees:                                                                                               05/2017
                                                                                                           Card Expiration Date: 05/2017
                           Total Crart Service Fees                                        52.00            Transaction Amount: $5.4
                          State eFllinp System Processing Fees:                                              Transaction Statue: Approved
                                                                                                                 Transaction lb: 4136723
                         _ Convenience Fee                                                 S0.15.
                                                                                                                               ID:
                                                                                                           Transaction Order ID: 002994191-0
                                                             Total Envelope Fees:          SS40

                                                   Personal Information                                                           Service Recipients
                                                                                                                                                                              J
                                                  Filer: Judy
                                                         led), lose                                   Judy Jose                                                                          `
                                                                                                                                     turly.tosergaewisbrisbois.erm
                               Attorney of Record: Josh DaViS
                                                                                                        Status:                      Sent '
                                                                                                                                                                      .
                             Firm or Organizations Leos erisbols aisgaerd & Smith, its                  Servite Opened:              No                                                                   ‘
                                        Bar Number: 29031993
                                                                                                           Om LOO I




                                                                  _
                                                                       -
                                                                           ·

                                                                                  '
                                                                                                      Onsh Davie
                                                                                                       Enroll:
                                                                                                       Status:


                                                                                                       [View Lou
                                                                                                      Philip Ross
                                                                                                       Email:
                                                                                                                     I
                                                                                                       Service Opened,
                                                                                                                                    • Josh.DevlsOlewbbrisbols.corn
                                                                                                                                      Sent
                                                                                                                                     No




                                                                                                                                     toss Jsmighotrnail.com
                                                                                                                                                                 _



                                                                                                       Status:                       Sent
            -                                                                                          Service Opened:               Yes
                                                                                                                                                 2:39:31
                                                                                                                                                      PM
                                                                                                       Served Date/Time:             9/10/2014 2:39:31 Phi
                                                                                                           view Lou
                                                                                                     Jill
                                                                                                      Jill Young
                                                                                                                 `                  .211.YoungOminleveseas.com
                                                                                                       Email:
                                                                                                       Status:
                                                                                                                                    Sent
                                                                                                                                     Sent                                                             _
                                                                                                       Stroke Opened:                Yes




                -                                                                           .
                                                                                                     W.Served CeteiTimel


                                                                                                      W. 1ones

                                                                                                       Status:
                                                                                                                   I                 9/15/2014 2139134 Pie




                                                                                                                                     vinoneseOlepaol.corn
                                                                                                                                     Sent
                                                                                                                                                                                                               |.
                                                                                                      Servlce
                                                                                                       Service Opened:               Yes     _         PM
                                                                                                      IServed Date/Time:
                                                                                                               I                     9/15(2014 2:39:38 PM

                                                                                                       I   Yew Lc.
                                                                                                      Kathleen Reduce
                                                                                                                                     berhoe-efileOcraincaton.torn
                                                                                                       Status:                       Sent
                                                                                                                                    Yes
                                                                                                       Service Opened:               Yes
                                                                                                                                                                                     ·

                                                                                                                                                                               4,v
                       https://www.prodocefile.comNiewFiling.aspx?param=-2494191                                                                                 9/22/2014

                             82739WellsFargo                                   CardServices                                   DocID:                          Page                           1of2
            Voucher;
            Vendor:  1802649
                       82739 Wells4138297
                                   Fargo Commercial Card Services                                                                     10/08/14
                                                                                                                              Doc ID: 0001AJ7I-1               Page                          5.40
                                                                                                                                                                                             1 of 2
            Voucher:      1802649 Dist: 4138297                                                                               Date: 10)08/14                   Amount:                        5.40




Silverado Appx. 0331
                                                                                                                                                  No. 1-15-586-CV                                             3680
                                                                                                                                                         S S LIM 0 65T
                       ProDoc® eFiling22-- Filing Details                                                                                           Page 2 of 2


                                                                                                  Served [Mealtime:                          PM
                                                                                                                          9/15/2014 2:39,49 PM

                                                                                                   View 100
                                                                                               Sarah Pacheco
                                                                                                Email:                    Pacheco-efileitecreincaton•com
                                                                                                Status:                   Sent
                                                                                                Service Opened:          Nu
                                                                                                                          No
                                                                                                                                                           .                                  -
                                                                                                  [ view Los
                                                                                               Candice Schwager
                                                                                                                                                                         .
                                                                                                 Email:                   candice*elderlawatte.corn            · —
                                                                                                 Status:                 Sent
                                                                                                                          Sent
                                                                                                Service
                                                                                                 Service Opened:          Yes •
                                                                      -                          Served Date/Time:       9/15/2014
                                                                                                                          9/15/2014 2:39:57 PM
                                      _
                                                                                                       Loo
                                                                                                   view Loa                                 ·
                                                                                               Michelle Simon
                                                                                                                          MIchene.Simonglewisbnsbois.corn
                                                                                                  Status:                Sent
                                                                                                                          Sent
                                                                          _                       Service Opened:        Yes
                                                                                                                          Yes
                                                                                                  Served Date/time:      9/15/2014
                                                                                                                          9/15/2014 2:40:01 PM

                                                                                                I
                                                                                              Jacob
                                                                                                   view Log

              -                                                                                Jacob Stephens '
                                                                                                                          ]aC00Sterkens(plewisblisbalscorn
                                                                                                  012411
                                                                                                  Status:                Sent
                                                                                                                          Sent                                                        `
                                                                                                  Service Opened:        Yes
                                                                                                                          net
                                                                                                  Served Date/Time:      9/15/2014
                                                                                                                          9/15/2014 2:40:04PM
                                                                                                                                            PM
                                                                                                  [ \hew Loa [
                                                                                              Michael Hirsch
                                                    ·                                          Email:                     mhirectutessloplaw.corn
                                                                                               Status:                    Sent                                       `
                                 _                                                             Service Opened:            No

                                                                                                  I VIEW LOC
                                                                                    Notice of Hearing


                                                    rhino Face                                                          Filing Information
                                                         Total Piling Pees;            0.54                Current 54410.1314accepted
                                                                                                   Accepted Dete/Time: 9/16/2014 9:33:41 Al^
                                                                                                                           of
                  _                                                                                                      5001
                                                                                                      Filing Description: Nodal of Neanng
                                                                                                      Reference Humbert $0013,,V(76

                                                                                  Document Informa
                         Document(s)
                         Lead
                         Lead Documents
                                                                                                                  _
                              Odolnal - Notice of Hearino.oOf [Ones not contain Dana:five data]
                                                                [Does
                         It   Transmitted • Notice of Hearino.ogf [Does not contain sensitive data]
                                                                                                                                                                                          _


                                                                                                   Thomson    All
                                                                                                        Reuters.
                                                   This site and all contents Copyright 02003-2014 Thomson Reuters. AA rights reserved.


                                                                              _        Loading_




                                                                                                                      191
                       https://www.prodocefile.com/ViewFiling.aspx?pararn---2494191                                                                   9/22/2014

            Vendor:  82739WellsFargo
            Voucher:
            Vendor:
            Voucher:
                    1802649  4138297 CardServices
                          Dist:
                            82739 Wells Fargo Commercial Card Services
                          1802649 Dist: 4138297
                                                                                                                   DocID;O0O1AJ7|-2
                                                                                                                   Date:
                                                                                                                     10/O8/14        0f2
                                                                                                                            Amount: 25.40
                                                                                                                      Doc ID: 0001AJ71-2
                                                                                                                      Date: 10/08/14
                                                                                                                                                      Page
                                                                                                                                                      Amount:
                                                                                                                                                                             2 of 2
                                                                                                                                                                              5.40
                                                                                                                                                                                          ·




Silverado Appx. 0332
                                                                                                                                        No. 1-15-586-CV                                       3681
                           ProDoc® eFiling22 —
                                             - Filing Detail                                                                  -                                       Page 1 of 2


                                                             • 2                                                                                                                    aka
                           ‘_
                           I         I
                                                    ·_DOceFiling
                                                       .I
                                                                '.


                                                                                            I
                                                                                                   '



                               Houle 154111 1 Filing I Submit eService I My Filings I My eSeruices 1Firm
                                                                                                                   I
                                                                                                    Firm Management I ResourPeS
                                                                                                                                       logged In as NIkl.FIschereiewlsbrIsbols.com
                                                                                                                                              I              I




            i
                                         tA
                                               Time
                                a Back to All Minns



                                 Filed Date & Time
                                                 Data:
                                                            17, J,
                                                             2014
                                  Wednesday, September 17, 2019

                                         I II
                                                                                                         -
                                                                                                                               Time:
                                                                                                                          12:40:03
                                                                                                                              PM
                                                                                                                             12:40:03 PM
                                                                                                                                                  _...-
                                                                                                                                                                       di PIM'


                                                                                                                                                                                _
                                                                                                                                                                                     Pane




                                 pillory Status Definitions                             Envelope information
                                         Num
                                Envelope Number: 2523229                                                CourtAppTemp Clerk
                                                                                                                       —
                                                                                                        Court Assignment: Horns County Clerk - Probate
                                                                                                        Case Type: App for Temp Guardianship of a 1,049. (Estate Only)      Only)                      ·
                                Case Category: Guardianship

        1
                                Cause Number: 427,208                                                   Case Title:                                                       .
                                 Envelope Fee                                                                                          Payment Information
                                                                                                              '          AccOunt Marna: LOBS
                                PTO DoC, 1110, or other provider fee:
        0.:                                      Fee
                                 efiline/eService Fee                                           $3,00
                                                                                                                                               r
                                                                                                                       Payment Method: Credit Card

                                         Sales
                                 5.23% Sales Tax                                                50.25
                                                                                                                       Credit Card Type: VISA
                                                                                                                          Card Number: Xxxx ESA CLOSE 6434
                                Court Paean                                                                    Card expiration Date:OS/2017
                                                                                                                                    05/2017
                                 Total Court Service Fees                                       $2.50             Transaction Amount: 55,4

                                State eFlting System Processing Fees:                                              Transaction Status: Approved

                                 Convenience Fee                                                50.15                   Transection3D: 4172487                              .
                                                                                                                                     ID:002523229-0
                                                                                                              Transaction Order ID: 002523229.0
                                                                     Total Envelope Fees:




                                  Flrm
                                               ¤f
                                                               Served
                                                                   PM
                                                            24031993
                                                        Personal Information
                                                      Fllert Judy Jose
                                                                .
                                     Attorney of Record) Josh Dar&
                                       or Organization: Leeds drIsbois Iirsdaard &Smith,
                                  Firm or
                                              Bar Number: 24031993
                                                                                 & SmIth, LLP
                                                                                                        Judy lose
                                                                                                         Email:
                                                                                                          Status:
                                                                                                          Service Opened:
                                                                                                                         _
                                                                                                          Served Daterinler

                                                                                                          I vreur 1.00
                                                                                                        Josh Dells
                                                                                                                                        Service Recipients


                                                                                                                                            ludy.3oseQlevrisbrisbois.corn
                                                                                                                                            Sent
                                                                                                                                            Yes
                                                                                                                                            9/17/2014 12:41:06 PM




                                                                                                                                            Josh.CallselewisbrIsbois.norn
                                                                                                                                           Sent
                                                                                                                                                                                •

                                                                                                                                                                                                  .                   —




                                                 _                                                           Statuss,
                                                                                                                    Opened:
                                                                                                                                            Sent                                                       _
                     ·                            .                                                          Service Opened:
                                                                                                             Served Date/Time:
                                                                                                                                           9/17/2014
                                                                                                                                            Yes
                                                                                                                                               12:41:23
                                                                                                                                                   PM
                                                                                                                                            9/17/2014 12:41:23 PM

                                                                                                          I
                                                                                                        Philip
                                                                                                              view Lon I
                                                                                                         Philip Rm.
                                                                                                             Email:
                                                                                                             Status:
                                                                                                             Service Opened:
                                                                                                             Served Date/)) me:
                                                                                                             I view Luc
                                                                                                                                           rossolawebotrnallsorn
                                                                                                                                           Sent
                                                                                                                                           Yes
                                                                                                                                                     12:41
                                                                                                                                                       :25
                                                                                                                                                         PM
                                                                                                                                           9/17/2014 12:41:25 Phi
                                                                                                                                                                                         _


                                                                                                                                                                                                                      |·
                                                                                                        Jill Young
                                                                                                          Email:                           )111.T0.09@mrnlawteriesroorn
                                                                                                                                           Sent
                                                                                                          Status:
                                                                                                          Service Opened:
                                                                                                                                           Yes
                                                                                                                                           Sent
                                                                                                                                           Yes
                                                                                                                                                                 PM
                 —
                                                            _                                            I
                                                                                                          Served Date/Thre:
                                                                                                                         I
                                                                                                                                           9/17/2014 12,91131 PM
                                                                                                                                                                                                      .
                                                                                                          I View Loo I                                       I
                                                                                                        W. Jones
                                                                                                         Emelt:                            wnones301@aol.com
                                                                                                                                                                                                                 I
                                                                                                         Status:                           Sent
                                                                                                         Service Opened:
                                                                                                         served oaterime:
                                                                                                                                           Yes
                                                                                                                                           9/1772014 12:41:34 914
                                                                                                                                                                 PM
                                                                                                          I View Lee
                                                                                                        Kathleen !MEW.
                                                                                                         Email:                            bedule-eflletscraincator.corn

                                                                                                                                                                                             70
                           https://www.prodocefile.coniNiewFiling.aspx?pram=2523229                                                                                     9/22/2014

                Vendor:             82739Wells                                     Card                                            DocID:0O01AJ7V-1 Page                                              10f2
                Vendor:          1802649 Dist:4138303
                                   82739 Wells Fargo Commercial Card Services                                                      Doc ID: 0001AJ7V-1 Amount:
                                                                                                                                   Date:               Page                                           5.40
                                                                                                                                                                                                      1 of 2
                Voucher:         1802649 Dist: 4138303                                                                              Date: 10/08/14                     Amount:                            5.40




Silverado Appx. 0333
                                                                                                                                                          No. 1-15-586-CV                                            3682
                   Pr0Doc®
                   ProDoc® eFiling22—
                                    - Filing Details                                                                                                Page 2 of 2


                                                                                                 Status:                   Sent
                                                                                             Service
                                                                                                   Opened:
                                                                                              Service Opened:              Yes
                                                                                                 Served Date/Time          9/17(2014 12:41:43 PM
                                                                                             I    View LoadI
                                                                                         Sarah PacheCo
                                                                                       _ Email:
                                                                                          Email:                           pacheco-efiledicraincaton.com
                                                                                          Status:
                                                                                                 Service Opened:        Yes
                                                                                                                           Sent
                                                                                                                          Yes
                                                                                                                                                       _          _
                                         _                                                       Served Date/Time:         4/17/2014 12:41:49 PM
                                                                                             I             I
                                                                                                  View lop
                                                                                             Candice Schwager
                                                                                              Emelt,                     cendicetiaelderie tty.com
                                                                                              Status:
                                                                                                                        Sent
                                                                                                                         Sent
                                                                                              Service Opened:              No
                                                                                                           I
                                                                                                  View Los
                                                                                             Michelle Simon
                                                                                                                           Michelle.SimonViewisoristois.corn
                                                                                                 Statue:                  Sent
                                                                                                 Service Opened:
                                                                                                                        NoNo
                                                                                                  . Lo
                                                                                              v'I View   I
                                                                                                       Lon

                                                                                             Email:
                                                                                             Jacob Stephens
                                                                                               Email:
                                                                                                                        Sent
                                                                                                                         Jacob.Stephensailewisbrisboiccom
                                                                                                                                                       ·
                                                                                                 Status:
                                                                                                 Service Opened:
                                                                                                                        No
                                                                                                                         Sent
                                                                                                                         No

                                                                                                 I view Lou I
                                                                                       ·
                                                                                             Email:
                                                                                             Michael Hirsch

               `                                                        _
                                                                                                 Status:
                                                                                                                           mhirschiDesbplaw.corn
                                                                                                                        NoSent
                                                                                                 Science Opened:           No
                                                                                             I
                                                                                                 (View Lao I


                                                                            Designation of Ex pert NV-Poetess


                                                  Filing Fees
                                                                                                                S       Fill
                                                       Total Filing Fees:            $0.00                 Current  e: efaCCePted       PM
                                                                                                                                   1:43:55
                                                                                                   FlllngD us /Time: 9/17/2014 1:53:56 PM
                                                                                                   Accepted
                                                                                                     Filing  riptIont Defendant's Designation of Expert
                                     '                                                               Reference
                                                                                                                       Witnesses
                                                                                                                      Pert 50013.1476

                                                                                 Document tnformatiOn
                         Document(s) Fetdt
                         Lead Document:

                         fh DrIamai - Defendant's Designation of Pusan Witnesses.edf [Ooes not contain sensitive data]
                            Transmitted - Defendant's Desiccation of e7oert WitneSSOS.Ddl [Does not contain sensitive data)




                                                 This site and all contents Copvnght 52003-2014 Thomson fleuters. MI tights reserved.


                                                                                       Loading—




                                                                                                                 23229
                       hnps://www.prodocefile.com/ViewFiling.aspx?param=2523229                                                                       9/22/2014

                           82739WellsFargo                           CardServices                                    Doc                           Page           2 2
            Voucher: 1802649 Dist:4138303
                       82739 Weils Fargo Commercial Card Services
                                                                                                                         10/08/14
                                                                                                                     Date:
                                                                                                                      Doc ID: 0001AJ7V-2              Page
                                                                                                                                                                  5.40E
                                                                                                                                                                   2 of 2
            Vendor:
            Voucher:      1802649 Dist: 4138303                                                                       Date: 10/08/14                  Amount:         5.40




Silverado Appx. 0334
                                                                                                                                        No. 1-15-586-CV                      3683
                                                                                                                                                                         SSL0000b4
                                           2 - Filing Details
                           ProDoc/ eFiling 2                                                           -·                                                           Page11 of22


                                                   :                         .
                                                                                                                                                                           4101.
                                                                                                                                                                           .  .
                                                            ‘
                                                                     vFiiing 2,
                                                                     •.. •      •                                                   logged inas
                                                                                                                                              as Nlkl.FischerCliewisbrlabola.corn
                                    I                I
                                                Filing                                    I                    I Firm
                            Nome `SubmitFiling Submit cruise I My Filings I My eServIces Firm Management I Resources
                                                                                                                                           I Resources                                                 _


                             ft Back to All FilinoE                                                                                                                       punt Paee



                                 Filed Date & Time                                                                                                                                          -
        s
        ti                                        Date:
                                  Wednesday, September17,2014
                                                       17, 2014                                                           7:38:43 P41

            “
                                          2532014
                                  lino Status DefInItIona
                             Envelope Number: 2532014

                                        Number:
                             Case Category: Guardianship
                             Cause Number: 427,208
                                                                             _ __
                                                                                     _
                                                                                    Envelope Information
                                                                                                                               . .


                                                                                                                                              Clerk
                                                                                                                                               ·
                                                                                                                                             .....


                                                                                                       Court Assignment: Harris County Clerk • Probate
                                                                                                       Case Type: App for Term/ Guardianship of lncap.
                                                                                                       Coca Title:
                                                                                                                                                          .         |..

                                                                                                                                                a bleep (Estate Only)

        N
                              Envelope Fee                                              E;;T
                                                                                           AMOUt;ii                                 Payment IMormallon
                             '
                                                        provider
                             ProDoc, Inc. or other provider fee:
                                                                                                                     Account Name: LOBS
                                                                                                                       °‘
        0
                                                                                                                     Card  XXXX
                                                                                                                            6434
                                                                                                                         XXXX
                                                                                                                 Payment Method: Credit Card
                                 eFliing/eService Fee
                                                                                    _         13.00
                              8.25%
                              8.25% Sales Tau

                             Court Foes;
                                 TOtdiCourt
                                      Court Service Fees
                                                                                              50 .25



                                                                                              $2.00
                                                                                               12.00
                                                                                                                         05/2017
                                                                                                                  Credit Card Type: VISE
                                                                                                                         Card Number: )(XXX XX88 )(XXX 5434
                                                                                                             Card Expiration Date: 05/2017
                                                                                                              Transaction Amount: $5.9

                             State ePiling System Processing Peas:                                             Transaction Stela: Approved

                                 Convenience Fee                                              90.15                 TransactionID:
                                                                                                                                ID: 41565E9                                                                ·
                                                                                              5 ,, o/        Transaction Order ID: 002532014.0
                                                                 Tetal Envelope Fees:            ,


                                                        Personal Informetion
                                                       Filen Chrisden Johnson
                                                                                                  1     r
                                                                                                       Ludy Tore
                                                                                                                                     Service Recipients


                                                                                                                                         11.idy.3ose4levilsbnsbols.coOn
                                    Attorney of Record: Criredian Johnson
                                                                                                            Status,'                     Sent
                                  Flrm
                                  Flan, or   Organisation: Lewis Brisbols ?Aware & Smith, LIP


                                                                                                       Josh
                                                                                                            Service Opened:              No
                                                                                                        I            I

                                                                                                       Email:
                                             Bar Number: 24062345
                                                                                                             view 104
                                                                                                        lash Davis



                                                                -                                       Status:
                                                                                                        Status:
                                                                                                            Service Opened:
                                                                                                            Served Date/TIme:
                                                                                                                                         Josh.Daviselewisbrisbols.corn
                                                                                                                                         Sent
                                                                                                                                         Yes
                                                                                                                                         9/17/2014 7:40:05PMPM
                                                                                                                                                                              ·
                                                                                                           . Sent
                                                                                                             View Lou




                                                                                                        Service
                                                                                                             Yes
                                                                                                        Philip Ross
                                                                                                                                         rossjawriahotrnail.com
                                                                                                            Status:                      Sent
                                                                                                            Service Opened:              Yes



                                                                                                       Jiu  Served Date/Grne:
                                                                                                             view I on
                                                                                                                                         9/17/2014 7:40:06 PM




                     `
                                                                                                        Jill Young
                                                                                                        Email;

                                                                                                            9/17/2014
                                                                                                               PM
                                                                                                                                         24,70.411dmernlawtexas.ceM
                                                                                                            5)0100:                       Sent
                                                                                                            Service Opened:              'Yes



                                                                                                       W.
                                                                                                            Served Date/Time:             9/17/2014 7:40:47 PM

                                                                                                         I vine Loa I
                                                                                                        W. Jones



                                                                                                               PM
                                                                                                         Email:                          orjonesOODEPool.com
                                                                                                         Status:
                                                                                                                                        Sent
                                                                                                                                         Sent
                                                                                                         Service Opened:                 Yes



                                                                                                        Beduze
                                                                                                        Lou
                                                                                                         Served Date/Time:


                                                                                                            .view too I
                                                                                                        Kathleen Beduze
                                                                                                         Email:
                                                                                                                                         9/17/2014 7:40:53 PM




                                                                                                                                         beduee'efile@craincaton.co.r.
                                                                                                         Status:                         sent                                 _
                                                                                                                                                                                      7.1
                           httOs://www.prodocefile.cornNiewFiling.aspx?param=---2532014                                                                               9/22/2014

                           82739Wells                       Services                                                            DocID:                                                      1of2
                Vendor:
                Voucher;   82739 Wells4138305
                         1802649       Fargo Commercial Card Services                                                           Doc ID: 0001AJ82-1
                                                                                                                                     10/08/14                        Page                    1 of 2
                                                                                                                                                                                             5.40
                Voucher:         1802649 Dist: 4138305                                                                             Date: 10/08/14                    Amount:                    5.40




Silverado Appx. 0335
                                                                                                                                                        No. 1-15-586-CV 3684
                                   ProD¤c®
                                   ProDoc® eFiling22-- Filing Details                                                                                                        Page 2 of 2


                                                                                                                       Service Opened:           Yes
                                                                                                                       Served Date/rime:                        PM
                                                                                                                                                           7:41:00
                                                                                                                                                 9/17/2014 7:41:00 FM
                                                                                                                        'Wow too
                                                                                                                  Sarah Pacheco
                                                                                                                                                 pacheco.efile@craincaton,corn
                                                                                                                    Status:                      Sent
        Cr)                                                                                                         Service Opened:              Yes

                                        _                                                                           Served Oaternme:                       7:41:05
                                                                                                                                                              PM
                                                                                                                                                 9/17/2014 7;41:05 PM                                      _
                                                                                                                       Pew too
                                                                                                                  Candle* Schwager
                                                                                                                   EMailt                        candiceDelderlowatty.corn
                                                                                                                   Status;                       Sent
                                                                                                                   Service Opened:               Yes
                                                                                                                   Served Dateitme:             9/17/2014 PM
                                                                                                                                                 9/17/2014 7;41:66 Pm

                                                                                                                        vew Lou I
        0                           ·                                       ‘                                     Michelle Shown
                                                                                _                                  Email:                        MIchelle.SlmonigalewisMisbois.com
                                                                                                                   Status:                       Sent



                                                                                                                       .-Lou I
                                                                                                                   Service Opened:'              No
        0
        N                                                                                                          L
                                                                                                                  Jacob Stephens
                                                                                                                    Email:                       )acots.StephertsDlewisbrIsbols.cons
                                                                                                                    Status:                      Sent
                                                                                                                            Opened:
                                                                                                                    Service Opened:              No

                                                                                                                   I   View too

                                                                _                                                 Michael Hirsch
                                                                                                                                                 mhiraCtOSSOPM..00rn
                                                                                                                   Status:                       Sent
                                                                                                                   Service Opened:               No
                                                                                                                                                                   _
                                                                                                          '        I view Loo I




                                                                    Filing Pies                                                                Filing Information
                                                                                                          I   i
                                                                        Total Filing Fees:           $0.00                   Current       tom 4accepted
                                                                                                                       Accepted Da D                      9:09:25
                                                                                                                                                               AM
                                                                                                                                        /Time. 9/18/2019 9:09:25 AM
                                                                                                                          RuingD         iptioniCeterviants' Objections & Reply toto
                                                                                                                                                 Plaintiffs' Respony to Motion for
                                                                                    . ·                                                Nu r:
                                                                                                                                                 Sanctions
                                                                                                                                                                                           `
                                                                                     _                                   Reference ti          n 50013..1476
                                                                                                                                                     . .
                                                                                                 Document infonriatIon                     _
                                        Document(s) Flied:
                                        lead Document
                                                                _
                                                                                                 notnet contain sensitive data)
                                             Orfalnal· - Defendants' Oblections end Reply.ndf [Does

                                             Transfontd - Defendants' Objections and Reply.odf [Does not contain sensitive data]
                                        Attachments:
                                                                                                                                                                                       _       '
                                        tti prioina/ ExhilaiLA pdt [Does not contain sensitive data)

                                        Th   Transmitted· - Fshiblt A.odf [Does not contain sensitive data)

                                             Original - Exhibit:Cecil [Does not contain sensitive data)

                                        TI Transmitted--            ptlf [Does :rot contain sensitive data)




                                                                 This     andai!                   ©2003—2014  Thomson Ali
                                                                 This site and all contents ComfOght 02003-2019 Thomson Reuters. Ali rights reserved.


                                                                                                       Loading..




                                                                                      .
                                   https://www.prodocefile.com/ViewFiling.aspx?param=2532014
                                                                                                .                                      32014                                9/22/2014
                                                                                                                                                                             9/22/2014

                                            82739WellsFargoCommercial
                                                                   Card                                                                 DocID:                                                 22of2
                        Vendor:         1802649 Dist:Fargo Commercial Card Services
                                          82739 Wells                                                                          .           Doc ID: 0001AJ82-2
                                                                                                                                                  10/08/14                   Page                  5.40
                                                                                                                                                                                                   oft
                        Voucher:        1802649 Dist: 4138305                                                                              Date: 10108/14                    Amount:                5.40




              "111111111.—




Silverado Appx. 0336
                                                                                                                                                                No. 1-15-586-CV 3685
                                                                                                                                                                   SKI3
                    Pr0D0c®
                    ProDoc® eFiling 22--FFiling Details                                                                                                       Page 1 of 2
                                                                                                                                                                                                               l

                                                                                                                                                   ·

                        .
                    I Home
                                                                  eFiling 2
                          ISubmit FilingII Submit eService II My Filings I My eServices I Form ManagementII ResourcesI
                                                                                                                            logged in as NIhi.Flscaer01ewlsbristols.com




                          Bar:eta All Filings                                                                                                                  a    Print Pang


                                       Time
                          Filed Date a Time

                                          Date:                   I                                                 Time:
                            1'hur5day, SeMember :13, 2014                                                        1:34:31
                                                                                                                  1:34:31AM
                                                                                                                          AM
                                                    ..                                                                       •
                          Pllino Status DeflnItions_                          Envelope Information
                      Envelope2532307
                       Envelope Number: 2532307
                                                                                                                                              -
                       Case Category: Guardianship
                                         427,208
                       Cause Number 927,708
                                                                                                 Court Assignment: Horns County Clerk - Probate
                                                                                                                      Temp
                                                                                                 Case Type: App for Temp Guardianship Or a Incap. (E5tate Only)
                                                                                                 Case Title:
                                                                                                                                                                  Only)
        V

                          Envelope Fee
                                                             ..                                                             Payment Informed:6n

                      ProDoc,                                                                                 Account Name: L.B8S
                      ProDoc, Inc. or other provider feet
        0                 eFliing/eServIce Fee                                       53.00
                                                                                                           Payment Method: Credit Card                                         _
                          8.25% Sales Tax                                            $0.25
                                                                                                                                 VISA
                                                                                                            Credit Card Type: VISA
                                                                                                                              XXXX
                                                                                                                 Card Number: XXXX XXXX XXXX 6434
                      Court Fees:
                                                Fees
                          Total Court Service Fees                                   52.00
                                                                                                       Card Expiration Date: 05/2017
                                                                                                       Transaction Amount: $5.4                                                                            |·
                      State Oiling System Processing Feell                                               Transaction Status: Approved
                          Convenlen. Fee                                             $0.15                   Transaction ID: 9186993

                                                          Total Envelope Fees:       55.40
                                                                                                                         ID.
                                                                                             / Transaction Order ID: 002532307-0 _          _O
                                                 Personal Information                                                        Service Recipients
                                                Filer: Cntisden Johnson                          Judy Jose
                             Attorney of Record: Carlsbad Pot:noon                                 Email:                         Judy.3oseCteewisbrisbols.corn
                           Firm                                                                    States:                        Sent
                                                  Lewis
                           Firm or Organisation: Lewis brisbols 13Mgaarel & Smith, LLP
                                                                                   LLP
                                     Bar Number! 29062345    345                                   Service Opened:                Yes
                                                                                                                                            1:35:30
                                                                                                                                               AM
              _                                                                                  I    View too
                                                                                                               I
                                                                                                   Served Date/Time:              9/18/2014 1:35:30 AM


                      .                                                          `               Josh Davis
                                                                                                  Ernall: :                       losh.DevisoNtewistorishois.bern
                                                                                                   Status:                        Sect
                                                                                             _
                                                                                                   Service Opened:                Yes
                                                                                                                                            1:35:32
                                                                                                                                               AM                          ·                      ·
                                                         ,                                         Served Date/Lime:              9/18/2014 1:35:32 AM

                                                                                                  I   Piece Lou I
                                                                                                 Philip Ross
                                                                                                  Email;                          ross_law@hotmaii.com
                                                                                                  Status:
                                                                                                  Service Opened:
                                                                                                 Served
                                                                                                                                 Yes
                                                                                                                                  Sent
                                                                                                                                  Yes
                                                                                                                                            1:35:35
                                                                                                                                                       .
                                                                                                  Served Date/Time:               9/18/2019 1;35:35 All

                                                                                                  I   View Lau
                                                                                                 Jill Young
                                                                                                   Email:                         3IIINcue9I;DMmlawtexa6.5.0,
                                                                                                                                                            11
                                                                                                   Status:                       Sent
                                                                                                                                  Sent
                                                                          .                        Service Opened:
                                                                                                   Served Date/T1Me:
                                                                                                                                 9/18/2014
                                                                                                                                  Yes
                                                                                                                                     1:35:37
                                                                                                                                  9/18/2014 1:35:37 AM
                                                                                                                                                                                              .

                                                                                                  I View Loo I
                                                                                             W.
                                                                                             W. bones
                                                                                                 Email:
                                                                                                  Erna:                           wrjorte500a (Paul:cone                                                   ·
                                                                                                  Rote,                           Sent
                                                                                                  Service Opened:
                                                                                                  Served Date/Time:
                                                                                                                                  Yes
                                                                                                                                            1:35:42
                                                                                                                                  9/1812014 1:35:42 Ate
                                                                                                      view toe I
                                                                                              Kathleen Eteduze
                                                                                                                                 bedure -erteigici eInCliMeLCOM
                                                                                                                                                                               73

                   https://www.prodocefile.comNiewFiling,aspOparatn=2532307
                                                                                                                                                             9/22/2014
                                                                                                                                                             9/22/2014

                       82739Wells                                                                                                ID:                        Page                    1of2
            Vendor:
            Voucher:   82739 Wells4138306
                     1802649       Fargo Commercial Card Services
            Voucher:
                                                                                                                        Doc ID: 0001AJ84-1
                                                                                                                              10/08/14                        Page                   1 of 2
                                                                                                                                                                                     5.40             _
                       1802649 Dist: 4138306                                                                            Date: 10108114                        Amount:                 5.40




Silverado Appx. 0337
                                                                                                                                                  No. 1-15-586-CV                                         3686
                       ProDoc® eFiling22—
                                        - Filing Details                        ~          .                                                                 Page2of2
                                                                                                                                                                  2 of 2


                                                     _
                                                                                                     Status,                  Sent
                                                                                                                               Sent
                                    _                                                                Service Opened:          Yes
                                                                                                                               Yes
                                                                                                             Date/Time:
                                                                                                     Served Date/Time:                    1:35:49
                                                                                                                                                AM
                                                                                                                                9/18/2014 1:35:49 AM

                                                                                                    1   _View tug
                                                                                                   Sarah Pacheco
                                                                                                    Email:                      pacheemenieecraIncaton.corn
                                                                                                    Status:                     Sent
                                                                                                    Service Opened:           Yes
                                                                                                                               Yes
                                                                                       `           served
                                                                                                    Served Date/time:                     1:35:55
                                                                                                                                9/18/2014 1155:55 AM
                                                                                                        View Loa
                                                                                                   Candice Schwager
                                                                                                                                rancliceitetierlawatty. am
                                                                                                     Status:                  Sent
                                                                                                                               Sent
                                                                                                   Service
                                                                                                    Service Opened:           Yes
                                                                                                                               Yes
                                                                                                     Served Date/Time:          9/18/20141:35:59AM
                                                                                                                                          1,35:59 AM                     _
        0                                                                                           View
                                                                                                      View Lou
                                                                                                   MichelleSimon
                                                                                                            Simon
                                                                                                    Email:                      Michel/e.51montalewlsbrisboLs.corn
                                                                                                    Status:                   Sent
                                                                                                                               Sent
        N                                                                                          Service
                                                                                                    ServiceOOpened:
                                                                                                             pened:           No
                                                                                                                               No                                            `
                                                                                                        View Lot
                                                                                                Until:, Stephens
                                                                                                 Email:                   `    lacooStephensiplewisbrisbois.corn                 ·
                                                                                                Status:
                                                                                                 Status:                       Sent
                 _                                                      _                       Service
                                                                                                 ServiceOOpened:
                                                                                                           pened:             No
                                                                                                                               No                   ·
                                                                                                    [View Log I
                                                 `                                              Michael Hirsch
                                                                                                 Email:                        mhirsch8K5boiew.com
                                                                                                 Status:                      Sent
                                                                                                                               Sent
                                                                                                 Service Opened:              N0
                                                                                                                               No

                                                                                                   L    Vievi Loa I


                                                                                           Response


                                                     Filing Fees                                                                        formation
                         r
                                                         Total FlllngFees:            10.00
                                                                                                             Cur
                                                                                                              Cur        Status: ',accepted
                                                                                                        Accept        atetTimm9/18/201.4 9:11:37 Am
                                                                                                         Fllln
                                                                                                          Fllln DescriptionfOeferdants' Oh/earl:ins a Response toto
                                                                                                                             Plaintiffs' Request   Accommodations
                                                                                                                                   the           with                            _
                                                                                                                             Under the Amer' any with Disabilities Act
                                                                                                          Reface° • Number: 50013.1426

                                                                                  Document Information
                         Document(s) Filed;
                         Lead Document:

                         t                                                                     not
                             i Orioles:.- Defendants' Obiections and Response to ADA.0111 [Pone not contain sensitive data]         ·
                         t Transmitted - Defendants' Oblections and Response to ADA.odi [Does not contain sensitive data]




                                                  Thissite                                                          rights
                                                  This site and all contents Copyright (S2003-2014 Thomson Reuters. All lights r.erved,


                                                                                        Leading—




                                                                                                                                                         9/22/2014
                       littps://www.prodocefile.comNiewFiling.aspx?param=2532307                                                                             9/22/2014
                                                                                               .
                                                                                                                                                                                     _
            Voucher:
               1802649
            Vendor:
            Vendor:
            Voucher:
                    4138306  82739                       Commercial
                           82739 Wells Fargo Commercial Card Services
                         1802649 Dist: 4138306
                                                                                                                                10/OB/14
                                                                                                                         DocID:OOO1AJ84-2Page
                                                                                                                          Doc ID: 0001AJB4-2
                                                                                                                          Date: 10108114
                                                                                                                                                             Page
                                                                                                                                                             Amount:
                                                                                                                                                                             2 2
                                                                                                                                                                                 2 of 2
                                                                                                                                                                                  5.40




Silverado Appx. 0338
                                                                                                                                             No. 1-15-586-CV                              3687
                       ProDoc® eFiling22—                                                              ..                                                        Page   22
                                                                                                                                                                    1 1 of
                                        - Filing Details                                 .
                           -

                                 PtC>DoCeFiling 2
                                                        `·|                                                                     logged in as Niki.Fischer(8105visbrisb0is cons
                                         FillngSubmit                 My            My
                       Home I Submit Filing I Submit eService My Filings My eServices Firm Management ResourcesFirm
                         v Back to AU Meat                                                                                                                           a   print Poor



                         Filed Date A Time
                                           Date:                                                                           Time:
                                                 19,
                               Friday, September 19, 2014                                            _                  11:06:18 AM
                                                                                                                                               - .....
                         Myna Status DefinitIv_ps                             Envelope Information
                                                                                                                                   Clerk
                         EnvelopeNumber:
                                  Number: 2554495                                                     Court Assignment: Hama [aunty      — - Prelate
                                                                                                                                     Clerk
                        Case                                                                                          Temp
                                                                                                      Case Type: App for
                                                                                                                                       ol
                                                                                                                         Temp Guardianshipaof a Incap. (Estate Only)
                         Case Category: Guardianship
                         Cause Number: 427,209
                                              208                                                     Use Title:
       0
                         Envelope Fee                                           Est.Arnourid                                    Payment Information
                                 Inc.
                                    nror other provider feel
                         ProDoc, Inc.                                    ·                                          AceoUnt Name: 11936
                                                                                                                  Payment Method: Credit Card
                          efliingreService Fee                                               $3.00
                                                                                                                  Credit Card Type: VISA
                          8.25% Sales Tax                                                    10.25
                                                                                                                      Card Number: XXXX XXXX XXXX 6434
                         Court Fees:
                                                                                                                                  05/2017
                                                                                                             Card Expiration Date 05/2217
                               CourtService
                          Total Court Service Fees                                           $2.00           Transaction Amount: {5.4
                         State eFiling System Processing Fees:                                                 Transaction Status: Approved
                          Convenience Fee                                                    $0.15                  Transaction JD: 4221097
                                                                                                             Transaction Order ID: 002554490-0
                                                         Total envelope Fees:                35.40`

                                                 Personal Information                                                             Service Recipients                            j
                                              Filer: Judy Jose                                         Judy lose                                       _
                                                                                             _                                        ludyjosef9lev/sbilabois.Com
                               Attorney of Record: Josh Cavn
                                                                                    LLP                  Status:                      Sent
                           Firm or Organise:Arlon: Lewis Drtsbo:s Disc:bard 3: Smith. LIP                Service Opened:              No
                                                                                                                                                          _
                                        Bar Number: 2.031993
                                                                                                             Vine Loo
                          _                                                                            Josh Davis
                                                                                                                                                   .
                                                                                                                                  Sent
                                                                                                                                   JOah.DavisGalewistmsbuiacuM
                                                                                                         Status:                      Sent
                                                                                ·                        Service Opened:          9/19/2014
                                                                                                                                    Yes                    AM    .
                                                                                                         Served Dete/Thme:            9/19/2014 11:07:09 AM                                            _
                                                                                     '                                                                                                  `
                                                                                                             vetv Lon I _                  _


                                                                 _                                    Philip Ross
                                                                                                         Eama:
                                                                                                         Status:
                                                                                                         Service Opened:
                                                                                                                                  Sent
                                                                                                                                    11:07:10
                                                                                                                                      rot.s_law43hotmeicom
                                                                                                                                      Sent
                                                                                                                                      Yes
                                                                                                         Served Oate/Trme:            9/19/2014 11:07:10 AM

                                                                                                     Jlll    VIQW 1.04 I

                                                                                                       Jill Young
                                                            .                                            Oman:
                                                                                                         Status:                 Yes
                                                                                                                                      011.Younoommlawtexas.com
                                                                                                                                   Sent
                                                                                                         Service Opened:           Yes 11:07:12
                                                                                                                                  9/19/2014 AM
                                                                                                         Served Oaten me:             9/19/2014 11:07:12 AM

                                                                                                     W.I yew ton I                             1
                                                                                                       W. hmee
                                                                                                                                      wrionss001@aol.com
                                                                        _                                Status:                  N0Sent
                                                                                                         Service Opened:              No

                                                                                                             View Loo
                                                                                                      Kathleen Deduse _
                                                                                                      Status:
                                                                                                       Email:
                                                                                                                        Sent
                                                                                                                         becne-efilet9craincaton corn
                                                                                                         Status:                      Sent
                                                                                                         Service Opened:              Yes

                                                                                                                                                                                      74?
                                                                                                                                                                9/22/2014
             _         https://www.prodocefile.comNiewFiling.aspx?param=-2554490                                                                                     9/22/2014

                                                                                                                                  lD:0001AJ8B—1Page                                         1of2
                         1802649              4138312                                                    _                            10/08/14                  Amount:                     5.40
            Vendor:         82739 Wells Fargo Commercial Card Services                                                         Doc ID: 0001AJ8B-1.                   Page                    1 of 2
            Voucher:      1802649 Dist: 4138312                                                                                Date: 10/08/14                        Amount:                  5.40




Silverado Appx. 0339
                                                                                                                                                   No. 1-15-586-CV                                    3688
                                                                                                                                                                SSL000059
                            ProDoe® eFiling22 - Filing Details                                      .                                                         2 2 of
                                                                                                                                                           Page   22

                                                                                                    Served OatefTime:            9/19/2014 91107:27 AM
                                                                                                I View
                                                                                                   View LOS I                ·
                                                                                                Sarah Pacheco
                                                                                                 Email:                          oacheco-edleOcraincaton.corn
                                                                                                 Status:                    Sent
                                                                                                                             Sent
                                                                                                      Opened:
                                                                                                 Service Opened:            Yes
                                                                                                                              Yes
                                                                                                Served
                                                                                                 Served Deter-11.nel             9/19/2014 11;07      AM
                                                                                                    [ View Lou
                                                                                               Candice
                                                                                                Candice Schwager
                                            `                                                       Email:                       candideCelderlawarty.com
                                                                                                    Status:                 Sent
                                                                                                                              Sent                                                            i
                                                                                                Servlce
                                                                                                 Service Opened:                 Yes
                                                                                                    Served Dale/rime:                            AM
                                                                                                                                 9/19/2014 11:07:34 AM
                                                                                                    View
                                                                                                       l‘Xl I
                                                                                                        View

                                                                                                 Michelle Simon
                                                                                                  Email:                         Mirnelle.SimaniipiewlsbrIshois.com
                                                                                                  Status:                    Sent
                                                                                                  Service Opened:           No
                                                                                                                             No
                                                                                                               I
        .Jacob                                                                                      I View Log I
                                                                                                EJacob Stephens                                                       .                  .
                                                                                                   Email:               ·   . Jaceb.StephensOlewlsbrisbois.corn
                                                                                                    Status:                     Sent
                                                                                                                                               ‘
                                                                                                    Service Opened:             No
                                                                                                I         l.o¤ I
                                                                                                        View too I
                                                                                                 Michael Hirsch                                                                               |_
                                                                                                                                 rohirsch@mbplaw.corn           _
                                                                                                    Status:
                                                                                                    Service Opened:
                                                                                                               I
                                                                                                                            No   Sent
                                                                                                                                 No
                                                                                                                                             _
                                                                                                I
                                                                                                        View Loa


                                                                                 Amended Notice of Hearing


                                                      Filing Fees                               [

                                                           TORO Filing INfeS:           soot                  C     t    9/19/2014
                                                                                                                            yta ccepted       M
                                                                                                        Ac -tad Date/Thee: 9/19/2014  11:27.5
                                                                                                                                  Notlce
                                                                                                          Rang DescriptIon:Amended Notice A9 Heerilp                          _
                                                                                                         Reference Number; 50013-1476

                             LDocument(s)
                                                                                    Document Information             ___
                              Lead Document:
             ·                    ` i l-          Noti of a '                not
                                 Ondinal - Amended Notice of HOONNO.Odf [Does net contain sensitive dais)
                                 7rensmignd - Amended Notice or HestincLotir [Does not contain sensitive data)
                                                                                                                                          -


                                                    Thlsslteand
                                                     This site and Al, contents Copyright 02033-201c Thomson Reuters, All rights reserved.


                                                                                          Loading— .




                                                                                                                     54490
                           https://www.prodocefile.com/ViewFiling.aspx?param-2554490                                                                        9/22/2014

                 Vendor:                                                        Services                              DoclD:0OO1AJ8B—2                                        2 of2
                 Vendor:
                              1802649     4138312
                                82739 Wells Fargo Commercial Card Services
                                                                                                                          10/08/14
                                                                                                                      Date:
                                                                                                                       Doc ID: 0001AJ8B-2                   Page
                                                                                                                                                                               5.40
                 Voucher:     1802649 Dist: 4138312                                                                     Date: 10/08/14                      Amount:
                                                                                                                                                                          _     2 of 2
                                                                                                                                                                                  5.40




Silverado Appx. 0340
                                                                                                                                              No. 1-15-586-CV                                3689
                        ProDocd eFiling22—
                                         - Filing Details                                                                                                   1of2
                                                                                                                                                         Page 1 of 2

       ul                                                                                                                                                        ANIS
                                                                *Filing
                                                                           My My Firm
                         Home I Submit Filing Submit eService I My Filings I My eServices I Firm Management I Resources
                                                                                                                        legged in as Nikt,Fischergiewlebrisliois.com




                          . fiacir to Al Minn,                                                                                                              d9 Print Pane

                           Filed Date & Tire:

                                           Dater
                                                                                                                    '
                                                                                                                 Timm
                                                                                                                                                                        i
                               Friday, September 19, 2014                                                      11:16:30 AM


                           Piling status Definitions                           Envelope Inforrmalion
                          Envelope Number: 25547133
                          Case Category: Guardianship
                          CauseNumber:
                                Number: 427,208
                                                                       '                                                       - • Probate
                                                                                              Court Assignment: Hams County Clerk
                                                                                                                                          a
                                                                                              Case Type: ApE for Temp Guardianship of a 1ncao. (Estate Only) '
                                                                                              Case Title:                          .
                                                                                                                                                                    '
                                                                                                                         Payment Information
       N                         Inc.             provider
                          Propel, Inc- or other provider fee:
                                                                                                          Account Name: Len
                                                                                                                                                                                                  ·
       N                                                                                                Payment Method: Credit Card


        Nn
                           eriling/eServIce Fee
                          8.25%
                           8.25% Sales Tee
                                                                                      $100
                                                                                      60.2S                      Number:
                                                                                                        Cr!" Card Type: 5150
                                                                                                            Card Number: XXXX 08101 XXXX 6434
                          Court Fees;                                                               Card Expiration Dater 05/2017
                               Court
                           Totei Court Service Fees                                   42.00          Transaction Amount: $5.4

                          State eFiling System Processing Fees:                                       Transaction Status: Approved    -                                               .
                           Convenience Fee                                            $0.15 /             Transaction ID: 4221655
                                                                                                    Transaction Order ID: 002554783-0
                                                            Total Envelope Fees;      s5,40



                                                      Judy
                                                       Jose_
                                                  Personal Information
                                                 Filar: Surly Jose                             3ody Poore
                                                                                                                          Service Recipients                    -
                                                                                                 Emair:                      lorty.Josegitewlsbrisbols.com
                               Attorney of Record; Josh Davis
                            Firm                                                   LLP           Status:                     Sent
                             Firmer Organization: Lewis Bristling fireguard &Smith, UP           Service Opened.             No
                                        Oar Number: 24031993                                        View LOO

                                                                                               Josh Davis                                                                             _
                                                                                                 Email:
                                                                                                       Opened:
                                                                                                 Status:   No
                                                                                                 Service Opened:
                                                                                                                             Jos11.0aviseirienvlsbrisbois.com
                                                                                                                             Sent
                                                                                                                             No
                                                                                                                                                                                          '
               ·                                                                                    view Lou I
                                                                                               Philip Ross

                                                                                                   Status:
                                                                                                                          Sent
                                                                                                                           rotsjary@rhotrnail.com
                                                                                                                             Sent
                                                                                                                                                        .


                                                                                                   Service Opened:        9/19/2014
                                                                                                                            Yes  11:17:30AM
                                                                                                   Served Date/Time:         9/1912014 11:17:30 AM

                                                                                                1   \hew LOO

                                                                                               1(11 Young
                                                                                                 Ernall:                  Sent
                                                                                                                             3111.Younggimmlawtexas.com
                                                                                                 Maws: Opened:
                                                                                                 Service Opened:
                                                                                                 Served Date/Timer
                                                                                                                             Sent
                                                                                                                             Yes                AM
                                                                                                                             9/19/2014 11:17:32 AM
                                                                                                                                                                                                  ;

                                                                                                    View Lao
                                                                                              W.
                                                                                               W. Jones
                                                                                                Email:
                                                                                                Status:Opened:
                                                                                                                          Sent
                                                                                                                             wrjones00110ao1.corn
                                                                                                                          NoSent
                                                                                                                                                                                              `

                                                                                                Service Opened:              No

                                                                                                I View Lod
                                                                                               Kathleen Seduce

                                                                                                    Yes11:
                                                                                              Served9/19/2014
                                                                                                        17:48
                                                                                                   Status:
                                                                                                           AM
                                                                                                   Service Opened:
                                                                                                                             bedure-efilegicraincaton.com
                                                                                                                             Sent
                                                                                                                             Yes
                                                                                                   Served Daterirne:         9/19/2014 11:17:48 AM




                                                                           iewF                                   54783                                9/22/2014
                        https://wwvv.prodocefile.comNiewFiling.aspx7param=2554783                                                                            9/22/2014

             Vendor:                              Fargo                    CardServices                             DocID:O0O1AJ8C—1
                                                                                                                                   Page                                     1of2                  |—
             Voucher:
             Vendor:  1802649
                        82739 Wells4138313
                                    Fargo Commercial Card Services
                                                                                                                    Date:10/08/14
                                                                                                                     Doc ID: ODO1AJ8C-1 Amount:
                                                                                                                                         Page                               5.40
                                                                                                                                                                             1 of 2
             Voucher:      1802649 Dist: 4138313                                                                        Date: 10/08114                      Amount:           5.40




Silverado Appx. 0341
                                                                                                                                            No. 1-15-586-CV 3690
                                      2-- Filing Details .,
                       ProDoc eFiling 2                                                 .                                                               Page 2 of 2


                                                                                                      view Loo


                                                                                                      I
                                                                                                    Sarah Pacheco
                                                                                                     Email:
                                                                                                     Status:
                                                                                                                              pacheco-efile@Craincaton.ctam
                                                                                                                              Sent
                                                                                                     Service Opened:          No
                                                                                                     View
                                                                                                      View Loa I
                                                                                                    Candice Schwager
                                                                                                     EMIL:                   candice©ekierlawatty.com
                                       .                                                             Status:
                                                                                                     Service Opened:
                                                                                                                           , , Sent
                                                                                                                               Yes                        _            _
                                                                                                     Served Date/Time:
                                                                                                      View Loo
                                                                                                                              9/19/2010 11,17:58 AM
                                                                                                                                                                                _
                                                                                                    Michelle, Simon
                                                                                                     Email:                   micheMe.Sirnon@lewisbrisbols.corr,
                                                                                                     Status:                  Sent
        0                                                                                            Service Opened:          No
                                                                                                     I view Loo
                                                                                                    Jacob Stephens
        0                                                                                            Smell:
                                                                                                     Status:
                                                                                                                              lacob.SteehenstblewisbrIsbols.conn
                                                                                                                              Sent
                                                                                                     Service Opened:        N0
                                                                                                                             NO


                                                                                 '                    View no I
                                                                                                    Michael Hirsch
                                                                                                     Arlan:                  phirseherastolaw,eom
                                                                                                     Status:                 Sent
                                                                                                                            No
                                                                                                      .
                                                                                                     Service Opened:
                                                                                                      View Lon I
                                                                                                                             No




                                                                               Amended Notice of Hearing                                                           1


                                                    Filing Fees                             •   [                          Filing information
                                                         Total Filing Fees:           $5.00
                                                                                                                           9/19/2014
                                                                                                                              11:3AM
                                                                                                            Current Status: fisccepted
                                                                                                      Ac pted Data/Time:9/13/2014 11:3 :29 AM
                                                                                                           ling DeSCAption:Amended Nori of
                                                                                                             ranee Number: 50013.1476
                                                                                                                                      •
                                                                                                                                        of Hearing
                                                                                                                                                                                —
                                                                                  Document Informatiero
                         DOcurnent(S) Ffled:
                         Lead Document:
                                                                              not
                              prininal - Am-landed Notke Or Hee rino.od( [Dona not contain aensItive data]
                                n mi
                              Transmitted
                                           Amendd N                      df
                                          -- Amended Notice of Heonno org [Does not contain sensitive data]

                        _                                            .
                                                           and
                                                   This site and all contents Copyright C2003-2019 Thomson Reuters, All rights reserved.


                                                                                        Leading...




                   https                                                                                                                                9/22/2014
                       https:/Avww.prodocefile.comNiewFiling.aspx?param=2554783                                                                           9/22/2014

                          82739                                                Services                                     ID:OOO1AJ8C—2
                                                                                                                                       Page                            2 2
            Vendor:
            Voucher:
                         1802649
                               Dist:
                              82739 Wells Fargo Commercial Card Services
                            1802649 Dist: 4138313
                                                                                                                         Doc ID: 0001AJ8C-2
                                                                                                                         Date: 10/08/14
                                                                                                                                                         Page
                                                                                                                                                         Amount:
                                                                                                                                                                       5.40
                                                                                                                                                                       2 of 2
                                                                                                                                                                        5.40




Silverado Appx. 0342
                                                                                                                                           No. 1-15-586-CV                      3691
                                                                                                                                                                            SSL000062
                   ProD0c®
                   ProDoc® eFiling 22 -- Filing Details                                                                                                                Page11 of33
                                                                                         _                                                                                                                 _

                               Pr
                                                              · ailing
                                                              .  _ 2_          -·                                                 ...din
                                                                                                                                                                           AIM

                                                                                                                                                as Nild.Fischer0learisbrisbois.com




                        cr3LOIliADgs
                           Back   fi
                                                                              My                                  Firm
                       Home i Submit Filing I Submit eService I My Filings I My eServices f Firm Management Resources


                                                                                                                                                                       di met Pao,                     `
                         Filed Date A Time
                                         Date:                      L                                                        Time:
                          Wednesday, September 24, 2014                                              `                     3:41:07 PM
                                        ......                          . .



                                                                                                                                                                                 ·
                         flan° Statue Dennkions                                     E velopeI rOM'. Ion
                        Envelop* Number: 2610614                                                         Court Assignment: Harris County Clerk—
                                                                                                                                              - Pmbele
                        Casa Category: Guardianship                                                      Case Typed App for Temp Guardianship eta InCaDtPersonSEStetel
                                         427208
                        Cause Number: 427208                                                             Case Title:

                                                                                         .
                                                                                                         I_.
                                      or
                        ProDoc, Ins. or other provider feel
                         enlicg/eService Fee                                                 63.00
                                                                                                                                     Payment Information_
                                                                                                                      Account Name: LOBS
                                                                                                                   Payment Method: Credit Caro
                                                                                                                                        VISA
                                                                                                                   Credit Card Type: VISA
                                                                                                                                                                   _


                         8-253/4 Sales Tax                                                   50.25
                                                                                                                         Card Number: 50X11 )00/X XXXX 6434
                        Court Fees:                                                                            Card Expiration           05/2017
                         Total Court ServiceFees
                                             fees                                            62.00       ‘     Transaction Amount: $5.4

                        State eFiling system Processing Fees:                                                    Transaction Status. Approved

                         Convenience Fee                                                     50.15                   Transaction ID: 4320045
                                                                                                                                        002610514-0
                                                                                                              Transaction Order ID: 002610514-0
                                                            Total Envelope Peer::            45 40


                                                  Personal Information
                                                                                     `                                               -Servke Recipients
                                                                                                 7 1.__-
                                                 Filer: Judy Jose                                 ' Randy Cantrell                                                                                         .




                        `                             24031.993                                                                                            PM
                                                                                                       Email:                            reantrellEacyaincaton.som
                            Attorney of Record: Josh Davis
                                                                                                        Status:                          Sent · -
                           _
                           Firm or                Lewis
                                or Organization: Lewis
                                                          _      _
                                                       Brisbois Piss:4.rd
                                                                                     _
                                                                          & Smith, LLP
                                                                                   LLP              · • Service Opened:                  Yes
                                      Bar Cumber 24031993                                               Served DPW/Mine:                 9/24/2014 3:42:20 PM
                                                                                                              View Lip



                                                                                                          Scams:     -
                                                                                                         Michael Hirsch
                                                                                                          Email:                         rnhirsehilPssIssInw.cam
                                                                                                                                         Sent
                                                                                                                                        No                                           _
                                                                                                               Davis
                                                                                                          Service Opened:                No
                                                                                                              View Loa


                                                                                                           Erne:
                                                                                                           Status:
                                                                                                                  Sent
                                                                                                         Josh Davis


                                                                                                                 Opened:
                                                                                                         _ Semite Opened:
                                                                                                                                         josh.davis@tewisbrisbois.com
                                                                                                                                         Sent
                                                                                                                                         Yes
                                                                                                           Served Date/Dine:             9/24/2014 3:42:24 PM

                                                                                                             L VIEW L2G1
                                                                                                         Candice Schwager
                                                                                                                                                                                                           ·

                                                                                                                                                      PM
                                                                                                          Email:                         Schwagerlaadirmalive.com
                                                                                                                                         Sent
                                                                                                                                        Yes
                                                                                                             Service Opener::            Yes
                                                                                                             Served Date/Time:           9/24/2514 3:42:26 PM
                                                                                                                  Loo
                                                                                                              View Loq                          _
                                                                                                         Kathleen
                                                                                                         Email; Deduce
                                                                                                          Email:
                                                                                                          Status:
                                                                                                          Service Opened:
                                                                                                          Served Date/Time:
                                                                                                                                         Sent
                                                                                                                                         Yes          PM
                                                                                                                                                    3:42:30
                                                                                                                                         kbeduze@craincaton.com



                                                                                                                                         9/24/2014 3:42:30 PM
                                                                                                              view Loa
                                                                                                         Phirrp Ross                                                                               _
                                                                                                          Erna:                          resslavalehoonalicorn
                                                                                                          Status                         Sect
                                                                                                                                                                              97
                                                                                                                                                                       9/29/2014
                   https://www.prodocefile.comNiewFiling.aspx?param=2610614                                                                                            9/29/2014

                           82739Wells                  Card                                                                      DocID:                                                  1c>f3
            Vendor:      1802649
                           82739 Wells4138331
                                       Fargo Commercial Card Services                                                                 10/08/14
                                                                                                                                 Doc ID: 0001AJ93-1                    Page               5.40
                                                                                                                                                                                          1 of 3
            Voucher:     1802649 Dist: 4138331                                                                                    Date: 10/08/14                       Amount:             5.40




Silverado Appx. 0343
                                                                                                                                                     No. 1-15-586-CV                                   3692
                  Pr0D0c®       2 -2 - Filing Details ,
                  ProDoe® eFiling                                                                                                                     Page 2 of 3
                                                     _                                                                           _

                                                                            ·                Service Opened:          Yes
                                                                                                                       Yes                                               '                     I
                                                                                             Served Dateninle:           9(24/2014 3:42:32 PM
                                                                                             View
                                                                                                l.0ci
                                                                                              New Loa
                                                                                            Priscilla Martinez
                                                                                             Email:                      Pdscllia.Martinez@le sbrisOols,com                      —
                                                                                              Status;                 Sent
                                                                                                                       Sent
                                                                                             Service Opened:         . No
                                                                                                                        . No
                                                                                         I        Loo
                                                                                           I
                                                                                        Jlll
                                                                                               New Lou
                                                                                         2111 Young;
                                                                                             Pried:                    1111.young@rnmleartexas.corn
                                                                                             Status;                  Sent
                                                                                                                       Sent
                                                                                             Service Opened:             Yes                                                           ·
                                                                                        _    Served Date/rime:
                                                                                                                                        PM
                                                                                                                         9/24/2014 3:42:37 PM
                                                                                                      I                                                              _
                                                                                         I
                                                                                        W.W.I domes
                                                                                               View Lou 1
                                                               .
                                                                                                           .

                                                                                             Email:                      wriones0018eol,corn
                                                                                             Status:                     Sent
                                                                                             Service Opened:
                                                                                                                      NoNo
                                                                                         I I View LouI I
                                                                                            Sarah Pacheco
                                                                                                :                                              .ccm
                                                                                                                         specnecoecreincetor corn
                                                                                                                                                                                               '
                                                                                             Status;                   Sent
                                                                                                                                                                                                   `
                                                                                                                      Yes
             .                                                                                     I
                                                                                                  l.0¤
                                                                                             Service Opened:
                                                                                             Served Dale/rime:
                                                                                               View Loo
                                                                                                                       Yes
                                                                                                                         924/2014 3:42147 FM
                                                                                                                                                            ·

                                                                                                                                                                                     · .   ·
                                                                                         Kathleen Reduce
                                                                                          Smelt                          beduae-efilegOcraincaton.com
                                                                                          Status:
                                                                                         Service                         Sent
                                                                                                                                                                                 ·
                                                                                         Served
                                                                                          Service Opened:
                                                                                          Served Deterrima:
                                                                                                                         Yes               PM
                                                                                                                         9/24/2014 3:42:53 PM
                                                                                               View Lori I     •
                                                                                          Sarah Pacheco
                                                                                           Email:                        pachece.ealeOcreincatoncom
                                                                                           Status:                       Sent
                                                                                           Service Opened:               No            _
                                                                                                                         ·
                                                   .                        _
                                                                                              Viet, LOU {
                                                                                          Michelle Simon
                                                                                           Email:
                                                                                           Status:
                                                                                           Service Opened:
                                                                                                                      N0 Michelle.SMonelemsbnsbote.com
                                                                                                                         Sent
                                                                                                                         No

                                                                                             I View Loa
                                                                                         Jacob Stephens
                                             .

                           —
                                                         ·                                 Email:
                                                                                           Status:
                                                                                           Service 00eneo:
                                                                                                                         laceb.Stephenstailewisbristiors.corn
                                                                                                                         Sent
                                                                                                                         No

                                                                                             I view I on

                                                 Filing Fees                                                          Filing Into rn;tlo
                                                                                                                                       .
                                                     Total Filing Fees:         50.00                  rent Swint 4accepred
                                                                   -                           Accep   Datertima:9/25/201.4 7:24.50 A14
                                                                                                                          for
                                                                                                                      Motion               ,
                                                                                                 Fill DescriptioniDefendants' Response to Plaintiffs'
                                                                                                                     _
                                                                                                                   Motion for Pro;15p.r
                                                                                                                   Motion to Corn
                                                                                                                                    . and Alternatively,        ·
                                                                                                Referee • Nu bar:50013.1475
                                                                                                                                                                                                   _
                                                                          Document information
                        Document(s) Filed:
                        Lead Document:




                                                                                                                                                  9/29/2014                  -
                      https://www.proclocefile.com/ViewFiling.aspx?param----2610614                                                                    9/29/2014

                               WellsFargoCommercial Services                                                       DocID:              Page                         2 of3
           Vendor:
                        1802649     4138331
                          82739 Wells Fargo Commercial Card Services
                                                                                                                   Date:10/08/14
                                                                                                                    Doc ID: 0001AJ93-2   Page
                                                                                                                                                                     5.40
                                                                                                                                                                       2 of 3
                                                                   _
           Voucher:      1802649 Dist: 4138331                                                                      Date: 10/08/14                    Amount:            5.40




Silverado Appx. 0344
                                                                                                                                        No. 1-15-586-CV 3693
                                                                                                                                                 ‘
                      Pr0Doc®
                      ProDocS,11 eFiling22-- Filing Details                                                                                   Page   33
                                                                                                                                                 3 3 of
                                                                                                        _
                                                                                                                                                .
                                                                                               notnot contain sensitive data]
                                Orldinal· • Defendants' Response to Motion to Cornsdel.odr (Dose

                          In Transmitted Defendants' ReSPOnse to Motion to Cornisel.odr [Does not contain sensitive data(
                          .
                                                                                                                      All
                                                     This site and ail contents Copyright D20032014 Thomson Reuters. At rights reserved.


                                                                                           Loading...




                                                -
         `-




                                                                                                                                             9/29/2014
                      https://www.prodocefile.comNiewFiling.aspx?paratn---2610614                                                              9/29/2014

                         82739                  Fargo                                                                DocID:
              Voucher: 1802649                           · Card Services                                                 10/08/14            Amount;       5.40
              I Vendor:         82739 Wells Fargo Commercial                                                            Doc ID: 0001AJ93-3    Page          3 of 3
               Voucher:       1802649 Dist: 4138331                                                                     Date: 10/08/14        Amount:        5.40




Silverado Appx. 0345
                                                                                                                                       No. 1-15-586-CV               3694
                       ProDoc® eFiling22-- Filing Details                                                                                                          Page 1 of 2
                                                                                             _

                                                                          _         .                                                                                      ,Jam.
                               _                                _
                                                                         eFiling
                                                                          _
                                                                                 2—                                                  logged in as Niki.Fischergiewisbrisbois.com
                                                                                               Firm
                       Home I Submit Filing I Submit eService I My Filings I Finn Management I Resources                                                -
                         a Beek to All 811805                                                                                                                        di print Pane

                          Filed Date & Time
                                                                ·`
                                           Date:
                             Thursday, September 25, 20:42014
                                                        25,
                                                                                                                             Time:
                                                                                                                               PM
                                                                                                                         3:36:49 PM
                                                                                                                                                       ..
                         _Fil MO States Definitions
                         enyelope Number: 2625920
                                                                _ __                —
                                                                                     Envelope —
                                                                                              Information
                                                                                                                                     County
                                                                                                                                         -
                                                                                                   Court Assignment: Mortis County Clerk • Probate
                                                                                                                                                       -
                                                                                                                                     of oflncap.
                                                                                                   Cage Type: App for Temp Guenilanshlp     a Inca!, (Estate Only)
                           .. Categer:il Guardianship
                         C.,
                         Cause Number: 427,208                                                     Case Title:
            .                        .                  .....
                          Envelope Fee                                                      Est.ernountj   L                         Payment Information
                                 Inc,                                                                                 Account Name: LODS
                         ProDoc,   Inc. Or other provider feel
                           _
                          SEllIng/eServIce Fee
                          8.20% Soles Tax
                                                                                                  $3.00
                                                                                                  50.20
                                                                                                                   Payment Method: Credit Card
                                                                                                                   Credit Card Type: VISA
                                                                                                                      Card Numben XXXX XXXX XXX% 6434
                                                                                                                                                                                                        `—
                         Court Fees:                                                                           Card Expiration Data: 05/2017                         .
                          Total Court Service Fees                                                62.00        Transaction Amonnu $5.4
                         State eFiline SYstert. Processing Fees:                                             Transection Statue: Approved
                                                                                                                          ID:
                                                                                                                Transaction /DI 4347646
                          Convenience Fie                                                         $0.35
                                                                                                                            Order 002625920-0
                                                                                                  $5.401 Transaction Order ID: 002625920-0
                                                                     Total Envelope Fees:

                                                     Personal Information                                                             Service Recipients
                                                    Filer: Judy Jose                                       luny 3tli•
                                                 Josh
                              Attorney of Record: Josh Davis
                                                                                                                                         iudy.JoseglewisbrIsbois.com
                           Firm                                                     &         LLP           Status,                      Sent
                            Fires or Organization: Lewis Brisbois Elegainel &Smith, LLP                     Service Opened'              No
                                         Number:
                                      Bar Number: 24031993                                                  I View too
                                                                                                           Josh Davis
                                                                                                             Emal:                       Josh.DavisiDlewlsbdsbos.corn
                                                    ·                                                        Status:                     Sent
                                                                                                             Service Opened:             Yes
                                                                                                                                         9/25/2014 8137:48 we
                                                                                                                 L0¤
                                                                                                             Served Date/time:
                                                                                                               view Loo 1
                                                                                                           Philip Ross
                                                ·                                                           Email:                       ross Jaw@hotrnall,com
                                                                                                            Status'                      Sent
                                                                                                            Service Opened:              Yes
                                                                                                            Served Date/Dine:            9/25/2014 8:37:80 PM
                                                                                                               View Lou I
                                                                                                           Jill Yaws
                                                                                                           Status:
                                                                                                            Email                        Jill.YoungtOmmlavrtexas.com
                                                                                                                                                                                                _
                                                                                                            Status:                      Sent
                                                                                                                                                            PM                                      .
                                                                                                          W.
                                                                                                            Service Opened:              Yes
                                                                                                            Served Date/Time:            9/25/2014 8:37:56 PM

                                                                                                            I view tog I
                                                                                                           W. Jones
                                            _                                                                                            wrjunes0016haol.com
                                                                                                            Status:                      Sent
                                                                                                            Service Opened:
                                                                 .
                                                                                                            I View too I
                                                                                                           Kathleen Deduce
                                                                                                            Erna;                     Sent
                                                                                                                                         bedtrte.eflleltcraincaton.corn
                                                                                                            Status:                      Sent
                                                                                                            Service Opened:              Yes

                                                                                                                                                                                     101
                                                                                                                                                                  9/29/2014
                       https://www.prodocefile.eom/ViewFiling.aspx?param=2625920                                                                                         9/29/2014

                                                    Fargo                         Card                                        DociD:OO01AJ9l-l-1                                       1 of 2
           1Vendor:
                         1802649Dist:4138339
                           82739 Wells Fargo Commercial Card Services
                                                                                                                                         10/08/14
                                                                                                                                 Doc ID: 0001AJ9H-1                 Page                   1 of 2
           'Voucher:      1802649 Dist: 4138339                                                                                  Date: 10/08/14                     Amount:                 5.40




Silverado Appx. 0346
                                                                                                                                                       No. 1-15-586-CV 3695
                   ProDoc®
                   ProDoeS eFiling22-- Filing Details                                                .                                              Page 2 of 2



                                                                                                         I
                                                                                               Served Daternrne:
                                                                                                View Loo
                                                                                                                         7/25/2014 8:38:IL PM



                                                                                           Sarah Pacheco                                                ·
                                                                                            Email:                       pacheco-efiteetralnemon.corn
                                                                                            Steers:                      Sent
                                                                                            Service Opened:
                                                                                                         - •             No
                                                                                           I    view Loa

                                                                                           Candke Schwager
                                                                                                                         candice@elderlawany.com

              _
                                                                                            Email:
                                                                                            Status:                      Sent
                                                                                            Service Opened:              Yes

                                                                                           IServed Date/Tline:
                                                                                                \Oro Lon
                                                                                                                         9/25/2019 8:35:23 PM



                                                                                           Michelle Simon

       0                                                                                       Status:
                                                                                               Service Opened;
                                                                                                                       Sent
                                                                                                                       No
                                                                                                                         Michelle.Simon@lewisbrisbols.corn
                                                                                                                         Sent
                                                                                                                         No
                                                                                           I
                                                                                               I View Lod I
       N
                                                                                                                       Sent
                                                                                           Jacob Stephens
                                           —
       N
                                                                                             Email:
                                                                                            Status:

                                                                                              I
                                                                                                                         _
                                                                                                                         laneb.Stephensatletsisbrisbois.corn
                                                                                                                         Sent
                                                                                                                       NoNo
                                                                                           I L¤¤
                                                                                            Service Opened:
                                                                                                View too I




                                                                                                         I
                                                                                           Michael Hirsch

                                                                                                                       Sent
                                      _
                                                                                                                         anhirscliOSSUplasv.00111
                                                                                               Status:                   Sent
                                                                                               Service Opened:           No

                                                                                               I view OS
                                                                                 Notice of Hearing


                                                                                       I
                                               Filing rays                                                             Filing Information
                                                    Total Filing Fees:            40.00                  Current Status: ./accepted
                                                                                                   cepted Date/Time:9/26/2014 8052,51 AM
                                                                                                    Filing CesarIptIon:Second AmandaOettre or Hearing
                                                                                                    eference Numbers 50013.1476 ...""

                                                                              Document Inform:I ri

                           Document:
                       Docurnent(s)
                       Lead Document:
                              nd
                           ri inI-
                                 N
                                                                                   .
                                                             H     .
                          Original - Second Amended Nod. of Wearing:pc:If [goer not contain sensitive date)

                       t Transmitted • SeCONJ Amended Notice of Mearinp.od( [Does not contain sensitive data)




                                             This    and all                                                     All
                                               This site and all contents Copyright 02003.2014 Thomson Reuters. All rights reserved.


                                                                                    Loading...




                                                                                                                                                               ·

                   https://www.prodocefile,com/ViewFiling.aspx?param--2625920                                                                        9/29/2014

           Vendor:                                                 Card                                          DocID:                                            2 of2
            Vendor:
                                     Dist:
                                       4138339
                         82739 Wells Fargo Commercial Card Services
                                                                                                                         10/08/14
                                                                                                                   Doc ID: 0001AJ9H-2               Page
                                                                                                                                                                    5.40
                                                                                                                                                                     2 of 2
            Voucher:   1802649 Dist: 4138339                                                                       Date: 10/08/14                   Amount:           5.40




Silverado Appx. 0347
                                                                                                                                       No. 1-15-586-CV                        3696
                           ProDoc eFiling 2
                                          2 -- Filing Details                                                                                                            l of2
                                                                                                                                                                      Page 1 of 2
                                                                                                                                                                                     .
       N
       P
                                   _
                                       pro. ‘                     _           . •
                                                                          Oiling 2                                                  logged in as Niki.Fischeriplewisbrisbals.com
       r
       b                   Home I SubmitFiling
                                         Filing Submit eService My           MyeServiCeS IFirm
                                                                 MyFilings I My            Fines Managentent I IkeSOUK..
       ta
       q

                             a Back to All Filing                                                                                                                            Print Peet

       CrJ
                             FiledPate Si Time
                                          25,                                                                        PM '
                              Filed


                                      - .    Date:
                                Thursday, September 20, 2014                                                               3:;11:37 714

           ··
                                         2626086
                                        Number:
                                           .      . _
                             Finn. Status Definitions.
                             Envelope Number: 2626086
                             Case Category: Guardianship
                                                                                         Envelope Information
                                                                                                                        ·
                                                                                                                        of
                                                                                                                     Temp
                                                                                                                    App
                                                                                                           Court Assignment: Hares County Clerk Pcobare
                                                                                                           Case Type: ADP for Temp GtlarchanShiP OF 9 incap. {Estate Only)
                                                                                                                                                                                                           -
                             Cause Number:42427,208                                                        Case Titles
                                                     — —..—.____
                             Envelope Fee                                                    Est.ArnoOrt
                                                                                              '
                                                                                                                                    Payment Information
                                                                                                                                  _ LASS
                                                                                                                                                                           .......
       0
       N              -
                            PrODoC, tee. Or Other provider feel
                              eFiling/eService Fee
                              8.25% Sales Tax
                                                                                _                  $3.00
                                                                                                   $0.25
                                                                                                                        Amount Name:


                                                                                                                   Credit Card Type: VISA
                                                                                                                                          Credit
                                                                                                                   Payment Method: Credit Card


                                                                                                                          Card Number; XXXX        XXX%   X%%% 6434
                            Court Fees:                                                                        Card Expiration Date: 05/2017
                              Total Court Service Fees                                             52.00       Transaction Amount: $5.4
                            State Oiling System Processing Fees:                                                 Fran:section Status: Approved
                              Convenience Fee                                                      $0.15 /        Transaction ID: 4347240
                                                          ·                                        $5,45 1 Transaction Order lb: 002626086-0
                                                                      Total Envelope Fees:


                                 .................

                                          of
                                                          Judy
                                                       Personal Srlformetlon
                                                                 .
                                                      Flier: Judy lose
                                  Attorney of Record: 3001:Davis
                                                                                                  ---
                                                                                                      _
                                                                                                     Judy lose
                                                                                                                                      Service Rireipi ante

                                                                                                                                           Judy ,Josof3lewlsbrIsbois.cum




                                                                                                                                      No
                              Firm                                                                           Status:                       Sent




                                                        .
                                Firm or Organisation: Lewis BrIsbod Blsgaard & Smitn,                        Service Opened:               No                                                              _
                                         Bar Number: 24031993
                                                                                                              view I-00 I
                                                                                                                                           _
                                                                                                           Posh Davis
                                                                                                                                           losh.DavisAnewlsbrisboitcorn
                                                                                                             Status:                       Sent
                                                                                                             Service Opened:               No
                                                              ·

                                                                                                            I View Lon }
                                                                                                           Philip Ross
                                                                                                            Email:
                                                                                                            Status:
                                                                                                            Service Opened:
                                                                                                                                           ross_lamE>hotma:l.com
                                                                                                                                           Sent
                                                                                                                                      9/25/2014
                                                                                                                                        Yes                  PM
                                                                                                                                                                                                           V
                                                                                                                                                                                                           '
                                                                                                            Served Date/Time:              9/25/2054 3:42:41 PM


                                                                                                       Email: vuaw Loa I
                                                                                                           3111 Young
                                                                                                                                           lill.Youngittmmlawtexas,corn
                                                                                                                                                                                                           V
                                                                                                       W.
                                                                                                             Status:
                                                                                                             Service Opened:
                                                                                                             Served Date/Time:
                                                                                                                                           Sent
                                                                                                                                           Yes            •
                                                                                                                                           9/25/20043:42:45 PM        _
                                                                                                            I Viewv LOu
                                                                                                           W. Jones
                                                                                                                                           woones001@aol.corn
                                                                                                            Status:                        Sent
                                                                                                            Service Opened:                No

                                                                                                              view. too

                                                                                        `
                               _
                                                                                                           Kathleen Sedum
                                                                                                            Email:
                                                                                                            Status:
                                                                                                            Service Opened:
                                                                                                            Served Daternme:
                                                                                                                                           Sent
                                                                                                                                           YeS              PM
                                                                                                                                           bedute-eflieecraincaten.cOnl


                                                                                                                                           9/25/2014 3:42:57 PM
                                                                                                                                                                                         /0 5



                             1802649
                              Dist:
                               413834010/08/14
                                        Amount:
                                           5.40
                          https://www.prodocefile.comNiewF ing.aspx?parain-,2626086                                                                                    9/29/2014

                                82739WellsFargo                                                                                 Doc             OO01AJ9J-1                                      1of2
                Vendor:         82739 Wells Fargo Commercial Card Services                                                         Doc ID: 0001AJ9J-1                 Page                       1 of 2
                Voucher:      1802649 Dist: 4138340                                                                                Date: 10/08/14                     Amount:                     5.40




Silverado Appx. 0348
                                                                                                                                                           No. 1-15-586-CV                                3697
                   ProDoeg eFiling22-- Filing Details                                                                                                      2 2 of2 2
                                                                                                                                                        Page
                                                                                    _                                     _

                                                                                            I    view Lon
                                                                                            Sarah Pacheco
                                                                                                                            Pacheco-enle@creincaton.corn
                                                                                                Status:                     Sent
                                                                                                Service Opened:           Yes
                                                                                                                            Yes
                                                                                                Served Date/Tme:                           PM
                                                                                                                            9/2S12014 3:43:56 PP
                                                                                            I    Vicroc                                                                                  -
                                         `                                                   Candice Schwager                                                                                     ,
                                                                                            Email:
                                                  .                                          Email:
                                                                                              Status..
                                                                                            Service
                                                                                                               .            candice@e10eriewatty.com
                                                                                                                            Sent                    ‘
                                                                                              Service Owed:                 No
                                                                                            I                                                                                                _
       ==                                                                                     I ViewLOD
                                                                                                     Los I
                                                                                             Michelle Simon
                                                                                                                                                          ·

                                                                                                Erna:                       Michelle.glmonOlowlsensbois.corn
                                                                                                Status:
                                                                                                                          Sent
                                                                                                                            Sent
                                                                                                                          NoNo       _
                                                                                                Service Opened:
                                                                                            I           I
                                                                                                I View Los I
                                                                                            Jacob Stephens
                                                                                              Erne:                         lacob.StephenecliewlsbrisDois.corn •
                                                                                              Statue:                     N0Sent
                                                                                                                            No   .

                                   _
                                                                                              Service Opened:
                         `                                                                  I           I
                                                                                                I View Lou I
                                                                                             Michael Hirsch
                                                                                                                            mhirschdagsbplaw.cain
                                                                                                Status:                     Sent
                                                                                                     Opened:                                                   .
                                                                                                Service Opened:             No
                                                                                                I View Lon I




                                                                                                               ------_--.-
                                                  Filinp Pees                                                    Filing Information
                                          ·                                                             Currant Stotos:4accepted8:
                                                       Total Filing, Fee.           $0.00                                             AM                             ·
                                                                                                   created Date/Timer 9/26/7014 8;4138 MC
                                                                                                     Filing Descriptioni Second Ame ed Notice Of nearing
                                                                                                    Reference Number:5001.3.1476_
                                                                                                                                                                     ·     •
                                                                                                                                                                   .....
                                                                               document Int nnation
                       goo/mant(e) Filed.
                       Lead Document:
                                   -
                             Original - Second Amended Notice of Heennnsodf (Does not contain sent          natal
                                                                                    not
                             Transnneted - Second Amended Nonce of Henrine.odf [Does'not contain sencitr




                                               This         all                                                     All       reserved.
                                                 This site and all contents Copyright 02003.201e Thomson ReJters. All rights reserved.


                                                                                      Loading",




                                                                                                                                                    9/29/20l
                   haps://www.prodoceflie.comNiewFiling.aspx?param=2626086                                                                               9/29/2014

                                       Wells                                                                        DoclD;                                                     2 2
            Vendor:
                       1802649 Dist:
                                   4138340
                         82739 Wells Fargo Commercial Card Services
                                                                                                                        10/08/14
                                                                                                                    Date:
                                                                                                                     Doc ID: 0001AJ9J-2                 Page         .         5.40
                                                                                                                                                                                2 of 2
            Voucher:   1802649 Dist: 4138340                                                                         Date: 10/08/14                     Amount:                  5.40




Silverado Appx. 0349
                                                                                                                                          No. 1-15-586-CV                                        3698
                         Pr0D0c®
                         ProDoc eFiling 22-·Filing Details                                             ·                                                              Page 1 of 2



                                                       ·
                                                                           • • -2
                                                                        4filing     -
                                                                                                                                                                               ;AIM

                                       .|      ·`             .                                         lopped in es Nikl.Fischorblewlsbrisboiscom

                         II fameISubmit Filing IISubmit
                                                 Submit            My
                                                        eServicel My Filings I IMy
                                                                                 My            Firm
                                                                                   eSery ices Firm Management IIResources
                                                                                                                             I

                             m Back to All Manes                                                                                                                       di Print Pone
        C)
         lI
                         ·
                         •       Filed Date & Time
                                                 Data:                                                                        Time:                                                                `
                                                            zs.
                                     Thursday, September 25. 2014                                                           3:52:32 PM

                                 Silica Status Definitions                           Envelope Information

        PF
                             Envelope Number 2626474                                                                                   Clerk.—
                                                                                                       Court Aasignment: Harns County Clerk   Probate
                             Case Category: Guardianship                                                                App
                                                                                                       Use Typei App for Temp Guardianship of a I ncap. (Estate OMY)
                             Cause Number: 427,208 •                                              _    Case Title:
                                                                                                                                   ·
                                                                                                                                                                     ---
                                 Envelope Fee                                            EstAmount                                     Payment Information
                                                                                                                                                                                         ·
                                                         -                                                          Account Name: LBBS                                           .
        0                    Proboc, Inc. er other provider fee:                                                 `Payment Method: Credit Card
                                 eFilIng/eService Fee                                        $3.00
                                 8.25% Sales Ter                                                                  Credit CarcrType: VISA
                                                                                              4.0.25

                             Court Feet
                                                                                                                        Card Number] XXV XXXX =XX 6434    xxxx
                                                                                                             Card Expiration Date: 05/2017
                                                     Fees
                                 Tote; Court Service Fees                                    92 .00          Transaction Amount $5.4
                             state eFiling System PrOCeetsing Fees:                                            Transaction Status: AppreVetl
                                 Convenience Fee                                             go.t5                  Transaction ID: 4347969

                                                                  Total Envelope Fees:       95.90
                                                                                                                                         :
                                                                                                            Transaction Order 10t 002626474-0
                                                                                                                                                      .                                                    ;
                                                        Personal Information                       t L                                  Service Recipients

                             -                               JudyJose
                                                     Filer, Judy lase                                  Judy Sae
                                     Attorney of Recorch Josh Davis                                                                       :my:lose:Fp letyisbnbols.cifro
                                                                                                           Status:                        Sent
                                  Firm or Organization: Lewis Paisbois 13Isgeard a Smith, LIP
                                                          Lewis                           LLP              Service Opened:                No
                                                             24031993
                                            Isar Number: 24.031953
                                                                                                            Vies ton
                                                                                                       josh Danis
                                                                                                                                          losh,DavisAilewisbnsbum.corn
                                                                                                           Status:                        Sent
                                                                                                           Service Opened,                Yes
                                                                   -                                       Served Date/Time:                         3:53:44
                                                                                                                                          9/25/ 2014 3:53:44 PM
                                                                                                            View ton    I
                                                                        ·
                                                                                                       Philip Ross
                                                                            '                           Email,                            rossjaweAhotmall.com


              _                                                                                         Status:
                                                                                                        Service Opened:
                                                                                                        Served Dale/ mime:
                                                                                                                                          Yes
                                                                                                                                          Sent
                                                                                                                                          Sent
                                                                                                                                          Yes
                                                                                                                                          9/25/2014 3:53:46 PMPM
                                                                                                            View Lou

                                                                                                       1111 Young
                                                                                                                                         la.Young@mmlawtexas.COm
                                                                                                        Status:                          Sent
                                                                                                        Service                                                                      ·
                                 _                                                                              Opened:
                                                                                                        Service Opened:                  Yes
                                                                   '                                    Served
                                                                                                        Served Date/Time:                 9/25/2014
                                                                                                                                         9/25/2014 3,53:98 PM PM
                                                                                                        I
                                                                                                            ,.-L-]I
                                                                                                       W.
                                                                                                       W. Jones
                                                                                                                                         wrjones0014Deol.curn
                                                                                                        Status:                          Sent
                                                                                                        Serv/Ce Opened:                  YeS .
                                                                                                        Served
                                                                                                        Served Dete/Time:                            3:53:56
                                                                                                                                                           PM
                                                                                                                                         5/25/2014 3:53:56 PM              .
                                                                                                            View Lot:
                                                                                                                                                                                             _
                                                                                                       Kathleen    Seduce      _
                                                                                                        Erma::                           bedare-efileecreinraton.rom
                                                                                                        Status:                          Sent
                                                                                                                                                                                     01,

                     https://www.prodocefile.com/ViewFil ing,aspx?param-----2626474                                                                                   9/30/20
                                                                                                                                                                      9/30/2014
                                                                                                                                                               ...                                     .
              Vendor:
              Vendor:             82739  Far 0                                  Card                                               DocID:00O1AJ9M-1
                                                                                                                                                  Pa e                                           10f2
              Voucher:           1802649
                                       Dist:
                                   82739 Wells Fargo Commercial Card Services
                                         4138341
                                           . 4138341
                                 1802649 Dist:
                                                                                                                                   Doc ID: 0001AJ9M-1
                                                                                                                                   Date: 10/08/14
                                                                                                                                                  Page
                                                                                                                                             10/08/14                 Amount:
                                                                                                                                                                                                 1 of 2
                                                                                                                                                                                                  5.40
                                                                                                                                                                                                  5.40




Silverado Appx. 0350
                                                                                                                                                          No. 1-15-586-CV 3699
                       ProDoo® eFiling22-- Filing Details                                                                                                               2 2 of2 2
                                                                                                                                                                     Page
                                                                                                    _
                                                                                                                Service Opened:
                                                                                                                Served Daterime:          9/25/2014
                                                                                                                                             3:54:07
                                                                                                                                            Yes
                                                                                                                                            9/25/2014 3:54:07 PM

                                                                                                      '      —View Lou                                                                       .
                                                                                                             Sarah Oachaco                                                              -
                                                                                                                Email:                      PeCheco-eMeOcraincaton.corn
                                                 .                                                                                        Sent
                                                                                                                                            Sent
                                                                                                                Status:
                                                                                                                Service Opened:           Yes
                                                                                                                                          9/25/2014PM
                                                                                                                                            Yes
                                                                                                                Served ()ate/Time:          9/25/2014 3:54:13 PM

                                                                                                                    View Leo                                                       ,
                                                                                                             Email:
                                                                                                             Candice Schwager
                                                                                                                Email:
                                                                                                                Status:
                                                                                                                                            candlceedderlawatty.com
                                                                                                                                            Sent
                                                                                                                Service Opened:
                                                                                                                                          NoNo                                                           ;
                                  -.
                                                                                                                I   View Log I
                                                                                                             michelle Simon
                                                                                                             Email:
                                                                                                              Erne:                         Michelle.SknontkNewisbrisbols.com
                                                                                                                Stews:
                                                                                                                                          Sent
                                                                                                                                            Sent
                                                                                     `                          Service Opened:             No

                                                                                                                I view too
                                                                                                             Jacob Stephens                              _
                                                                                                               Erna:                        1scob.StephensOlewisbristals.com



                                                                                                             _Viuw
                                                                                                               Status:
                                                                                                               Service Opened:
                                                                                                                    yiee.,

                                                                                                             Michael Hirsch
                                                                                                                                          N0Sent
                                                                                                                                            No




                                                                                                              Email:                        mhirschOssbolaw.com
                                                                                                              Status:                       Sent
                                                                                                              Service Opened:               NO
                                                                                         _                  _ . 1 View too I

                                                                                                          No Fee


                                                               Filing Sees                                                                Piling Inforemition
                                                                                                          I 1
                                                                                                                                 ent Status, 4accepted
                                                                    Total Filing Feee:              50.00
                                                                                                                    Fllfig DescrIptioc
                                                                                                                    Accep ad Pate/nom: 9/26/2014 9:03:32 AM               the                            .
                                                          ·                                                            Flt                  Defendants' Filt Amended Plea to the
                                                                                                                                                               t Amended  UMW.
                                                                                                                     Refit         Numger:'
                                                                                                                                          :(1713.1
                                                                                                                                                 1:
                                                                                                                                                  b4
                                                                                                                                                   176a
                                                                                                                                                ........
                                                      .              ..                          Document Information
                         Documents) Filed:
                         Lead Document:
                                       ·        Fi             l             Fis Amd
                                                                                   An.                                            data]
                             Orlotnal - Del First Awl Plea to Oared First Prod Ans.ndf [Doen not contain sensitive data)
                                  l         -        Fl                         Fl A
                         'ti Transmitted - Del First Sand Plea to lured First And Ans•prl( [Does not contain sensitive data)




                                                                          all                                   ThomsonAll                                                                           .
                                                              This site and all contents Copyright 02003.2014 Thomson Reuters. An rights reserved.


                                                                                                      Loading...




                                                                                 .           .
                   https://www.prodooefile.comNiewFiling.aspx?param---2626474                                                                                          9/30/2014

                            82739Wells                                            Card                                                    lD:                                          2 of2
           Voucher:                        Dist;4138341                                                                                     10/08/14
            Vendor:         82739 Welts Fargo Commercial Card Services                                                                 Doc ID: 0001AJ9M-2             Page                  2 of 2
            Voucher:      1802649 Dist: 4138341                                                                                        Date: 10/08/14                 Amount:                5.40




Silverado Appx. 0351
                                                                                                                                                             No. 1-15-586-CV 3700
                           ProDos® eFijing22--Filing
                                               Filing Details                                                                                                     Page 1 of 2


                                                                                                                                                                       · 410.0.
                                             .       '   ·       .·        .   iiing 2
                                                                               _.
                                                                                                                                  logged In as Nild.FIschergilewlsbrisbols.corn
                                                                               My           My
                            Home I Submit Piling Submit eService I My Filings I 14y eServices Pirm Management I Resources


                             v Back to All HIM,                                                                                                                    di Print Peon
                             FFiled Date & Time                                                                                                                                               .
                                                 Dater                                                                      Timer
                               Thursday,
                               Thursday, September25,
                                                   25, 2514                                                                   PM
                                                                                                                         3:47:01 Phi

                              Pilate Status. Definitions_                           Envelope Information
                             Envelope Number: 2626285                                        .           Court Assignment HarrisCountyClerk
                                                                                                                                 County    - - Probate
                                                                                                                                        Clerk
                             Case Category( Guardianship                                                             App                            a
                                                                                                         Cane Type: App for Temp Guardianship of a Moan. (Estate Only)
                             Cause Number: 427,208                                                       Case Title:

                              Envelope Fee
                                             _____           _        __                ErA
                                                                                        st.Amou
                                                                                                                 __               Payment Information                                              |.
                             ProDoc. Inc. or other provider tee:                                                      Account Name: LBBS        ·
                              eFIlIng/eServIce Fee                                                               Payment Methdd: Credit Care
            .                                                                                    53.00                   Card
                                                                                                                 Credit Card Type: VISA
                                                                                                                                                    .
                              8.25% Sales Tax                                                    50.25
       ‘·
                             Court Fees:
                                                                                                                        Card Number: XXX% XXXX LUX 6434
                                                                                                                                    05/2017
                                                                                                                                                                                   A
                                                                                                             Cord expiration Deter 05/2017
                              Total Court Filing fees                                            $2.00        Transaction Amount 57.46
                              Total Court Service Fees                                           $2.00         Transaction Status( Approved
                             mate eFiling System Processing Fees:                                                     Transaction ID: 4847464
                                                                                                                         OrderID:
                              Convanlente Fee                                                    50.21      Transaction Order ID: 002626286,1
                                                                 Total Envelops Fees(            $7.45

                                                     Personal Information                                                          Service Recipients                          .
                                                                                                         '
                                                   Filers Ludy Rise                                       Judy lose
                                 Attorney of Record: losn Davis                                            Email(                      Judy.losealmuisbrisbois.com
                                                         Lewls                              LLP            Status:                     Sent
                               Finns or Organisation: Lewin Brisbois Bisgaard & Smith, LLP
                                                                                                           Service Opened:             No
                                           ear Number: 24031992
                                                                                                            view Lou
                                                                                                         lash Davis
                                                                                                                                       7osh.Dmiselewlshrlabots.corn
                                                                                                           Status:                     Sent
                                                                                                           Service Opened:             No
                                                                                                            View Lon
                                                                                                         Email:
                                                                                                         Philip Rom
                                                                                                           Email:    _                 ross_lawginotrnall.corn
                                                                                                           Status(                     Sent
                                                                                                           Service•Opened:             Yes
                                                                                                           Served Date/lime:           9/25/2014 3:48:00 PM
                                                                                                                                        -·
                                                                                                            010,0 Log

                                                                                                         Jill Young
                                                                                                                                   iiii.YoungtmMavnexas.com
                                                                                                           Status:
                                                                                                         Served
                                                                                                                                  Yes
                                                                                                                                   Sent
                                                                                                                                                12PM
                                                                                                           Servlce Opened:             Yes
                                                                                                           Served Daterlme:            9/25/201.4 3:48:12 PM

                                                                                        ·            W.     View ton I
                                                                                                         W. Janes
                                                                                                          Email:
                                                                                                          Status:
                                                                                                                                  Sent  wrionesOOLeaci.corn
                                                                                                                                        Sent
                                                                                                          Service Opened:              'Yes             PM
                                                                                                          Served Date/Time(            9/25/2014 3.48:16 PM
                                                                                                            view Luc I
                                                                                                         Emall:
                                                                                                         Kathleen &educe
                                                                                                                                       beduze-efilegetralncaton.corn




                                                                                                                                                                 10/1/2014
                        https://vrww.prodocefile.comNiewFiling.aspx7param=--2626286                                                                                10/1/2014

                Vendor:    82739WellsFargo                                                                                         ID:                                                 1of2
                Voucher:
                Vendor:
                         1802649     4138342
                            82739 Wells Fargo Commercial Card Services                                                              10/08/14                                            7.46
                                                                                                                                Doc ID: 0001AJ9N-1                Page                   1 of 2
                Voucher:     1802649 Dist: 4138342                                                                              Date: 10/08/14                    Amount:                 7.46




Silverado Appx. 0352
                                                                                                                                                        No. 1-15-586-CV                           3701
                                                                                                                                                             SSLO
                        ProDos® eFiling22 - Filing Details                                                                                                 2 2 of
                                                                                                                                                        Page   2il2

                                                                                                     Status:
                                                                                                     Service Opened:
                                                                                                     Served Date/Time..
                                                                                                                            Yes PM
                                                                                                                              Sent
                                                                                                                              Yes
                                                                                                                              9/25/2014 3:413:22 PM
                                                                                                       view Lun

                                                                                                    Sarah Pacheco
                                                                                                                              pecheco-enleCcrainCaton.com
                                                                                                     Status!                Sent
                                                                                                                              Sent
                                                                                                          Opened:
                                                                                                     Service Opened:        Yes
                                                                                                                              Yes
                                                                                                     Served Date/lime:        9/25/2014 3:48:28 PM
                                                                                                       View Lou

                                                                                                    Candice Schwager
                                                                                                                              cendiceVeltleriswetty.cem
                                                                                                     Statue:                  Sent      '
                                                                                                          Opened:
                                                                                                     Service Opened,        NoNo
                                                                                                    vlew
                                                                                                    I  View toy I
                                                                                                                                              _

                                                                                                    Michelle Simon
       0                                                                                                                      MichelleSimon@lawisbriebo .corn
                                                                                                     Status:                  Sent.
                                                                                                           Opened:
                                                                                                     Servile Opened:        NoNo
        0                                                                                            I view LOS I
        N'                                                         .
                                                                                                    1acoh Stephens
                                                                                                     Email,
                                                                                                     Status:
                                                                                                     Service Opened:
                                                                                                                            Sent
                                                                                                                            No _
                                                                                                                              lecob.Stephens&Ple.nisbrisbois.com
                                                                                                                              Sent
                                                                                                                              No
                                                                                                                                                                                   |_
                                                                                                     I Vien. Lou
                                                          _                                         Michael Hirsch

                                                                                                     Status:
                                                                                                                            No
                                                                                                                              inhirschesstipleiv.com
                                                                                                                              Sent
                                                                                                                                                                      ·


                                                                                                         Lou
                                                                                                     Service Opened:

                                                                                                     I View LOO
                                                                                                                              No




                                                                                     Application to Dismiss



                         I                             Piling Fees                                                          FINN, Information
                                                                                              I I
                             Application to Dismiss                                      $2.00                 urrant Status: 4accepted
                                                              Total Finny Feast          $2.00
                                                                                                                           toTRCP
                                                                                                                              Rule
                                                                                                       Ac pted Date/Timm 9/26/2014 8:47:54 AM
                                                                                                                                                          Pursuant
                                                                                                          Filing Description: Defendants' Motion to Osmiss Pursuant
                                                                                                                               to TRCP Rule 91a
                                                                                                         Reference Number. 50013.1476

                                                                                     Document Info anon
                             Document(s) Filed:
                             Lead Document:

                                 lett:Ina( Def ten Olorniss Furst to TROP Rule 91a calf [Dove not contain sensiti
                             Th Transmitted - Dot Mtn 015m15.5 Punt to TRCP Rule 815.0dr (goes not contain sensitive data)




                                                      This site and ell contents Copyright Q2003-2014 Thomson Reuters. All rights reserved.


                                                                                           Loading...




                                                                                                                                                       10/l/2014
                       https://www.prodocefile.com/ViewFiling.aspx?param=2626286                                                                           10/1/2014

             Vendor:            82739               Commercial                    Services                             Doc
             Vendor:                             4138342
                               82739 Wells Fargo Commercial Card Services                                                 Doc ID: 0001AJ9N-2           Amount: 27.46
                                                                                                                                                          Page
                                                                                                                                                                of2
                                                                                                                                                                          2 of 2
             Voucher:        1802649 Dist: 4138342                                                                        Date: 10/08/14                  Amount:          7.46




Silverado Appx. 0353
                                                                                                                                              No. 1-15-586-CV 3702